Case 2:15-cv-00201-SMJ   ECF No. 422-23    filed 01/28/20    PageID.22938 Page 1 of 195

  Normal




           EXPERT REPORT OF RUSSELL E. KEENAN, PH.D.

  In the Matter of City of Spokane v. Monsanto Company, Solutia
    Inc., and Pharmacia LLC in the United States District Court,
                   Eastern District of Washington:
                     Case No. 2:15-cv-00201-smj




                                      Prepared by
                               Russell E. Keenan, Ph.D.
                         Vice President/Principal Toxicologist




                                 45 Exchange Street
                                       Suite 200
                                 Portland, ME 04101




                               Russell E. Keenan, Ph.D.


                                  November 15, 2019


  Normal
                                                      Dec GMV Re: Opposition to Pl MILs 000452
Case 2:15-cv-00201-SMJ                       ECF No. 422-23                  filed 01/28/20              PageID.22939 Page 2 of 195

  Expert Report of Russell E. Keenan, Ph.D.                                                                                       November 15, 2019




                                                              CONTENTS
  LIST OF EXHIBITS................................................................................................................................... v
  LIST OF FIGURES ................................................................................................................................... vi
  LIST OF TABLES ................................................................................................................................... vii
  ACRONYMS AND ABBREVIATIONS............................................................................................... ix
  1    INTRODUCTION AND ANALYSIS SUMMARY ................................................................... 1-1
       1.1         PROFESSIONAL QUALIFICATIONS AND SCOPE OF OPINIONS .......................... 1-1
       1.2         CONCLUSIONS .................................................................................................................. 1-2
       1.3         BASIS OF CONCLUSIONS ................................................................................................ 1-3
                   1.3.1      Toxicology and Dose-Response............................................................................ 1-3
                   1.3.2      Conservative Exposure Assumptions and Risk Assessment Methods........... 1-4
       1.4         CHARACTERIZATION OF HYPOTHETICAL RISKS AND CONCLUSIONS ......... 1-5
  2    OVERVIEW OF HUMAN HEALTH RISK ASSESSMENT PROCESS ................................ 2-1
  3    REVIEW OF TOXICITY VALUES FOR PCBs ........................................................................... 3-1
       3.1         AROCLOR 1254 REFERENCE DOSE ............................................................................... 3-2
                   3.1.1      Animal to Human Extrapolation Uncertainty (UFA) ......................................... 3-3
                   3.1.2      Subchronic to Chronic Duration Extrapolation (UFSC)...................................... 3-4
                   3.1.3      Calculation of a Revised RfD for Aroclor 1254 .................................................. 3-5
       3.2         PCB CANCER SLOPE FACTOR ....................................................................................... 3-5
  4    CONCLUSIONS .............................................................................................................................. 4-1
       4.1         ASSESSMENT AREAS........................................................................................................ 4-2
       4.2         DIRECT CONTACT WITH SEDIMENT AND SURFACE WATER ............................ 4-3
                   4.2.1      Exposure Equations for Direct Contact with PCBs in Sediment and
                              Surface Water .......................................................................................................... 4-3
                   4.2.2      Age Groups Evaluated .......................................................................................... 4-6
                   4.2.3      Common Parameters for the Direct Contact Exposure Routes........................ 4-6
                   4.2.4      Scenario-Specific Parameters for Direct Contact Exposure Routes ................. 4-9
       4.3         INGESTION OF FISH TISSUE......................................................................................... 4-15
                   4.3.1      Exposure Equation for Ingestion of Fish Tissue .............................................. 4-15
                   4.3.2      Fish Ingestion Rate (IRtissue).................................................................................. 4-17
                   4.3.3      Species Preference ................................................................................................ 4-18
                   4.3.4      Exposure Point Concentration in Tissue (Ctissue) .............................................. 4-19



  Integral Consulting Inc.                                                  ii
                                                                                             Dec GMV Re: Opposition to Pl MILs 000453
Case 2:15-cv-00201-SMJ                     ECF No. 422-23                     filed 01/28/20              PageID.22940 Page 3 of 195

  Expert Report of Russell E. Keenan, Ph.D.                                                                                         November 15, 2019




                4.3.5        Cooking Loss (Loss) ............................................................................................. 4-20
                4.3.6        Fraction of Tissue Ingested from the Site (FItissue)............................................. 4-21
                4.3.7        Relative Bioavailability Adjustment (RBAtissue) ................................................ 4-21
                4.3.8        Exposure Frequency (EFtissue) .............................................................................. 4-22
                4.3.9        Exposure Duration (ED) ...................................................................................... 4-22
                4.3.10 Body Weight (BW)................................................................................................ 4-22
                4.3.11 Averaging Time for Cancer (ATc) and Noncancer (ATnc) ............................... 4-23
      4.4       HYPOTHETICAL CANCER AND NONCANCER RISKS ......................................... 4-23
                4.4.1        Hypothetical Cancer Risks for Direct Contact with Sediment and
                             Surface Water ........................................................................................................ 4-25
                4.4.2        Hypothetical Noncancer Risks for Direct Contact with Sediment and
                             Surface Water ........................................................................................................ 4-26
                4.4.3        Hypothetical Cancer and Noncancer Risks Associated with Fish
                             Consumption......................................................................................................... 4-27
      4.5       CONSERVATISM IN THE RISK ASSESSMENT .......................................................... 4-28
                4.5.1        Conservatism in Exposure Assumptions Used in the Sediment and
                             Surface Water Risk Assessment ......................................................................... 4-29
                4.5.2        Compounding Conservatism by Combining Exposure Assumptions ......... 4-29
                4.5.3        Combining Sediment Results across Locations................................................ 4-30
                4.5.4        Conservatism in the Probabilistic Risk Assessment ........................................ 4-30
                4.5.5        Conservative Assumptions in Toxicity Benchmarks....................................... 4-31
      4.6       SUMMARY OF CONCLUSIONS .................................................................................... 4-32
  5   RISK MANAGEMENT OF PCBs IN SPOKANE RIVER FISH .............................................. 5-1
      5.1       OVERVIEW OF WDOH FISH CONSUMPTION ADVISORIES .................................. 5-1
      5.2       APPROACH TO DEVELOPMENT OF FISH ADVISORIES ......................................... 5-5
      5.3       SITE-SPECIFIC EVALUATION OF ALLOWABLE FISH TISSUE
                CONCENTRATIONS ......................................................................................................... 5-7
  6   CRITIQUE OF RICHARD DeGRANDCHAMP’s OPINIONS .............................................. 6-1
      6.1       RELIANCE ON OLDER FISH PCB DATA MISREPRESENTS CURRENT
                CONDITIONS ...................................................................................................................... 6-1
      6.2       RELIANCE ON OLDER FISH ADVISORIES MISREPRESENTS CURRENT
                FISH CONSUMPTION ADVICE ...................................................................................... 6-2
      6.3       UNDERLYING ASSUMPTIONS USED TO DEVELOP FISH ADVISORIES
                ARE NOT CONSISTENT WITH REAL-WORLD FISH CONSUMPTION
                RATES ................................................................................................................................... 6-3
      6.4       RESULTS FROM THE WDOH/ATSDR HEALTH CONSULTATIONS WERE
                NOT PROPERLY INTERPRETED AND SUMMARIZED ............................................. 6-4


  Integral Consulting Inc.                                                  iii
                                                                                              Dec GMV Re: Opposition to Pl MILs 000454
Case 2:15-cv-00201-SMJ                     ECF No. 422-23                   filed 01/28/20             PageID.22941 Page 4 of 195

  Expert Report of Russell E. Keenan, Ph.D.                                                                                     November 15, 2019




      6.5        MISREPRESENTS POTENTIAL EXPOSURES TO MINORITY
                 POPULATIONS ................................................................................................................... 6-6
      6.6        MISREPRESENTS COMPARABILITY OF FISH ADVISORY AND RISK
                 ASSESSMENT ...................................................................................................................... 6-7
  7   REFERENCES................................................................................................................................... 7-1


  Appendix A. Curriculum Vitae of Russell E. Keenan, Ph.D.
  Appendix B. Data Sources and Summaries for Spokane River Surface Water, Sediment, and
              Gamefish
  Appendix C. Select Tables from Expert Report of David Sunding, Ph.D.




  Integral Consulting Inc.                                                iv
                                                                                           Dec GMV Re: Opposition to Pl MILs 000455
Case 2:15-cv-00201-SMJ               ECF No. 422-23   filed 01/28/20   PageID.22942 Page 5 of 195

  Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




                                              LIST OF EXHIBITS
  Exhibit 5-1.       Current Fish Consumption Advisory (SRHD 2019)
  Exhibit 5-2.       2018 Fish Consumption Assessment for the Spokane River (McBride 2018)
  Exhibit 5-3.       Exposure Assumptions for Deriving Health-Based Comparison Values
                     (WDOH 2007)
  Exhibit 5-4.       Exposure Parameters for Calculating 8-oz. Fish Meal Limits (WDOH 2007)




  Integral Consulting Inc.                            v
                                                               Dec GMV Re: Opposition to Pl MILs 000456
Case 2:15-cv-00201-SMJ               ECF No. 422-23    filed 01/28/20   PageID.22943 Page 6 of 195

  Expert Report of Russell E. Keenan, Ph.D.                                             November 15, 2019




                                              LIST OF FIGURES
  Figure 4-1.        Water Resource Inventory Areas Associated with the Spokane River
  Figure 4-2.        Adult Angler Fish Ingestion Rate Distribution (g/day)




  Integral Consulting Inc.                            vi
                                                                Dec GMV Re: Opposition to Pl MILs 000457
Case 2:15-cv-00201-SMJ               ECF No. 422-23       filed 01/28/20   PageID.22944 Page 7 of 195

  Expert Report of Russell E. Keenan, Ph.D.                                                November 15, 2019




                                              LIST OF TABLES
  Table 4-1.         Common Exposure Parameters for Evaluation of Spokane River Surface Water
                     and Sediment Exposure
  Table 4-2a.        Summary of Total PCBs Concentrations in Spokane River Surface Water
  Table 4-2b.        Summary of Total PCBs Concentrations in Spokane River Surface Sediment
  Table 4-3.         Scenario-Specific Exposure Parameters for Evaluation of Spokane River Surface
                     Water and Sediment Exposure
  Table 4-4.         Age- and Activity-Specific Skin Surface Areas for Evaluation of Spokane River
                     Surface Water and Sediment Exposure
  Table 4-5.         Sediment Adherence Factors for Children Engaged in Shoreline and Water
                     Recreation and Recreational Fishing, for Evaluation of Spokane River Sediment
                     Exposure
  Table 4-6.         Sediment Adherence Factors for Adults Engaged in Shoreline and Water
                     Recreation and Recreational Fishing, for Evaluation of Spokane River Sediment
                     Exposure
  Table 4-7.         River-wide Fish Ingestion Rate Distributions based on IEc (2013) Survey Data
  Table 4-8.         Species Preference Percentages (as fractions) based on IEc (2013) Survey Data
  Table 4-9.         Summary of Total PCBs Concentrations in PRA Gamefish Collected from the
                     Spokane River and Lake Roosevelt
  Table 4-10.        Cooking Loss Percentages for PCBs, With and Without Outlier Values
  Table 4-11.        Hypothetical Cancer Risks Associated with Shoreline Recreation
  Table 4-12.        Hypothetical Cancer Risks Associated with Water Recreation
  Table 4-13.        Hypothetical Cancer Risks Associated with Recreational Fishing
  Table 4-14.        Hypothetical Noncancer Risks Associated with Shoreline Recreation
  Table 4-15.        Hypothetical Noncancer Risks Associated with Water Recreation
  Table 4-16.        Hypothetical Noncancer Risks Associated with Recreational Fishing
  Table 4-17.        Hypothetical Noncancer Risks and Cancer Risks Associated with Exposure to
                     Total PCBs in Spokane River Gamefish
  Table 5-1.         Summary of Recommended Meals per Month by Species and Reach for the
                     Spokane River
  Table 5-2.         Site-Specific Fish Tissue Targets




  Integral Consulting Inc.                               vii
                                                                   Dec GMV Re: Opposition to Pl MILs 000458
Case 2:15-cv-00201-SMJ               ECF No. 422-23     filed 01/28/20   PageID.22945 Page 8 of 195

  Expert Report of Russell E. Keenan, Ph.D.                                              November 15, 2019




  Table 5-3.         Species Preference Weighted Average Total PCBs Concentrations in PRA
                     Gamefish Collected from the Spokane River and Lake Roosevelt




  Integral Consulting Inc.                            viii
                                                                 Dec GMV Re: Opposition to Pl MILs 000459
Case 2:15-cv-00201-SMJ               ECF No. 422-23      filed 01/28/20   PageID.22946 Page 9 of 195

  Expert Report of Russell E. Keenan, Ph.D.                                               November 15, 2019




                             ACRONYMS AND ABBREVIATIONS
  95UCL              95th percentile upper confidence limit
  ADD                average daily dose
  AEHS               Association for Environmental Health and Sciences Foundation
  ATSDR              Agency for Toxic Substances and Disease Registry
  CERCLA             Comprehensive Environmental Response, Compensation and Liability Act of
                     1980
  CSF                cancer slope factor
  Ecology            Washington State Department of Ecology
  EPA                U.S. Environmental Protection Agency
  EPC                exposure point concentration
  HI                 hazard index
  HQ                 hazard quotient
  IRIS               Integrated Risk Information System
  KM mean            Kaplan-Meier mean
  LADD               lifetime average daily dose
  LOAEL              lowest-observed-adverse-effect level
  MADEP              Massachusetts Department of Environmental Protection
  MCL                maximum contaminant level
  MEE                microexposure event model
  NHANES             National Health and Nutrition Examination Survey
  NOAEL              no-observed-adverse-effect level
  NRC                National Research Council
  OSWER              Office of Solid Waste and Emergency Response
  PBDE               polybrominated diphenyl ether
  PCB                polychlorinated biphenyl
  POD                point of departure
  ppb                parts per billion
  ppm                parts per million




  Integral Consulting Inc.                              ix
                                                                  Dec GMV Re: Opposition to Pl MILs 000460
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22947 Page 10 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




PRA                probabilistic risk assessment
RCRA               Resource Conservation and Recovery Act
RfD                reference dose
RME                reasonable maximum exposure
SRHD               Spokane Regional Health District
UF                 uncertainty factor
WDFW               Washington State Department of Fish and Wildlife
WDOH               Washington State Department of Health
WRIA               Water Resource Inventory Area




Integral Consulting Inc.                            x
                                                             Dec GMV Re: Opposition to Pl MILs 000461
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22948 Page 11 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




               1 INTRODUCTION AND ANALYSIS SUMMARY

1.1      PROFESSIONAL QUALIFICATIONS AND SCOPE OF OPINIONS

I am Russell E. Keenan, Ph.D., Vice President and Principal Toxicologist at Integral Consulting
Inc., a national science and engineering firm providing interdisciplinary services in health,
environment, technology, and sustainability.

I determined that insofar as polychlorinated biphenyls (PCBs) are concerned, the Spokane River
is safe for all common, real-world recreational uses of the river, including fish consumption. In
developing my opinion, I analyzed and evaluated Spokane River PCB data, including data for
surface water, sediment, and fish tissue. I then used conservative and accepted methods for
characterizing the safety of the recreational uses of the river. I also examined the fish advisories
that have been issued for the Spokane River and replaced generic assumptions with site-specific
findings. I determined that current concentrations in fish tissue do not pose an unacceptable
risk for human consumption.

I have 30 years of experience specializing in chemical risk assessment and toxicology, with
much of my work focusing on assessing human health and ecological risks of chemicals in the
environment. In particular, for the past 30 years, I have made or have assisted in making
determinations about safe levels of substances in the environment.

Over the past 30 years, I have directed a team of scientists in evaluating the human health and
ecological risks associated with chemical exposures at a number of Comprehensive
Environmental Response, Compensation and Liability Act (CERCLA, or Superfund) sites,
Resource Conservation and Recovery Act (RCRA) facilities, and state-led sites involving
multiple exposure pathways. I routinely provide consultation on multistakeholder technical
and steering committees, technical expertise and support in regulatory negotiations, and
strategic consultation on site-related risks, liability issues, and remedy selection.

I have served as an invited expert on numerous technical and regulatory panels, including
several chemical-specific expert review panels for the independent nonprofit organization,
Toxicology Excellence for Risk Assessment. In addition, I serve as a subject matter expert to the
Sediment Management Work Group / U.S. Army Corps of Engineers Research Program on Fish
Exposure Processes at Contaminated Sediment Sites. I currently serve as a member of the
Science Advisory Board to the nonprofit Association for Environmental Health and Sciences
Foundation (AEHS). I have also testified before U.S. Congressional panels, state environmental
boards, and federal and state agencies during regulatory proceedings on environmental issues.

Additionally, I managed the first private sector Cooperative Research and Development
Agreement with the U.S. Environmental Protection Agency (EPA) in the field of regulatory



Integral Consulting Inc.                            1-1
                                                             Dec GMV Re: Opposition to Pl MILs 000462
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22949 Page 12 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




toxicology and risk assessment, which developed Monte Carlo-based models for characterizing
the uncertainty in reference dose (RfD) estimates used in noncancer risk assessment.
Subsequently, I served as one of the independent experts in the congressionally mandated
review of EPA’s process for handling toxicological uncertainty in its Integrated Risk
Information System, more commonly known by its acronym, IRIS. I have developed time-
dependent probabilistic methods for characterizing exposure, which EPA recognized and
approved in Superfund guidance. I have authored more than 90 publications in my field. I am
an active member in the Society of Toxicology, receiving two best paper awards, and I hold
memberships in the Society for Risk Analysis, AEHS, and the National Council for Air & Stream
Improvement.

My curriculum vitae is attached to this report as Appendix A.

Integral Consulting is compensated at a rate of $415 per hour for my time in consulting on these
matters, preparing this report, and, if called upon to do so, providing testimony in this case.


1.2      CONCLUSIONS

With respect to PCBs, the Spokane River is safe for all common, real-world recreational uses.
This includes individuals engaged in both shoreline and water recreational activities such as
swimming, wading, sunbathing, picnicking, kayaking, canoeing, rafting, and fishing, and
individuals eating fish caught from the river.

When the current fish advisories for the Spokane River are examined in light of real-world, site-
specific data, the concentrations of PCBs in fish tissue do not present a safety concern for human
consumption. Consistent with my site-specific risk assessment for fish consumption, when the
ingestion rates of locally caught fish, preferences for eating different fish species, and
differences in fish preparation and cooking methods are considered, there are no unreasonable
health risks associated with eating fish from the Spokane River.

Dr. DeGrandchamp’s opinions concerning Spokane River fish tissue PCB concentrations, fish
advisories, and potential public health concerns, are based on outdated information that
misrepresents current conditions that are not relevant to the current river conditions and are
based on unsubstantiated consumption rates. Dr. DeGrandchamp’s report misrepresents
exposures to minority populations and overstates risks to anglers. He also did not perform a
risk assessment to support his opinions. As a result, his opinions are speculative and
unreliable.




Integral Consulting Inc.                            1-2
                                                             Dec GMV Re: Opposition to Pl MILs 000463
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22950 Page 13 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




1.3      BASIS OF CONCLUSIONS

The Spokane River is safe to use. Hypothetical risks from PCB exposure are below conservative
regulatory risk benchmarks for safety. In formulating my opinion, I conducted a site-specific
risk assessment that followed accepted principles of toxicology and used conservative, EPA-
approved risk assessment methods when evaluating each activity and use of the river. My risk
assessment used Spokane River PCB data for surface water, sediment, and fish tissue. To
ensure that risks were not underestimated, I developed conservative contact rates, frequencies,
and durations for estimating exposure to water and sediment. I used fish consumption rates
that are specific to the region, which also reflect the types of fish species and preparation
methods preferred by anglers. Finally, I compared these site-specific estimates of hypothetical
exposure to EPA’s conservative regulatory benchmarks for PCBs in reaching my conclusions.

In contrast to my site-specific methodology, the fish advisories issued for the Spokane River use
a one-size-fits-all preliminary risk calculation. Purely advisory as to their intent, the fish
advisories for PCBs, lead, mercury, and polybrominated diphenyl ethers (PBDEs) do not predict
the onset of human disease if exceeded. Further discussion concerning fish advisories in
relation to the results of my site-specific risk assessment is provided in Section 5 of this report.

1.3.1        Toxicology and Dose-Response

Toxicology is the study of adverse effects of chemical substances on living organisms and their
environment. It is a field of science that helps us understand whether a chemical substance in a
given situation can be harmful to people, animals, or the environment. The National Institute of
Environmental Health Sciences refers to toxicology as the “Science of Safety” because it is a
science devoted to studying safety. Toxicology uses the power of science to predict what and
how chemicals may cause harm and then shares that information to protect public health.

A fundamental tenet of toxicology is that “the dose makes the poison.” This means that risk of
harm is not defined devoid of dose levels. From a toxicology perspective, all substances at a
certain dose level can be considered hazardous. While one or two aspirins may be good for
you, swallowing a bottle of aspirin may be harmful. Indeed, even the ingestion of pure water,
at a sufficiently large enough dose, can cause death via kidney failure. The field of toxicology
tries to understand and identify at what dose and through what exposure pathways a substance
poses a hazard.

Using EPA risk assessment methods, dose is defined as the total amount of chemical absorbed
through pathways of exposure. Oftentimes, in risk assessments of PCBs, there are no direct
measures of PCB levels in the blood or in adipose tissue to quantify the dose. EPA risk
assessment methods use PCB levels in the environment combined with various assumptions
concerning hypothetical contact to calculate dose. This part of the risk assessment paradigm is
known as the exposure assessment.



Integral Consulting Inc.                            1-3
                                                             Dec GMV Re: Opposition to Pl MILs 000464
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22951 Page 14 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




Another part of the EPA risk assessment paradigm is the dose-response assessment. Dose
response is the evaluation of clinical effects based on increasing dose of a substance. For
example, increasing doses of alcohol result in predictable increases in inebriation, loss of
coordination, and other effects.

EPA has adopted very conservative, worst-case dose-response assessments for PCBs that
portray hypothetical risks as possible when, in reality, none may actually exist. EPA’s dose-
response assessments and extrapolations to derive the PCB toxicity criteria for hypothetical
cancer risks (cancer slope factor [CSF]) and noncancer effects (RfD) are based on a set of
assumptions and practices that overestimate risk:

    •    Findings in high-dose animal studies were extrapolated to humans at much lower
         exposure levels. In other words, EPA made the conservative assumption that the effects
         seen in animals exposed to PCBs at levels that humans would never experience would
         be the same as the effects on humans exposed to much lower levels of PCBs.
    •    Humans were assumed to be more sensitive to PCBs than animals, even though we
         know that the opposite is true.
    •    The hypothetical risks for the most sensitive humans were extrapolated to the entire
         population, which, of course, overstates even the hypothetical risk for the vast majority
         of the population.
    •    Every dose, no matter how small, was assumed to present an increased cancer risk, even
         though we know that there are thresholds below which effects are not seen, even in
         high-dose animal studies.

My review of the human and animal PCB literature leads me to conclude that there is no
consistent, persuasive evidence that PCBs would cause cancer or other diseases in humans at
the levels of exposure that would typically be encountered in the environment, such as the
Spokane River. Nevertheless, for my evaluation as to whether the Spokane River is safe to use,
I have adopted EPA’s dose-response assessments and the hypothetical assumption that PCBs
may cause cancer and various noncancer conditions in humans.

1.3.2        Conservative Exposure Assumptions and Risk Assessment
             Methods

For my evaluation and determination that, with respect to PCBs, the Spokane River is safe for
recreational uses, I used EPA risk assessment methods and a series of conservative exposure
assumptions to ensure that risks were not underestimated for such pathways as swimming,
wading, sunbathing, picnicking, kayaking, canoeing, rafting, and fishing. My conservative
assumptions concerning the amount, frequency, and duration of exposures resulted in
calculated doses that are at the highest bound of real-world estimates, even though we know




Integral Consulting Inc.                            1-4
                                                             Dec GMV Re: Opposition to Pl MILs 000465
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22952 Page 15 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




that actual exposures are less for virtually everyone. Consequently, the upper-bound risk
estimates that I calculated are hypothetical and overstated, while the real risks may be zero.

For my evaluation of the safety, focusing on PCBs, of eating fish caught from the Spokane River,
I used more complete and in-depth EPA methods (probabilistic risk assessment [PRA]) and
conservative assumptions. A PRA uses a range of values for individual exposure parameters in
place of single point estimates for assessing safety. Furthermore, PRA allows the analyst to
capture variable consumption rates of locally caught fish, preferences for eating different fish
species, and differences in fish preparation and cooking methods. Whereas fish advisories are
based on a one-size-fits-all preliminary risk calculation, my evaluation is complete and
conforms to EPA PRA guidance.


1.4      CHARACTERIZATION OF HYPOTHETICAL RISKS AND
         CONCLUSIONS

Using EPA-accepted risk assessment methods, and all of the conservative assumptions built
into them, and the Spokane River PCB data for surface water, sediment, and fish tissue, I
calculated hypothetical cancer and noncancer risks for all common, real-world recreational uses
of the river, including fish consumption. I used conservative and accepted scientific methods
for characterizing the safety of these uses of the river.

As far as the hypothetical and overestimated cancer and noncancer risks from PCBs are
concerned, those hypothetical risks of all common recreational uses of the Spokane River are
well within the range of risk deemed acceptable by EPA and the State of Washington. The river
is safe for intensive recreational activities, such as swimming, wading, sunbathing, picnicking,
kayaking, canoeing, rafting, and fishing, and for eating fish caught from the river. Consistent
with these findings, when the current fish advisories are examined in light of site-specific data
instead of generic assumptions, the concentrations in fish tissue do not present a safety concern
for human consumption.

While this methodology allows us to calculate hypothetical risks, I believe the actual risks of
cancer and noncancer conditions related to PCBs in the Spokane River are de minimis and are in
fact zero.




Integral Consulting Inc.                            1-5
                                                             Dec GMV Re: Opposition to Pl MILs 000466
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22953 Page 16 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




                     2 OVERVIEW OF HUMAN HEALTH RISK
                           ASSESSMENT PROCESS

EPA examined its risk assessment principles and practices, based on historical and current
perspectives, in an important policy document (USEPA 2004a). In that evaluation, EPA
provided a common and basic definition for risk assessment as practiced throughout the
agency:

         Risk assessment is a process in which information is analyzed to determine if an
         environmental hazard might cause harm to exposed persons and ecosystems.

As described in detail by EPA (USEPA 2004a), risk assessment is highly interdisciplinary in that
it draws from such diverse fields as biology, toxicology, ecology, engineering, geology,
statistics, and the social sciences to create a rational framework for evaluating hazards to human
health. Risk assessment is also an evolving science in which advancements in these disciplines,
and in the practice of risk assessment itself, have led to increased precision in characterizing
risks to better inform risk management decisions. Interestingly, EPA’s first application of
quantitative procedures to a large number of chemicals, and the first EPA document describing
quantitative procedures used in risk assessment, was the 1980 Federal Register notice announcing
the availability of water quality criteria documents for 64 chemicals (USEPA 1980b). Although
the water quality criteria document for PCBs (USEPA 1980a) was highly conservative and
adopted default values for the exposure parameters and toxicity benchmarks, there were no
risk-based ambient water quality criteria prior to its publication. The previous numeric criterion
for PCBs was a recommended permissible concentration of 0.001 mg/L, equal to 1,000,000 parts
per quadrillion in public water supplies, accompanied by the disclaimer that a defensible
recommendation could not be made due to the paucity of available scientific information
(NAS 1972).

In characterizing the safety of all common, real-world recreational uses of the Spokane River, I
used EPA-accepted, scientific risk assessment methods and PCB data for the Spokane River
surface water, sediment, and fish tissue. The approach taken in my risk assessment is consistent
with the approach and risk assessment framework recommended by the National Research
Council (NRC) of the National Academies of Sciences (NRC 1983). The NRC framework for
characterizing potential human health risks was subsequently adopted by EPA. Consequently,
in conducting this risk assessment, the following EPA guidance and policy documents were
also considered and followed:

    •    Risk Assessment Guidance for Superfund, Volume 1, Part A (USEPA 1989)
    •    Office of Solid Waste and Emergency Response (OSWER) Directive 9285.6-03, Human Health
         Evaluation Manual (USEPA 1991)



Integral Consulting Inc.                            2-1
                                                             Dec GMV Re: Opposition to Pl MILs 000467
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20       PageID.22954 Page 17 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                November 15, 2019




    •    Final Guidelines for Exposure Assessment (USEPA 1992a)
    •    Guidance on Risk Characterization for Risk Managers and Risk Assessors (USEPA 1992b)
    •    OSWER Directive 9285-16. Use of IRIS Values in Superfund Risk Assessment (USEPA 1993)
    •    Guidance for Risk Characterization (USEPA 1995)
    •    Policy for Use of Probabilistic Analysis in Risk at the U.S. Environmental Protection Agency
         (USEPA 1997)
    •    Risk Assessment Guidance for Superfund: Volume 3, Part A – Process for Conducting
         Probabilistic Risk Assessment (USEPA 2001)
    •    OSWER Directive 9285.6-10. Calculating Upper Confidence Limits for Exposure Point
         Concentrations at Hazardous Waste Sites (USEPA 2002a)
    •    A Review of the Reference Dose and Reference Concentration Process (USEPA 2002b)
    •    OSWER Directive 9285.7-53. Human Health Toxicity Values in Superfund Risk Assessments
         (USEPA 2003)
    •    An Examination of EPA Risk Assessment Principles and Practices (USEPA 2004a)
    •    Risk Assessment Guidance for Superfund – Part E, Supplemental Guidance for Dermal Risk
         Assessment (USEPA 2004b)
    •    Guidelines for Carcinogen Risk Assessment (USEPA 2005)
    •    Risk Assessment Guidance for Superfund – Part F, Supplemental Guidance for Inhalation Risk
         Assessment (USEPA 2009a)
    •    Using Probabilistic Methods to Enhance the Role of Risk Analysis in Decision-Making with Case
         Study Examples (USEPA 2009b)
    •    Exposure Factors Handbook (USEPA 2011)
    •    OSWER Directive 9200.1-120 (USEPA 2014).

The NRC and EPA risk assessment framework embodies a tiered approach to the analysis and
evaluation of safety to provide the flexibility needed to match the complexity of the site and
hypothetical exposure pathways. A screening-level risk assessment is commonly used to
identify chemicals and media (e.g., sediment, fish tissue, water) that may have the potential to
result in unacceptable risks and thus require further evaluation. USEPA (1992a) reports that
screening-level evaluations provide bounding estimates, the purpose of which is to “eliminate
further work on refining estimates for pathways that are clearly not important.” According to
EPA, the approach is to select a set of values in the dose estimate that “will result in an exposure
or dose higher than any exposure or dose expected to occur in the actual population. The
estimate of exposure or dose calculated by this method is clearly outside of (and higher than)




Integral Consulting Inc.                            2-2
                                                                Dec GMV Re: Opposition to Pl MILs 000468
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22955 Page 18 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




the distribution of actual exposures or doses. If the value of this bounding estimate is not
significant, the pathway can be eliminated from further refinement.”

By design, screening assessments use highly conservative default exposure parameters and
assumptions in an effort to determine whether there is a need to conduct more detailed and
refined risk assessments that consider site-specific information. For the Spokane River, these
types of conservative default assumptions might include the following:

    •    The assumption that individuals may be exposed to the highest chemical concentrations
         in sediment, surface water, or fish tissue for extended periods of time
    •    The assumption that individuals will eat only the species of fish with the highest
         chemical concentrations, at high rates, throughout their lifetimes
    •    The assumption that individuals will have intensive contact with sediment and surface
         water frequently.
If the screening-level assessment determines that there are no potentially unacceptable risks
under these hypothetical assumptions, then there is no need to complete a more refined
assessment. On the other hand, if the screening-level assessment indicates that hypothetical
levels of risk may potentially exceed the regulatory target risk range, then a more detailed
analysis is conducted to refine the hypothetical risk estimates.

Refined risk assessments may also be undertaken in stages. The first stage generally involves a
refinement of individual exposure parameters to more accurately reflect the behaviors of the
potentially exposed population. This approach estimates risks using a combination of upper-
bound and central tendency exposure parameters, thereby increasing the likelihood that the
parameters, when combined, will be representative of some segment of the hypothetically
exposed population. In this stage, single estimates are used for each parameter (e.g., sediment
concentration, exposure duration), and single estimates of risks and hazards are recalculated.

If this approach indicates that hypothetical levels of risk may potentially exceed the regulatory
target risk range, then further refinement is often undertaken through the use of more complete
and in-depth EPA methods known as Probabilistic Risk Assessment (PRA). The PRA approach
is a computerized, mathematical technique used in many science, engineering, and social
science disciplines. It furnishes the decision maker with a range of possible outcomes and the
probabilities associated with each outcome occurring.

In human health risk assessment, a PRA simulation is used to build models of possible results
by substituting a range of values (i.e., a probability distribution) for any factor in the risk
assessment equation that has inherent variability. During a PRA simulation, values are
sampled at random from the input probability distributions. Each set of samples that is selected
and run through the risk assessment equation is called an iteration, and the calculated result of
that iteration is recorded. The PRA simulation then calculates the risks over and over again,



Integral Consulting Inc.                            2-3
                                                             Dec GMV Re: Opposition to Pl MILs 000469
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22956 Page 19 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




each time using a different set of values selected at random from the input probability
distributions. A PRA simulation could involve thousands or tens of thousands of iterations
before it is complete. The results of all of these repeated calculations are compiled in a final
distribution of possible outcome values. In this way, a PRA simulation provides a much more
comprehensive view of what may happen as well as its likelihood of occurrence.

In other words, the PRA approach provides an estimate of the likelihood or probability of risk
associated with the entire range of exposure. According to EPA’s guiding principles, a PRA is
useful when screening-level risk estimates are above levels of concern (USEPA 1997). This
approach replaces all or selected single estimates of exposure parameters with a range of values
to capture the variability within a population. The output of a PRA is a full range of
hypothetical risk estimates for a given population.

In addition, USEPA (1997) points out that a PRA is useful:

         ...when it is necessary to disclose the degree of bias associated with point
         estimates of exposure; when it is necessary to rank exposures, exposure
         pathways, sites or contaminants; when the cost of regulatory or remedial action
         is high and the exposures are marginal; or when the consequences of simplistic
         exposure estimates are unacceptable.

EPA's Risk Assessment Guidance for Superfund: Volume 3, Part A –Process for Conducting
Probabilistic Risk Assessment further describes this tiered approach for evaluating potential
health risks (USEPA 2001). This guidance describes a process that begins with a simple point
estimate approach (deterministic risk assessment) and progresses, if warranted, onto
increasingly complete but more complex tiers of probabilistic analysis. Implicit in the move
from deterministic to probabilistic analysis is the realization that simple point estimates are not
an adequate means for basing risk management decisions in complex situations.

Such a phased approach was used to evaluate potential exposures for the Spokane River. A
simple deterministic risk assessment was conducted to determine whether consideration of
representative assumptions and parameters would result in de minimis risk estimates for
potential exposures to sediments and surface water. Given that some of the PCB concentrations
in fish tissue collected from the Spokane River exceeded the fish advisory levels (Section 5), an
in-depth PRA was conducted for the fish consumption pathway. These analyses form the bases
for my opinions.

In contrast to the conservative and site-specific risk assessment methods that I used to inform
my opinion that the Spokane River is safe regarding the presence of PCBs, none of the plaintiffs’
experts (Drs. Olsen, Markowitz, Rosner, Carpenter, Rodenburg, and DeGrandchamp)
conducted a scientific risk assessment to support his or her assertions concerning PCBs and
health risks. By simple reference to fundamental principles, the risk of harm from PCBs cannot



Integral Consulting Inc.                            2-4
                                                             Dec GMV Re: Opposition to Pl MILs 000470
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22957 Page 20 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




be defined devoid of dose levels. Unless PCB dose levels are either measured or quantified
through exposure modeling, such assertions of harm are pure conjecture.




Integral Consulting Inc.                            2-5
                                                             Dec GMV Re: Opposition to Pl MILs 000471
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20     PageID.22958 Page 21 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                              November 15, 2019




                 3 REVIEW OF TOXICITY VALUES FOR PCBs

My evaluation of the safety of the Spokane River for recreational uses relies upon EPA’s
conservative dose-response assessments and the hypothetical assumption that PCBs may cause
cancer and various noncancer conditions in humans. This analysis follows federal- and state-
recommended risk assessment protocols, including the use of regulatory toxicological criteria
designed to ensure that public health is protected.

For PCBs, regulatory toxicological criteria are developed using laboratory animal studies in
which either tumors (including benign lesions) are an outcome or precancer conditions are
observed. For chemicals that are considered to have the potential to cause noncancer health
effects, toxicological criteria are based on the indicator of an adverse health effect elicited at the
lowest dose. For either cancer or noncancer, the dose level at which no adverse effects are
observed, or the lowest dose tested at which adverse effects are observed, is the point of
departure (POD) for developing toxicological criteria.

The RfD is the toxicity value used to assess potential noncancer risks to humans from chemicals.
EPA defines the chronic RfD as follows:

         An estimate (with uncertainty spanning perhaps an order of magnitude) of a daily oral
         exposure for a chronic duration (up to a lifetime) to the human population (including
         sensitive subgroups) that is likely to be without an appreciable risk of deleterious effects
         during a lifetime. It can be derived from a NOAEL, LOAEL, or benchmark dose, with
         uncertainty factors generally applied to reflect limitations of the data used (USEPA
         2019b).

EPA has established guidance for deriving an RfD (USEPA 2002b). Potential toxicity to humans
is evaluated by examining toxicity data from laboratory animal species. Available literature is
reviewed for selecting the key study on which to base the quantitative derivation of the RfD,
based on study quality and adherence to general good laboratory practices and standards.
Critical effects from the studies are identified to define the POD. Relative uncertainty factors
(UFs), sometimes referred to as safety factors, are applied to the POD to calculate the final RfD.
The UFs are intended to account for limitations of the underlying data and to ensure that the
RfD is unlikely to result in adverse health effects in exposed human populations.

There are five UFs used by EPA in human health risk assessment: UFD for uncertainty in the
underlying database; UFH to account for sensitive individuals; UFA for uncertainty associated
with extrapolating from animal studies to humans; UFSC for uncertainty associated with relying
on a subchronic toxicity study rather than a long-term (chronic) toxicity study; and UFL if the
derivation relied on the lowest-observed-adverse-effect level (LOAEL) rather than the no-
observed-adverse-effect level (NOAEL). These five UFs are multiplied by one another to derive




Integral Consulting Inc.                            3-1
                                                              Dec GMV Re: Opposition to Pl MILs 000472
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20        PageID.22959 Page 22 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                 November 15, 2019




a composite factor, designated as UFC. Therefore, the RfD is derived using the following
equation (USEPA 2002b):
                                                            POD
                                                    RfD =
                                                            UFC

Where:

         POD       =        point of departure (mg/kg-day)
         UFC       =        uncertainty factor (composite).


To assess the potential cancer effects to humans from chemical exposures, EPA typically
develops CSFs. CSFs estimate the incremental risk of developing cancer based on a lifetime of
exposure under the conservative assumption that every dose, no matter how small, presents an
increased risk of cancer. This assumption disregards the scientific evidence that dose thresholds
exist, below which effects are not seen, even in the high-dose animal studies.


3.1      AROCLOR 1254 REFERENCE DOSE

The lowest doses producing PCB-related adverse health effects identified in the literature were
those observed in the studies of rhesus monkeys performed by Arnold et al. (1993a,b, 1995) and
Tryphonas et al. (1989, 1991a,b) with Aroclor 1254. These studies describe different
toxicological endpoints for the same cohort of monkeys, and were selected by EPA as the critical
studies for deriving the chronic PCB RfD.

EPA established an oral RfD of 2×10–5 mg/kg-day (20 ng/kg-day) for Aroclor 1254. This RfD is
based on a LOAEL of 0.005 mg/kg-day (5,000 ng/kg-day) as the POD for both dermal/ocular
effects and immune system changes reported in these monkeys (Arnold et al. 1993a,b;
Tryphonas et al. 1989, 1991a,b). EPA applied a composite UF of 300, which includes a UF of 10
to account for sensitive individuals, a UF of 3 for interspecies extrapolation, a UF of 3 for
LOAEL to NOAEL, and a UF of 3 for subchronic to chronic.

For the specific situation of evaluating subchronic exposures, which EPA defines as having an
exposure duration of 7 years or less, I used EPA’s subchronic oral RfD of 5×10–5 mg/kg-day
(50 ng/kg-day) for Aroclor 1254 (USEPA 1994). EPA estimated the subchronic oral RfD by
modifying the chronic oral RfD. Both RfDs are based on the same cohort of rhesus monkey
studies (Arnold et al. 1993a,b, 1995; Tryphonas et al. 1989, 1991a,b).

Substantial scientific arguments can be made that the UFs for study duration and animal to
human extrapolation should be reduced from their current values.




Integral Consulting Inc.                            3-2
                                                                  Dec GMV Re: Opposition to Pl MILs 000473
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22960 Page 23 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




3.1.1        Animal to Human Extrapolation Uncertainty (UFA)

In deriving the RfD for Aroclor 1254, USEPA (2017a) applied a UF of 3 for interspecies
extrapolation (monkey to human), based on the premise of broadly similar physiological and
metabolic processes between primates and humans and that the UF of 3 would afford
protection to humans when relying upon data derived from primates. Although this
assumption may appear to be reasonable at first inspection, a species comparison of exposure
and health effects data for PCBs reveals that rhesus monkeys are actually more sensitive than
humans to the noncancer effects of PCBs.

First, a direct comparison of the relative sensitivity of humans and primates to the effects of
PCBs is based on clinical signs and symptoms. The absence of dermal and ocular effects in
highly exposed humans in occupational studies where blood PCB levels were measured is
compared to the observation of these effects in the rhesus monkey studies. The pattern of nail,
dermal, and ocular effects seen in primates was not observed in humans following occupational
exposure to high levels of PCBs (Smith et al. 1982; Wolff et al. 1982; Lawton et al. 1985; Emmett
et al. 1988a,b). Blood serum PCB levels measured in rhesus monkeys ranged from 19 parts per
billion (ppb) in the lowest dose test group, which represents the LOAEL, to 218 ppb in the
highest group tested (Arnold et al. 1993a,b, 1995; Mes et al. 1989; Tryphonas et al. 1989, 1991a,b).
These levels in monkeys are substantially less than those seen in the worker cohorts, where
average blood PCB concentrations exceeded 400 ppb and ranged as high as 3,250 ppb in some
individuals (Lawton et al. 1985; James et al. 1993). This provides clinical evidence indicating
that monkeys are more sensitive to the effects of PCBs.

The adverse effects that underpin the EPA RfD are mediated by the aryl-hydrocarbon receptor
(Silkworth et al. 2005; Sutter et al. 2010). Recently, some members of the World Health
Organization panel that developed the toxicity equivalence factors for dioxin-like compounds
recommended that the relative potency of some PCB congeners be lowered nearly 100-fold
based on data using human cells (Larsson et al. 2015). The adverse effects observed in sensitive
laboratory animals that are mediated by the aryl-hydrocarbon receptor are unlikely to be found
in humans unless their PCB doses are much higher.

There is growing evidence that humans are far less sensitive than are rhesus monkeys to the
effects of identical Aroclor 1254 exposures. Silkworth et al. (2005) reported that rhesus monkey
hepatocytes were 1,000 times more responsive than fresh human hepatocytes to the induction of
messenger RNA for the Cyp1A1 enzyme. Similar results were reported for human
keratinocytes. Carlson et al. (2012) compared the species-specific dose-responses of human and
rhesus monkey keratinocytes to Aroclor 1254 exposure in cell culture. They showed that
humans are approximately 1,000-fold less sensitive than are rhesus monkeys to Cyp1A1
messenger RNA induction by Aroclor 1254.




Integral Consulting Inc.                            3-3
                                                             Dec GMV Re: Opposition to Pl MILs 000474
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20    PageID.22961 Page 24 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                             November 15, 2019




In summary, studies of rhesus monkeys and human worker cohorts and the recent studies in
cell culture point to the conclusion that rhesus monkeys are at least 10- to 100-fold more
sensitive to the dermal, ocular, and immunologic effects of PCBs than are humans.
Consequently, there is no justification for applying an interspecies UF of 3 in developing a
health-protective RfD. In fact, an interspecies UF of less than 1 (i.e., UFA = 0.1 as a conservative
estimate) is supported by the data and is justified for use in deriving a chronic RfD for PCBs.

Even Dr. DeGrandchamp acknowledges, in a study conducted for the U.S. Navy, “… if the
laboratory species used in toxicological experiments was actually more sensitive to a chemical
than humans … introducing uncertainty factors into the RfDi would be ultraconservative, since
the unaltered NOAEL already represents a conservative estimate of the toxic potential of the
chemical with respect to human exposures.” Further, “to simply divide the NOAEL by a factor
… would compound the conservatism” (DeGrandchamp and Pyatt 2001 at p. 21).

3.1.2        Subchronic to Chronic Duration Extrapolation (UFSC)

When a shorter than chronic study is used to define a chronic RfD, EPA’s guidance for deriving
an RfD (USEPA 2002b) considers the uncertainty associated with extrapolating a subchronic
study to a chronic study. This is common practice to allow a risk assessment to be conducted
even in the absence of chronic data, and, in fact, studies have shown that this UF actually
overpredicts the potential increase in sensitivity from longer-term exposures (Dourson et al.
1996). In deriving the Aroclor 1254 RfD, USEPA (2017a) selected a subchronic to chronic UF of
3 to adjust for study duration. This factor is intended to account for uncertainties related to
less-than-chronic exposure and assumes that longer exposure durations would result in more
pronounced adverse health effects. However, evidence from the critical animal study
demonstrates that the UF for study duration is not warranted. The monkeys were dosed for
greater than 25 percent of their lifetimes and, as reported by Arnold et al. (1993a,b) and
Tryphonas (1995), a qualitative pharmacokinetic equilibrium had been established in 90 percent
of the monkeys with respect to PCB concentrations in adipose tissue and blood. This
information indicates that the study should be considered equivalent to a chronic study and
that no adjustment for exposure duration is necessary in calculating the PCB RfD.

In assessing the dose-response relationship of PCBs, pharmacological principles reveal that
internal measures of dose (e.g., tissue dose, body burden) are preferable to estimates of daily
intake (Aylward et al. 1996; USEPA 2000a). Dose metrics based on internal dose can be used to
compare responses across species as these parameters take into account species differences in
clearance rates (Grassman et al. 1998). The noncancer effects of concern for chronic PCB
exposure are related to the concentration of PCBs in tissue or blood. For example, data for
rhesus monkeys show that dermal and ocular effects of PCBs are reversible and that health
status improves as tissue PCB levels decrease during a recovery period where dosing was
terminated (Allen et al. 1980; Barsotti 1980). Therefore, clinical health effects of PCB exposure
would not be expected to worsen once PCB equilibrium is achieved.


Integral Consulting Inc.                            3-4
                                                              Dec GMV Re: Opposition to Pl MILs 000475
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22962 Page 25 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




In summary, a subchronic to chronic UF of 1 is supported by the data and is justified for use in
deriving a chronic RfD for PCBs.

3.1.3        Calculation of a Revised RfD for Aroclor 1254

USEPA (2017a) applied a NOAEL to LOAEL UF of 3 to derive the RfD for Aroclor 1254 rather
than a full factor of 10 because the critical effects upon which the RfD is based (dermal, ocular,
immunological) are considered less serious and do not warrant a full UF of 10. USEPA (2017a)
applied a database UF of 1 because there is available information in at least two different
species, including studies that examined potential developmental and reproductive toxicity. An
interindividual UF of 10 was applied to account for extrapolation from a typical human
population to a sensitive subpopulation. These factors are conservative and health-protective
UFs and can be used to derive a revised chronic RfD for PCBs.

To calculate a revised chronic RfD for Aroclor 1254, a conservative, data-derived interspecies
uncertainty factor of 0.1 (UFA = 0.1) could be combined with a subchronic-to-chronic uncertainty
factor of 1 (UFSC = 1), along with the other uncertainty factors currently used by EPA (UFL of 3
for NOAEL to LOAEL, UFD of 1 for uncertainty in the database, and UFH of 10 for sensitive
individuals), for a total UFC of 3. Instead of dividing the Aroclor 1254 LOAEL by the current
EPA UFC of 300 to arrive at the current chronic RfD established by EPA of 2×10–5 mg/kg-day
(20 ng/kg-day), the use of a data-derived UFC of 3 leads to an RfD of 2×10–3 mg/kg-day
(2,000 ng/kg-day), 100 times higher than the current RfD.

Although I have illustrated the derivation of a scientific-based and health-protective chronic
RfD for PCBs, I have adopted EPA’s RfD for my evaluation as to whether the Spokane River is
safe to use. If I apply the revised, more-scientifically appropriate RfD, the noncancer risks
calculated herein would decrease 100-fold.


3.2      PCB CANCER SLOPE FACTOR

A comprehensive chronic toxicity feeding study of four Aroclor mixtures was completed in
1996, and the findings associated with the tumor incidence segment of the study were
published soon thereafter (Mayes et al. 1998). Interestingly, PCB-exposed treatment groups
showed greater survival than controls, even though an increase in hepatic tumors was observed
for each PCB mixture. The hepatic tumors induced were mostly benign adenomas (80 percent)
and did not curtail the animals’ life span relative to that of the controls. Moreover, the rate of
spontaneous mammary tumors in PCB-exposed females was decreased, and may have
improved the survival of these animals.

When EPA conducted its latest evaluation of the tumorigenicity of PCBs (USEPA 1996), it relied
heavily upon this study in developing CSFs for each of the Aroclors and for defining a range of
CSFs for evaluating the hypothetical risk of exposure to PCBs. USEPA (1996) concluded that


Integral Consulting Inc.                            3-5
                                                             Dec GMV Re: Opposition to Pl MILs 000476
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22963 Page 26 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




the exposure of female rats to Aroclors 1260, 1254, 1242, and 1016 resulted in liver tumors.
Liver tumors were also observed in male rats exposed to Aroclor 1260. USEPA (2017b) reported
that in evaluating the potential toxicity of these four mixtures of PCB congeners, it considered
all of the PCBs that were likely to be found in the environment. EPA also acknowledged that
because of the different chemical and physical properties among the various PCBs, their fate,
transport, and environmental persistence varied (USEPA 2017b). As a result, USEPA (2017b)
developed a range of CSFs to be used to evaluate PCB mixtures that depends upon the media in
which the PCBs are present and the degree of chlorination.

EPA’s upper bound CSF of 2 (mg/kg-day)–1 and central estimate CSF of 1 (mg/kg-day)–1 are used
for situations where there is a possibility for high risk and persistence. These include food
chain exposures; ingestion of soil or sediment; inhalation of dust or aerosols; dermal exposure
when an absorption factor has been applied; if there is a presence of dioxin-like, tumor-
promoting congeners; and early life exposures (USEPA 2017b). The upper-bound CSF of
0.4 (mg/kg-day)–1 and central estimate CSF of 0.3 (mg/kg-day)–1 are used in situations of low risk
and persistence. These include ingestion of water-soluble congeners, inhalation of evaporated
congeners, and dermal exposures when no absorption factor has been applied. Lastly, the
upper-bound CSF of 0.07 (mg/kg-day)–1 and central estimate CSF of 0.04 (mg/kg-day)−1 are used
in situations of lowest risk and persistence. This includes the situation where congeners with
more than four chlorines comprise less than 0.5 percent of the total PCBs (USEPA 2017b).
According to EPA, central estimates can be used to describe “a typical individual’s risk” and
“are useful for estimating aggregate risk across a population,” while upper bounds provide
assurance that this risk is not likely to be underestimated if the underlying model is correct.

EPA’s derivation of PCB CSFs is based on linear extrapolations from the bioassay data using a
non-threshold dose-response model (USEPA 1996; Cogliano 1998). Because the use of a linear
approach presumes that exposure to even a trace quantity of PCBs is associated with some finite
level of risk, the resulting cancer risk estimates associated with low-level environmental
exposures are many times greater than those that would result from using a nonlinear
extrapolation or one based on a threshold mode-of-action.

EPA has adopted very conservative, worst-case dose-response assessments for PCBs. Both the
RfD for noncancer effects and the CSF for hypothetical cancer risks are based on a set of
assumptions and practices that overstate risk by a vast margin. My review of the human and
animal PCB literature leads me to conclude that there is no consistent, persuasive evidence that
PCBs would cause cancer or other diseases in humans at the levels of exposure that would be
encountered in the environment. Nevertheless, for my evaluation as to whether the Spokane
River is safe to use, I have adopted EPA’s current dose-response assessments and the
hypothetical assumption that PCBs may cause cancer and various noncancer conditions in
humans.




Integral Consulting Inc.                            3-6
                                                             Dec GMV Re: Opposition to Pl MILs 000477
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22964 Page 27 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




                                            4 CONCLUSIONS

I was asked to determine whether the Spokane River is safe to use insofar as PCBs are
concerned. In developing my opinion, I analyzed and evaluated the Spokane River PCB data,
including data for surface water, sediment, and fish tissue. I then used conservative and
accepted methods for characterizing safety for all common recreational uses of the river. With
respect to PCBs, the Spokane River is safe for intensive recreational activities such as
swimming, wading, sunbathing, picnicking, kayaking, canoeing, rafting, and fishing, and for
eating fish caught from the river.

To support my conclusions, I conducted a human health risk assessment to estimate the
likelihood that humans engaged in intensive recreational use of the river may be adversely
affected by PCBs. While nearly all substances may be toxic at certain levels, the risk of adverse
effects occurring is not appreciable unless there is adequate exposure to reach a dose level
where toxicity is observed. Thus, it is not only important to consider the toxicity of a given
substance, but also the hypothetical doses that may reasonably be anticipated to occur, in order
to determine whether the substance presents a meaningful risk of harm to people in a particular
setting. The human health risk assessment quantifies estimates of potential chemical exposures
resulting in calculated doses and determines the potential for adverse health effects resulting
from those exposures.

For my evaluation of the safety associated with PCB exposures that might hypothetically occur
during recreational uses of the Spokane River, I used EPA risk assessment methods and a series
of conservative assumptions to ensure that risks were not underestimated. I was asked to
evaluate the safety of individuals engaged in recreational activities that might involve direct
contact with sediment and/or surface water in the Spokane River. During these activities,
individuals could hypothetically be exposed to low concentrations of PCBs that are adsorbed to
sediment particles in the river. I have considered the possibility that the sediment might contact
the skin, and if hand-to-mouth contact occurs, some sediment might be ingested. In addition, if
there are trace levels of PCBs dissolved in surface water or adhered to sediment particles, I have
considered the possibility of individuals having skin contact with PCBs while swimming or
engaging in other water activities such as kayaking or canoeing. These individuals also might
incidentally ingest PCBs if they inadvertently swallow water during these water activities.

For my evaluation of the safety, with respect to PCBs, of eating fish caught from the Spokane
River, I used more complete and in-depth EPA methods and conservative assumptions than the
simpler approach used to evaluate the direct uses of the river. I performed a PRA, which uses a
range of values because it is a more in-depth scientific characterization of hypothetical risks and
is more complete than the simpler approach, in which single point estimates are selected to
represent each exposure parameter. Furthermore, a PRA allows the analyst to capture variable
consumption rates of locally caught fish, preferences for eating different fish species, and


Integral Consulting Inc.                            4-1
                                                             Dec GMV Re: Opposition to Pl MILs 000478
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20             PageID.22965 Page 28 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                        November 15, 2019




differences in fish preparation and cooking methods. Whereas fish advisories are based on a
one-size-fits-all preliminary risk calculation, my evaluation is complete and conforms to EPA
PRA guidance.


4.1       ASSESSMENT AREAS

The Washington State portion of the Spokane River consists of the Middle Spokane River and
the Lower Spokane River, which correspond to the Washington State Department of Ecology
(Ecology) Water Resource Inventory Areas (WRIAs) 57 and 54, respectively (Figure 4-1). The
Spokane River can be separated into multiple reaches by dam locations throughout its length:
Post Falls Dam (near the Idaho border) to Upriver Dam, Upriver Dam to Nine Mile Dam, Nine
Mile Dam to Long Lake Dam (also known as Long Lake or Lake Spokane), and Long Lake Dam
to the Lake Roosevelt juncture (i.e., the Spokane Arm of Lake Roosevelt). These reaches
correspond to those shown on the Washington State Department of Health (WDOH; 2009) fish
consumption advisory map, with the following modifications:

      •   The Upper Falls Dam and Monroe Street Dam within the City of Spokane are located
          within the Upriver Dam to Nine Mile Dam reach.
      •   Only one sediment sample was collected between Long Lake Dam and Little Falls Dam,
          located at River Mile 29, 1 so a separate subarea bounded downstream by Little Falls
          Dam was not developed.

For my risk assessment, I evaluated hypothetical risks on a river-wide basis and also by the four
reaches, or subareas. Each of the river reaches differs with respect to the range of PCB
concentrations and potentially offers a different set of available recreational activities.
However, while sufficient PCB data are available for the development of reach-specific
exposure point concentrations (EPCs), reach-specific human activity data are not available for
every reach. Therefore, I used the same hypothetical human exposure parameter values
between reaches but used reach-specific PCB data.

Lake Roosevelt is contained within three Ecology WRIAs (Upper, Middle, and Lower). Only
those samples collected from within Lower Lake Roosevelt (WRIA 53) and the southern portion
of Middle Lake Roosevelt (WRIA 58) were included in my assessment. The evaluated
boundaries within Lake Roosevelt extend from the Grand Coulee Dam north (upstream) to
Barnaby Island. 2 These bound the location where the Spokane River discharges to Lake
Roosevelt.




1 https://www.nwcouncil.org/reports/columbia-river-history/spokaneriver
2 The GIS latitude and longitude coordinates are 47.956 and -118.981 for the Grand Coulee Dam and 48.437 and
 -118.216 for Barnaby Island.


Integral Consulting Inc.                                4-2
                                                                     Dec GMV Re: Opposition to Pl MILs 000479
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20       PageID.22966 Page 29 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                November 15, 2019




4.2       DIRECT CONTACT WITH SEDIMENT AND SURFACE WATER

The Spokane River offers a variety of outdoor recreational opportunities. The river is a popular
destination for kayaking, canoeing, and rafting. 3 Riverside State Park is a 10,000-acre camping
park located just north of the city of Spokane. 4 This park, which also includes Nine Mile
Recreation Area, offers many uses, including swimming, camping, picnicking, and fishing.

Based on the recreational uses for the Spokane River, I evaluated direct contact with sediment
and surface water for three exposure scenarios:

    •     Shoreline recreation—A number of recreational activities can occur along the shoreline,
          such as wading, swimming, picnicking, and sunbathing. I selected swimming as the
          activity to represent shoreline recreation, because the potential for exposure to surface
          water and sediment is more likely for swimming than for other shoreline activities.
      •   Water recreation—Due to the popularity of the Spokane River for water activities, such
          as kayaking, canoeing, and rafting, I selected kayaking as the activity to represent water
          recreation.
      •   Recreational/sport fishing—Because fishing is also popular, I evaluated potential
          exposures for individuals fishing along and within the Spokane River.

For the shoreline and water recreation scenarios, I evaluated hypothetical exposures from skin
contact with and incidental ingestion of sediment and surface water. For the recreational/sport
fishing scenario, I evaluated exposures from skin contact with and incidental ingestion of
sediment, and skin contact with surface water. I did not quantify incidental ingestion of surface
water for the recreational/sport fishing scenario, because it is unlikely that appreciable
incidental ingestion of surface water would occur during fishing activities.

4.2.1        Exposure Equations for Direct Contact with PCBs in Sediment and
             Surface Water

To estimate potential exposures and risks due to contact with sediment and surface water, the
following exposure equations were used. Exposure parameters that are common to each
equation are defined once. For example, body weight (BW) appears in each equation, but is
only defined in the first of the following equations:




3 https://my.spokanecity.org/recreation/outdoor/

https://www.visitspokane.com/things-to-do/recreation/
4 https://www.tripsavvy.com/outdoor-fun-in-spokane-washington-1609036




Integral Consulting Inc.                            4-3
                                                                 Dec GMV Re: Opposition to Pl MILs 000480
Case 2:15-cv-00201-SMJ                     ECF No. 422-23 filed 01/28/20                    PageID.22967 Page 30 of
                                                        195
Expert Report of Russell E. Keenan, Ph.D.                                                                November 15, 2019




Intake via Ingestion of Sediment

                                         C sed × IRsed × BAsed × FI sed × EFsed × ED × CF
                               I sed =
                                                             BW × AT
Where:
        Ised               =     intake, the mass of a chemical absorbed from sediment by the receptor
                                 per unit body weight per unit time (mg/kg-day)
        Csed               =     chemical concentration in sediment contacted over the exposure period
                                 (i.e., EPC for sediment) (mg/kg or parts per million [ppm])
        IRsed              =     sediment ingestion rate (mg/day)
        BAsed              =     bioavailability adjustment for sediment (percent as fraction)
        FIsed              =     fraction of total daily intake of sediment that is site-related (percent as
                                 fraction)
        EFsed              =     exposure frequency for sediment contact (days/year)
        ED                 =     exposure duration (years)
        CF                 =     conversion factor (1×10–6 kg/mg)
        BW                 =     body weight (kg)
        AT                 =     averaging time (days)


Dermal Absorbed Dose via Contact with Sediment

                                  C sed × AFsed × ABS d × CF × SAsed × EFsed × FI sed × ED × EVsed
                    DADsed =
                                                             BW × AT
Where:
         DADsed            =     dermal absorbed dose from sediment (mg/kg-day)
         AFsed             =     adherence factor for sediment (mg/cm2)
         ABSd              =     dermal absorption factor for sediment (percent as fraction)
         SAsed             =     skin surface area available for contact with sediment (cm2)
         EVsed             =     event frequency for sediment (day–1)




Integral Consulting Inc.                                         4-4
                                                                                 Dec GMV Re: Opposition to Pl MILs 000481
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20                            PageID.22968 Page 31 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                                November 15, 2019




Intake via Ingestion of Surface Water

                                           C sw × IRsw × BAsw × FI sw × EFsw × ED × ETsw
                                  I sw =
                                                             BW × AT

Where:

         Isw               =   intake, the mass of a chemical in surface water absorbed by the receptor
                               per unit body weight per unit time (mg/kg-day)
         Csw               =   chemical concentration in surface water contacted over the exposure
                               period (i.e., EPC for surface water) (mg/L or ppm)
         IRsw              =   surface water ingestion rate (L/hour)
         BAsw              =   bioavailability adjustment for surface water (percent as fraction)
         FIsw              =   fraction of total daily intake of surface water that is site-related (percent
                               as fraction)
         EFsw              =   exposure frequency for surface water contact (days/year)
         ETsw              =   exposure time for surface water contact (hours/day)


Dermal Absorbed Dose via Contact with Surface Water

                                                   DAevent × EVsw × ED × EFsw × SAsw
                                       DADsw =
                                                               BW × AT

And:

                                                                        6 × τ event × tevent
                                       DAevent = 2 × FA × K p × Csw ×
                                                                                π

Where:

         DADsw             =   dermal absorbed dose from surface water (mg/kg-day)
         EVsw              =   event frequency for surface water (events/day)
         SAsw              =   skin surface area available for contact with surface water (cm2)
         FA                =   fraction absorbed (percent as fraction)
         Kp                =   chemical-specific permeability coefficient (cm/hour)
          Csw              =   chemical concentration in surface water contacted over the exposure
                               period (converted to mg/cm3)
         τ event           =   chemical-specific lag time per event (hour/event)
          tevent           =   event duration (hour/event)



Integral Consulting Inc.                                       4-5
                                                                               Dec GMV Re: Opposition to Pl MILs 000482
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22969 Page 32 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




4.2.2        Age Groups Evaluated

For the shoreline and water recreation scenarios, I evaluated three age groups: young children
of ages 1 through 6 years, older children of ages 7 through 17 years, and adults 18 years and
older. I considered young children because they tend to ingest more on a per body weight basis
than older children or adults due to more frequent mouthing behaviors during the early years.
For the recreational fishing scenario, I assumed that an older child is likely to engage in fishing
activities more frequently than the young child; therefore, I evaluated older children of ages 7
through 17 years and adults. Age-specific exposure parameters were developed for each age
group as appropriate.

Descriptions of the age-specific exposure parameters incorporated in the previously presented
equations are included below. Exposure parameters common across exposure pathways are
discussed first, followed by pathway-specific parameters.

4.2.3        Common Parameters for the Direct Contact Exposure Routes

The exposure parameters that are common include sediment ingestion rates, body weights,
exposure durations, averaging times, and EPCs for sediment and surface water. Discussion of
these common parameters is presented in the following sections and the parameter values are
summarized in Table 4-1. Whenever possible, I have relied on standard EPA values.

4.2.3.1       Sediment Ingestion Rates (IRsed)

USEPA (2014) provides default rates for incidental soil ingestion for young children and adults
of 200 and 100 mg/day, respectively. EPA guidance does not, however, provide default
incidental ingestion rates for sediment. In the absence of data on specific ingestion rates for
sediment, I used the soil ingestion rates of 200 and 100 mg/day for young children and adults,
respectively, to represent hypothetical sediment ingestion rates as a conservative default
approach. For the older child, I assumed an ingestion rate of 100 mg/day, similar to the adult.

4.2.3.2       Body Weight (BW)

USEPA (2004b) recommends that mean age-specific body weights be used in risk assessment.
USEPA (2011) provides mean values for body weight by age, based on data collected from the
1999–2006 National Health and Nutrition Examination Survey (NHANES). I have adopted the
age-specific mean body weights from this source for this risk assessment, including body
weights of 11.4 kg for children aged 1 to <2 years, 13.8 kg for children aged 2 to <3 years, 18.6 kg
for children aged 3 to <6 years, 31.8 kg for children aged 6 to <11 years, 56.8 kg for children aged
11 to <16 years, 71.6 kg for individuals aged 16 to <21 years, and 80 kg for adults. I incorporated
these age-specific values into time-weighted averages to result in estimated mean body weights




Integral Consulting Inc.                            4-6
                                                             Dec GMV Re: Opposition to Pl MILs 000483
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20    PageID.22970 Page 33 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                             November 15, 2019




of 19 kg for young children and 50 kg for older children. I used the recommended 80-kg adult
body weight to evaluate adult exposures (USEPA 2014).

4.2.3.3        Exposure Duration (ED)

The exposure duration is the number of years over which an exposure occurs. USEPA (2014)
recommends 26 years as the upper bound estimate of residence time. Although not all of the
recreational users of the Spokane River are residents who live along the river, I used the
residence time as a surrogate for recreational exposure duration in this analysis.

The estimate of 26 years represents the total residence time. The exposure duration of each age
group is the number of years defined by the age group. Thus, the exposure durations for the
young child and the older child are 6 and 11 years, respectively. The exposure duration for the
adult is 26 years minus the total duration of the child. In the case of the shoreline and water
recreation scenarios, the adult duration is 9 years (26 years minus 17 years). For the recreational
fishing scenario, the exposure duration for the adult is 15 years (26 years minus 11 years).

4.2.3.4        Averaging Time (AT)

The calculation of the averaging time depends on whether a cancer or noncancer assessment is
conducted. For noncancer, the averaging time equals the exposure duration (e.g., for an
exposure duration of 6 years for a young child, the averaging time is 2,190 days). For
carcinogens, the averaging time is equal to a 70-year lifetime (i.e., 25,550 days) (USEPA 2014).

4.2.3.5        Exposure Point Concentrations (EPCs)

An EPC is the representative concentration of a chemical in an exposure medium that is used, in
conjunction with other exposure parameters, to estimate the hypothetical risk in a human health
risk assessment. An EPC is a conservative estimate of the average chemical concentration in a
medium that a receptor is assumed to contact over time (USEPA 1989).

EPA specifies that the EPC represents a reasonable maximum exposure (RME) concentration for
risk assessments. This is typically the 95th percentile upper confidence limit (95UCL) of the
arithmetic mean and is calculated using EPA’s ProUCL software (version 5.1.02; Singh and
Singh 2015). The 95UCL represents the upper bound on the mean values, and therefore
minimizes the potential that the selected EPC would underestimate the mean chemical
concentration and corresponding exposure. ProUCL version 5.1 is the most current version
(updated June 2016). 5

Table 4-2 presents the summary statistics and ProUCL output for the total PCBs concentrations
in surface water and surface sediments for the Spokane River. The summary statistics include

5   https://www.epa.gov/land-research/proucl-software



Integral Consulting Inc.                                4-7
                                                              Dec GMV Re: Opposition to Pl MILs 000484
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22971 Page 34 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




the frequency of detection, arithmetic mean, range of detected results, and range of non-detect
results. The arithmetic mean concentrations were calculated using one-half the reported
detection limits for the non-detect results. The ProUCL output includes the distribution type,
Kaplan-Meier mean (KM mean) concentration, 95UCL, and 95UCL type. Additional
information regarding the surface water and sediment EPC calculations is presented below.

Surface Water Concentrations

I relied on surface water samples that were collected from the Spokane River in 2003 and 2012
through 2017. These data are most representative of current conditions. Surface water samples
that were analyzed for PCB congeners represent a total of 143 sample results, including 18 field
duplicates. A total of 150 to 189 PCB congeners or congener groups were analyzed in these
samples. Total PCBs were calculated by summing the detected congener results on a sample-
specific basis. Sample-duplicate pairs were averaged before calculating the EPCs.

Sample-specific results are provided in Appendix B, Table B-3a, and are summarized in Table 4-
2a. Total PCBs were detected in 122 of the 125 (detection frequency of approximately
98 percent) surface water samples on a river-wide basis, with a range of detected results from
0.000130 to 0.000434 ppb. I selected a river-wide 95UCL surface water EPC of 0.000156 ppb, as
recommended by EPA ProUCL software. Table 4-2a also shows the summary statistics for the
four river reaches, including Post Falls Dam to Upriver Dam, Upriver Dam to Nine Mile Dam,
Nine Mile Dam to Long Lake Dam, and Long Lake Dam to Lake Roosevelt, ordered from
upstream to downstream. The corresponding 95UCL values are 0.000144, 0.000209, 0.000203,
and 0.000026 ppb, respectively. I used both the river-wide and reach-specific surface water
EPCs for my assessment.

Surface Sediment Concentrations

I focused my assessment on surface sediment, defined as all depth intervals starting from the
top of the sediment to a maximum sediment depth of 0.5 ft (15 cm). I considered this depth
interval to be a representative estimate of the depth of sediment that hypothetically might be
contacted during recreational activities.

For the assessment of surface sediment contact, it is important to determine whether the
samples were collected from water column depths where contact with sediment could occur.
Although EPA does not have a standard wading depth, its general recommendation is to use
sediment from water column depths where individuals have the potential for contact rather
than deeper water column depths where any sediment is likely to be washed off before the
individual reaches the shore (USEPA 2004b). For my review of the data, I defined wading
depth as water column depth to a maximum of 3 ft (i.e., approximately waist deep). I
attempted to plot the sediment sampling locations as an overlay on the bathymetry maps to
determine which samples fall within this wading depth. However, bathymetry data were


Integral Consulting Inc.                            4-8
                                                             Dec GMV Re: Opposition to Pl MILs 000485
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20              PageID.22972 Page 35 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                         November 15, 2019




available only for the Spokane Arm of Lake Roosevelt 6 and limited areas in the river (e.g.,
Upriver Dam remediation area). In order to provide an adequate number of sample results for
my analysis, I assumed contact could occur with surface sediment regardless of the water
column depth.

In line with the surface water data, I relied on sediment samples collected in 2003, 2004 and
2013. These data are most representative of current conditions. Total PCBs concentrations were
calculated as the sum of the reported Aroclor PCBs or the sum of the reported PCB congeners
for sediments. The sample-specific surface sediment results across sample years are provided
in Appendix B, Table B-3b, and are summarized in Table 4-2b. Total PCBs were detected in 48
of the 61 surface sediment samples (detection frequency of approximately 79 percent) on a
river-wide basis, with a range of detected results from 1.90 to 330 ppbdw. I selected a river-wide
95UCL sediment EPC of 32.5 ppb, as recommended by EPA ProUCL software. Table 4-2b also
shows the summary statistics for the four river reaches, including Post Falls Dam to Upriver
Dam, Upriver Dam to Nine Mile Dam, Nine Mile Dam to Long Lake Dam, and Long Lake Dam
to Lake Roosevelt, ordered from upstream to downstream. The corresponding 95UCL values
are 36.0, 47.4, 42.0, and 10.4 ppb, respectively.

4.2.4        Scenario-Specific Parameters for Direct Contact Exposure Routes

There are a number of exposure parameters that vary depending upon the exposure scenario
that is being evaluated. These include surface water ingestion rates, the skin surface areas that
are in contact with the sediment or surface water, the amount of sediment that adheres to the
skin after contact, the permeability of the skin to PCBs in sediments and surface water, the
fraction of total daily exposure that involves impacted sediment or surface water, the exposure
time, and the exposure frequency. Each of these is discussed below and summarized in
Table 4-3.

4.2.4.1       Surface Water Ingestion Rate (IRsw)

USEPA (2019a, Table 3-7) provides average and upper-bound estimates of surface water
ingestion rates that might occur during swimming for adults and for age groups of 6 to <11, 11
to <16, and 16 to <21 years. The average and upper-bound estimates for the 6 to <11 year old
age group are 38 and 96 mL/hour, respectively. For the 11 to <16 year old age group, the
average and upper-bound estimates are 44 and 152 mL/hour, respectively, and for the
remaining group, the estimates are 33 and 105 mL/hour, respectively. For adults, the average
and upper-bound estimates are 28 and 92 mL/hour, respectively. Although USEPA (2011)
recommends using the average rates for exposure scenarios involving swimming, as a
conservative and hypothetical approach, I assumed that individuals ingest surface water at the


6 This is an older dataset (1940s) and is available from this URL: https://www.ngdc.noaa.gov/nos/H06001-

H08000/H07700.html


Integral Consulting Inc.                                4-9
                                                                      Dec GMV Re: Opposition to Pl MILs 000486
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22973 Page 36 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




upper-bound rates during every swimming event. I selected the rates for 6 to <11 year olds as
those for the young child, and the rates for 11 to <16 year olds as those for the older child. Thus,
I assumed surface water ingestion rates of 96, 152, and 92 mL/hour for the young child, older
child, and adult shoreline recreator, respectively.

USEPA (2019a, Table 3-96) provides surface water ingestion rates for a number of water
recreation activities. For canoeing and kayaking, average and upper-bound estimates are given
for kayaking/canoeing with no capsize; kayaking/canoeing with capsize; and
kayaking/canoeing with all activities. Age-specific rates are not provided. Of all the water
recreation activities presented, the upper-bound surface water ingestion rate for canoeing with
capsize is the greatest. As a conservative estimate, I assumed the upper-bound rate for
canoeing with capsize (19.9 mL/hour) for the surface water ingestion rate for young child, older
child, and adult water recreator.

Surface water ingestion rates are time-dependent; the assumptions for time spent swimming
and kayaking are provided in Section 4.2.4.8.

4.2.4.2       Skin Surface Area (SA)

The skin surface area describes the amount of exposed skin that may come into contact with
sediment or surface water. I relied on the age-specific surface areas for individual body parts
recommended by USEPA (2011). These surface areas for males and females, combined, for the
head, trunk, arms, hands, legs, and feet are presented in Table 4-4. While USEPA (2011) does
not provide estimates for forearms and lower legs, USEPA (2004b) recommends that those be
estimated as 45 percent of the surface area of the arms and 40 percent of the surface area of the
legs, respectively.

Not all exposure scenarios are the same in terms of the body parts that may be in contact with
the exposure medium. For example, the portions of the body that would be expected to contact
surface water while fishing are not the same as the portions of the body that would contact
surface water while swimming. Thus, based on my professional judgment, I have developed
estimates of age-, scenario-, and exposure medium-specific exposed skin surface areas. These
are discussed in more detail below.

Contact with Sediment

While some sediment contact may occur during all types of water-based activities, the
likelihood that certain portions of the body will have direct contact with sediment varies by age
group and by scenario. For example, children who are playing along the shoreline are likely to
have greater contact with sediment than are adults who are fishing from the shore. In addition,
it is not likely that adults will have as much contact with sediment as children, even when
engaged in the same activity.



Integral Consulting Inc.                           4-10
                                                             Dec GMV Re: Opposition to Pl MILs 000487
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20    PageID.22974 Page 37 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                             November 15, 2019




For the shoreline recreation scenario, I conservatively assumed that the entire surface area of the
arms, hands, legs, and feet of young and older children could be in contact with sediment
during every exposure event. This assumes that these individuals are in bathing suits during
every visit to the shoreline, and that they might cover all of their arms, hands, legs, and feet
with sediment during play activities. The result of these assumptions is exposed skin surface
areas of 3,848 cm2 for young children and 7,994 cm2 for older children. While adults may also
be in bathing suits during visits to the shoreline, I assumed that it is less likely that their entire
arms and legs would be in direct contact with sediment during each visit. Thus, for adults, I
assumed that the hands, forearms, lower legs, and feet might have direct contact with sediment
during the most intensive shoreline activities. This results in a total surface area of 5,936 cm2.

For the water recreation scenario, I assumed that individuals would launch their kayak or canoe
from the shore. In doing so, the hands, forearms, lower legs, and feet might have direct contact
with the sediment. This results in a total surface area of 2,103, 4,267, and 5,936 cm2 for the
young child, older child, and adult, respectively.

For the recreational fishing scenario, I assumed that the hands and feet of the older child and
adult might have direct contact with sediment while fishing from the shoreline. If these
individuals waded into the water during the shoreline fishing activities, it is unlikely that they
would wade deeper than their knees, and the surface water would tend to wash away sediment
on lower legs and forearms so that there would be little to no adherence of sediments to those
surfaces. These assumptions result in surface areas of 1,610 and 2,214 cm2 for older children
and adults, respectively, as shown in Table 4-4.

Contact with Surface Water

For the shoreline recreation scenario, which would include swimming, I assumed that the entire
surface area of the body could be in contact with surface water. Thus, I used surface areas of
7,502, 14,502, and 19,771 cm2 for the young child, older child, and adult, respectively (Table 4-4).

If individuals wade into the water during fishing events or when launching a kayak, it is
possible that their hands, forearms, lower legs, and feet would be in contact with surface water
during that time. As shown in Table 4-4, I assumed exposed skin surface areas for surface water
contact during fishing or kayaking of 2,103, 4,267, and 5,936 cm2 for younger children, older
children, and adults, respectively.

4.2.4.3       Adherence Factor for Sediment (AFsed)

The adherence factor describes the mass of soil or sediment that adheres to the skin after
contact. Adherence is influenced by the properties of the soil or sediment (e.g., sediment
particle size and moisture content) and varies considerably on different parts of the body and
with different activities (USEPA 2004b).



Integral Consulting Inc.                           4-11
                                                              Dec GMV Re: Opposition to Pl MILs 000488
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20               PageID.22975 Page 38 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                          November 15, 2019




USEPA (2004b, 2011) provides body part-specific adherence factors for a number of activities
including a variety of recreational exposures. While the majority of the data available relate to
the adherence of soil to the skin, USEPA (2011) provides adherence data for sediment for
children and adults engaged in activities along a tidal flat. Shoaf et al. (2005a) obtained
sediment adherence data for adults during clam digging activities, and Shoaf et al. (2005b)
obtained sediment adherence data for children playing in a tidal flat. While these data are most
relevant for exposure scenarios involving activities at a coastal shoreline or tidal flat, I used
them in this analysis because the data represent sediment loading rather than soil loading.

I developed age-specific adherence factors as shown in Tables 4-5 and 4-6 for children and
adults, respectively. These adherence factors were estimated by selecting the recommended
adherence factor for each exposed body part and then calculating a surface area-weighted
adherence factor for all body parts assumed to be exposed in the scenario being evaluated.

For children involved in shoreline recreation, for whom the hands, arms, legs, and feet could
contact sediment, the adherence factors for those body parts recommended by Shoaf et al.
(2005b) were used with one exception, the feet (21 mg/cm2). Although a sediment layer may be
very thick on the feet, it is only the inner-most layer of sediment that is actually in contact with
the skin. Because PCBs adhere tightly to sediment particles and do not move easily in
sediment, PCBs in the outer layers of sediment adhered to the feet will not be in contact with
the skin or be available to be absorbed through it. Therefore, I applied an adherence factor of
1 mg/cm2 as a conservative assumption and as most representative of the reservoir of PCBs in
sediment that may be transferred through the skin of the feet. The Massachusetts Department
of Environmental Protection (MADEP; 2002) also examined this question and reached the
following conclusion:

         DEP believes that use of a sediment adherence factor of 22 mg/cm2 is not
         reasonable as a default value because it may substantially overestimate the dose
         of contaminant received from dermal contact with sediment. Instead, DEP
         recommends using 1 mg/cm2 as a default adherence factor for sediment. This
         value is the best estimate of the monolayer, which is in theory the level at which
         maximum absorption would occur. 7

Because the sediment adherence data provided by Shoaf et al. (2005b) for children are not age-
specific, I conservatively assumed that the sediment adherence factors for children were
representative of potential exposures up through age 17. For the shoreline recreation scenario, I
calculated adherence values of 0.57 and 0.58 mg/cm2 for young children and older children,
respectively (Table 4-5). For the water recreation scenario, I calculated adherence values of 0.61
and 0.62 mg/cm2 for young children and older children, respectively (Table 4-5). For the

7 MADEP developed this technical update prior to finalization of EPA’s dermal guidance (USEPA 2004b) and thus

refers to the value of 22 mg/cm2 that was presented in the 1998 draft of that guidance. The number published in the
final, 2004 version of that guidance (21 mg/cm2) differed from the 1998 draft.


Integral Consulting Inc.                                4-12
                                                                       Dec GMV Re: Opposition to Pl MILs 000489
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22976 Page 39 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




recreational fishing scenario, I calculated an adherence value of 0.79 mg/cm2 for the older
children (Table 4-5).

For adults, I based the sediment adherence factors on individuals who were engaged in
clamming activities along a tidal flat (Shoaf et al. 2005a). These adherence factors were
calculated as surface area-weighted averages assuming contact with hands, feet, lower legs, and
forearms for the shoreline and water recreation scenarios, and hands and feet for the
recreational fishing scenario. I calculated an adherence value of 0.36 mg/cm2 for the adult for
the shoreline and water recreation scenarios, and an adherence value of 0.71 mg/cm2 for the
recreational fishing scenario (Table 4-6).

4.2.4.4       Fractional Intake of Sediment That Is Impacted (FIsed)

Individuals may be exposed to soils and sediments from a number of locations during the day,
including schools, offices, playgrounds, yards, and beaches. Thus, it is likely that at least a
portion of the daily soil/sediment ingestion rate would be derived from areas outside of the
Spokane River. However, as a conservative hypothetical assumption, I assumed that
100 percent of the soil/sediment contacted during each day of exposure was sediment from the
Spokane River.

4.2.4.5       Oral and Dermal Absorption Factors (BA and ABSd)

Oral and dermal absorption factors are used to adjust the hypothetical intakes to reflect the
fractional amount of PCBs that are calculated as absorbed into the body. I conservatively
assumed that 100 percent of the PCBs that are ingested in sediment and surface water are
absorbed. Thus, a bioavailability adjustment (BA) of 1 has been used for the ingestion
pathways.

In the case of skin contact, only a fraction of PCBs that contact the skin actually pass through the
skin and are absorbed into the body. USEPA (2004b) recommends absorption factors for PCBs
that are bound to soil or dissolved in surface water. Although there is no recommended value
for sediment, I used the factor of 14 percent dermal absorption from soil to represent potential
skin absorption (ABSd) of PCBs for sediment (USEPA 2004b).

The permeability coefficient (Kp) is a measure of the absorption of chemicals from water
through the skin. USEPA (2004b; Exhibit B-3) provides permeability coefficients for two PCBs:
hexachlorobiphenyl and 4-chlorobiphenyl. Of these two PCBs, hexachlorobiphenyl is the most
appropriate to use for surface water exposures because it more closely resembles the PCBs
detected in the Spokane River surface water (i.e., the more chlorinated PCBs). Therefore, for
dermal uptake from surface water, I used the Kp of 0.43 cm/hour based on hexachlorobiphenyl.




Integral Consulting Inc.                           4-13
                                                             Dec GMV Re: Opposition to Pl MILs 000490
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20             PageID.22977 Page 40 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                        November 15, 2019




4.2.4.6        Event Frequency (EV)

Event frequency refers to the number of times per day an exposure event occurs on any
exposure day. For dermal contact with sediment and surface water, I assumed the event
frequency to be 1, per USEPA (2004b) guidance.

4.2.4.7        Exposure Frequency (EF)

The exposure frequency is the average number of days per year that an individual is assumed
to participate in specific activities. While EPA guidance recommends exposure frequencies for
residential and worker populations, it does not provide recommendations for recreational
exposures. To determine the exposure frequency for recreational exposures, I relied on
Sunding’s (2019) estimates of the number of annual visits to the Spokane River for various
recreational activities (Appendix C, Table 3). Mean and upper-bound estimates are reported. I
relied on the upper-bound (95th percentile) exposure frequencies of 40, 21, and 10 visits per
year for swimming, non-motorized boating (kayaking), and fishing, respectively.

4.2.4.8        Exposure Time (ET)

Because the surface water ingestion rate is time-dependent, it is necessary to make assumptions
about the amount of time individuals might spend swimming or kayaking on each day of
exposure. USEPA (2011) reports that the upper-bound estimate of time spent swimming by
individuals who are 2 years of age and older is 181 minutes per month. Assuming that
swimming occurs during 4 months of the year (June through September), I calculated an upper-
bound estimate of total time swimming of 724 minutes over the year. When divided evenly
over the exposure frequency of 40 days/year, I assumed an average daily exposure time of
18 minutes (0.3 hour). This exposure time was used for all three age groups for the shoreline
recreation scenario. Recognizing that the average water temperature for the months of July
through September in several areas within the river is only 60 degrees, 8 this exposure time is a
conservative estimate.

For the water recreation scenario, full day paddles could occur, but more reasonable
assumption would be half day or less trips. This is supported by kayak rental company
offerings, which are typically for rentals of 1, 2, or 4 hours. 9 I assumed an exposure time of
4 hours/event for the water recreation scenario.

USEPA (2011) does not provide exposure time for fishing activity. Local and state fish
consumption surveys often report frequency of fishing (i.e., number of fishing trips or days),
but not the time spent fishing (hours per day). It is reasonable to assume a half day or even full
day fishing trip when fishing by boat. When fishing from shore, it is unlikely that an angler

8   https://www.spokaneriverkeeper.org/riverjournal/2018/11/15/2018-spokane-river-water-temperature
9   https://cdasports.com/spokane/kayak-rentals/



Integral Consulting Inc.                                4-14
                                                                      Dec GMV Re: Opposition to Pl MILs 000491
Case 2:15-cv-00201-SMJ                 ECF No. 422-23 filed 01/28/20                PageID.22978 Page 41 of
                                                    195
Expert Report of Russell E. Keenan, Ph.D.                                                         November 15, 2019




would fish from the same location along the shore for an extended period of time. However, as
a conservative default value for the time spent fishing, I assumed a daily exposure time of
4 hours.


4.2.4.9       Fraction Absorbed (FA), Lag time per event (
                                                                        τ event )

The estimate of dermal absorption from surface water is dependent upon two chemical-specific
factors, including the fraction absorbed (FA) and the lag time per event ( τ event ). USEPA (2004b;
Exhibit B-3) provides default values for these factors for two PCBs: hexachlorobiphenyl and 4-
chlorobiphenyl. As previously discussed, hexachlorobiphenyl is the most appropriate to use for
surface water exposures because it more closely resembles the PCBs detected in the Spokane
River surface water (i.e., the more chlorinated PCBs). Thus, I used an FA of 0.5 and a τ event of
11.29 per USEPA (2004b) guidance.


4.3       INGESTION OF FISH TISSUE

To evaluate potential exposures and risks due to the consumption of fish from the Spokane
River on a river-wide basis (i.e., Idaho border to a portion of Lake Roosevelt), as well as for each
river reach, I used more complete and in-depth EPA methods and conservative assumptions
than the simpler approach used to evaluate the direct uses of the river. I performed a PRA for
this evaluation. As previously stated, a PRA differs from the screening approach that I used to
evaluate potential risks due to direct contact with sediment and surface water in that single
values are not selected for each exposure parameter; instead, variations in behavior among
individuals and over time are considered when estimating hypothetical exposures. This allows
the full range of values for individual parameters to be incorporated in developing a
probabilistic model of hypothetical risk. A distribution reflecting a range of values and the
associated probability for each value within the range are incorporated for each input
parameter rather than a single value. For example, there is a wide range of body weights
among people, and the probability distribution for body weight is described as lognormal.

4.3.1        Exposure Equation for Ingestion of Fish Tissue

The equation for estimating hypothetical exposures in a probabilistic analysis is the same as the
equation used for a more simplistic point estimate analysis, and is shown below:

                            Ctissue × (1 − LOSS ) × IRtissue × RBAtissue × FI tissue × EFtissue × ED × CF
               I tissue =
                                                              BW × AT




Integral Consulting Inc.                                  4-15
                                                                        Dec GMV Re: Opposition to Pl MILs 000492
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20            PageID.22979 Page 42 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                     November 15, 2019




Where:

         Itissue           =   intake, the mass of a chemical contacted in fish tissue by the receptor
                               per unit body weight per unit time (mg/kg-day)
         Ctissue           =   chemical concentration in fish tissue contacted over the exposure period
                               (i.e., EPC for fish) (mg/kg, or ppm)
         LOSS              =   chemical reduction due to preparation and cooking (percent as fraction)
         IRtissue          =   fish ingestion rate (g/day)
         RBAtissue         =   relative bioavailability adjustment for fish tissue (percent as fraction)
         FItissue          =   fraction of total fish intake that is site-related (percent as fraction)
         EFtissue          =   exposure frequency for fish consumption (days/year)
         EDtissue          =   exposure duration for fish consumption (years)
         CF                =   conversion factor (1×10–3 kg/g)

In the PRA, I combined input parameter distributions in repeated calculations, using the above
equation, to ensure that the full range of parameter values is incorporated into the assessment.
Typically, ten thousand simulations (iterations) of the PRA are run, resulting in an output
probability distribution across the range of exposure estimates. The output distribution
provides hypothetical exposure estimates for given percentiles of the potentially exposed
population at each exposure level. For this evaluation, I completed the probabilistic analysis
using Oracle® Crystal Ball software (version 13.3), which employs Monte Carlo analysis, a
commonly used and EPA-accepted probabilistic numerical technique.

To evaluate the fish consumption pathway, I conducted a 1-dimensional probabilistic analysis
to focus on exposure variability. Exposure factors within the population reflect an inherent
natural variation, resulting in a wide range of fish ingestion rates, exposure durations, and body
weights. Exposure and toxicological factors can also be uncertain because of a lack of
knowledge or due to limited information available about a specific parameter. While
uncertainty can be reduced through further study, measurements, etc., variability cannot, and
that is why it was the focus of the PRA. I addressed uncertainty in this 1-dimensional PRA
through the use of conservative assumptions to account for limitations in or lack of perfect
knowledge, particularly in the realm of toxicological factors. By design, most of this uncertainty
is reflected in overestimated rather than underestimated risks.

Consistent with EPA’s Probabilistic Risk Assessment Guidance (USEPA 2001), I adopted a tiered
approach for this PRA. I began with a straightforward analysis to describe variability, without
progressing into increasingly complex tiers of probabilistic analysis to quantify 1) changes in
exposure over time; 2) uncertainty through the use of 2-dimensional PRA models (Price et al.
1996a); or 3) individual time-dependent exposures through the use of a microexposure event




Integral Consulting Inc.                               4-16
                                                                    Dec GMV Re: Opposition to Pl MILs 000493
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20                  PageID.22980 Page 43 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                              November 15, 2019




model (Price et al. 1996b; Keenan et al. 1996). Such techniques are recognized in EPA’s PRA
policy and guidance (USEPA 1997; 2001).

4.3.2        Fish Ingestion Rate (IRtissue)

For the fish ingestion rate distribution for the adult angler in this PRA, I relied on Sunding’s
(2019) fish ingestion rate estimates (Table 4-7; Appendix C, Appendix Table 1). Specifically, I
created an adult angler fish ingestion rate distribution based on the fish ingestion rate quantiles
for Dr. Sunding’s “residents who consume fish from the Spokane River,” or the subset of the
adult population living within the three Washington counties adjacent to the Spokane River that
consumes fish from the Spokane River in a typical month.

Dr. Sunding used two data sources to understand patterns of angler behavior and fish
consumption in the Spokane River area for his fish ingestion rate estimates. A 2015 survey
conducted by Robinson Research (2015), and commissioned by the Spokane River Forum, was
used to evaluate rates of recreational behaviors, including angling, and attitudes of users of the
Spokane River. Fish consumption rates were estimated from a 2012 survey (IEc 2013) of
recreational uses and fish consumption on the Upper Columbia River, including the Spokane
Arm of Lake Roosevelt. This survey was conducted by IEc on behalf of the National Park
Service and at the request of EPA. The IEc (2013) study included a greater number of
respondents compared to Robinson Research (2015); therefore, Dr. Sunding’s fish consumption
rates calculated from IEc survey data are based on a more robust data set. Dr. Sunding’s use of
IEc survey data also assumes that rates of fish consumption are similar among anglers on the
Spokane River and those from the Upper Columbia River within each demographic control
group. Dr. Sunding additionally used responses from the IEc (2013) study to characterize other
behaviors that impact individual exposure, such as sharing fish with children, awareness and
responsiveness to advisories, and methods of fish preparation.

The plot that represents the shape of the fish ingestion rate input distribution for the adult
angler is included as Figure 4-2.

IEc (2013) reported the percentage of adult anglers and fish consumers from its survey who
typically share their catch with children but did not evaluate the fish consumption behaviors of
children. Therefore, quantiles of fish ingestion rates for children were generated by Sunding
(2019) based on the reported fish ingestion rates for adult “anglers who share with children” 10
and a child-to-adult fish consumption rate ratio of 0.3, to adjust for a child’s smaller portion
size, per studies conducted by NHANES. Use of the child-to-adult fish ingestion rate ratio of
0.3 generates conservative child fish ingestion rates, because it assumes that the anglers who

10The “anglers who share with children” subset of the surveyed adult population is different from the “residents
who consume fish from the Spokane River” subset of the surveyed adult population. Data from the former were
used to calculate young child angler fish ingestion rates, while fish ingestion rate data from the latter were used to
represent the adult angler.


Integral Consulting Inc.                                  4-17
                                                                         Dec GMV Re: Opposition to Pl MILs 000494
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22981 Page 44 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




share fish with children share all of their fish meals with children. For the child angler in this
PRA, I created a fish ingestion rate distribution based on Dr. Sunding’s estimated quantiles of
the fish ingestion rates for “anglers’ children who consume fish” (Table 4-7; Appendix C,
Appendix Table 5).

For each iteration of the probabilistic analysis, the modeling software selected a fish
consumption rate at random from the appropriate adult and/or young child fish consumption
rate probability distribution. The individual being modeled in that iteration is assumed to
consume fish at the same rate throughout his or her multi-year exposure period.

4.3.3        Species Preference

For most fish consumers, it is likely that their total consumption includes a variety of different
fish species and that they do not always consume the same species of fish at all fish meals. At
the same time, there may be some individuals who eat only one or two species of fish.
Therefore, it is necessary to develop species preferences that reflect the variations in fish
consumption behaviors. I relied on Sunding’s (2019) evaluation of species preferences from his
assessment of the data provided in IEc (2013). The results of his analysis are presented below.

According to IEc’s (2013) recreational consumption and resource use survey performed for
visitors to the Upper Columbia River, which includes a portion of the Spokane River, the most
popular fish species caught from the Upper Columbia River and kept for consumption are
rainbow trout (average 3.3 fish meals per year), walleye (average 2.8 fish meals per year), bass
(average 0.7 fish meals per year), and kokanee (average 0.6 fish meals per year). Consumption
of other species was found to be relatively insignificant (altogether average 0.1 fish meals per
year). The raw survey data from IEc (2013) were analyzed by Sunding (2019), who developed
species preference percentages using the subset of IEc data for the three Washington counties
adjacent to the Spokane River and adjusted based on the population demographics of the same
area. In addition, Dr. Sunding recategorized the original species preferences into six species
groups, including five species groups that are relevant to the available PRA fish tissue data
(Section 4.3.4) and an “other” species group (Table 4-8; Appendix C, Appendix Table 3).

For this PRA, I used the species group-specific preference percentages reported in Sunding
(2019), but I re-scaled the species preference values for each area of the river I evaluated (i.e.,
river-wide plus Lake Roosevelt, or each of the four river reaches) based on the fish tissue data
available for that particular area. The resulting sets of species preference percentages, provided
in Table 4-8, were used to calculate aggregate fish tissue concentrations (i.e., as EPCs), as
described in further detail below.




Integral Consulting Inc.                           4-18
                                                             Dec GMV Re: Opposition to Pl MILs 000495
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22982 Page 45 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




4.3.4        Exposure Point Concentration in Tissue (Ctissue)

This section summarizes the EPCs that I used for fish tissue. I relied only on fillet, skin-on
results for my analysis for two reasons: 1) the majority of the analytical results are reported as
fillet, skin-on, and 2) fish fillets are the most common fish preparation method (IEc 2013;
WDOH 1997; SRHD 1998). Fish species were assigned to one of five species groups, including
the trout, salmon, bass, walleye, or perch groups (heretofore identified as “PRA Gamefish
Groups”), as follows:

    •    Brown trout—grouped under "Trout Group"
    •    Rainbow trout—grouped under "Trout Group"
    •    Mountain whitefish—grouped under "Salmon Group"
    •    Largemouth bass—grouped under "Bass Group"
    •    Smallmouth bass—grouped under "Bass Group"
    •    White crappie—grouped under "Bass Group"
    •    Walleye—grouped under "Walleye Group"
    •    Yellow perch—grouped under "Perch Group."

I excluded data for northern pikeminnow, carp, crappie, and other species that are not typically
consumed (IEc 2013; Robinson Research 2015).

Some of the samples were collected as field duplicates. The results from the sample-duplicate
pairs were combined using the following decision rules before summarizing and evaluating the
results:

    •    If PCBs were detected in both the sample and duplicate, the average of the sample-
         duplicate pair was used as the combined sample result.
    •    If PCBs were detected in either the sample or duplicate but not both, then the detected
         result was used as the combined sample result.
    •    If PCBs were not detected in either the sample or duplicate, then the combined sample
         result was treated as a non-detect at the larger of the two non-detect results.

Ecology’s Environmental Information System database contains 18 studies with Aroclor PCB
data and 15 studies with PCB congener data for fish in the general area of the Spokane River.
The data sources are listed and described in Appendix B, Table B-4a. Of these, I relied on four
studies that reported Aroclor PCB results and three studies that reported PCB congener results.
The remaining studies were excluded because they reported results for non-gamefish species or
other tissue types, or were for other waterways. The studies that were retained represent
samples collected in 2001, 2003, 2004, 2005, and 2012.


Integral Consulting Inc.                           4-19
                                                             Dec GMV Re: Opposition to Pl MILs 000496
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22983 Page 46 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




Total PCBs were calculated as the sum of the reported Aroclor PCBs or the sum of reported PCB
congeners for fish (individual and composites). When sources reported both Aroclor PCB and
PCB congener data for the same samples, I used the larger of the two results as the total PCBs
concentration for those samples.

Total PCBs results were available for the trout group from all four reaches of the Spokane River
and for Lake Roosevelt (Appendix B, Table B-4b). The other four PRA Gamefish Groups were
not collected from all of the Spokane River reaches or from Lake Roosevelt. The majority of the
PRA Gamefish Groups were collected from the Nine Mile Dam to Long Lake Dam and Long
Lake Dam to Lake Roosevelt reaches.

The individual PRA Gamefish sample results that I relied upon for my analysis are provided in
Appendix B, Table B-4c. Total PCBs were not detected in some of the PRA Gamefish samples
(predominantly in some Perch Group and Trout Group samples).

I summarized the total PCB results as “river-wide plus Lake Roosevelt,” defined as PRA
Gamefish collected from the four reaches of the Spokane River in Washington State plus a
portion of Lake Roosevelt as discussed in Section 4.1 and Appendix B. The river-wide plus
Lake Roosevelt total PCBs data set for all PRA Gamefish consists of 122 data points with total
PCBs detected in 111 of the samples (detection frequency of 91 percent) across all collection
years from 2001 and later. The overall mean total PCBs concentration calculated using the EPA
software ProUCL was 64.3 ppb (wet weight; ppbww). Summary statistics for all gamefish
combined and for the individual PRA Groups are shown in Table 4-9 with additional detail
provided in Appendix B, Table B-4d.

4.3.5        Cooking Loss (Loss)

It is well recognized that preparation and cooking may reduce chemical concentrations of
lipophilic compounds in tissue (USEPA 2000b; Wilson et al. 1998). The amount of PCBs lost due
to cooking can vary, depending upon the lipid content of the fish and the way in which the fish
are prepared. I developed a distribution for chemical reduction of PCBs due to preparation and
cooking based on a meta-analysis of cooking loss studies completed by AECOM (2012).
AECOM (2012) identified studies with sufficient data for quantitative analysis of cooking loss
for PCBs. Specifically, the analysis focused on studies that used a relevant and appropriate
experimental method and presented changes in raw and cooked fish tissue PCB levels on a
mass basis. The analysis was performed in this manner because a comparison of concentrations
in raw and cooked fish alone neglects the change in tissue mass that occurs during cooking,
which is often substantial. A total of 15 studies that met these criteria were identified. For all
tissue types and cooking methods reported, these 15 studies yielded 79 data points for PCBs
that were used in the quantitative evaluation. The study authors completed an outlier analysis
and reported percentiles and statistics for cooking loss for PCBs both with and without outlier
values (Table 4-10). The authors concluded that despite the variability, the available data are


Integral Consulting Inc.                           4-20
                                                             Dec GMV Re: Opposition to Pl MILs 000497
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20    PageID.22984 Page 47 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




sufficiently consistent and robust to support inclusion of a quantitative cooking loss factor in
the assessment of exposure dose from consumption of fish (AECOM 2012).

I used the statistics presented by AECOM (2012) with outliers removed to develop the
distribution for the cooking loss term for the PRA. I visually compared the cumulative
frequency plot generated using data set percentiles to distribution-specific plots available in
USEPA (2001, Appendix B) to select the most appropriate distribution fitting the given set of
percentiles. The selected distribution type and percentile data were then incorporated into
Crystal Ball to represent the total PCBs cooking loss parameter distribution. The resulting
distribution ranged from 0 to 74 percent cooking loss with a median loss of 30 percent and a
90th percentile loss of 54 percent.

For each iteration of the probabilistic analysis, the cooking loss for PCBs was selected at random
from the probability distribution of cooking loss factors. Once selected, this factor was used to
adjust the PCB concentration selected for that iteration to reflect the concentration in the fish
tissue that was consumed.

4.3.6        Fraction of Tissue Ingested from the Site (FItissue)

Fish consumers may obtain their fish from a number of sources, including other recreational
fisheries, purchases in a grocery store, restaurant meals, and gifts from friends. As a result, it is
unlikely that they obtain all of their fish from a single waterbody throughout their exposure
period. To model this variation in source of fish, a distribution for FItissue may be developed.
However, for the Spokane River angler modeled in this PRA, I evaluated the angler’s fish
consumption behaviors using consumption rates specifically of fish from the Upper Columbia
River; in the IEc (2013) study, participants were asked for the number and size of fish caught
from the Upper Columbia River that they typically eat. By definition, since the consumption
rate distributions were modeled based on a survey of site anglers, and fish consumption rates
were assumed to be similar among anglers on the Spokane River and those surveyed, I assumed
a FItissue of 1.0.

4.3.7        Relative Bioavailability Adjustment (RBAtissue)

Relative bioavailability adjustment (RBA) factors for oral pathways are used to account for the
differences in chemical bioavailability in specific exposure media (i.e., soil, sediment, tissue)
compared to the dosing vehicle used in the critical toxicity study that provides the basis for the
toxicity criteria selected for use in the risk assessment. As a conservative factor, I assumed that
100 percent of the PCBs that are ingested as a result of the consumption of fish tissue are
absorbed. Thus, a point estimate value of 100 percent or a factor of 1.0 was used as the relative
bioavailability adjustment for fish tissue.




Integral Consulting Inc.                           4-21
                                                             Dec GMV Re: Opposition to Pl MILs 000498
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20     PageID.22985 Page 48 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                              November 15, 2019




4.3.8        Exposure Frequency (EFtissue)

Long-term fish ingestion rates are calculated as annualized average daily rates of consumption.
Thus, for example, if an individual eats ten, 8-oz (227-g) meals of fish in a year, his or her total
consumption is 2,270 g/year. Dividing by 365 days/year yields an annualized average daily
consumption rate of 6.2 g/day. Because rates are derived in this manner, it is necessary to use
an exposure frequency of 365 days/year when estimating exposures to fish consumers. This
value for EFtissue was used as a point estimate in the PRA as it is not possible to vary it, given the
basis for the ingestion rates themselves.

4.3.9        Exposure Duration (ED)

In 1998, a survey of fish license holders living in Spokane County was performed to evaluate
patterns of fish consumption from the Spokane River (SRHD 1998). Respondents of this fish
consumption survey reported on how many years they have fished the Spokane River. These
data were used to create a lognormal distribution for the adult angler exposure duration. This
distribution was based on a mean of 13.51 years, a 50th percentile of 10.0 years, a minimum
value of 0 years, and a maximum value of 80 years. I used this distribution as the adult angler
exposure duration for both the cancer and noncancer evaluations.

The exposure duration for the child angler, determined based on professional judgement, was a
uniform distribution with a minimum of 1 year and a maximum of 6 years.

4.3.10       Body Weight (BW)

For the adult angler, in lieu of using discrete body weight values provided in USEPA (2014), I
used the lognormal distribution of adult body weights, with a mean of 79.96 kg and a standard
deviation of 20.73 kg, developed by Portier et al. (2007). This distribution is based on
NHANES IV data for ages 18 to 65 years (Portier et al. 2007). The distribution for body weight
was bound at the lower end at 30 kg and at the upper end at 180 kg as estimates of body
weights below or above which it is “highly unlikely that an American adult will weigh”
(USEPA 2001).

To model a child’s body weight, I used a lognormal distribution with a mean of 17.27 kg and a
standard deviation of 4.97 kg. This distribution is also based on NHANES IV data but for ages
1 to 6 years (Portier et al. 2007). The lower and upper bounds of the distribution, 4.4 and
52.4 kg, respectively, were based on lower and upper percentile weights available in
USEPA (2011).




Integral Consulting Inc.                           4-22
                                                              Dec GMV Re: Opposition to Pl MILs 000499
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22986 Page 49 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




4.3.11       Averaging Time for Cancer (ATc) and Noncancer (ATnc)

The averaging time is the time over which the total exposure is averaged to derive an average
daily dose. For evaluating potential carcinogenic risks, the averaging time (ATc) is always a
“lifetime.” USEPA (2014) recommends that the average length of a lifetime for men and women
combined is 70 years. This equates to 25,550 days. I used this as a point estimate to calculate
the average daily carcinogenic dose level, with the exception of when the exposure duration
was greater than 70 years. Because the maximum value from the exposure duration
distribution exceeds the average lifetime, the averaging time was set to equal the exposure
duration when the exposure duration was greater than 70 years, so that the exposure duration
was never greater than the averaging time.

For evaluating noncancer effects, the averaging time is equivalent to the exposure duration.
Thus, if an individual is exposed for 30 years, the averaging time is also 30 years or the
equivalent 10,950 days. For each iteration of the probabilistic analysis, the ATnc was calculated
by multiplying the number of years selected for the exposure duration for that iteration by
365 days/year to derive the noncancer averaging time.


4.4      HYPOTHETICAL CANCER AND NONCANCER RISKS

Once exposures have been estimated, the exposure estimates are combined with toxicological
criteria to estimate the potential cancer risk or noncancer risk associated with those exposures.
To estimate potential cancer risks, the intake for each pathway is multiplied by the CSF to
estimate a total cancer risk. Total cancer risk is the increased probability that someone may
experience cancer during his or her lifetime, above the background cancer rate in the U.S.
population. Currently, the lifetime probability of a male resident of the United States
developing cancer is 41 percent, which is equivalent to 410,000 cases per one million individuals
or a probability of 0.41 (ACS 2017). The lifetime probability of a female resident of the U.S.
developing cancer is 38 percent, or a probability of 0.38 (ACS 2017). Generally, EPA considers
risks to be de minimis or below levels of concern if a source- or site-related increased probability
of developing cancer is less than one in one million (<1×10-6), which would result in an increase
over background cancer rates from 41 or 38 percent to 41.0001 to 38.0001 percent for males and
females, respectively. EPA’s acceptable target risk range is between one in one million and one
in ten thousand (1×10-6 to 1×10-4), and is recognized by WDOH (WDOH 2007; McBride 2018). If
incremental excess cancer risks exceed one in ten thousand, EPA considers that risk to be above
the target risk range and subject to action intended to reduce risks.

Excess incremental lifetime cancer risks are calculated as the product of the estimated lifetime
average daily exposure (i.e., LADD) and the CSF using the following equation:




Integral Consulting Inc.                           4-23
                                                             Dec GMV Re: Opposition to Pl MILs 000500
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20              PageID.22987 Page 50 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                   November 15, 2019




                                   Cancer Risk (unitless ) = LADD × CSF

Where:

         LADD              =     lifetime average daily dose of PCBs via the specified exposure route
                                 (mg/kg-day)
         CSF               =     cancer slope factor (mg/kg-day)-1.



I used EPA’s CSF for highly chlorinated PCBs of 2 (mg/kg-day)-1 to estimate the upper-bound
cancer risks associated with total PCBs in Spokane River sediments, dermal contact with surface
water, and ingestion of fish (USEPA 2017b). For ingestion of surface water, I used the upper
bound CSF of 0.4 (mg/kg-day)-1 (USEPA 2017b).

To evaluate noncancer risks, the ratio of the exposure term (i.e., average daily dose or ADD) to
the corresponding RfD is calculated. The hazard quotient (HQ) is calculated for each exposure
route using the following equation:

                                                              ADD
                                            HQ(unitless ) =
                                                              RfD

Where:

         ADD               =     average daily dose of the chemical via the specified exposure route
                                 (mg/kg-day)
         RfD               =     reference dose (mg/kg-day).



To evaluate the effect of exposure via multiple exposure routes for each receptor, the route-
specific HQs are summed to determine a noncancer hazard index (HI) using the following
formula:

                                        HI (unitless ) = HQ1 + HQ2 + ... + HQi

Where:

         HI                =     hazard index
         HQ                =     hazard quotient for a specified exposure route (unitless).



If the resulting HI is less than 1 for a given hypothetical exposure scenario, then no adverse
health effects are expected to occur (USEPA 1989). If the HI is greater than 1, then further risk


Integral Consulting Inc.                                 4-24
                                                                    Dec GMV Re: Opposition to Pl MILs 000501
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20    PageID.22988 Page 51 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




evaluation may be appropriate. However, HIs greater than 1 do not necessarily mean that any
actual adverse health effects would be observed in a receptor population under the hypothetical
exposure scenario that provides the basis for the exposure estimate. A substantial margin of
safety has been incorporated into the RfD. Thus, adverse health effects may not occur even if
the HI is much larger than 1. The ratio is not a measure of probability that adverse health
effects will occur. That is, the level of concern for health effects to occur does not increase
linearly as the RfD is approached or exceeded (USEPA 1989; Price et al. 1997; Swartout et al.
1998).

I used EPA’s chronic oral RfD of 2×10-5 mg/kg-day (20 ng/kg-day) for Aroclor 1254 to evaluate
potential noncancer risks due to contact with sediment and surface water, and for fish
consumption for adults and older children. For the specific situation of evaluating subchronic
exposures, which EPA defines as having an exposure duration of 7 years or less, I used EPA’s
subchronic oral RfD of 5×10–5 mg/kg-day (50 ng/kg-day) for Aroclor 1254 (USEPA 1994). Thus, I
used the subchronic RfD to evaluate potential noncancer risks for young children.

4.4.1        Hypothetical Cancer Risks for Direct Contact with Sediment and
             Surface Water

Hypothetical cancer risks associated with direct contact with sediments and surface water
combined are de minimis and well below EPA’s target risk range of 1×10-4 to 1×10-6 and Ecology’s
acceptable risk level for establishing site cleanup levels of 1×10-5. This is true for the shoreline
recreation, water recreation, and recreational fishing scenarios, and true for the river-wide
evaluation and for each reach-specific evaluation. The cancer risks for direct contact with
sediment and surface water that are discussed below are for the river-wide evaluation. These
results and the cancer risks for each reach-specific evaluation for the shoreline recreation, water
recreation, and recreational fishing scenarios are presented in Tables 4-11, 4-12, and 4-13,
respectively.

For the shoreline recreation scenario, I estimated a hypothetical total lifetime cancer risk, river-
wide, for all age groups combined of 4×10-8, with the largest portion coming from dermal
contact with sediment (3×10-8) and the lowest fraction coming from incidental ingestion of
surface water (2×10-12). Ingestion of sediment and dermal contact with surface water contribute
risk levels of 1×10-8 and 4×10-9, respectively (Table 4-11).

For the water recreation scenario, I estimated a hypothetical total lifetime cancer risk, river-
wide, for all age groups combined of 2×10-8, with the largest portion coming from dermal
contact with sediment (9×10-9) and the lowest fraction coming from incidental ingestion of
surface water (3×10-12). Ingestion of sediment and dermal contact with surface water contribute
risk levels of 5×10-9 and 2×10-9, respectively (Table 4-12).




Integral Consulting Inc.                           4-25
                                                             Dec GMV Re: Opposition to Pl MILs 000502
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20    PageID.22989 Page 52 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                             November 15, 2019




For the recreational fishing scenario, the hypothetical total lifetime cancer risk, river-wide, for
older children and adults combined, is 4×10-9. The hypothetical potential risk due to dermal
contact with sediment is estimated at 2×10-9, due to ingestion of sediment is 1×10-9, and due to
dermal contact with surface water is 1×10-9 (Table 4-13).

4.4.2        Hypothetical Noncancer Risks for Direct Contact with Sediment
             and Surface Water

For hypothetical noncancer risks, the calculated HQs and HIs associated with direct contact
with sediments and surface water combined are de minimis and well below the benchmark of 1
established by both EPA and Washington. This is true for the shoreline recreation, water
recreation, and recreational fishing scenarios, for the river-wide evaluation and for each reach-
specific evaluation. Noncancer risks for direct contact with sediment and surface water
discussed below are for the river-wide evaluation. These results and noncancer risks for the
reach-specific evaluation for the shoreline recreation, water recreation, and recreational fishing
scenarios are presented in Tables 4-14, 4-15, and 4-16, respectively.

For the shoreline recreation scenario, I estimated total HIs of 0.002, 0.003, and 0.001 for the
young child, older child, and adult, respectively. I estimated for the young child, HQs of 0.0008
and 0.001 for ingestion and dermal contact with sediment, and HQs of 0.0000005 and 0.0001 for
incidental ingestion and dermal contact with surface water. Ingestion and dermal contact with
sediment resulted in calculated HQs of 0.0002 and 0.0007 for adults, and hypothetical HQs of
0.0004 and 0.002 for the older child. I estimated HQs of 0.0002 and 0.0003 for dermal contact
with surface water for the adult and older child, respectively. I estimated HQs of 0.0000003 and
0.0000008 for incidental ingestion of surface water for the adult and older child, respectively
(Table 4-14).

For the water recreation scenario, I estimated total HIs of 0.0008, 0.001, and 0.0006 for the young
child, older child, and adult, respectively. I estimated for the young child, HQs of 0.0004 and
0.0004 for ingestion and dermal contact with sediment, while HQs of 0.0001 and 0.0000008 were
estimated for dermal contact and incidental ingestion with surface water. Ingestion and dermal
contact with sediment resulted in calculated HQs of 0.0001 and 0.0003 for adults, while
ingestion and dermal contact with sediment resulted in hypothetical HQs of 0.0002 and 0.0007
for the older child. I estimated HQs of 0.0001 and 0.0002 for dermal contact with surface water
for the adult and older child, respectively. I estimated HQs of 0.0000004 and 0.0000007 for
incidental ingestion of surface water for the adult and older child, respectively (Table 4-15).

For the recreational fishing scenario, I estimated a total HI of 0.0003 for the older child and
0.0002 for the adult. The ingestion of sediment resulted in hypothetical HQs of 0.00006 and
0.0001 for adult and older child, respectively. Dermal contact with sediment resulted in
calculated HQs of 0.0001 for adult, and 0.0002 for the older child. Dermal contact with surface




Integral Consulting Inc.                           4-26
                                                             Dec GMV Re: Opposition to Pl MILs 000503
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20            PageID.22990 Page 53 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                      November 15, 2019




water resulted in an HQ of 0.00006 for adults and an HQ of 0.00007 for older children
(Table 4-16).

In addition to the de minimis cancer and noncancer risks associated with direct contact to surface
water and sediment, the concentrations of PCBs in the surface water are well below federal
standards. Maximum contaminant levels (MCLs) are standards set by EPA for drinking water
quality. The MCL is the threshold limit on the amount of a substance that is allowed in public
water systems under the Safe Drinking Water Act. The MCL for PCBs is 0.0005 ppm. 11 The
river-wide surface water EPC is 0.000000156 ppm and the maximum reported surface water
concentration is 0.000000434 ppm. These concentrations are far below the MCL.

4.4.3         Hypothetical Cancer and Noncancer Risks Associated with Fish
              Consumption

USEPA (2001) PRA guidance indicates that risk managers may select an upper-bound estimate
of risk from the high-end range of percentiles. It is generally recommended that the 95th
percentile be used as a starting point for specifying high-end risks, but EPA indicates that risk
managers may consider multiple factors when selecting the percentile to be used in estimating
upper-bound risks. These factors include understanding the variability and uncertainty that are
already taken into consideration in the PRA and the inputs that are used to derive the risk
distribution. Risk managers may include both quantitative information and professional
judgment. If adequate site-specific information has been collected to indicate that risk estimates
are likely to be overestimated due to the inclusion of multiple, precautionary assumptions, a
lower percentile may be selected as the most representative for the potentially exposed
population. Sources of uncertainty that may be considered include the uncertainty in the
exposure calculations, the uncertainty in the toxicity values, and the presence of measured data.

The extreme percentiles of an input distribution are understandably the most uncertain because
the numbers of data points available in these extreme percentiles are far more limited than
those in the center of the range of values. This results in greater uncertainty in the upper and
lower percentiles of the calculated exposure and risk distributions, with the uncertainty
substantially increased at the highest and lowest percentiles.

Based on the uncertainties associated with this analysis (discussed below) and the efforts made
to ensure that the risks are not being underestimated, the 90th percentile was selected as the
most representative estimate of hypothetical upper-bound risks for the potentially exposed
population. However, in keeping with EPA policy recommendations, I have also reported the
95th percentile upper-bound hypothetical risk estimates. Thus, the median, arithmetic mean,




11   https://www.epa.gov/ground-water-and-drinking-water/national-primary-drinking-water-regulations#Organic



Integral Consulting Inc.                               4-27
                                                                     Dec GMV Re: Opposition to Pl MILs 000504
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22991 Page 54 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




90th percentile, and 95th percentile risks are reported to represent estimates of hypothetical
central tendency and upper-bound risks to anglers.

Summary statistics for the hypothetical cancer and noncancer risks for site anglers, based on the
PRA results, are shown in Table 4-17. The hypothetical lifetime cancer risk for all gamefish,
river-wide plus Lake Roosevelt, has an arithmetic mean of 9×10-7 with a 90th percentile of 2×10-6.
These hypothetical cancer risks are within the target risk range established by EPA, recognized
by WDOH (WDOH 2007; McBride 2018), and below the target cancer risk of 1×10-5 recognized
by Ecology.

The hypothetical noncancer hazard distribution for the adult-only receptor exposed to all
gamefish, river-wide plus Lake Roosevelt, has an arithmetic mean HI of 0.09 with a 90th
percentile HI of 0.2. The hypothetical noncancer hazard distribution for the child-only receptor
exposed to all gamefish, river-wide plus Lake Roosevelt, has an arithmetic mean HI of 0.1 with
a 90th percentile HI of 0.2. These hypothetical noncancer hazards are below the target HI of 1
used by both EPA and Ecology for both adult and child receptors.

Summary statistics for river reach-specific hypothetical cancer and noncancer risks for all
gamefish are also presented in Table 4-17. All central tendency (mean, median) and upper
(90th) percentile estimates of hypothetical lifetime cancer risks are within the target risk range
established by EPA and below the target cancer risk of 1×10-5 used by Ecology. All central
tendency (mean, median) and upper (90th) percentile estimates of hypothetical noncancer risks
are below the target HI of 1 used by both EPA and Ecology for both adult and child receptors.


4.5       CONSERVATISM IN THE RISK ASSESSMENT

Even though the results of the sediment and surface water risk assessment demonstrate that
PCBs present in the Spokane River pose no threat to human health, it is still important to
emphasize the conservative and precautionary nature of the assessment. The deterministic risk
assessment was developed using a combination of upper-bound and central tendency exposure
parameters and assumptions. However, in an effort to ensure that risks were not
underestimated, a number of very conservative assumptions and approaches were taken for the
risk evaluation. These include the following:

    •     Use of conservative exposure assumptions
    •     Compounding conservatism of exposure assumptions
    •     Combining sediment results across locations
      •   Conservative assumptions in toxicity benchmarks.

These are discussed below.



Integral Consulting Inc.                           4-28
                                                             Dec GMV Re: Opposition to Pl MILs 000505
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20     PageID.22992 Page 55 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                              November 15, 2019




4.5.1        Conservatism in Exposure Assumptions Used in the Sediment and
             Surface Water Risk Assessment

I assumed that individuals engage in high intensity activities along the shoreline 40 days/year,
that they wear bathing suits on all of those occasions, and that all or most of the unclothed
surface areas are in contact with sediment. This combination of high exposure frequency and
exposed skin surface areas is unlikely to occur. It is more likely that visits to the shoreline
would occur less frequently, and if an individuals did visit 40 days/year, they would likely be
engaged in a variety of activities that would not require bathing suits; therefore, they would
have less potential for contact with sediment and surface water due to wearing more clothing.

I also assumed that 100 percent of the daily soil/sediment intake was sediment from the
Spokane River. The sediment ingestion rates used are based on daily ingestion rates for all
soils. While they may be representative of total daily intake of soil and sediment, it is highly
unlikely that 100 percent of the intake that occurs is totally derived from sediment contact.
Individuals spend time in many locations during the day and over the course of a year,
including school, work, the homes of friends, parks, etc., so that their total daily intake is likely
to be from a combination of sources, of which the sediments of the Spokane River would only
be a fraction. In addition, direct contact would be with sand, rather than sediment, during
recreational activities that occur along the shoreline in beach areas, so that actual uptake of
PCBs has been overestimated.

Furthermore, it is important to recognize that a number of the exposure parameters were
developed for exposure to soil rather than sediment. Sediment exposures are less frequent and
less intensive than are soil exposures. Whereas individuals might have daily exposure to soil in
their yards, sediment exposures are more likely to occur on a less regular basis during seasonal
activities such as swimming, boating, and fishing. In addition, because sediment contact is
typically associated with water contact activities, such as swimming and boating, the action of
the water tends to “wash” most of the sediments from the skin, reducing dermal contact and
time for potential absorption through the skin.

When estimating exposures during swimming activities, I used upper-bound ingestion rates of
surface water as a precautionary and conservative measure. The upper-bound rates of 152 and
92 mL/hour for older child and adult, respectively, are greater than the mean values of 44 and
28 mL/hour for older child and adult, respectively, that are recommended by USEPA (2019a).
Use of the upper-bound surface water ingestion rates adds further overestimation of risks.

4.5.2        Compounding Conservatism by Combining Exposure Assumptions

It is important to note that when the various exposure parameters are considered together,
substantially overestimated risks result. This is because the conservative factors are multiplied
together when combined in the risk calculation. For example, if there are three factors that each



Integral Consulting Inc.                           4-29
                                                              Dec GMV Re: Opposition to Pl MILs 000506
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22993 Page 56 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




overestimate exposure by a factor of 5, when these three factors are combined, the result is an
overestimation of exposure by a factor of 125. Thus, it is important that the levels of
conservatism included in risk estimates be considered when evaluating hypothetical risks.

4.5.3        Combining Sediment Results across Locations

The total PCBs results used to develop the EPC for the sediment pathways were based on
surface sediment (i.e., samples that fall within the interval of 0 to 15 cm) collected from the
Spokane River regardless of the water depth. This was necessary due to the lack of adequate
bathymetry data for the river and to ensure sufficient data for EPC calculations. It is likely that
many of these sampling locations are not accessible from the shoreline or are from non-
wadeable depths (Appendix B, Figure B-2). Individuals who are involved in shoreline activities
have no opportunity to be exposed to sediments in deep water.

4.5.4        Conservatism in the Probabilistic Risk Assessment

There are a number of precautionary assumptions associated with the PRA that have been
made to ensure that risks and hazards are not being underestimated. These include
assumptions about species preferences, species-specific PCB concentrations, fish consumption
rates, exposure duration, and toxicity values. Each of these areas of conservatism is discussed
below.

The 1-dimensional PRA was set up so that each iteration of the model would incorporate a
single calculated fish tissue EPC, which is based on a single fish tissue concentration for each of
the five fish species groups. It would then be assumed that this EPC was the only fish tissue
concentration the receptor was exposed to for the entire exposure duration (i.e., all fish meals
contained the same concentration of PCBs), even when exposures lasted a lifetime of 80 years.
In fact, it is most likely that individuals consume a varying distribution of fish species, each
with variable concentrations, from the Spokane River within a given year and over a lifetime.
Use of a 1-dimensional PRA approach limits the options for capturing the extent of this type of
variability in behavior.

In addition, there is some evidence that the PCB concentrations in gamefish (e.g., rainbow trout
and mountain whitefish) collected from the Spokane River have declined over time (Ecology
2011). Given that the fish concentration data incorporated into the PRA have likely decreased
over time, concentrations used in this analysis are not likely to be representative of future
concentrations to which people may be exposed. This, combined with the assumption of same-
PCB concentration fish meals consumed during the entire exposure period, almost assuredly
overestimates potential exposures. Development of a time-varying 2-dimensional
microexposure event analysis would allow these variations in behavior and concentrations to be
more accurately captured.




Integral Consulting Inc.                           4-30
                                                             Dec GMV Re: Opposition to Pl MILs 000507
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22994 Page 57 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




The use of one-half the reporting limit for Aroclor PCBs in those samples where PCBs were not
reportable as the total PCBs concentration was required for a number of gamefish samples
under the river-wide plus Lake Roosevelt scenario based on the Aroclor PCB analyses. Use of
the one-half adjustment factor (or equivalently, dividing by 2) has been used historically as a
simple approach for addressing non-detect results but likely yields a conservative (higher)
estimate of the “true” detection limit in the affected samples.

It was assumed that exposures via consumption of fish from the Spokane River could continue
for as long as 80 years. It is very unlikely that a single individual would catch and consume
recreationally-caught fish from the river for that length of time. Instead, it is much more likely
that individuals will only spend a portion of their lifetime living near the river and that there
will be years during which they will not fish. Reduction of the exposure duration to a more
reasonable maximum value would reduce the upper percentile risk estimates, shifting the
distribution of risk results to lower estimates.

4.5.5        Conservative Assumptions in Toxicity Benchmarks

Finally, as discussed in Section 3, the toxicity values that I used are highly conservative. The
upper-bound CSFs of 2 and 0.4 (mg/kg-day)-1 were used to estimate hypothetical upper bound
cancer risks due to sediment and surface water contact. However, had the central estimate CSFs
been used instead, estimated cancer risks would have been reduced by as much as one-half.
EPA recognizes that cancer potency may be overestimated using the CSF values that it has
defined and may, in fact, be zero (USEPA 2004a). This is particularly important for PCBs, which
have not been shown to be carcinogenic in humans.

Similarly, the RfDs used to evaluate potential hazards due to PCB exposure are highly
conservative estimates that likely overstate toxic potential in humans, as discussed in Section 3.1
and subsections. In a report that he prepared for the U.S. Navy, Dr. DeGrandchamp expressed
similar views:

         It should be stressed that the use of uncertainty and modifying factors represents risk
         policy and not necessarily science. That is, uncertainty is always addressed by
         introducing an increasing amount of conservatism without determining whether it is
         warranted or scientifically valid. (DeGrandchamp and Pyatt 2001 p. 21)

In deriving the RfD for Aroclor 1254, which was used to evaluate sediment exposures, EPA
adjusted the LOAEL of 0.005 mg/kg-day by a combination of uncertainty factors that totaled 300
to derive the RfD of 2×10-5 mg/kg-day. It is likely that two of those uncertainty factors were
unnecessary. A factor of 3 was used based on the assumption that humans are more sensitive to
the toxic effects of PCBs than are monkeys, which were the subjects of the toxicity study upon
which the RfD is based. There is substantial evidence to indicate, however, that this is not the
case and that, in fact, monkeys are more sensitive to the toxic effects of PCBs than are humans.



Integral Consulting Inc.                           4-31
                                                             Dec GMV Re: Opposition to Pl MILs 000508
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22995 Page 58 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




Even Dr. DeGrandchamp has written “… if the laboratory species used in toxicological
experiments was actually more sensitive to a chemical than humans … introducing uncertainty
factors into the RfDi would be ultraconservative, since the unaltered NOAEL already represents
a conservative estimate of the toxic potential of the chemical with respect to human exposures”
(DeGrandchamp and Pyatt 2001). Also, an additional uncertainty factor of 3 was used to derive
a chronic RfD based on a less-than-lifetime study in the monkeys. However, evidence indicates
that the monkeys had achieved a steady-state body burden and clinical health effects of PCB
exposure would not be expected to worsen once PCB equilibrium was achieved. When the UFs
for interspecies extrapolation and for subchronic to chronic are reduced to 1, the RfD is
increased by a factor of 10, thereby reducing noncancer risks by a factor of 10.

In addition, the PRA used point estimates in lieu of probability distributions to represent the
potential carcinogenic and noncancer toxicity of PCBs. The point estimate toxicity values are
based on the results of animal bioassay data and have been derived using a number of
conservative assumptions and adjustment factors in an attempt to predict potential human
responses. Because of the precautionary conservatism built into their derivation, it is virtually
certain that the actual toxicity of PCBs to humans has been overestimated by these point
estimates. More realism would be gained if probability distributions had been substituted for
the point estimate toxicity values that were used in the PRA. Methods developed by EPA and
other authors describe a framework for conducting such evaluations (Price et al. 1997; Swartout
et al. 1998; USEPA 2009b). Had the range of toxicity values been incorporated as distributions,
risk and hazard estimates would have been further reduced.


4.6      SUMMARY OF CONCLUSIONS

With respect to PCBs, the hypothetical risks of all common, real-world recreational uses of the
Spokane River are well within the range of risks deemed acceptable by EPA and the State of
Washington. The river is safe for all known uses, including intensive recreational activities such
as swimming, wading, sunbathing, picnicking, kayaking, canoeing, rafting, and fishing, and for
eating fish caught from the river.

The results of my site-specific PRA, performed to evaluate the consumption of fish from the
Spokane River, show that hypothetical upper-bound incremental cancer risks for all gamefish,
river-wide plus Lake Roosevelt, are no greater than 2×10-6. This means, hypothetically, that the
increased risk of an individual male angler developing cancer as a result of upper-bound
consumption of Spokane River fish would be no greater than 41.0002 percent compared with his
background cancer rate of 41 percent from all causes. Likewise, the increased risk of an
individual female angler developing cancer as a result of upper-bound consumption of Spokane
River fish would be no greater than 38.0002 percent compared with her background cancer rate
of 38 percent.




Integral Consulting Inc.                           4-32
                                                             Dec GMV Re: Opposition to Pl MILs 000509
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22996 Page 59 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




  5 RISK MANAGEMENT OF PCBs IN SPOKANE RIVER FISH

The previous sections of this report present a detailed discussion of my site-specific risk
assessment that used conservative, EPA-approved risk assessment methods for evaluating the
safety of the Spokane River. In light of that evaluation, I also examined the fish advisories that
have been issued for the Spokane River.

Fish advisories are a one-size-fits-all preliminary screening risk calculation and are not
equivalent to conducting a site-specific risk assessment. The advisories do not provide
predictions of adverse impacts and do not constitute a “ban” of any sort, but rather simply
provide the public with recommendations about fish consumption that can be used to reduce
health risks, based on a conservative and generic approach.

In this section, I provide a summary and review of the existing fish advisories and evaluate
whether the presence of PCBs limits the safe consumption of fish caught from the Spokane
River, given more realistic estimates of fish consumption based on site-specific data. Consistent
with my PRA, when the consumption rates of locally caught fish, preferences for eating
different fish species, and differences in fish preparation and cooking methods are
considered, there are no unreasonable risks predicted for consumption of fish from the
Spokane River.


5.1      OVERVIEW OF WDOH FISH CONSUMPTION ADVISORIES

WDOH has issued fish consumption advisories for portions of the Spokane River since 1999,
when an advisory was first issued for lead; advisories in 2001 and 2003 included additional
metals and PCBs (WDOH 2007). In 2007, WDOH issued a report (WDOH 2007) that updated the
consumption advice based on additional fish tissue data collected in 2005. Revisions were made
to the 2007 advisory (provided in a poster/fact sheet format) in 2008 and 2009, in terms of the
number of recommended meals and/or the definition of certain reaches of the river and the
consumption advice for those reaches. WDOH (2007) also provides the agency’s approach to
assessing risk from fish consumption and methods for determining the recommended number of
meals per month.

In 2019, an updated poster (Exhibit 5-1) was published by the Spokane Regional Health District
(SRHD; 2019) with consumption advice that differed from previous poster versions. This most
recent poster mirrors the consumption advice currently available on WDOH’s website (WDOH
2019) and corresponds to information in a presentation by WDOH staff toxicologist Davis
McBride (McBride 2018). For most species and reaches addressed previously, the 2018/2019
advisory increases the recommended number of meals per month. The 2018/2019 advisory is
based on fish collected in 2012, which showed a decline in mean fish tissue total PCBs
concentrations for gamefish species such as rainbow trout. For example, rainbow trout mean


Integral Consulting Inc.                            5-1
                                                             Dec GMV Re: Opposition to Pl MILs 000510
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20              PageID.22997 Page 60 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                        November 15, 2019




total PCBs concentrations declined from 113 to 73 ppbww between 2005 and 2012 for the Upriver
Dam to Nine Mile Dam river reach.

Exhibit 5-1. Current Fish Consumption Advisory (SRHD 2019)




WDOH updated fish advisories across Washington State, including for the Spokane River in
2018 (McBride 2018), and the current poster in Exhibit 5-1 mirrors that updated advice.
Assuming that the 2018/2019 advisory supersedes all previous advisories and evaluations
published, it is potentially confusing to anglers that the 2009 poster with different meal
recommendations still appears on the WDOH website. 12

Fish tissue data from 2012, used in the 2018 assessment for PCBs (as Aroclors), PBDEs, and
mercury, are available for five reaches of the Spokane River for five species: brown trout,
largescale sucker, mountain whitefish, northern pikeminnow, and rainbow trout (Exhibit 5-2).
Data are summarized as mean concentrations (wet weight), and the recommended number of
meals per month is based on all three contaminants assessed (Exhibit 5-2). McBride (2018) also
indicates that others factors were considered in the advisory, including health benefits of fish
consumption, background or ambient levels, contaminants in other foods, risks posed by other
foods, and contaminant reduction from preparation and cooking. The advisory was also
simplified for ease of communication.




12   The 2009 poster is available from this URL: https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-164.pdf



Integral Consulting Inc.                                 5-2
                                                                       Dec GMV Re: Opposition to Pl MILs 000511
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.22998 Page 61 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




The 2019 consumption advisory from the WDOH website is summarized in Table 5-1. There are
some differences between the information available online through WDOH (Table 5-1) and that
in Exhibit 5-2 (McBride 2018). For example, lead is noted in Table 5-1 as an additional
contaminant driving the advisories for some species and reaches, but it was only detected in
largescale suckers in the 2012. Also, there is a “do not eat” advisory for common carp in Long
Lake, based on PCBs only (WDOH 2019).

For the river reach between the Idaho border and Upriver Dam, Exhibit 5-2 explains the “do not
eat” designation in Table 5-1. There is a note in Exhibit 5-2 for that reach regarding the actions of
the Washington Department of Fish and Wildlife (WDFW): “WDFW has closed this area—Catch
and Release only.” A similar catch and release designation is reported by the Silver Bow Fly
Shop, a local fly fishing outfitter located in Spokane Valley: “As of Friday March 15th the
Spokane River is closed for the season on the Washington side... the river is CLOSED…The
reason for the closure on the Washington side is to protect the remaining Redband trout during
their spawning season. These stretches will reopen the Saturday before Memorial Day, which is
May 25th” (Silver Bow Fly Shop 2019).

This “do not eat” designation for the reach between the Idaho border and Upriver Dam is not
based on PCB levels. Without this “ban” on catching fish between the Idaho border and Upriver
Dam, the allowable number of meals per month would be two for sucker and four each for
pikeminnow and trout (Exhibit 5-2). Thus, fish in this reach have similar, or in some cases lesser,
restrictions than in other reaches. Fish would be safe to eat in this reach.

Two additional, statewide fish consumption advisories apply to the Spokane River. Both
advisories are based on mercury contamination and are intended to protect women who are or
may become pregnant, nursing mothers, and children. They cover three species of fish:

    •    Northern pikeminnow: do not eat
    •    Largemouth and smallmouth bass: limit to two meals per month (WDOH 2019).




Integral Consulting Inc.                            5-3
                                                             Dec GMV Re: Opposition to Pl MILs 000512
                      Case 2:15-cv-00201-SMJ           ECF No. 422-23 filed 01/28/20                PageID.22999 Page 62 of
                                                                    195
Expert Report of Russell E. Keenan, Ph.D.                                                                                         November 15, 2019

Exhibit 5-2. 2018 Fish Consumption Assessment for the Spokane River (McBride 2018)




Notes:
“*” indicates that a 50 percent reduction in PCBs and PBDEs has been incorporated into meal recommendations based on EPA guidance that reports
removal of skin and fat from fish can reduce contaminants in edible fish tissue by 50 percent.




Integral Consulting Inc.                                               5-4
                                                                                                               Dec GMV Re: Opposition to Pl MILs 000513
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23000 Page 63 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




5.2      APPROACH TO DEVELOPMENT OF FISH ADVISORIES

WDOH (2007) provides the following tables related to the development of fish advisories.
Table C1 (Exhibit 5-3, below) shows the exposure assumptions for “deriving health-based
comparison values” (based on cancer risk), and Table C2 (Exhibit 5-4, below) shows the
assumptions used for calculating 8-oz fish meal limits (based on noncancer risk).

         Exhibit 5-3. Exposure Assumptions for Deriving Health-Based Comparison Values (WDOH 2007)




        Exhibit 5-4. Exposure Parameters for Calculating 8-oz Fish Meal Limits (WDOH 2007)




Integral Consulting Inc.                            5-5
                                                             Dec GMV Re: Opposition to Pl MILs 000514
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23001 Page 64 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




The WDOH (2007) study provides the 42 g/day fish consumption rate for use in calculating
“comparison values,” which equates to approximately 10 oz over a week (i.e., one 10-oz meal
per week). Exhibit 5-4 specifies a meal size of 8 oz for setting advisories, or approximately
32 g/day if consuming one fish meal per week. There is no explanation for the difference in
meal sizes, and “comparison values” are neither provided nor is their intended use explained.

The references provided for the 42 g/day fish ingestion rate include:

    •    A WDOH (1997) study surveying Lake Roosevelt anglers as they brought in their catch
         over several months in the summer/fall of 1994–1995. The main conclusions were:
         –    “Surveyed individuals were primarily older adult Caucasian males that are part of
              two adult households in which both individuals consume fish. Results indicate that
              surveyed anglers consume an average of 42 meals per year, with greater than 90%
              consuming 103.2 meals (2 meals/week) or less per year.”
         –    Regarding fish meal size: “This indicates that the questions were not adequate for
              determining fish meal size, and that accuracy in response will only be enhanced
              through the use of standardized fish/fillet models.”
    •    A SRHD (1998) study based on a survey mailed to a random sample of fishing license
         holders and members of the Walleye club. SRHD also had focus group surveys with the
         Russian and Laotian community. The main conclusions were:
         –    “The respondents of this study seemed to be low consumers of the fish from the
              Spokane River (< 1 fish meal/week) as defined by the study prepared by ATSDR
              [Agency for Toxic Substances and Disease Registry].”
         –    “Many of the respondents who kept fish from the river to eat, did not complete all
              sections of the survey…,” which limits the analysis to the point of being
              inconclusive.

I could not replicate the derivation of the 42 g/day consumption rate from the information in the
Lake Roosevelt study. The rate of 42 meals per year does not equate to an ingestion rate of
42 g/day. The Ecology (2013) fish consumption rate study provides a value of 26 g/day based on
this source (WDOH 1997) but describes the tribal survey as follows: “DOH in cooperation with
the Spokane Tribe, water body- and angler-specific creel survey; 42 fish meals/year; assuming
8-ounce meal. This is approximately 26 g/day.” The most recent fish consumption advisory
posters and fact sheets do not provide any indication of meal size, but it can be presumed to be
8 oz based on Table C2 (Exhibit 5-4) from WDOH (2007) and Ecology (2013).




Integral Consulting Inc.                            5-6
                                                             Dec GMV Re: Opposition to Pl MILs 000515
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20                PageID.23002 Page 65 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                            November 15, 2019




5.3      SITE-SPECIFIC EVALUATION OF ALLOWABLE FISH TISSUE
         CONCENTRATIONS

Based on site-specific information concerning rates and fish species that people are actually
eating from the Spokane River, I calculated hypothetical levels of PCBs in fish that would not
exceed hypothetical risk levels. For this analysis, I used the overall approach from WDOH
(2007), but incorporated site-specific fish ingestion rates and other parameters more fully
described in the PRA, as described below, to develop a set of risk-based tissue concentrations
for PCBs (i.e., based on the parameters provided in WDOH 2007, Tables C1 and C2). In
Table 5-2, I present these estimated “fish tissue target” total PCBs values.

As discussed in Section 4.3.2, I relied upon Sunding’s (2019) estimated mean, 90th percentile,
and 95th percentile fish ingestion rates for the Spokane River child and adult angler evaluation
in the PRA. These rates are significantly lower than the 32 g/day assumed by WDOH. In this
section, I use these ingestion rates to estimate site-specific fish tissue target concentrations for
the Spokane River (Table 5-2). Site-specific targets, which are based on site-specific fish
consumption habits, are concentrations in fish tissue that would correspond to acceptable risks
to the population of anglers consuming fish from the Spokane River. Based on Dr. Sunding’s
95th percentile, 90th percentile, and mean consumption rates, the estimated site-specific targets
are 136, 226, and 522 ppbww total PCBs, respectively. I also used the site-specific ingestion rates
to define the frequencies of fish meal ingestion for Spokane River anglers. Based on
Dr. Sunding’s analysis, anglers would consume one 8-oz meal every 2, 4, or 7 weeks based on
the 95th percentile, 90th percentile, and mean consumption rates, respectively (Table 5-2).

In Table 5-3, I provide the mean total PCBs concentrations in fish tissue for the fish species
groups assessed in the PRA, as well as a species preference weighted mean, for each river
area/reach. 13 The use of mean concentrations to develop fish consumption advisories is
consistent with the approach used by WDOH. All fish tissue mean total PCBs concentrations,
as well as the calculated species preference weighted mean total PCBs concentrations, are below
the site-specific targets estimated using Dr. Sunding’s mean and 90th percentile fish
consumption rates. Only the salmon species group, which has a low species preference of
15 percent, in the Upriver Dam to Nine Mile Dam river reach has a mean total PCBs
concentration that exceeds the target concentration estimated using Dr. Sunding’s 95th
percentile ingestion rate. 14 In other words, all other fish concentrations in Table 5-3 are below
all of the Sunding-based targets. This finding is consistent with the results of the PRA.



13 The species preference weighted mean is an aggregate fish tissue PCB concentration that I calculated by weighting
the sum of the selected fish tissue concentrations based on their species preference fractions (Section 4.3.3).
14 This exceedance is not indicative of an unacceptable noncancer risk. If a hypothetical angler was to eat only

mountain whitefish, only from this reach of the river, and at the 95th percentile fish ingestion rate, then his or her
hypothetical HI would equal 1.2. This value does not exceed the bounding range of uncertainty specified in the RfD
definition (USEPA 2019b).


Integral Consulting Inc.                                  5-7
                                                                        Dec GMV Re: Opposition to Pl MILs 000516
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23003 Page 66 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




In summary, consistent with the PRA results, I have determined that, at the site-specific
estimated rate of fish consumption in the Spokane River, current concentrations of PCBs in
fish tissue do not pose an unacceptable risk for human consumption.




Integral Consulting Inc.                            5-8
                                                             Dec GMV Re: Opposition to Pl MILs 000517
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23004 Page 67 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




   6 CRITIQUE OF RICHARD DeGRANDCHAMP’S OPINIONS

In this section, I include a review and critique of DeGrandchamp’s (2019) discussions regarding
Spokane River fish tissue PCB concentrations, fish advisories for the Spokane River, and his
opinion of potential public health concerns from consuming Spokane River fish. This
evaluation will show that Dr. DeGrandchamp’s opinions are based on outdated information or
interpretations that are not relevant to the current conditions of the river. Further, he did not
perform a risk assessment to support his opinions, and his conclusions are speculative and
unreliable.

My critique does not include an analysis of Dr. DeGrandchamp’s opinions related to
implementation of control measures proposed by the City of Spokane (which he broadly
classified as “remedial activities”; see his opinions numbered 8, 9, and 10). These are addressed
by others.


6.1 RELIANCE ON OLDER FISH PCB DATA MISREPRESENTS CURRENT
    CONDITIONS

Dr. DeGrandchamp did not perform an independent analysis of the fish tissue PCB data to form
his opinions, but rather compiled and presented the results used and the interpretations of
results performed by others. Furthermore, he did not use the results from the most recent fish
collections (i.e., from 2012) to develop his opinions.

Dr. DeGrandchamp references the risk assessment results from WDOH (2011) as the basis for
his conclusions. The WDOH study used the mean total PCBs concentrations calculated for
fillets and whole body fish collected in 2005 only. The fillet results were based on a
combination of fillet data for rainbow trout, mountain whitefish, and brown trout. I included
fillet data for these three species for this collection year in my PRA. The whole body results
cited by Dr. DeGrandchamp are based on a combination of largescale sucker and bridgelip
sucker. Neither of these sucker species are identified as preferred gamefish species for
consumption (Sunding 2019); therefore, I did not include these data in my PRA.

If Dr. DeGrandchamp had examined the underlying fish concentrations used in WDOH (2011),
he would have observed that bias was introduced in WDOH’s calculation of mean values. The
sample-specific results used to develop the mean total PCBs concentrations were not provided
in WDOH (2011); however, review of EIM Study ID DSER0016 shows that the fillet samples
collected in August, September, and November 2005 consisted of 9 rainbow trout samples, 15
mountain whitefish samples, and 1 brown trout sample (Appendix B, Table B-4c). All were
analyzed for Aroclor PCBs only. Instead of using all 25 of these available fillet sample results
from 2005 to calculate a river-wide mean total PCBs concentration, WDOH first computed
average total PCBs concentrations at each sample station for each fish species. It then calculated


Integral Consulting Inc.                            6-1
                                                             Dec GMV Re: Opposition to Pl MILs 000518
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23005 Page 68 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




a weighted average using only the maximum of the average total PCBs concentration for each of
the fish species.

The calculation performed in WDOH (2011), along with the more realistic “river-wide”
approach of combining species-specific results across all sampled areas, is summarized in
Table 6-1. WDOH calculated a weighted mean fillet sample total PCBs concentration of
161.7 ppbww (rounded to 162 ppbww in Table 6-1), as shown in Table 1 of WDOH (2011), by
assuming consumption of 70 percent for rainbow trout, 15 percent for mountain whitefish, and
15 percent for brown trout and "using the maximum value of the mean concentration for each
species," as described above. WDOH’s approach of using only the maximum values (e.g., using
only the calculated average value from River Mile 77 to represent all mountain whitefish) to
derive the weighted mean, rather than using the results across all sample stations, biases the
derived weighted mean high and is not scientifically defensible. This practice also reduces the
number of sample results available for this calculation from 25 to 7 (Table 6-1). When the more
realistic “river-wide” approach is used, the calculated weighted mean is 102 ppbww, which
yields a commensurate decrease in the calculated risks by a factor of 0.63 (102/161.7). This
weighted mean total PCBs concentration is below the site-specific target of 135 ppbww (Section
5.3), which is based on a 95th percentile fish ingestion rate from Sunding (2019).


6.2 RELIANCE ON OLDER FISH ADVISORIES MISREPRESENTS CURRENT
    FISH CONSUMPTION ADVICE

As discussed above, the most recent fish tissue PCB data Dr. DeGrandchamp discusses in his
Book 3 are from 2005. The most current fish consumption advisory he discusses is from 2007.
Because he omits a more recent data set from 2012, which was used to develop the current fish
advisories for the Spokane River (WDOH 2019), his interpretations are outdated. A robust fish
tissue data set was collected in 2012 by Ecology and led to the recommendation that additional
fish meals and species would be allowable for consumption, compared to the previous
advisories. The current (2018/2019) fish advisory includes two additional river reaches (Little
Falls Pool and Spokane Arm) where fish can now be consumed (1 to 4 meals per month,
depending upon the species), increases the number of fish meals recommended for some
species, and adds species for most of the remaining reaches (Table 5-1). For example, there was
a “do not eat” advisory for largescale sucker in the Nine Mile Dam to Upriver Dam reach in the
2007 advisory, whereas two meals per month of largescale sucker can be consumed based on
the 2018/2019 advisory.

Dr. DeGrandchamp’s analysis states in several different ways that the fish advisories are
attributable to PCB concentrations only, disregarding the other chemicals (PBDEs, lead, and
mercury) that also factored into the fish advisory development. The 2018/2019 advisory clearly
shows that only one advisory is based solely on PCBs (common carp in Long Lake). The
remaining advisories are based on a combination of PCBs and the other contaminants, as shown



Integral Consulting Inc.                            6-2
                                                             Dec GMV Re: Opposition to Pl MILs 000519
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23006 Page 69 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




in Exhibit 5-2. The WDOH (2011) report states: “DOH is taking a precautionary approach by
assuming joint additivity” (WDOH 2011, p. 6).

Dr. DeGrandchamp also neglects to explain that the Upriver Dam to Idaho border reach of the
Spokane River is under a “catch and release only” advisory rather than an advisory due solely
to the presence of PCBs and/or other chemicals. Exhibit 5-2 and the Silverbow Fly Shop (2019)
explain the “do not eat” designation for that reach is based on protecting spawning populations
of redband trout. Fish are safe to eat in this reach; however, anglers are not allowed to collect,
keep fish caught from that river reach during spawning season. Consumptive fishing will be
allowed to resume at the end of spawning season (Silverbow Fly Shop 2019).


6.3 UNDERLYING ASSUMPTIONS USED TO DEVELOP FISH ADVISORIES
    ARE NOT CONSISTENT WITH REAL-WORLD FISH CONSUMPTION
    RATES

Dr. DeGrandchamp provides a discussion of risks associated with the ingestion of fish at a rate
of 42 g/day (on average) and 90 g/day for higher-end consumers. As I discussed in Section 5.2,
the 42 g/day fish ingestion rate presented by WDOH (2007), which was cited as based on
studies conducted in the late 1990s that were not specifically designed to estimate fish
consumption rates, is likely in error. A similar consumption rate was reported in ATSDR
(2005). Even so, WDOH uses the 42 g/day value only in its screening assessment. Fish
advisories are set assuming an 8-oz meal size, which equates to 32 g/day for one fish meal per
week. The error associated with the 42 g/day consumption rate also puts into question the
derivation and use of the higher end consumption rate of 90 g/day.

As I discussed in Sections 4.3.2 and 5.3, Sunding (2019) estimated fish ingestion rates based on a
recreational (including angling) survey of the Spokane River (Robinson Research 2015) and a
larger recreational consumption and resource use survey for visitors to the Upper Columbia
River, from the Grand Coulee Dam to the U.S.-Canada border and including a portion of the
Spokane River (IEc 2013). Dr. Sunding’s mean, 90th, and 95th percentile fish ingestion rates for
anglers that consume fish from the Spokane River were calculated to be 4.4, 10, and 17 g/day,
respectively (values are rounded to two significant digits). Even at the high end, this equates to
one 8-oz meal every 2 weeks, or roughly two fish meals per month. The only fish species, based
on the 2018/2019 fish advisory, that cannot be consumed at that rate are largescale sucker in the
Spokane Arm and Upper Lake Spokane, brown trout in Upper Lake Spokane, and mountain
whitefish from Nine Mile Dam to Upriver Dam (Table 5-1).

Furthermore, these advisories are based on one or more chemicals in addition to PCBs (PBDEs,
lead, and/or mercury). As I illustrated in Section 5.3, fish tissue total PCBs concentrations are
below a site-specific risk-based threshold that utilizes realistic and site-specific fish ingestion




Integral Consulting Inc.                            6-3
                                                             Dec GMV Re: Opposition to Pl MILs 000520
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20    PageID.23007 Page 70 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




rates, with the exception of mountain whitefish from Upriver Dam to Nine Mile Dam, which is
not a highly preferred/consumed fish species.


6.4 RESULTS FROM THE WDOH/ATSDR HEALTH CONSULTATIONS
    WERE NOT PROPERLY INTERPRETED AND SUMMARIZED

Three collaborative WDOH and ATSDR health consultations have been prepared for the
Spokane River or for portions of the river:

    •    ATSDR (2005): Health Consultation, Evaluation of Polychlorinated Biphenyls (PCBs) in Fish
         from Long Lake (a.k.a. Long Spokane), Spokane, Washington
    •    WDOH (2007): Health Consultation, Evaluation of PCBs, PBDEs and Selected Metals in the
         Spokane River, Including Long Lake, Spokane, Washington
    •    WDOH (2011): Health Consultation, Potential Cumulative Health Effects Associated with
         Eating Spokane River Fish, Spokane, Spokane County, Washington.

Dr. DeGrandchamp greatly skews his summary of ATSDR (2005) to emphasize the calculated
noncancer and cancer risks and toxicity equivalence factor analysis of certain PCB congeners
and, as a result, minimizes several important conclusions that communicate that PCBs do not
pose a health risk to consumers of fish from Long Lake. His report lists three overall
conclusions of ATSDR (2005) at the very end of his analysis, but he does not provide context or
the further explanation that was presented for these conclusions in the source document. The
conclusions appear as afterthoughts compared to the several pages discussing the risk
calculations and toxicity equivalence factor analysis, which were only two parts of the many
factors ATSDR considered in forming its recommendations (including actual health hazard
potential, the health benefits of consuming fish, the reduction in PCBs from cooking and
cleaning fish, and the potentially inflated safety factors used in the risk analysis). There are a
total of 10 conclusions in ATSDR (2005); it is important to provide all of the conclusions
together to get a complete understanding of the results of the study and the health
recommendations provided. ATSDR clearly states that despite the risk analysis performed and
potential toxicity of certain PCB congeners, the risk to consumers of Long Lake fish is minimal
or nonexistent. This is evident in the following ATSDR (2005) report conclusions, which were
not included in Dr. DeGrandchamp’s report:

    1. “Average consumers of sport fish from Long Lake are not expected to experience
       adverse health effects from exposure to contaminants in those fish. No apparent public
       health hazard exists for average consumers of Long Lake sport fish.” (ATSDR 2005,
       p. 19)
    2. “Polychlorinated biphenyls (PCBs) in popular sport-caught fish from Long Lake are
       generally lower than in the upper Spokane River. Consumption of sport fish from Long



Integral Consulting Inc.                            6-4
                                                             Dec GMV Re: Opposition to Pl MILs 000521
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20                PageID.23008 Page 71 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                           November 15, 2019




         Lake is preferred over the consumption of fish from other upstream portions of the
         Spokane River.” (ATSDR 2005, p. 19)
    3. “Although high-end consumers of fish from Long Lake might be exposed at doses above
       health comparison values, these doses are not expected to cause adverse health effects,
       especially when considering the safety factor of 300 that was applied to derive the MRL 15
       … the health benefits of fish consumption, and the reduction of PCB levels through
       cooking and preparation.” (ATSDR 2005, p. 19)


ATSDR (2005) further states that "[a]lthough this health consultation makes no meal limit
recommendations for Long Lake fish, DOH recommends providing health education to Long
Lake fish consumers including instructions on how to clean and cook fish in a manner that
reduces a person’s exposure to PCBs in their diet" (ATSDR 2005, p. 20).

Dr. DeGrandchamp’s summary of WDOH (2007) misrepresents the conclusions regarding lead
as a chemical of concern. Dr. DeGrandchamp states, “a determination was made to eliminate
[lead] as a chemical of concern”; however, that is not entirely true. WDOH must consider lead a
chemical of concern because it is still listed as one of the contaminants (along with PCBs and
PBDEs) causing six separate advisories 12 years later, for three species of fish in Upper Long
Lake and three species of fish in the reach from Nine Mile Dam to Upriver Dam (WDOH 2019).

Dr. DeGrandchamp also erroneously summarizes the results for lead in fish tissue that were
reported in WDOH (2007). He states: “With one exception in which [lead] was detected only
0.02 ppm higher than the detection limit of 0.1 ppm, [lead] was not detected in any fish fillet
sample” (p. 40). The mean was only 0.02 ppm higher than the detection limit at only one site
(rainbow trout collected from Plante Ferry); there are maximum values above the detection
limit for four additional sites/species. The table has these concentrations in bold due to the
exceedance of not only the detection limit but also of the comparison value (see DeGrandchamp
2019, Exhibit 17, p. 41).

Dr. DeGrandchamp states that the assessment presented in WDOH (2011) shows that PCBs
pose a cumulative lifetime cancer risk of 1.1×10-4 (one in ten thousand). He further states that
the risk level “far exceeds the de minimis acceptable risk level by 100-fold and to reach
acceptable risk levels the fish tissue levels must be reduced by 100-fold.” Cancer (and
noncancer) risks are always summarized to one significant digit per EPA’s risk assessment
guidance (USEPA 1989). The quoted risk level is within EPA’s acceptable cancer risk range of
1×10-6 (one in a million) to 1×10-4 (one in ten thousand). Therefore, a reduction in fish tissue
levels to achieve a risk level of 1x10-6 (one in a million) is not required. Further, his statement



15 The MRL is the is the minimal risk level, and represents the dose below which health effects are not expected, and

is similar to the chronic oral RfD.


Integral Consulting Inc.                                 6-5
                                                                        Dec GMV Re: Opposition to Pl MILs 000522
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20               PageID.23009 Page 72 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                           November 15, 2019




that PCB risks far exceed “the de minimis acceptable risk level” is incongruous with his views
expressed elsewhere where he states:

         “… the vast majority of toxicologists agree that thresholds do exist for many
         carcinogens. For example, it is estimated that on average more than a million DNA point
         mutations (involving chemical binding to DNA) occur in an average human daily. DNA
         repair processes and immunosurveillance are very effective in repairing cellular damage
         and most toxicologists consider these processes evidence of a threshold. These must be
         surmounted before neoplastic changes leading to tumor formation can occur.
         Nevertheless, the Agency has made a policy decision to view all potential carcinogens as
         lacking a threshold” (DeGrandchamp and Pyatt 2001 p. 4.).

Dr. DeGrandchamp also did not closely review WDOH’s quoted risk results. These risk results
were based on a consumption rate of 42 g/day, which, as stated earlier, is an error. The risk
calculations should have been based on an 8-oz meal size, which equates to 32 g/day (at one fish
meal per week). Use of this elevated fish consumption rate overestimates the potential risks by
a factor of 1.3 (42/32).


6.5 MISREPRESENTS POTENTIAL EXPOSURES TO MINORITY
    POPULATIONS

DeGrandchamp (2019, p. 49) states that “certain ethnic communities around Spokane—
including Russian and Laotian communities—regularly use the Spokane River as a food source
and are therefore especially at risk.” He bases this statement on SRHD (1998), but the SRHD
document further states regarding these ethnic groups that "[t]he respondents of this study
seemed to be low consumers of the fish from the Spokane River (< 1 fish meal/week) as defined
by the study prepared by ATSDR.” Such a consumption rate is not consistent with the
statement that these groups “regularly use of the river as a food source,” and the latter
statement appears to be a misinterpretation of the information reported in SRHD (1998).

In my review of the publicly available consumption survey information, I was unable to find
any additional reports beyond SRHD (1998) that assessed use of the river or assessed fish
consumption rates by ethnic minorities. For example, a survey of river use by Robinson
Research (2015) did not include any information on the respondents’ ethnicity. Avista
Corporation, which operates the hydroelectric dams on the river, has undertaken focused creel
surveys of Long Lake as part of its operations permit. Neither its Long Lake creel survey
performed in 2011 (Landau Associates 2012) nor the four proposed follow-up creel surveys 16 in
Long Lake (Normandeau 2013) include documentation of the ethnicity of the anglers. This is
not to say that information on the ethnicity of the angler is not important. Rather, the

16 Normandeau (2013) reports that the follow-up creel surveys are scheduled to occur in 2016, 2018, 2020, and 2022,

with a comprehensive report submitted to the Federal Energy Regulatory Commission in 2023.


Integral Consulting Inc.                                 6-6
                                                                       Dec GMV Re: Opposition to Pl MILs 000523
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23010 Page 73 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




information that is reported from SRHD (1998) shows that the consumption rate by ethnic
minorities is already reflected in the distribution of fish consumption rates that I used in my
assessment. Using the consumption rate of one fish meal per week from SRHD (1998) stated
above and assuming a meal size of 8 oz (227 g) equates to an annualized daily consumption rate
of 32 g/day, which is well within the range of fish consumption rates (0 to 157 g/day; Table 4-7)
that I used in the PRA. Therefore, potential risks to all Spokane River consumers, including
ethnic minorities, are addressed in the PRA.


6.6 MISREPRESENTS COMPARABILITY OF FISH ADVISORY AND RISK
    ASSESSMENT

In addition to not considering the most recent fish collections in 2012 and the resultant
modifications to the fish advisories for the Spokane River, Dr. DeGrandchamp implies that
consumption of fish in excess of fish advisories results in a risk to the consumer. There are
differences in the methodologies used to develop fish advisories and to determine risks in the
PRA. These differences are outlined in Table 6-2. Chief among these is that fish advisories
establish recommendations on frequencies of fish meals (meals per week) by species that can be
"safely" consumed by the public, based on generic assumptions applied state-wide. They do not
calculate potential cancer or noncancer risks to the consumers of gamefish, and risks cannot be
estimated from these values. A quantitative risk assessment (such as the PRA) calculates
potential cancer and noncancer risks to consumers of Spokane River gamefish based on site-
specific information, including local consumption rates. The advantage of the PRA is that it also
calculates the potential risks across the range of fish concentrations, whereas the fish advisory is
based on average fish concentrations.




Integral Consulting Inc.                            6-7
                                                             Dec GMV Re: Opposition to Pl MILs 000524
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23011 Page 74 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




                                            7 REFERENCES

ACS. 2017. Cancer Statistics 2017. Cancer Facts and Statistics. Available at:
https://www.cancer.org/research/cancer-facts-statistics.html. American Cancer Society.

AECOM. 2012. Summary of cooking loss studies and data evaluation. Technical
Memorandum submitted to U.S. Environmental Protection Agency, Region 2 on behalf of the
Cooperating Parties’ Group (CPG), Remedial Investigation/Feasibility Study, Lower Passaic
River Study Area, Diamond Alkali Superfund Site, CERCLA Docket No. 02-2007-2009.
AECOM. July 5. 25 pp.

Allen, J.R., D.A. Barsotti, and L.A. Carstens. 1980. Residual effects of polychlorinated biphenyls
on adult nonhuman primates and their offspring. J. Toxicol. Environ. Health 6:55-66.

Arnold, D.L., F. Bryce, R. Stapley, P.F. McGuire, D. Burns, J.R. Tanner, and K. Karpinski. 1993a.
Toxicological consequences of Aroclor 1254 ingestion by female rhesus (Macaca mulatta)
monkeys. Part IA. Prebreeding phase: clinical health findings. Food Chem. Toxicol. 31(11):799-
810.

Arnold, D.L., F. Bryce, K. Karpinski, J. Mes, S. Fernie, H. Tryphonas, J. Truelove, P.F. McGuire,
D. Burns, J.R. Tanner, R. Stapley, Z.Z. Zawidzka, and D. Basford. 1993b. Toxicological
consequences of Aroclor 1254 ingestion by female rhesus (Macaca mulatta) monkeys. Part lB.
Prebreeding phase: clinical and analytical laboratory findings. Food Chem. Toxicol. 31(11):811-
824.

Arnold, D.L., F. Bryce, P.F. McGuire, R. Stapley, J.R. Tanner, E. Wrenshall, J. Mes, S. Fernie, H.
Tryphonas, S. Hayward and S. Malcolm. 1995. Toxicological consequences of Aroclor 1254
ingestion by female rhesus (Macaca mulatta) monkeys. Part 2. Reproduction and infant
findings. Food Chem. Toxicol. 33(6):457-474.

ATSDR. 2005. Health consultation, evaluation of polychlorinated biphenyls (PCBs) in fish from
Long Lake (a.k.a. Long Spokane), Spokane, Washington. Available from
https://www.atsdr.cdc.gov/hac/pha/longlakepcb/longlakepcbfishfinal041305.pdf. Agency for
Toxic Substances and Disease Registry, U.S. Department of Health and Human Services, Public
Health Service. April 25.

Aylward, L.L., S.M. Hays, N.J. Karch, and D.J. Paustenbach. 1996. Relative susceptibility of
animals and humans to the cancer hazard posed by 2,3,7,8-tetrachlorodibenzo-p-dioxin using
internal measures of dose. Environ. Sci. Technol. 30(12):3534-3543.




Integral Consulting Inc.                            7-1
                                                             Dec GMV Re: Opposition to Pl MILs 000525
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23012 Page 75 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




Barsotti, D.A. 1980. Gross, clinical, and reproductive effects of polychlorinated biphenyls
(PCBs) in the rhesus monkey. Ph.D Dissertation. Graduate School of the University of
Wisconsin, Madison, WI. 274 pp.

Carlson, E.A., J.D. Schell, S. Bodreddigari, T.R. Sutter, and C.H. Sutter. 2012. Species differences
in PCB toxicodynamics and toxicokintetics relevant to the Aroclor 1254 reference dose.
Organohalogen Compounds. 74:1059-1062.

Cogliano, V.J. 1998. Assessing the cancer risk from environmental PCBs. Environ. Health
Perspect. 106:317-323.

DeGrandchamp, R.L. 2019. In the United States District Court Eastern District of Washington,
City of Spokane v. Monsanto Co., expert report of Richard L. DeGrandchamp, PhD. October 11.

DeGrandchamp, R.L. and D. Pyatt. 2001. Toxicological Evaluation of Chemicals of Concern at
NAF Atsugi Lacking Known Toxicity Values. Report prepared on behalf of the U.S. Navy
Environmental Health Center, Norfolk, VA. June 11. 95 pp.

Dourson, M.L., S.P. Felter, and D. Robinson. 1996. Evolution of science-based uncertainty
factors in noncancer risk assessment. Regul. Toxicol. Pharmacol. 24:108-120.

Ecology. 2011. Spokane River PCB Source Assessment 2003-2007. Publication No. 11-03-013.
Available at: https://fortress.wa.gov/ecy/publications/documents/1103013.pdf. Washington
State Department of Ecology.

Ecology. 2013. Fish consumption rates, technical support document, a review of data and
information about fish consumption in Washington. Version 2.0. Final. Publication No. 12-09-
058. Washington State Department of Ecology.

Emmett, E.A., M. Maroni, J.M. Schmith, B.K. Levin, and J. Jefferys. 1988a. Studies of
transformer repair workers exposed to PCBs: I. Study design, PCB concentrations,
questionnaire, and clinical examination results. Am. J. Ind. Med. 13:415-427.

Emmett, E.A., M. Maroni, J. Jefferys, J. Schmith, B.K. Levin and A. Alvares. 1988b. Studies of
transformer repair workers exposed to PCBs: II. Results of clinical laboratory investigations.
Am. J. Ind. Med. 14:47-62.

Grassman, J.A., S.A. Masten, N.J. Walker, and G.W. Lucier. 1998. Animal models of human
response to dioxins. Environ. Health Perspect. 106(Suppl. 2):761-775.

IEc. 2013. Recreational Consumption and Resource Use Survey for the Upper Columbia River
Site Human Health Risk Assessment and Remedial Investigation/Feasibility Study: Data
Summary Report. Final. 10 May. Report prepared for the U.S. Department of the Interior



Integral Consulting Inc.                            7-2
                                                             Dec GMV Re: Opposition to Pl MILs 000526
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23013 Page 76 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




National Park Service, Lake Roosevelt National Recreation Area, Coulee Dam, WA. Available
at: http://www.ucr-rifs.com/assets/Docs/05-10-13FINAL-UCR-Rec-Survey-Summary-
Report.pdf. Industrial Economics, Incorporated.

James, R.C., H. Busch, C.H. Tamburro, S.M. Roberts, J.D. Schell and R.D. Harbison. 1993.
Polychlorinated biphenyl exposure and human disease. JOM. 35(2):136-148.

Keenan, R.E., P.S. Price, J. McCrodden, and E.S. Ebert. 1996. Using a microexposure event
analysis to model potential exposures to PCBs through ingestion of fish from the Upper
Hudson River. Organohalogen Compounds 30:61-65.

Landau Associates. 2012. Lake Spokane creel survey, 2011, Lake Spokane fishery enhancement,
Spokane River Hydroelectric Project, FERC Project No. 2545. Available at:
https://www.myavista.com/-/media/myavista/content-documents/our-environment/river-
documents/fisheries/2012-0143.pdf?la=en. Prepared for Avista Corporation. Landau
Associates. May 7.

Larsson, M., M. van den Berg, P. Brenerová, M.B.M. van Duursen, K.I. van Ede, C. Lohr, S.
Luecke-Johansson, M. Machala, S. Neser, K. Penciková, L. Poellinger, D. Schrenk, S. Strapácová,
J. Vondrácek, P.L. Andersson. 2015. Consensus toxicity factors for polychlorinated dibenzo-p-
dioxins, dibenzofurans, and biphenyls combining in silico models and extensive in vitro
screening of AhR-mediated effects in human and rodent cells. Chem Res Toxicol 28:641-650.

Lawton, R.W., M.R. Ross, J. Feingold and J.F. Brown. 1985. Effects of PCB exposure on
biochemical and hematological findings in capacitor workers. Environ. Health Persp. 60:165-184.

MADEP. 2002. Technical update - weighted skin-soil adherence factors. Update to Appendix B
of guidance for disposal site risk characterization, in Support of the Massachusetts Contingency
Plan (MADEP, 1995). Massachusetts Department of Environmental Protection, Office of
Research and Standards.

Mayes, B.A., McConnell, E.E., Neal, B.H., Brunner, M.J., Hamilton, S.B., Sullivan, T.M., Peters,
A.C., Ryan, M.J., Toft, J.D., Singer, A.W., Brown, Jr., J.F., Menton, R.S., and Moore, J.A. 1998.
Comparative carcinogenicity in Sprague-Dawley rats of the polychlorinated biphenyl mixtures
Aroclors 1016, 1242, 1254, and 1260. Toxicol. Sci. 41(1):62-76.

McBride, D. 2018. How DOH develops fish advisories. Presentation dated November 6, 2018.
Washington State Department of Health.

Mes, J., D.L. Arnold, F. Bryce, D.J. Davies, and K. Karpinski. 1989. The effect of long-
term feeding of Aroclor 1254 to female rhesus monkeys of their polychlorinated
biphenyl tissue levels. Arch. Environ. Contam. Toxicol. 18:858-865.



Integral Consulting Inc.                            7-3
                                                             Dec GMV Re: Opposition to Pl MILs 000527
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23014 Page 77 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




NAS. 1972. Water quality criteria 1972. National Academy of Sciences, National Academy of
Engineering, Washington, D.C.

Normandeau. 2013. Revised Lake Spokane fishery enhancement and creel survey plan, License
Article 406, Spokane River Hydroelectric Project, FERC Project No. 2545. Available at:
https://www.myavista.com/-/media/myavista/content-documents/our-environment/river-
documents/fisheries/avista_revised_ls_fishery_enhancement_plan_ferc_3-28-13.pdf?la=en.
Prepared for Avista Corporation. Normandeau Associates, Inc. March 15.

NRC. 1983. Risk assessment in the federal government: managing the process. National
Research Council, Washington, DC. National Academy Press.

Portier, K., J.K. Tolson, and S.M. Roberts. 2007. Body weight distributions for risk assessment.
Risk Analysis 27(1):11-26.

Price, P.S., S.N. Su, J.R. Harrington, and R.E. Keenan. 1996a. Uncertainty and variation in
indirect exposure assessments: an analysis of exposure to tetrachlorodibenzo-p-dioxin from a
beef consumption pathway. Risk Anal. 16(2):263-277.

Price, P.S., C.L. Curry, P.E. Goodrum, M.N. Gray, J.I. McCrodden, N.W. Harrington, H.
Carlson-Lynch, and R.E. Keenan. 1996b. Monte Carlo modeling of time-dependent exposures
using a Microexposure Event approach. Risk Anal. 16(3):339-348.

Price, P.S, R.E. Keenan, J.C. Swartout, C.A. Gillis, H. Carlson-Lynch, and M.L. Dourson. 1997.
An approach for modeling noncancer dose responses with an emphasis on uncertainty. Risk
Anal. 17(4):427-437.

Robinson Research. 2015. Spokane river water quality survey, Spokane, Lincoln, & Stevens
counties. Prepared for The Spokane River Forum. Robinson Research. May.

Shoaf, M.B., J.H Shirai, G. Kedan, J., Schaum, and J.C. Kissel. 2005a. Adult dermal sediment
loads following clam digging in tide flats. Soil Sediment Contam. 14:463-470.

Shoaf, M.B., J.H. Shirai, G. Kedan, J. Schaum, and J.C. Kissel. 2005b. Child dermal sediment
loads following play in a tide flat. J. Expo. Anal. Environ. Epidemiol. 15:407-412.

Silkworth, J.B., A. Koganti, K. Illous K, A. Possolo, M. Zhao M, and S.B. Hamilton. 2005.
Comparison of TCDD and PCB CYP1A induction sensitivities in fresh hepatocytes from human
donors, Sprague-Dawley rats, and Rhesus monkeys and HepG2 cells. Toxicol. Sci. (87)508-519.

Silverbow Fly Shop. 2019. Spokane River Closed. March 18, 2019. Available at:
https://www.silverbowflyshop.com/blog/spokane-river-closed/. Accessed on November 14,
2019. Silverbow Fly Shop.



Integral Consulting Inc.                            7-4
                                                             Dec GMV Re: Opposition to Pl MILs 000528
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20    PageID.23015 Page 78 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                             November 15, 2019




Singh, A. and A.K. Singh. 2015. ProUCL Version 5.1. Technical Guide Statistical Software for
Environmental Applications for Data Sets with and without Nondetect Observations. Prepared
for USEPA ORD Site Characterization and Monitoring Technical Support Center. EPA/600/R-
07/041. Available at: www.epa.gov/sites/production/files/2016-05/documents/proucl_5.1_tech-
guide.pdf.

Smith, A.B., J. Schloemer, L.K. Lowry, A.W. Smallwood, R.N. Ligo, Stanaka, W. Stringer, M.
Jones, R. Hervin, and C.D. Glueck. 1982. Metabolic and health consequences of occupational
exposure to polychlorinated biphenyls. British J. Ind. Med. 39:361-369.

SRHD. 1998. 1998 fish consumption survey, Spokane River, Washington. Spokane Regional
Health District, Assessment/Epidemiology Center.

SRHD. 2019. Understanding the Spokane River: A guide to safer fishing and recreation.
Spokane Regional Health District, Environmental Public Health Division. Available at:
http://spokaneriverpcbfree.org/wp-content/uploads/2019/07/Fish-Advisory-July-2019.pdf.

Sunding, D.L. 2019. Expert Report of David L. Sunding, Ph.D. City of Spokane, a municipal
corporation located in the County of Spokane, State of Washington, Plaintiff v. Monsanto Company,
Solutia Inc., and Pharmacia Corporation, and DOES 1, Defendants. C.N. 2:15-cv-00201-SMJ. U.S.
District Court for the Eastern District of Washington.

Sutter C.H., S. Bodreddigari, T.R. Sutter, E.A. Carlson, J.B. Silkworth. 2010. Analysis of the
CYP1A1 mRNA dose-response in human keratinocytes indicates that relative potencies of
dioxins, furans, and PCBs are species and congener specific. Toxicol Sci 118(2):704-15.

Swartout, J.C., P.S. Price, M.L. Dourson, H. Carlson-Lynch, and R.E. Keenan. 1998. A
probabilistic framework for the reference dose. Risk Anal. 18(3): 271-282.

Tryphonas, H. 1995. The use of non-human primates in the study of PCB immunomodulation.
Human & Experimental Toxicology (14):107–110.

Tryphonas, H., S. Hayward, L. O'Grady, J.C.K. Loo, D.L. Arnold, F. Bryce and Z.Z. Zawidzka.
1989. Immunotoxicity studies of PCB (Aroclor 1254) in the adult rhesus (Macaca mulatta)
monkey - Preliminary report. Int. J. Immunoph. 11(2):199-206.

Tryphonas, H., M.I. Luster, G. Schiffman, L.L. Dawson, M. Hodgen, D. Germolec, S. Hayward,
F. Bryce, J.C.K. Loo, F. Mandy and D.L. Arnold. 1991a. Effect of chronic exposure of PCB
(Aroclor 1254) on specific and nonspecific immune parameters in the rhesus (Macaca mulatta)
monkey. Fund. Appl. Toxicol. 16:773-786.




Integral Consulting Inc.                            7-5
                                                             Dec GMV Re: Opposition to Pl MILs 000529
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23016 Page 79 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




Tryphonas, H., M.I. Luster, K.L. White, P.H. Naylor, M.R. Erdos, G.R. Burleson, D. Germolec,
M. Hodgen, S. Hayward and D.L. Arnold. 199lb. Effects of PCB (Aroclor 1254) on non-specific
immune parameters in rhesus (Macaca mulatta) monkeys. Int. J. Immunoph. 13(6):639-648.

USEPA. 1980a. Ambient water quality criteria for polychlorinated biphenyls. U.S.
Environmental Protection Agency, Office of Water Regulations and Standards, Washington,
DC.

USEPA. 1980b. Water quality criteria documents: availability. 45 FR 231. U.S. Environmental
Protection Agency, Washington, DC.

USEPA. 1989. Risk assessment guidance for superfund; Volume I: human health evaluation
manual (part A) - Interim Final. EPA/540/1-89/002. Available at:
www.epa.gov/sites/production/files/2015-09/documents/rags_a.pdf. U.S. Environmental
Protection Agency, Office of Emergency and Remedial Response, Washington, DC.

USEPA. 1991. Human health evaluation manual. OSWER Directive 9285.6-03. U.S.
Environmental Protection Agency.

USEPA. 1992a. Final guidelines for exposure assessment. 57 FR 104. U.S. Environmental
Protection Agency, Washington, DC.

USEPA. 1992b. Guidance on risk characterization for risk managers and risk assessors.
Internal memorandum from F. Henry Habicht, III, Deputy Administrator to Assistant
Administrators and Regional Administrators. U.S. Environmental Protection Agency, Office of
the Administrator, Washington, DC.

USEPA. 1993. Use of IRIS values in superfund risk assessment. OSWER Directive 9285-16.
U.S. Environmental Protection Agency.

USEPA. 1994. Health effects assessment summary tables FY 1994 – supplement
number 1. EPA540/R-94/059. U.S. Environmental Protection Agency, Office of Solid
Waste and Emergency Response, Washington, DC.

USEPA. 1995. Guidance for risk characterization. U.S. Environmental Protection Agency,
Science Policy Council, Washington, DC. February.

USEPA. 1996. PCBs: Cancer Dose-Response Assessment and Application to Environmental
Mixtures. EPA/600/P-96/001F. U.S. Environmental Protection Agency, Office of Research and
Development, National Center for Environmental Assessment, Washington, DC.




Integral Consulting Inc.                            7-6
                                                             Dec GMV Re: Opposition to Pl MILs 000530
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23017 Page 80 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




USEPA. 1997. Policy for use of probabilistic analysis in risk assessment at the EPA.
EPA/630/R-97/001. U.S. Environmental Protection Agency, Office of Research and
Development, Washington DC.

USEPA. 2000a. EPA summary report. Characterization of data variability and uncertainty:
health effects assessments in the Integrated Risk Information System (IRIS). EPA/635/R-00/005F.
National Center for Environmental Assessment, Office of Research and Development.
Washington, DC.

USEPA. 2000b. Guidance for assessing chemical contaminant data for use in fish advisories.
Vol. 2. Appendix C, dose modifications due to food preparation and cooking. EPA 823-B-00-
008. U.S. Environmental Protection Agency.

USEPA. 2001. Risk assessment guidance for superfund: Volume 3 – (part A, process for
conducting probabilistic risk assessment). EPA 540-R-02-002, OSWER 9285.7-45. U.S.
Environmental Protection Agency, Office of Solid Waste and Emergency Response,
Washington, DC.

USEPA. 2002a. Calculating upper confidence limits for exposure point concentrations at
hazardous waste sites. OSWER Directive 9285.6-10. U.S. Environmental Agency, Office of
Emergency and Remedial Response, Washington, DC.

USEPA. 2002b. A review of the reference dose and reference concentration process. EPA/630/P-
02/002F. Available at: www.epa.gov/raf/publications/review-reference-dose.htm. U.S.
Environmental Protection Agency, Risk Assessment Forum, Washington, DC.

USEPA. 2003. Human health toxicity values in superfund risk assessments. OSWER Directive
9285.7-53. U.S. Environmental Protection Agency, Office of Solid Waste and Emergency
Response, Washington, DC.

USEPA. 2004a. An examination of EPA risk assessment principles and practices. Staff paper
prepared for the U.S. Environmental Protection Agency by members of the Risk Assessment
Task Force. U.S. Environmental Protection Agency, Office of the Science Advisor, Washington,
DC.

USEPA. 2004b. Risk assessment guidance for superfund Volume I: human health evaluation
manual (part E, supplemental guidance for dermal risk assessment), Final. EPA/540/R/99/005.
U.S. Environmental Protection Agency, Office of Superfund Remediation and Technology
Innovation, Washington, DC.

USEPA. 2005. Guidelines for carcinogen risk assessment. EPA/630/P‐03/001F. U.S.
Environmental Protection Agency, Office of Research and Development, Washington, DC.




Integral Consulting Inc.                            7-7
                                                             Dec GMV Re: Opposition to Pl MILs 000531
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23018 Page 81 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




USEPA. 2009a. Risk assessment guidance for superfund Volume 1: human health evaluation
manual (part F, supplemental guidance for inhalation risk assessment), Final. EPA/540/R-
070/002, OSWER 9285.7-82. U.S. Environmental Protection Agency, Office of Superfund
Remediation and Technology Innovation, Washington, DC.

USEPA. 2009b. Using probabilistic methods to enhance the role of risk analysis in decision-
making with case study examples. EPA/100/R-09/001. U.S. Environmental Protection Agency,
Risk Assessment Forum, PRA Technical Panel Working Group.

USEPA. 2011. Exposure factors handbook 2011 edition. EPA/600-R-09/052F. U.S.
Environmental Protection Agency, National Center for Environmental Assessment, Office of
Research and Development, Washington, DC.

USEPA. 2014. Human health evaluation manual, supplemental guidance: update of standard
default exposure factors. OSWER Directive 9200.1-120. U.S. Environmental Protection Agency,
Office of Superfund Remediation and Technology Innovation, Washington, DC.

USEPA. 2017a. Integrated risk information system (IRIS): Aroclor 1254. Available at:
cfpub.epa.gov/ncea/iris/index.cfm?fuseaction=iris.showQuickView&substance_nmbr=0389.
U.S. Environmental Protection Agency.

USEPA. 2017b. Integrated risk information system (IRIS): Polychlorinated Biphenyls.
Available at: www.epa.gov/iris/subst/0294.htm. U.S. Environmental Protection Agency.

USEPA. 2019a. Update for chapter 3 of the exposure factors handbook: ingestion of water and
other select liquids. EPA/600/R-18/259F. U.S. Environmental Protection Agency, Office of
Research and Development, Washington, DC.

USEPA. 2019b. Vocabulary catalog: Integrated Risk Information System (IRIS) glossary.
Available at:
https://iaspub.epa.gov/sor_internet/registry/termreg/searchandretrieve/glossariesandkeywordli
sts/search.do?details=&vocabName=IRIS%20Glossary. Accessed on November 7, 2019. Last
updated August 31, 2011. U.S. Environmental Protection Agency, Office of Research and
Development/National Center for Environmental Assessment/Integrated Risk Information
System.

WDOH. 1997. Consumption patterns of Anglers who frequently fish Lake Roosevelt. 9-1-1997.
Washington State Department of Health, Office of Environmental Health Assessments.

WDOH. 2007. Health consultation: Evaluation of PCBs, PBDEs and selected metals in the
Spokane River, including Long Lake Spokane, Washington. DOH 334-147. Available at:
https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-147.pdf. Washington State
Department of Health.



Integral Consulting Inc.                            7-8
                                                             Dec GMV Re: Opposition to Pl MILs 000532
Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20   PageID.23019 Page 82 of
                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                            November 15, 2019




WDOH. 2009. Spokane River Safe Fishing Guide. DOH 334-123. Available at:
https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-123.pdf. Washington State
Department of Health.

WDOH. 2011. Health consultation: Potential cumulative health effects associated with eating
Spokane River fish, Spokane, Spokane County, Washington. DOH 334-275. Available at:
https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-275.pdf. Washington State
Department of Health.

WDOH. 2019. Fish consumption advisories. Available at:
www.doh.wa.gov/CommunityandEnvironment/Food/Fish/Advisories. Washington State
Department of Health.

Wilson, N.S., N.M. Shear, D.J. Paustenbach, and P.S. Price. 1998. The effect of cooking practices
on the concentration of DDT and PCB compounds in the edible tissue of fish. J. Exp. Anal.
Environ. Epidemiol. 8:423-440.

Wolff, M.S., A. Fischbein, J. Thornton, C. Rice, R. Lilis and l.J. Selikoff. 1982. Body burden of
polychlorinated biphenyls among persons employed in capacitor manufacturing. Int. Arch.
Occup. Environ. Health. 49:199-208.




Integral Consulting Inc.                            7-9
                                                             Dec GMV Re: Opposition to Pl MILs 000533
Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20   PageID.23020 Page 83 of
                                      195




   Figures




                                                Dec GMV Re: Opposition to Pl MILs 000534
                                                                                                                                                                      Case 2:15-cv-00201-SMJ       ECF No. 422-23 filed 01/28/20          PageID.23021 Page 84 of
                                                                                                                                                                                                                195

                                                                                                                                                                                                                                                                                             Reaches of the Spokane River
                                                                                                                                                                                                                                                                                                   Northern Lake Coeur d'Alene to Post Falls Dam

                                                                                                                                                                                                                                                                                                   Post Falls Dam to Upriver Dam


                                                                                                                                                                                                                                               Washington                                          Upriver Dam to Nine Mile Dam

                                                                                                                                                                                                                                                                                                   Nine Mile Dam to Long Lake Dam

                                                                                                                                                                                                                                                                                                   Long Lake Dam to Lake Roosevelt

                                                                                                                                                                                                                                                                                                   Lake Roosevelt

                                                                                                                                                                                                                                                                                              #
                                                                                                                                                                                                                                                                                              *    Spokane River Dam

                                                                                                                                                                                                                                                                                               E   Spokane River Mile

                                                                                                                                                                                                                                                                                             Water Resource Inventory Area
                                                                                                                                                                                                                                                                                                   54
                                                                                                                                     RM 10                                                                                                                                                         57

                                                                                                                              RM 0
                                                                                                                                                                                                                                                                                               Notes:
N:\GIS\Projects\C1710_WestCoastLitigation_CSA\Production_MXDs\Spokane\2019\WRIA_Spokane_River_2019.mxd 11/8/2019 4:00:27 PM




                                                                                                                                                                                                                                                                                               Spokane River miles are courtesy of USGS.
                                                                                                                                                                                                                                                                                               Basemap imagery is courtesy of Esri and is
                                                                                                                                                                           Long Lake Dam            RM 50                                                                                      for reference purposes only.
                                                                                                                                                          Little   RM 30                   RM 40
                                                                                                                                                     Falls Dam


                                                                                                                                             RM 20
                                                                                                                                                                                                              Nine Mile Dam
                                                                                                                                                                                                                                                                                               0                 5

                                                                                                                                                                                                                                                                                                                Miles
                                                                                                                                                                                                                                                                                                                                    10

                                                                                                                                                                                                                                                                                                                                            ¯
                                                                                                                                                                                                                RM 60

                                                                                                                                                                                                                                                                                            Post
                                                                                                                                                                                                                                                                                            Falls Dam
                                                                                                                                                                                                                                                                                  RM 100
                                                                                                                                                                                                                                                                       SPK 28.0

                                                                                                                                                                                                                                               Upriver Dam     RM 90
                                                                                                                                                                                                                          RM 70    Upper
                                                                                                                                                                                                                                   Falls Dam   RM 80


                                                                                                                                                                                                                                  Monroe
                                                                                                                                                                                                                                  Street Dam




                                                                                                                                                                                                                                                                                  Figure 4-1.
                                                                                                                                                                                                                                                                                  Water Resource Inventory Areas
                                                                                                                                                                                                                                                                                  Associated with the Spokane River



                                                                                                                                                                                                                                                                                           Dec GMV Re: Opposition to Pl MILs 000535
                                         Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20    PageID.23022 Page 85 of
                                                                               195




                              160


                              140


                              120
Fish Ingestion Rate (g/day)




                              100


                               80


                               60


                               40


                               20


                                0
                                    0%   10%      20%      30%       40%       50%        60%         70%            80%             90%           100%
                                                                             Percentile




                                                                                                  Figure 4-2.
                                                                                                  Adult Angler Fish Ingestion Rate Distribution (g/day)



                                                                                                            Dec GMV Re: Opposition to Pl MILs 000536
Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20   PageID.23023 Page 86 of
                                      195




   Tables




                                                Dec GMV Re: Opposition to Pl MILs 000537
                                Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                 PageID.23024 Page 87 of
                                                                                 195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                     November 15, 2019




                 Table 4-1. Common Exposure Parameters for Evaluation of Spokane River Surface Water and Sediment Exposure
                                              Sediment                    Exposure
                                            Ingestion Rate     Body        Duration    Averaging Time (days)      Exposure Point
                           Receptor            (mg/day)     Weight (kg)    (years)
                                                                                   a   Cancer    Noncancerb       Concentrations
                 Young Child (1–6 years)                  200               19                 6      25,550          2,190        See Tables 4-2a and
                                                                                                                                   4-2b for surface water
                 Older Child (7–17 years)                 100               50             11         25,550          4,015
                                                                                                                                    and sediment EPCs,
                 Adult (>18 years)                        100               80           9 / 15       25,550      3,285 / 5,475         respectively

                 Notes:
                 a
                   The total exposure duration among all age groups for all scenarios is 26 years. The duration for the adult for the shoreline and water
                 recreation scenarios is 9 years (26–17 years, or the total duration for young and older child). Because only the older child and adult are
                 evaluated for the recreational fishing scenario, the adult exposure duration is 15 years (26–11 years).
                 b
                   Noncancer averaging time equals exposure duration x 365 days. For example, the exposure duration for the adult for the recreational
                 fishing scenario is 15 years; thus, the averaging time is 5,475 days.




Integral Consulting Inc.                                                         Page 1 of 1
                                                                                                                          Dec GMV Re: Opposition to Pl MILs 000538
                                       Case 2:15-cv-00201-SMJ                          ECF No. 422-23 filed 01/28/20                         PageID.23025 Page 88 of
                                                                                                    195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                  November 15, 2019




 Table 4-2a. Summary of Total PCBs Concentrations (ppb) in Spokane River Surface Water
                                                                                                                                                                   ProUCL Output
                                                                  Arithmetic                                                Congener
                                                    Frequency of    Mean                    Range of          Range of       Count         Distribution   Kaplan-Meier     EPC
           River Area              Collection Years   Detection  Total PCBs                 Detects          Non-Detects     Range            Type           Mean        (95UCL)         UCL Type
                                  2003, 2012 to                                            0.000130 to      0.0000409 to                  Approximate
 Spokane River (river-wide)                               122/125         0.000153                                         150 to 187                      0.000143      0.000156    95% KM (t) UCL
                                  2017                                                      0.000434          0.000556                      Normal

    Post Falls Dam to                2003, 2012 to                                        0.0000246 to      0.0000409 to                                                             95% KM Approximate
                                                            50/53         0.000129                                         150 to 187       Gamma          0.000124      0.000144
    Upriver Dam                      2016                                                   0.000434          0.000556                                                               Gamma UCL

    Upriver Dam to Nine              2003, 2012 to                                        0.0000169 to
                                                            45/45         0.000189                                 ---     159 to 187        Normal           NC         0.000209    95% Student's-t UCL
    Mile Dam                         2016                                                   0.000418

    Nine Mile Dam to Long                                                                 0.0000871 to
                                     2014 and 2016          14/14         0.000183                                 ---     159 to 159        Normal           NC         0.000203    95% Student's-t UCL
    Lake Dam                                                                                0.000245

    Long Lake Dam to Lake            2012, 2013,                                        0.000000914 to
                                                            13/13        0.0000197                                 ---     159 to 187        Normal           NC         0.0000262   95% Student's-t UCL
    Roosevelt                        2016 and 2017                                         0.000048
 Notes:
    Surface water results are from seven studies and represent TotPCBcong only. Individual sample results are provided in Appendix Table B-2b.
    Mean and UCL values shown are rounded to 3 significant digits.
    ProUCL (v5.11) was used to derive the distribution types, Kaplan-Meier Means, 95UCL values, and UCL Types.
    Kaplan-Meier mean is calculated only when the frequency of detection is less than 100%.
    Arithmetic mean is calculated by setting non-detects to one-half the reported detection limits.
    A dash ('---") indicates the calculation was not required.
    EPC = exposure point concentration
    KM = Kaplan-Meier statistical parameter
    NC = No calculations. Due to small number of sample results and low detection frequency ProUCL did not perform any summary calculations.
    PCB = polychlorinated biphenyl
    UCL = upper confidence limit




Integral Consulting Inc.                                                                                 Page 1 of 1
                                                                                                                                                      Dec GMV Re: Opposition to Pl MILs 000539
                                         Case 2:15-cv-00201-SMJ                        ECF No. 422-23 filed 01/28/20                               PageID.23026 Page 89 of
                                                                                                    195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                           November 15, 2019




Table 4-2b. Summary of Total PCBs Concentrations (ppb) in Spokane River Surface Sediments
                                                                                 Summary Statistics                                                                      ProUCL Output
                                                      Frequency        Half-DL                        Range of Detection
                                      Collection          of          Arithmetic        Range of        Limits for Non-           Distribution      KM            Mean                       Basis for 95UCL
            River Area                 Years          Detection         Mean         Positive Results   Detect Results               Type          Meana          Type          95UCLb   Recommended by ProUCL

                                    2003, 2004,                                                                                   Approximate
Spokane River (river-wide)                               48/61            25.2         1.90 to 330            2.1 to 9.9                            8.857      KM Geomean        32.5    95% H-UCL (KM -Log)
                                    2013                                                                                           Lognormal

  Post Falls Dam to Upriver
                                      2003, 2004         27/40            26.6          2.3 to 330            2.1 to 9.9           Lognormal        7.72       KM Geomean        36.0    95% H-UCL (KM -Log)
  Dam

  Upriver Dam to Nine Mile            2003, 2004,                                                                                 Approximate
                                                         13/13            21.0          2.44 to 97                ---                                ---           ---           47.4    95% Adjusted Gamma UCL
  Dam                                 2013                                                                                          Gamma

  Nine Mile Dam to Long
                                      2003, 2004          6/6             32.0         20.8 to 49.7               ---                Normal          ---           ----          42.0    95% Student's-t UCL
  Lake Dam

  Long Lake Dam to Lake                                                                                                                                                                  Maximum detection used as
                                      2003                2/2             6.15          1.9 to 10.4               ---                  NC            ---           NC             NC
  Roosevelt                                                                                                                                                                              UCL
Notes:
  All concentration units are in ppbdw.
  Half-DL Arithmetic Mean, KM Mean values and 95th% UCL values are rounded to three significant digits in this table.
  Total PCBs were based on the sum of the detected Aroclor PCBs or sum of detected PCB congeners.
  Frequency of detection: The ratio of the counts of detected results and the total number of results.
  A dash ('---") indicates that the value was not calculated or not required.

  DL = detection limit
  NC = No calculations. Due to small number of sample results and low detection frequency ProUCL did not perform any summary calculations.
  PCB = polychlorinated biphenyl
  ppbdw = parts per billion dry weight
  UCL = upper confidence limit
  a
      KM Mean is the Kaplan-Meier Mean concentration that was calculated by EPA's ProUCL software (v 5.1) when the detection frequency is less than 100%.
  b
      The 95UCL is the 95th percentile upper confidence limit for the arithmetic mean concentration that was calculated using EPA's ProUCL software (v 5.1).




Integral Consulting Inc.                                                                                  Page 1 of 1
                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 000540
                                    Case 2:15-cv-00201-SMJ                      ECF No. 422-23 filed 01/28/20                    PageID.23027 Page 90 of
                                                                                             195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                      November 15, 2019




     Table 4-3. Scenario-Specific Exposure Parameters for Evaluation of Spokane River Surface Water and Sediment Exposure
                                                             Shoreline Recreation                                     Water Recreation                           Recreational Fishing
                                                    Sediment                Surface Water                    Sediment              Surface Water           Sediment         Surface Water
                                            Young    Older              Young Older                 Young     Older            Young Older               Older              Older
            Exposure Parameter              Child     Child  Adult      Child   Child   Adult       Child      Child  Adult    Child   Child   Adult     Child  Adult       Child Adult
     Surface water Ingestion Rate
                                             NA       NA         NA       96        152   92          NA       NA       NA      19.9     19.9    19.9     NA         NA       NA         NA
     (mL/hr)
     Skin Surface Area (cm2)                3,848    7,994     5,936    7,502    14,502 19,771       2,103    4,267    5,936   2,103     4,267   5,936   1,610     2,214     4,267      5,936
                           2
     Adherence (mg/cm )                     0.57      0.58      0.36     NA         NA    NA          0.61     0.62    0.36     NA        NA      NA     0.79       0.71      NA         NA
     Exposure Frequency (days/yr)            40        40        40       40        40    40           21       21      21       21       21      21      10         10       10         10
     Exposure Time (hr/day)                  NA       NA         NA      0.3        0.3   0.3         NA       NA       NA       4        4       4       NA         NA        4         4

     Notes:
      NA = not applicable




Integral Consulting Inc.                                                                       Page 1 of 1
                                                                                                                                          Dec GMV Re: Opposition to Pl MILs 000541
                                  Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                PageID.23028 Page 91 of
                                                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                 November 15, 2019


 Table 4-4. Age- and Activity-Specific Skin Surface Areas for Evaluation of Spokane River Surface Water and Sediment Exposure
                                               Mean Surface Areas by Body Part (cm2)                                  Combined Mean Surface Areas (cm2)
     Age (male and                                                                     Lower              Whole     Hands, Arms,    Hands, Forearms,
   female combined)         Head       Trunk     Arms    Forearms Hands     Legs       Legs       Feet    Bodya    Legs and Feetb   Lower Legs, Feetc   Hands and Feetd
 1 year                      870       1,880      690       311    300      1,220       488        330     5,290       2,540             1,429               630
 2 years                     510       2,500      880       396    280      1,540       616        380     6,090       3,080             1,672               660
 3 years                     610       3,130     1,060      477    370      1,950       780        490     7,610       3,870             2,117               860
 4 years                     610       3,130     1,060      477    370      1,950       780        490     7,610       3,870             2,117               860
 5 years                     610       3,130     1,060      477    370      1,950       780        490     7,610       3,870             2,117               860
 6 years                     660       4,280     1,510      680    510      3,110      1,244       730    10,800       5,860             3,164              1,240
 1 to <7 years               645       3,008     1,043      470    367      1,953       781        485     7,502       3,848             2,103               852
 7 years                     660       4,280     1,510      680    510      3,110      1,244       730    10,800       5,860             3,164              1,240
 8 years                     660       4,280     1,510      680    510      3,110      1,244       730    10,800       5,860             3,164              1,240
 9 years                     660       4,280     1,510      680    510      3,110      1,244       730    10,800       5,860             3,164              1,240
 10 years                    660       4,280     1,510      680    510      3,110      1,244       730    10,800       5,860             3,164              1,240
 11 years                    730       6,300     2,270    1,022    720      4,830      1,932      1,050   15,900       8,870             4,724              1,770
 12 years                    730       6,300     2,270     1,022   720      4,830      1,932      1,050   15,900       8,870             4,724              1,770
 13 years                    730       6,300     2,270     1,022   720      4,830      1,932      1,050   15,900       8,870             4,724              1,770
 14 years                    730       6,300     2,270     1,022   720      4,830      1,932      1,050   15,900       8,870             4,724              1,770
 15 years                    730       6,300     2,270     1,022   720      4,830      1,932      1,050   15,900       8,870             4,724              1,770
 16 years                    750       7,590     2,690     1,211   830      5,430      2,172      1,120   18,410      10,070             5,333              1,950
 17 years                    750       7,590     2,690     1,211   830      5,430      2,172      1,120   18,410      10,070             5,333              1,950
 7 to <18 years              708       5,800     2,070      932    664      4,314      1,725       946    14,502       7,994             4,267              1,610
 18 years                    750       7,590     2,690    1,211    830      5,430      2,172      1,120   18,410         NA              5,333              1,950
 19 years                    750       7,590     2,690    1,211    830      5,430      2,172      1,120   18,410         NA              5,333              1,950
 20 years                    750       7,590     2,690    1,211    830      5,430      2,172      1,120   18,410         NA              5,333              1,950
 21 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 22 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 23 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 24 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 25 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 26 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 27 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 28 years                   1,250      7,405     2,755    1,240    980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 29 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 30 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 31 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 32 years                   1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
 33 years +                 1,250      7,405     2,755     1,240   980      6,400      2,560      1,295   20,085         NA              6,075              2,275
  18 to < 34 years          1,156      7,440     2,743     1,234   952      6,218      2,487      1,262   19,771        NA               5,936              2,214




Integral Consulting Inc.                                                            Page 1 of 2
                                                                                                                          Dec GMV Re: Opposition to Pl MILs 000542
                                  Case 2:15-cv-00201-SMJ                    ECF No. 422-23 filed 01/28/20                      PageID.23029 Page 92 of
                                                                                         195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                    November 15, 2019


 Table 4-4. Age- and Activity-Specific Skin Surface Areas for Evaluation of Spokane River Surface Water and Sediment Exposure
                                                                        2                                     2                2             2
 Source: USEPA (2011). Values provided in source are in units of m . Values have been converted to cm as follows: 1 m = 10,000 cm .
 Notes:
  Values not reported in USEPA (2011). Forearms calculated as 45% of arms, and lower legs calculated as 40% of legs per USEPA (2004a).
  All values are males and females combined
  NA = not applicable
   a
       Used to evaluate potential dermal contact while swimming for all age groups.
   b
       Used to evaluate direct contact of young children and older children with sediment as part of the shoreline and water recreation scenarios.
   c
    Used to evaluate direct contact of young children, older children, and adults with sediment and surface water, as part of the water recreation scenario. Also used to evaluate direct
   contact of adults with sediment as part of the shoreline recreation scenario, and to evaluate direct contact of older children and adults with surface water during fishing from shore.
   d
       Used to evaluate potential dermal contact with sediment while fishing from shore.




Integral Consulting Inc.                                                                    Page 2 of 2
                                                                                                                                        Dec GMV Re: Opposition to Pl MILs 000543
                                                                                         Case 2:15-cv-00201-SMJ                  ECF No. 422-23 filed 01/28/20                   PageID.23030 Page 93 of
                                                                                                                                              195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                                  November 15, 2019




       Table 4-5. Sediment Adherence Factors for Children Engaged in Shoreline and Water Recreation and Recreational Fishing, for Evaluation of Spokane River Sediment Exposure
                                                                                                                                                                             Shoreline Recreation                  Water Recreation                      Recreational Fishing
                                                                                                           Surface
                                      Surface       Adherence     Surface     Adherence                      Area      Adherence                      Adherence        Sum of Surface      Surface Area   Sum of Surface Area   Surface Area
       Male and             Surface    Area         Factor for      Area      Factor for     Surface        Lower      Factor for                     Factor for        Area of Arms,       Weighted      of Forearms, Hands,    Weighted      Sum of Surface   Weighted
       Female              Area Arms Forearms          Arms       Hands         Hands       Area Legs        Legs         Legs    Surface Area          Feet           Hands, Legs and   Adherence Factor Lower Legs and Feet Adherence Factor Area of Hands Adherence Factor
       Combined              (cm2)    (cm2)a         (mg/cm2)      (cm2)a      (mg/cm2)       (cm2)a        (cm2)a      (mg/cm2)  Feet (cm2)a         (mg/cm2)b          Feet (cm2)         (mg/cm2)             (cm2)           (mg/cm2)      and Feet (cm2)   (mg/cm2)
       1 year                  690           311       0.17         300           0.49         1,220          488          0.7            330                1              2,540             0.57              1,429                 0.61               NA               NA
       2 years                 880           396       0.17         280           0.49         1,540          616          0.7            380                1              3,080             0.57              1,672                 0.61               NA               NA
       3 years                1,060          477       0.17         370           0.49         1,950          780          0.7            490                1              3,870             0.57              2,117                 0.61               NA               NA
       4 years                1,060          477       0.17         370           0.49         1,950          780          0.7            490                1              3,870             0.57              2,117                 0.61               NA               NA
       5 years                1,060          477       0.17         370           0.49         1,950          780          0.7            490                1              3,870             0.57              2,117                 0.61               NA               NA
       6 years                1,510          680       0.17         510           0.49         3,110        1,244          0.7            730                1              5,860             0.58              3,164                 0.62               NA               NA
       1 to < 7 years         1,043          470       0.17         367           0.49         1,953          781          0.7            485                1              3,848             0.57              2,103                 0.61
       7 years                1,510          680       0.17         510           0.49         3,110        1,244          0.7            730                1              5,860             0.58              3,164                 0.62              1,240            0.79
       8 years                1,510          680       0.17         510           0.49         3,110        1,244          0.7            730                1              5,860             0.58              3,164                 0.62              1,240            0.79
       9 years                1,510          680       0.17         510           0.49         3,110        1,244          0.7            730                1              5,860             0.58              3,164                 0.62              1,240            0.79
       10 years               1,510          680       0.17         510           0.49         3,110        1,244          0.7            730                1              5,860             0.58              3,164                 0.62              1,240            0.79
       11 years               2,270         1,022      0.17         720           0.49         4,830        1,932          0.7           1,050               1              8,870             0.58              4,724                 0.62              1,770            0.79
       12 years               2,270         1,022      0.17         720           0.49         4,830        1,932          0.7           1,050               1              8,870             0.58              4,724                 0.62              1,770            0.79
       13 years               2,270         1,022      0.17         720           0.49         4,830        1,932          0.7           1,050               1              8,870             0.58              4,724                 0.62              1,770            0.79
       14 years               2,270         1,022      0.17         720           0.49         4,830        1,932          0.7           1,050               1              8,870             0.58              4,724                 0.62              1,770            0.79
       15 years               2,270         1,022      0.17         720           0.49         4,830        1,932          0.7           1,050               1              8,870             0.58              4,724                 0.62              1,770            0.79
       16 years               2,690         1,211      0.17         830           0.49         5,430        2,172          0.7           1,120               1             10,070             0.57              5,333                 0.61              1,950            0.78
       17 years               2,690         1,211      0.17         830           0.49         5,430        2,172          0.7           1,120               1             10,070             0.57              5,333                 0.61              1,950            0.78
       7 to <18 years         2,070          932       0.17         664           0.49         4,314        1,725          0.7            946                1              7,994             0.58              4,267                 0.62              1,610            0.79
       Source: Adherence factors reported by USEPA (2011) for children playing in sediment, shoreline play (USEPA 2011: Tables 7-4 and 7-20).
       Notes:
        All values are for males and females combined.
        NA = not applicable
        a
          Surface areas are calculated in Table 4-4. Areas of forearms and lower legs are estimated as 45% of arms and 40% of legs, respectively, per USEPA (2004a).
        b
          Maximum adherence factor of 1 mg/cm2 used for feet (see text).




Integral Consulting Inc.                                                                                                                       Page 1 of 1
                                                                                                                                                                                                                                             Dec GMV Re: Opposition to Pl MILs 000544
                                                                                 Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                 PageID.23031 Page 94 of
                                                                                                                                  195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                          November 15, 2019




                  Table 4-6. Sediment Adherence Factors for Adults Engaged in Shoreline and Water Recreation and Recreational Fishing, for Evaluation of Spokane River Sediment Exposure
                                                                                                                                                                                    Shoreline and Water Recreation        Recreational Fishing

                                                             Adherence                Adherence                              Adherence                   Adherence                Total Surface Area  Surface Area                   Surface Area
                  Male and                                   Factor for               Factor for                 Lower       Factor for                  Factor for                 of Forearms,        Weighted      Total Surface    Weighted
                  Female                 Arms    Forearms       Arms        Hands       Hands          Legs       Legs          Legs             Feet       Feet                  Hands, Lower Legs    Adherence     Area of Hands    Adherence
                  Combined              (cm2)a    (cm2)a      (mg/cm2)      (cm2)a     (mg/cm2)       (cm2)a     (cm2)a       (mg/cm2)          (cm2)a    (mg/cm2)                 and Feet (cm2)    Factor (mg/cm2) and Feet (cm2) Factor (mg/cm2)
                  18 years              2,690     1,211          0.12         830         0.88        5,430       2,172         0.16            1,120       0.58                        5,333             0.35           1,950            0.71
                  19 years              2,690     1,211          0.12         830         0.88        5,430       2,172         0.16            1,120       0.58                        5,333             0.35           1,950            0.71
                  20 years              2,690     1,211          0.12         830         0.88        5,430       2,172         0.16            1,120       0.58                        5,333             0.35           1,950            0.71
                  21 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  22 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  23 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  24 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  25 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  26 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  27 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  28 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  29 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  30 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  31 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  32 years              2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  33 years +            2,755     1,240          0.12         980         0.88        6,400       2,560         0.16            1,295       0.58                        6,075             0.36           2,275            0.71
                  Adult                                                                                                                                                                 5,936             0.36           2,214            0.71
                  Source: Adherence factors reported by USEPA 2011 for sediment exposure, clamming activity (USEPA 2011: Table 7-20).
                  Notes:
                   a
                     Surface areas are calculated in Table 4-4. Areas of forearms and lower legs are estimated as 45% of arms and 40% of legs, respectively, per USEPA (2004a).




Integral Consulting Inc.                                                                                                          Page 1 of 1
                                                                                                                                                                                                                        Dec GMV Re: Opposition to Pl MILs 000545
       Case 2:15-cv-00201-SMJ                 ECF No. 422-23 filed 01/28/20                   PageID.23032 Page 95 of
                                                           195
Expert Report of Russell E. Keenan, Ph.D.                                                                      November 15, 2019




          Table 4-7. River-wide Fish Ingestion Rate Distributions Based on IEc (2013) Survey Data
                                                                      Adult Angler who
                                                                      Shares Fish with
          Statistic                         Adult Anglera                Childrenb             Young Child Anglerc
          Sample Size                          30,600                         --                      13,200
          Mean                                   4.38                       3.22                        0.97
          1st Percentile                         0.00                       0.00                        0.00
          5th Percentile                         0.00                       0.00                        0.00
          10th Percentile                        0.00                       0.00                        0.00
          15th Percentile                        0.00                       0.00                        0.00
          20th Percentile                        0.00                       0.00                        0.00
          25th Percentile                        0.47                       0.00                        0.00
          30th Percentile                        0.93                       0.00                        0.00
          35th Percentile                        0.93                       0.00                        0.00
          40th Percentile                        0.93                       0.00                        0.00
          45th Percentile                        1.40                       0.00                        0.00
          50th Percentile                        1.86                       0.00                        0.00
          55th Percentile                        1.86                       0.00                        0.00
          60th Percentile                        2.49                       0.00                        0.00
          65th Percentile                        2.80                       0.93                        0.28
          70th Percentile                        3.73                       1.55                        0.47
          75th Percentile                        4.35                       3.11                        0.93
          80th Percentile                        5.59                       4.19                        1.26
          85th Percentile                        7.92                       6.99                        2.10
          90th Percentile                       10.10                       9.32                        2.80
          95th Percentile                       16.78                      14.91                        4.47
          99th Percentile                       38.84                      37.28                       11.18
          Maximum                              156.58                      156.58                      46.97
          Notes:
           -- = not provided in source table
           PRA = probabilistic risk assessment
            a
              Adult angler fish ingestion rate distribution used in this PRA. As calculated by Sunding (2019) based
            on the raw survey data from the IEc (2013) study. Percentiles shown are for “residents who consume
            fish from the Spokane River” (Appendix C, Appendix Table 1).
            b
              Distribution used to calculate the young child angler fish ingestion rate distribution. As calculated by
            Sunding (2019) based on the raw survey data from the IEc (2013) study. Percentiles shown are for
            “anglers who share with children” (Appendix C, Appendix Table 5).
            c
             Young child angler fish ingestion rate distribution used in this PRA. As calculated by Sunding (2019)
            based on the ingestion rates for adult anglers who share fish with children and a child-to-adult fish
            consumption rate ratio of 0.3 (Appendix C, Appendix Table 5).




Integral Consulting Inc.                                    Page 1 of 1
                                                                              Dec GMV Re: Opposition to Pl MILs 000546
                                   Case 2:15-cv-00201-SMJ                 ECF No. 422-23 filed 01/28/20                      PageID.23033 Page 96 of
                                                                                       195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                         November 15, 2019




Table 4-8. Species Preference Percentages (as fractions) based on IEc (2013) Survey Data

                                                                 River-Wide + Lake                           River Reach-Specific Species/Group Preference Valuesc
               Species Associated               Data Reported in Roosevelt Species             Post Falls Dam to        Upriver Dam to       Nine Mile Dam to   Long Lake Dam to
                                                               a                b                Upriver Dam            Nine Mile Dam        Long Lake Dam       Lake Roosevelt
Species Group with Species Group                Sunding (2019)      Preferences
Bass Group    Smallmouth bass                        0.071             0.071                           --                      --                  0.14                --
              Largemouth bass
              White crappie

Perch Group          Yellow perch                     0.0037                 0.0037                     --                     --                 0.0075               --

Salmon Group Mountain whitefish                        0.063                  0.063                     --                    0.15                 0.13                --

Trout Group          Brown trout                       0.353                   0.35                    1.0                    0.85                 0.72                1.0
                     Rainbow trout

Walleye Group Walleye                                  0.504                   0.51                     --                     --                   --                 --

Other                Variousd                         0.0060                    --                      --                     --                   --                 --

Total                                                    1.0                   1.0                     1.0                    1.0                  1.0                 1.0
Notes:
  -- = not applicable; no species group-specific PCB data are available for this area of the river
  PCB = polychlorinated biphenyl
  PRA = probabalistic risk assessment
  a
      As calculated by Sunding (2019) based on the raw survey data from the IEc (2013) study (Appendix C, Appendix Table 3).
  b
      Re-scaled to adjust for a lack of PCB data in the PRA fish tissue data set that belong in the "other" species group.
  c
      Each set of river reach-specific species preferences is re-scaled based on the PCB data available for the particular river reach.
  d
      Species not typically consumed were categorized as "other" and excluded from the PRA.




Integral Consulting Inc.                                                                 Page 1 of 1
                                                                                                                                     Dec GMV Re: Opposition to Pl MILs 000547
                                        Case 2:15-cv-00201-SMJ                   ECF No. 422-23 filed 01/28/20                          PageID.23034 Page 97 of
                                                                                              195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                               November 15, 2019




    Table 4-9. Summary of Total PCBs Concentrations in PRA Gamefish Collected from the Spokane River and Lake Roosevelt
                                                                                                                                                                                Range of Detection
                                               PRA Gamefish                                       Frequency of          Half-DL                            Range of Positive   Limits for Non-detect
                   River Area                    Groups                  Collection Years          Detectiona      Arithmetic Mean       KM Meanb              Results                Results
      Spokane River (River-wide)            All Gamefish             2001, 2003, 2005, 2012          111/122              64.3              64.4                1.7 to 280          9.6 to 11
      plus Lake Roosevelt                        Bass Group              2001 and 2005                15/16               52.8              53.1                31 to 101            11 to 11
                                                 Perch Group                  2001                     0/6                ND                  --                     --              10 to 11
                                                 Salmon Group         2001, 2005, and 2012            36/37               122               122                16.3 to 280          9.6 to 9.6
                                                 Trout Group          2003, 2005, and 2012            54/57               42.9              43.0                5.7 to 220          9.7 to 9.7
                                                 Walleye Group                2005                     6/6                3.9                 --                 1.7 to 6                --
      Post Falls Dam to Upriver Dam           All Gamefish            2003, 2005, and 2012             8/8                42.4               ---                25.4 to 68             ----
                                                 Trout Group          2003, 2005 and 2012              8/8                42.4               ---                25.4 to 68             ----
      Upriver Dam to Nine Mile Dam            All Gamefish            2003, 2005 and 2012             54/54               87.1               ---                9.7 to 280              ---
                                                 Salmon Group            2005 and 2012                18/18               163                ---               53.9 to 280              ---
                                                 Trout Group          2003, 2005, and 2012            36/36               49.3               ---                9.7 to 220              ---
      Nine Mile Dam to Long Lake              All Gamefish            2001, 2005, and 2012            35/43               60.9              61.8               16.3 to 213          9.6 to 11
      Dam                                        Bass Group                2001, 2005                 15/16               52.8              53.1                31 to 101            11 to 11
                                                 Perch Group                  2001                     0/6                ND                ND                      ---              10 to 11
                                                 Salmon Group         2001, 2005, and 2012            18/19               83.0              83.3               16.3 to 213          9.6 to 9.6
                                                 Trout Group             2005 and 2012                 2/2                83.5               ---                37 to 130               ---
      Long Lake Dam to Lake                   All Gamefish                    2012                     3/6                21.3              23.8                15.4 to 59          9.7 to 9.7
      Roosevelt                                  Trout Group                  2012                     3/6                21.3              23.8                15.4 to 59          9.7 to 9.7
      Lake Roosevelt                          All Gamefish                    2005                    11/11               5.61               ---               1.7 to 10.8              ---
                                                 Trout Group                  2005                     5/5                7.66               ---               5.7 to 10.8              ---
                                                 Walleye Group                2005                     6/6                3.90               ---                 1.7 to 6               ---
    Notes:
      All concentration units are in ppbww.
      Total PCBs are based on the sum of the detected Aroclor PCBs or sum of detected PCB congeners.
      Only results for fillet/skin-on tissue type are shown in this table.
      Sample-field duplicate pairs were averaged for the fish tissue total PCB calculations.
      See Appendix Table B-4d for additional details.
      -- = value not calculated/required
      DL = detection limit
      ND = not detected
      PCB = polychlorinated biphenyl
      ppbww = parts per billion wet weight
      PRA = probabalistic risk assessment
      a
        Ratio of the counts of detected results to the total number of results.
      b
        KM mean is the Kaplan-Meier mean concentration that was calculated by EPA's ProUCL software (v 5.1) when the detection frequency is less than 100 percent.




Integral Consulting Inc.                                                                          Page 1 of 1
                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 000548
       Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20                 PageID.23035 Page 98 of
                                                          195
Expert Report of Russell E. Keenan, Ph.D.                                                             November 15, 2019




                           Table 4-10. Cooking Loss Percentages for PCBs, with and without
                           Outlier Valuesa
                           Statistic                 All Data           Without Outlier Valuesb
                           Mean                         32                         33
                           Median                       30                         30
                           Count                        79                         77
                           Minimum                      -17                        0
                           10th Percentile              13                         15
                           25th Percentile              21                         23
                           50th Percentile              30                         30
                           75th Percentile              42                         43
                           90th Percentile              53                         54
                           Maximum                      74                         74
                           Notes:
                             a
                              Source: AECOM (2012)
                             b
                              Two negative values were identified as outliers and excluded from the
                             values shown.




Integral Consulting Inc.                                  Page 1 of 1
                                                                           Dec GMV Re: Opposition to Pl MILs 000549
                                  Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20               PageID.23036 Page 99 of
                                                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                November 15, 2019




   Table 4-11. Hypothetical Cancer Risks Associated with Shoreline Recreation
                           Exposure          Exposure   Adult LADD    Adult Cancer     Older Child LADD   Older Child   Young Child LADD   Young Child
   River Area              Medium            Pathway    (mg/kg-day)       Risk            (mg/kg-day)     Cancer Risk      (mg/kg-day)     Cancer Risk     Total Risk
                                            Ingestion     6E-10          1E-09                1E-09         2E-09            3E-09            6E-09          1E-08
                      Sediment
                                            Dermal        2E-09          3E-09                7E-09         1E-08            5E-09            1E-08          3E-08
   Spokane River
   (River-wide)                             Ingestion     8E-13          3E-13                2E-12         1E-12            2E-12            9E-13          2E-12
                 Surface Water
                                            Dermal        6E-10          1E-09                9E-10         2E-09            6E-10            1E-09          4E-09
                                                                                                                                     Total Lifetime Risk     4E-08
                                            Ingestion     6E-10          1E-09                1E-09         2E-09            4E-09            7E-09          1E-08
                      Sediment
   Post Falls                               Dermal        2E-09          4E-09                8E-09         2E-08            6E-09            1E-08          3E-08
   Dam to Upriver                           Ingestion     2E-12          9E-13                7E-12         3E-12            6E-12            3E-12          6E-12
   Dam            Surface Water
                                            Dermal        2E-09          3E-09                2E-09         5E-09            2E-09            4E-09          1E-08
                                                                                                                                     Total Lifetime Risk     5E-08
                                            Ingestion     8E-10          2E-09                2E-09         3E-09            5E-09            9E-09          1E-08
                      Sediment
                                            Dermal        2E-09          5E-09                1E-08         2E-08            7E-09            1E-08          4E-08
   Upriver Dam to
   Nine Mile Dam Surface Water              Ingestion     1E-12          4E-13                3E-12         1E-12            3E-12            1E-12          3E-12
                                            Dermal        8E-10          2E-09                1E-09         2E-09            8E-10            2E-09          6E-09
                                                                                                                                     Total Lifetime Risk     6E-08
                                            Ingestion     7E-10          1E-09                1E-09         3E-09            4E-09            8E-09          1E-08
                      Sediment
   Nine Mile Dam                            Dermal        2E-09          4E-09                9E-09         2E-08            6E-09            1E-08          4E-08
   to Long Lake                             Ingestion     1E-12          4E-13                3E-12         1E-12            3E-12            1E-12          3E-12
   Dam           Surface Water
                                            Dermal        8E-10          2E-09                1E-09         2E-09            8E-10            2E-09          5E-09
                                                                                                                                     Total Lifetime Risk     5E-08
                                            Ingestion     2E-10          4E-10                4E-10         7E-10            1E-09            2E-09          3E-09
                      Sediment
   Long Lake                                Dermal        5E-10          1E-09                2E-09         5E-09            2E-09            3E-09          9E-09
   Dam to Lake                              Ingestion     1E-13          5E-14                4E-13         2E-13            4E-13            1E-13          4E-13
   Roosevelt          Surface Water
                                            Dermal        1E-10          2E-10                1E-10         3E-10            1E-10            2E-10          7E-10
                                                                                                                                     Total Lifetime Risk     1E-08
   Notes:
    LADD = lifetime average daily dose




Integral Consulting Inc.                                                             Page 1 of 1
                                                                                                                         Dec GMV Re: Opposition to Pl MILs 000550
                                 Case 2:15-cv-00201-SMJ               ECF No. 422-23 filed 01/28/20              PageID.23037 Page 100 of
                                                                                    195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                November 15, 2019




   Table 4-12. Hypothetical Cancer Risks Associated with Water Recreation
                           Exposure          Exposure   Adult LADD    Adult Cancer     Older Child LADD   Older Child   Young Child LADD   Young Child
   River Area              Medium            Pathway    (mg/kg-day)       Risk            (mg/kg-day)     Cancer Risk      (mg/kg-day)     Cancer Risk     Total Risk
                                            Ingestion     3E-10          6E-10                6E-10         1E-09            2E-09            3E-09          5E-09
                      Sediment
                                            Dermal        9E-10          2E-09                2E-09         4E-09            2E-09            3E-09          9E-09
   Spokane River
   (River-wide)                             Ingestion     1E-12          5E-13                2E-12         9E-13            3E-12            1E-12          3E-12
                 Surface Water
                                            Dermal        3E-10          7E-10                5E-10         1E-09            3E-10            7E-10          2E-09
                                                                                                                                     Total Lifetime Risk     2E-08
                                            Ingestion     3E-10          7E-10                6E-10         1E-09            2E-09            4E-09          6E-09
                      Sediment
   Post Falls                               Dermal        1E-09          2E-09                2E-09         5E-09            2E-09            3E-09          1E-08
   Dam to Upriver                           Ingestion     3E-12          1E-12                6E-12         3E-12            9E-12            4E-12          7E-12
   Dam            Surface Water
                                            Dermal        1E-09          2E-09                1E-09         3E-09            1E-09            2E-09          7E-09
                                                                                                                                     Total Lifetime Risk     2E-08
                                            Ingestion     4E-10          9E-10                9E-10         2E-09            2E-09            5E-09          8E-09
                      Sediment
                                            Dermal        1E-09          3E-09                3E-09         6E-09            2E-09            4E-09          1E-08
   Upriver Dam to
   Nine Mile Dam Surface Water              Ingestion     2E-12          6E-13                3E-12         1E-12            4E-12            2E-12          4E-12
                                            Dermal        5E-10          9E-10                6E-10         1E-09            5E-10            9E-10          3E-09
                                                                                                                                     Total Lifetime Risk     2E-08
                                            Ingestion     4E-10          8E-10                8E-10         2E-09            2E-09            4E-09          7E-09
                      Sediment
   Nine Mile Dam                            Dermal        1E-09          2E-09                3E-09         6E-09            2E-09            4E-09          1E-08
   to Long Lake                             Ingestion     1E-12          6E-13                3E-12         1E-12            4E-12            2E-12          3E-12
   Dam           Surface Water
                                            Dermal        4E-10          9E-10                6E-10         1E-09            4E-10            9E-10          3E-09
                                                                                                                                     Total Lifetime Risk     2E-08
                                            Ingestion     1E-10          2E-10                2E-10         4E-10            5E-10            1E-09          2E-09
                      Sediment
   Long Lake                                Dermal        3E-10          6E-10                7E-10         1E-09            5E-10            1E-09          3E-09
   Dam to Lake                              Ingestion     2E-13          8E-14                4E-13         1E-13            5E-13            2E-13          4E-13
   Roosevelt          Surface Water
                                            Dermal        6E-11          1E-10                8E-11         2E-10            6E-11            1E-10          4E-10
                                                                                                                                     Total Lifetime Risk     5E-09
   Notes:
    LADD = lifetime average daily dose




Integral Consulting Inc.                                                             Page 1 of 1
                                                                                                                         Dec GMV Re: Opposition to Pl MILs 000551
                               Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20                   PageID.23038 Page 101 of
                                                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                        November 15, 2019




               Table 4-13. Hypothetical Cancer Risks Associated with Recreational Fishinga
                                      Exposure         Exposure        Adult LADD         Adult Cancer      Older Child LADD         Older Child
               River Area              Medium          Pathway         (mg/kg-day)            Risk             (mg/kg-day)           Cancer Risk       Total Risk
                                                      Ingestion            2E-10              5E-10                 3E-10                6E-10            1E-09
                                  Sediment
               Spokane River                          Dermal               5E-10              1E-09                 5E-10                1E-09            2E-09
               (River-wide)  Surface Water            Dermal               3E-10              5E-10                 2E-10                5E-10            1E-09
                                                                                                                             Total Lifetime Risk          4E-09
                                                      Ingestion            3E-10              5E-10                 3E-10                6E-10            1E-09
                                  Sediment
               Post Falls Dam                         Dermal               6E-10              1E-09                 5E-10                1E-09            2E-09
               to Upriver Dam Surface Water           Dermal               8E-10              2E-09                 6E-10                1E-09            3E-09
                                                                                                                             Total Lifetime Risk          6E-09
                                                      Ingestion            3E-10              7E-10                 4E-10                8E-10            2E-09
                                  Sediment
               Upriver Dam to                         Dermal               8E-10              2E-09                 7E-10                1E-09            3E-09
               Nine Mile Dam Surface Water            Dermal               4E-10              7E-10                 3E-10                6E-10            1E-09
                                                                                                                             Total Lifetime Risk          6E-09
                                                      Ingestion            3E-10              6E-10                 4E-10                7E-10            1E-09
               Nine Mile Dam Sediment
                                                      Dermal               7E-10              1E-09                 6E-10                1E-09            3E-09
               to Long Lake
               Dam           Surface Water            Dermal               4E-10              7E-10                 3E-10                6E-10            1E-09
                                                                                                                             Total Lifetime Risk          5E-09
                                                      Ingestion            8E-11              2E-10                 9E-11                2E-10            3E-10
               Long Lake          Sediment
                                                      Dermal               2E-10              3E-10                 2E-10                3E-10            7E-10
               Dam to Lake
               Roosevelt          Surface Water       Dermal               5E-11              9E-11                 4E-11                8E-11            2E-10
                                                                                                                             Total Lifetime Risk          1E-09
               Notes:
                LADD = lifetime average daily dose
                a
                  Only the older child and adult were evaluated for recreational fishing; the young child is less likely to fish (see text for further explanation).




Integral Consulting Inc.                                                            Page 1 of 1
                                                                                                                              Dec GMV Re: Opposition to Pl MILs 000552
                                   Case 2:15-cv-00201-SMJ               ECF No. 422-23 filed 01/28/20              PageID.23039 Page 102 of
                                                                                      195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                     November 15, 2019




               Table 4-14. Hypothetical Noncancer Risks Associated with Shoreline Recreation
                                      Exposure    Exposure     Adult ADD                     Older Child ADD                    Young Child ADD   Young Child
               River Area             Medium      Pathway     (mg/kg-day)   Adult HQ           (mg/kg-day)     Older Child HQ     (mg/kg-day)        HQ
                                                  Ingestion     4E-09        0.0002                  7E-09        0.0004             4E-08          0.0008
                                  Sediment
                                                  Dermal        1E-08        0.0007                  5E-08         0.002             6E-08           0.001
               Spokane River
               (River-wide)                       Ingestion     6E-12       0.0000003                2E-11       0.0000008           3E-11         0.0000005
                             Surface Water
                                                  Dermal        5E-09        0.0002                  5E-09        0.0003             7E-09          0.0001
                                  Total HI                                    0.001                                0.003                             0.002
                                                  Ingestion     5E-09        0.0002                  8E-09        0.0004             4E-08           0.001
                                  Sediment
                                                  Dermal        1E-08        0.0007                  5E-08         0.003             6E-08           0.001
               Post Falls Dam
               to Upriver Dam Surface Water       Ingestion     2E-11       0.000001                 4E-11       0.000002            7E-11         0.000001
                                                  Dermal        1E-08        0.0007                  2E-08        0.0008             2E-08          0.0004
                                  Total HI                                    0.002                                0.004                             0.003
                                                  Ingestion     6E-09        0.0003                  1E-08        0.0005             6E-08           0.001
                                  Sediment
                                                  Dermal        2E-08        0.0010                  7E-08         0.003             8E-08           0.002
               Upriver Dam to
               Nine Mile Dam Surface Water        Ingestion     8E-12       0.0000004                2E-11       0.000001            3E-11         0.000001
                                                  Dermal        6E-09        0.0003                  7E-09        0.0004             1E-08          0.0002
                                  Total HI                                    0.002                                0.004                             0.003
                                                  Ingestion     6E-09        0.0003                  9E-09        0.0005             5E-08           0.001
                                  Sediment
               Nine Mile Dam                      Dermal        2E-08         0.001                  6E-08         0.003             8E-08           0.002
               to Long Lake                       Ingestion     8E-12       0.0000004                2E-11       0.000001            3E-11         0.000001
               Dam           Surface Water
                                                  Dermal        6E-09        0.0003                  7E-09        0.0004             1E-08          0.0002
                                  Total HI                                    0.001                                0.004                             0.003
                                                  Ingestion     1E-09        0.0001                  2E-09        0.0001             1E-08          0.0002
                                  Sediment
               Long Lake                          Dermal        4E-09        0.0002                  1E-08        0.0007             2E-08          0.0004
               Dam to Lake                        Ingestion     1E-12       0.0000000                3E-12       0.0000001           4E-12         0.0000001
               Roosevelt          Surface Water
                                                  Dermal        8E-10        0.00004                 9E-10        0.00005            1E-09          0.00002
                                  Total HI                                   0.0003                                0.001                             0.001
               Notes:
                ADD = average daily dose
                HI = hazard index
                HQ = hazard quotient




Integral Consulting Inc.                                                               Page 1 of 1
                                                                                                                             Dec GMV Re: Opposition to Pl MILs 000553
                                   Case 2:15-cv-00201-SMJ               ECF No. 422-23 filed 01/28/20              PageID.23040 Page 103 of
                                                                                      195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                     November 15, 2019




               Table 4-15. Hypothetical Noncancer Risks Associated with Water Recreation
                                      Exposure    Exposure     Adult ADD                     Older Child ADD                    Young Child ADD   Young Child
               River Area             Medium      Pathway     (mg/kg-day)   Adult HQ           (mg/kg-day)     Older Child HQ     (mg/kg-day)        HQ
                                                  Ingestion     2E-09        0.0001                  4E-09        0.0002             2E-08          0.0004
                                  Sediment
                                                  Dermal        7E-09        0.0003                  1E-08        0.0007             2E-08          0.0004
               Spokane River
               (River-wide)                       Ingestion     9E-12       0.0000004                1E-11       0.0000007           4E-11         0.0000008
                             Surface Water
                                                  Dermal        3E-09        0.0001                  3E-09        0.0002             4E-09          0.0001
                                 Total HI                                    0.0006                                0.001                            0.0008
                                                  Ingestion     3E-09        0.0001                  4E-09        0.0002             2E-08          0.0004
                                  Sediment
                                                  Dermal        8E-09        0.0004                  2E-08        0.0008             2E-08          0.0004
               Post Falls Dam
               to Upriver Dam Surface Water       Ingestion     3E-11       0.000001                 4E-11       0.000002            1E-10         0.000002
                                                  Dermal        8E-09        0.0004                  9E-09        0.0004             1E-08          0.0002
                                 Total HI                                     0.001                                0.001                             0.001
                                                  Ingestion     3E-09        0.0002                  5E-09        0.0003             3E-08          0.0006
                                  Sediment
                                                  Dermal        1E-08        0.0005                  2E-08         0.001             3E-08          0.0005
               Upriver Dam to
               Nine Mile Dam Surface Water        Ingestion     1E-11       0.000001                 2E-11       0.000001            5E-11         0.000001
                                                  Dermal        4E-09        0.0002                  4E-09        0.0002             5E-09          0.0001
                                 Total HI                                     0.001                                0.001                             0.001
                                                  Ingestion     3E-09        0.0002                  5E-09        0.0002             3E-08          0.0005
                             Sediment
               Nine Mile Dam                      Dermal        9E-09        0.0005                  2E-08        0.0009             2E-08          0.0005
               to Long Lake                       Ingestion     1E-11       0.000001                 2E-11       0.000001            5E-11         0.000001
               Dam           Surface Water
                                                  Dermal        3E-09        0.0002                  4E-09        0.0002             5E-09          0.0001
                                  Total HI                                    0.001                                0.001                             0.001
                                                  Ingestion     7E-10        0.00004                 1E-09        0.0001             6E-09          0.0001
                                  Sediment
               Long Lake                          Dermal        2E-09        0.0001                  4E-09        0.0002             6E-09          0.0001
               Dam to Lake                        Ingestion     1E-12       0.0000001                2E-12       0.0000001           6E-12         0.0000001
               Roosevelt          Surface Water
                                                  Dermal        4E-10        0.00002                 5E-10        0.00003            7E-10          0.00001
                                  Total HI                                   0.0002                               0.0003                            0.0003
               Notes:
                ADD = average daily dose
                HI = hazard index
                HQ = hazard quotient




Integral Consulting Inc.                                                               Page 1 of 1
                                                                                                                             Dec GMV Re: Opposition to Pl MILs 000554
                                  Case 2:15-cv-00201-SMJ                   ECF No. 422-23 filed 01/28/20                      PageID.23041 Page 104 of
                                                                                         195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                            November 15, 2019




                           Table 4-16. Hypothetical Noncancer Risks Associated with Recreational Fishinga
                                             Exposure      Exposure Adult ADD                         Older Child ADD
                           River Area         Medium       Pathway (mg/kg-day)        Adult HQ           (mg/kg-day)                              Older Child HQ
                                                                   Ingestion          1E-09              0.00006              2E-09                    0.0001
                                              Sediment
                           Spokane River                           Dermal             2E-09              0.0001               3E-09                    0.0002
                           (River-wide)  Surface Water             Dermal             1E-09              0.00006              1E-09                    0.00007
                                              Total HI                                                   0.0002                                        0.0003
                                                                   Ingestion          1E-09              0.0001               2E-09                    0.0001
                                              Sediment
                           Post Falls Dam                          Dermal             3E-09              0.0001               3E-09                    0.0002
                           to Upriver Dam Surface Water            Dermal             4E-09              0.0002               4E-09                    0.0002
                                              Total HI                                                   0.0004                                        0.0005
                                                                   Ingestion          2E-09              0.0001               3E-09                    0.0001
                                              Sediment
                           Upriver Dam to                          Dermal             4E-09              0.0002               5E-09                    0.0002
                           Nine Mile Dam Surface Water             Dermal             2E-09              0.0001               2E-09                    0.0001
                                              Total HI                                                   0.0003                                        0.0005
                                                                   Ingestion          1E-09              0.0001               2E-09                    0.0001
                           Nine Mile Dam Sediment
                                                                   Dermal             3E-09              0.0002               4E-09                    0.0002
                           to Long Lake
                           Dam           Surface Water             Dermal             2E-09              0.0001               2E-09                    0.0001
                                         Total HI                                                        0.0003                                        0.0004
                                                                   Ingestion          4E-10              0.00002              6E-10                    0.00003
                           Long Lake          Sediment
                                                                   Dermal             8E-10              0.00004              1E-09                    0.0001
                           Dam to Lake
                           Roosevelt          Surface Water        Dermal             2E-10              0.00001              2E-10                    0.00001
                                              Total HI                                                   0.0001                                        0.0001
                           Notes:
                            ADD = average daily dose
                            HI = hazard index
                            HQ = hazard quotient
                            a
                              Only the older child and adult were evaluated for recreational fishing; the young child is less likely to fish (see text for further
                            explanation).




Integral Consulting Inc.                                                                   Page 1 of 1
                                                                                                                                        Dec GMV Re: Opposition to Pl MILs 000555
                                Case 2:15-cv-00201-SMJ                    ECF No. 422-23 filed 01/28/20                PageID.23042 Page 105 of
                                                                                        195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                     November 15, 2019




                                Table 4-17. Hypothetical Noncancer Hazards and Cancer Risks Associated with Exposure to Total PCBs in
                                Spokane River Gamefish
                                                                                       Noncancer Risk                         Cancer Risk
                                River Area / Statistic                           Child Only            Adult Only   Adult Only          Lifetime

                                Spokane River (River-wide) plus Lake Roosevelt
                                 Mean                                    0.1                                0.09      7E-07                 9E-07
                                 Median                                   0                                 0.02      1E-07                 2E-07
                                  90th Percentile                                   0.2                     0.2       1E-06                 2E-06
                                  95th Percentile                                   0.4                     0.4       3E-06                 3E-06
                                Post Falls Dam to Upriver Dam
                                 Mean                                               0.2                      0.1        --                  1E-06
                                 Median                                              0                      0.04        --                  4E-07
                                  90th Percentile                                   0.3                     0.3         --                  3E-06
                                  95th Percentile                                   0.7                     0.5         --                  5E-06
                                Upriver Dam to Nine Mile Dam
                                 Mean                                               0.2                      0.2        --                  2E-06
                                 Median                                              0                      0.05        --                  5E-07
                                  90th Percentile                                   0.5                     0.4         --                  4E-06
                                  95th Percentile                                   0.9                     0.8         --                  8E-06
                                Nine Mile Dam to Long Lake Dam
                                 Mean                                               0.3                      0.2        --                  2E-06
                                 Median                                              0                      0.06        --                  6E-07
                                  90th Percentile                                   0.6                     0.5         --                  5E-06
                                  95th Percentile                                    1                      0.9         --                  8E-06
                                Long Lake Dam to Lake Roosevelt
                                 Mean                                              0.07                     0.06        --                  5E-07
                                 Median                                              0                      0.01        --                  1E-07
                                  90th Percentile                                   0.1                     0.1         --                  1E-06
                                  95th Percentile                                   0.3                     0.2         --                  2E-06
                                Note:
                                 All values reported to one significant digit.
                                 -- = not evaluated




Integral Consulting Inc.                                                                      Page 1 of 1
                                                                                                                                 Dec GMV Re: Opposition to Pl MILs 000556
                               Case 2:15-cv-00201-SMJ            ECF No. 422-23 filed 01/28/20              PageID.23043 Page 106 of
                                                                               195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                           November 15, 2019




           Table 5-1. Summary of Recommended Meals per Month by Species and Reach for the Spokane River
                                                                              Upper Lake       Nine Mile Dam to                         Upriver Dam to
                                        Spokane Arm      Little Falls Pool
           Species                                                             Spokane            Upriver Dam                               Border
           Brown Trout (fillet)              4                                      a
                                                                                   1
           Largescale sucker (whole)         1                   4                 1a                  2a
           Mountain whitefish (fillet)                                             2a                  1a                              Do not eat as per
           Northern Pikeminnow (fillet)                          4                 2
                                                                                                                                           WDFW b
           Rainbow Trout (fillet)            4                                     4                   2a
           Common Carp                                                     Do NOT eat (based
                                                                             on PCBs only)
           Sources: WDOH (2019) and McBride (2018)
           Notes:
            PCB = polychlorinated biphenyl
             WDFW = Washington State Department of Fish and Wildlife
             a
                 Advisories based on PCBs, polybrominated diphenyl ethers (PBDEs), and lead. All others based on PCBs, PBDEs, and mercury.
             b
              WDFW has a ban on catching and keeping any fish in this reach due to concerns over impacts to sensitive fish populations (catch and release
             only, no bait and single barbless hooks). It supersedes any contaminant-based advisory (McBride 2018).




Integral Consulting Inc.                                                      Page 1 of 1
                                                                                                                     Dec GMV Re: Opposition to Pl MILs 000557
                                Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20               PageID.23044 Page 107 of
                                                                                  195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                            November 15, 2019




        Table 5-2. Site-Specific Fish Tissue Targets
                                                Total PCBs
        Target Fish Tissue           IRtissue  Concentration
        Concentration               (g/day)a     (ppbww)b               IRtissue Source                                    Notesc
        At Sunding Mean                      4.4         522           Sunding (2019)         Mean IRtissue; one meal approximately every 7 weeks
        At Sunding 90th percentile            10         226           Sunding (2019)         90th percentile IRtissue; one meal approximately every 4 weeks
        At Sunding 95th percentile            17         136           Sunding (2019)         95th percentile IRtissue; one meal approximately every 2 weeks
        Notes:
         IRtissue = ingestion rate of fish tissue
         PCB = polychlorinated biphenyl
         ppbww = parts per billion wet weight
         WDOH = Washington State Department of Health
          a
              The fish consumption rates are from Sunding (2019).
          b
           The calculation of targets follow WDOH guidance on risk-based assessment for fish advisories, but incorporates a 30% cooking loss and an 80 kg body
          weight to be consistent with the risk assessment (see Section 4.3).
          c
              A fish meal size of 8 oz was utilized.




Integral Consulting Inc.                                                        Page 1 of 1
                                                                                                                        Dec GMV Re: Opposition to Pl MILs 000558
       Case 2:15-cv-00201-SMJ                        ECF No. 422-23 filed 01/28/20                     PageID.23045 Page 108 of
                                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                                                  November 15, 2019




                           Table 5-3. Species Preference Weighted Average Total PCBs Concentrations in
                           PRA Gamefish Collected from the Spokane River and Lake Roosevelt
                                                        Number of     Mean Total PCBs        Species
                                                         Detected       Concentration      Preferenceb
                           Sportfish Group               Samplesa          (ppbww)a            (%)
                           River-Wide + Lake Roosevelt
                           All Fish                      111/122                      64.3             (see below)
                           Bass Group                     15/16                       52.8                7.1%
                           Perch Group                     0/6                        5.33                0.37%
                           Salmon Group                   36/37                       122                 6.3%
                           Trout Group                    54/57                       42.9                 35%
                           Walleye Group                   6/6                         3.9                 51%
                                    Species Preference Weighted Mean                  28.7                100%
                           Post Falls Dam to Upriver Dam
                           All Fish                        8/8                        42.4             (see below)
                           Bass Group                       --                         --                   --
                           Perch Group                      --                         --                   --
                           Salmon Group                     --                         --                   --
                           Trout Group                     8/8                        42.4                100%
                           Walleye Group                    --                         --                   --
                                    Species Preference Weighted Mean                  42.4                100%
                           Upriver Dam to Nine Mile Dam
                           All Fish                       54/54                       87.1             (see below)
                           Bass Group                       --                         --                   --
                           Perch Group                      --                         --                   --
                           Salmon Group                   18/18                       163                  15%
                           Trout Group                    36/36                       49.3                 85%
                           Walleye Group                    --                         --                   --
                                    Species Preference Weighted Mean                  66.3                100%
                           Nine Mile Dam to Long Lake Dam
                           All Fish                       35/43                       60.9             (see below)
                           Bass Group                     15/16                       52.8                 14%
                           Perch Group                     0/6                        5.33                0.75%
                           Salmon Group                   18/19                       83.0                 13%
                           Trout Group                     2/2                        83.5                 72%
                           Walleye Group                    --                         --                   --
                                    Species Preference Weighted Mean                  78.4                100%
                           Long Lake Dam to Lake Roosevelt
                           All Fish                        3/6                        21.3             (see below)
                           Bass Group                       --                         --                   --
                           Perch Group                      --                         --                   --
                           Salmon Group                     --                         --                   --
                           Trout Group                     3/6                        21.3                100%
                           Walleye Group                    --                         --                   --
                                    Species Preference Weighted Mean                  21.3                100%
                           Notes:
                             -- = no data available for species group
                             PCB = polychlorinated biphenyl
                             ppbww = parts per billion wet weight
                             a
                               Values are half-detection limit arithmetic means from Table 4-9, except for the perch
                             group, where data were all non-detects so summary statistics are not reported in Table 4-9.
                             Perch group means were calculated from raw data (Appendix B, Table 4-Bc).
                             b
                               Species preferences are based Sunding (2019).




Integral Consulting Inc.                                            Page 1 of 1
                                                                                       Dec GMV Re: Opposition to Pl MILs 000559
                           Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20                   PageID.23046 Page 109 of
                                                                               195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                  November 15, 2019



                Table 6-1. Reanalysis of Gamefish Fillets Weighted Mean Total PCBs Concentrationsa from WDOH (2011)
                                                                                                      No.          Detection        Mean Total     Max of
                 Approach              Species                      Sample Station                  Samples        Frequency       PCBs (ppbww)b   Stations
                               Brown trout                 Spokane River (River Mile 55.2)              1              1/1              130            x
                               Mountain whitefish          Spokane River (River Mile 40.1)              6              5/6              75.4
                                                           Spokane River (River Mile 55.6)              3              3/3              43.1
                                                           Spokane River (River Mile 64.0)              3              3/3              139
                  WDOH
                                                           Spokane River (River Mile 77.0)              3              3/3              234            x
                  (2011)       Rainbow trout               Spokane River (River Mile 64.0)              3              3/3              72.6
                                                           Spokane River (River Mile 75.2)              3              3/3              153            x
                                                           Spokane River (River Mile 85.0)              3              3/3              54.9
                                            Weighted mean concentration by species, c using station-specific maximum means:             162
                               Brown trout                                  All                         1             1/1               130
                      River-   Mountain whitefish                           All                        15            14/15              114
                      Wide     Rainbow trout                                All                         9             9/9               93.5
                                                      Weighted mean concentration by species, c across all sampling stations:           102
                Notes:
                 x = indicates the (maximum) sample station-specific mean total PCBs concentration that was used to represent the mean total PCBs
                 concentration for this species in the calculation of a weighted mean concentration
                  PCB = polychlorinated biphenyl
                  ppbww = parts per billion wet weight
                  a
                      Fish data used by WDOH (2011) are from the 2005 sampling event. Individual sample results are shown in Appendix B, Table B-4c.
                  b
                      Mean values were calculated by setting non-detect results to one-half their reported detection limits.
                  c
                    Weighting from WDOH (2011) and based on the following assumed variations in fish consumption behaviors: 70 percent for rainbow
                  trout, 15 percent for brown trout, and 15 percent for mountain whitefish.




Integral Consulting Inc.                                                            Page 1 of 1
                                                                                                                               Dec GMV Re: Opposition to Pl MILs 000560
                                 Case 2:15-cv-00201-SMJ               ECF No. 422-23 filed 01/28/20                  PageID.23047 Page 110 of
                                                                                    195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                         November 15, 2019



   Table 6-2. Comparison between Approach Used to Develop Fish Advisories in Washington State and the Spokane River Probabilistic Risk Assessment
             Topic                          Washington State Fish Advisory Methodology                         Spokane Probabilistic Risk Assessment Methodology
                              Determines need for fish advisory and establishes limits on
                              frequencies of fish meals (meals per week) by species that can be
                              "safely" consumed by public based on generic assumptions applied         Calculates potential cancer and non-cancer risks to consumers of
   Objective
                              statewide.                                                               Spokane River gamefish based on site-specific information.
                              Does not calculate potential cancer or non-cancer risks to consumers
                              of gamefish.
   Level of Complexity        Simple, generic analysis.                                                More refined development of inputs and analysis of risks.
                              Not specified but presumably follows EPA guidance related to fish
                                                                                                       Follows EPA Superfund Risk Assessment Guidance (key EPA
                              advisories: Guidance for Assessing Chemical Contaminant Data for
                                                                                                       guidance shown below):
                              Use in Fish Advisories (USEPA 2000b).
   Primary Regulatory         Most recent published fish advisory for Spokane River based on this      Risk Assessment Guidance for Superfund: Volume 3, Part A –
   Guidance                   document: Health Consultation, Evaluation of PCBs, PBDEs and             Process for Conducting Probabilistic Risk Assessment (USEPA
                              Selected Metals in the Spokane River, Including Long Lake,               2001)
                              Spokane, Washington (WDOH 2007).
                                                                                                       Policy for Use of Probabilistic Analysis in Risk at the U.S.
                              This was updated in 2019 likely based on evaluation of most recent
                                                                                                       Environmental Protection Agency (USEPA 1997)
                              (2012) fish results.
                              Partially site-specific.
                                                                                                       Fully site-specific, except for some input assumptions where EPA
   Site-Specificity           Uses the most recent site-specific fish concentrations (see below)
                                                                                                       default values were used (e.g., body weights)
                              and default inputs for all other parameters.

                                                                                                       Spokane River PRA accounts for ranges (probability distributions) of
   Inputs to                  Based on fixed (discrete) input values for estimating exposures (e.g.,   input values for risk calculations (e.g., fish consumption rates,
   Calculations               consumption rate).                                                       gamefish PCB concentrations, body weights) to develop ranges of
                                                                                                       potential risks to compare to regulatory values.

                                                                                                       Adults (all ages and genders combined) and children evaluated
                                                                                                       separately.
   Receptors                  All consumers (for PCBs).
                                                                                                       Spokane River PRA does not differentiate between genders or
                                                                                                       subgroups due to lack of adequate fish consumption information.




Integral Consulting Inc                                                              Page 1 of 2
                                                                                                                              Dec GMV Re: Opposition to Pl MILs 000561
                                 Case 2:15-cv-00201-SMJ               ECF No. 422-23 filed 01/28/20              PageID.23048 Page 111 of
                                                                                    195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                    November 15, 2019



   Table 6-2. Comparison between Approach Used to Develop Fish Advisories in Washington State and the Spokane River Probabilistic Risk Assessment
             Topic                          Washington State Fish Advisory Methodology                     Spokane Probabilistic Risk Assessment Methodology
                                                                                                   Site-specific gamefish consumption rate. Gamefish consumption rate
                                                                                                   has units of grams per day (g/day).
                              Uses a fish consumption rate of 42 g/day, described as "average
   Fish Consumption                                                                                Based on analysis by Brattle Group of fish consumption survey
                              recreational anglers" but value was not reported in cited sources
   Information                                                                                     results for Lake Roosevelt (IEc 2013), adjusted for the differences
                              (WDOH 1997; SRHD 1998).
                                                                                                   between the demographic profiles of the counties bounding Lake
                                                                                                   Roosevelt to those from Spokane River.
   Fish Species                                                                                    Accounts for angler preferences for collection and consumption by
                              Does not account for angler preferences for collection and
   Consumption                                                                                     fish species or gamefish groups (e.g., trout species) as input into the
                              consumption by fish species.
   Preferences                                                                                     PRA exposure calculations.
                                                                                                   The Spokane River PRA used a larger fish data set than was used by
                                                                                                   WDOH to develop the fish advisory.
   Fish                       2019 fish consumption advisory update based on mean 2012 fish        Exposures based on individual sportfish species or species groups
   Concentrations             data.                                                                total PCBs results for samples collected in 2001, 2003, 2005, and
                                                                                                   2012. Use of the individual fish results provides a better
                                                                                                   representation of full range of potential exposures.
   Cancer Slope Factor Cancer slope factor of 2.0 (mg/kg-day)-1                                    Cancer slope factor of 2.0 (mg/kg-day)-1
                                                                                                   Non-cancer oral chronic reference dose of 2x10-5 mg/kg-day
   Non-Cancer                                                                -5
   Reference Dose
                              Non-cancer oral chronic reference dose of 2x10 mg/kg-day             Non-cancer oral subchronic reference dose of 5x10-5 mg/kg-day
                                                                                                   (children only)

                                                                                                   Non-cancer effects: Uses chronic reference dose for adult and
                              Non-cancer effects: Back-calculates acceptable meal sizes from
                                                                                                   subchronic oral reference dose for child shown above and exposure
                              default exposure assumptions, non-cancer oral reference dose
                                                                                                   inputs to calculate potential non-cancer risks, which are compared to
                              shown above, and assumes an acceptable non-cancer risk of 1.
   Comparison Values                                                                               non-cancer risk of 1.
                              Cancer effects: Uses cancer slope factor shown above and             Cancer effects: Uses cancer slope factor shown above and
                              exposure inputs to calculate potential cancer risks, which are       exposure inputs to calculate potential cancer risks, which are
                              compared to EPA cancer risks of 1 in 10,000 to 1 in 1,000,000.       compared to EPA cancer risks of 1 in 10,000 to 1 in 1,000,000.
   Notes:
    EPA = U.S. Environmental Protection Agency
    PCB = polychlorinated biphenyl
    PRA = probabalistic risk assessment
    WDOH = Washington State Department of Health




Integral Consulting Inc                                                              Page 2 of 2
                                                                                                                          Dec GMV Re: Opposition to Pl MILs 000562
Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20   PageID.23049 Page 112 of
                                       195




    APPENDIX A
    CURRICULUM VITAE OF
    RUSSELL E. KEENAN, PH.D.




                                                 Dec GMV Re: Opposition to Pl MILs 000563
Case 2:15-cv-00201-SMJ      ECF No. 422-23 filed 01/28/20          PageID.23050 Page 113 of
                                          195

                                                                        Integral Consulting Inc.
                                                                        45 Exchange Street
                                                                        Suite 200
                                                                        Portland, ME 04101

                                                                        telephone: 207.874.9000
                                                                        facsimile: 207.874.7800
                                                                        rkeenan@integral-corp.com

    Russell E. Keenan, Ph.D.
    Vice President

    PROFESSIONAL PROFILE
    Dr. Russell Keenan is a vice president and principal toxicologist at Integral Consulting with
    30 years of experience specializing in chemical risk assessment and toxicology. Much of his
    work focuses on assessing the potential human health and ecological risks of PCBs, dioxins,
    furans, mercury, copper, and chromium, and on developing time-dependent probabilistic
    risk assessment methods. Over the past 30 years, he has directed a team of scientists in
    evaluating the human health and ecological risks associated with chemical exposures at a
    number of sites involving multiple exposure pathways. Many of the more complex sites
    are associated with aquatic environments, including the Hudson, Housatonic, Fox,
    Penobscot, Woonasquatucket, Columbia, Hackensack, and Passaic rivers. Dr. Keenan has
    conducted more than 200 human health and wildlife risk assessments for regulated sites
    and has evaluated risks associated with exposure to conventional and radioactive residuals
    from former mining operations. He represents clients on multi-stakeholder technical and
    steering committees; provides technical expertise and support in regulatory negotiations;
    and provides strategic consultation on CERCLA and RCRA risks, liability issues, and
    remedy selection.
    Dr. Keenan has testified as an expert in several U.S. District Court jurisdictions and before
    U.S. Congressional panels and state and federal agencies during regulatory proceedings on
    environmental issues. Among other accomplishments, this work has led to the
    establishment of EPA-approved alternative ambient water quality criteria in nine states.
    He served as co-investigator of state and regional angler surveys used by EPA as key
    studies in evaluating exposures through fish ingestion. Dr. Keenan also managed the first
    private sector Cooperative Research and Development Agreement with EPA in the field of
    regulatory toxicology and risk assessment, which developed probabilistic models for
    characterizing the uncertainty in reference dose estimates used in noncancer risk
    assessment. Subsequently, he served as one of eight independent experts in the
    congressionally mandated review of EPA’s process for handling toxicological uncertainty
    in its Integrated Risk Information System (IRIS). He has also served on chemical-specific
    expert review panels for the nonprofit organization Toxicology Excellence for Risk
    Assessment (TERA). Dr. Keenan has authored more than 90 publications in his field. He is
    an active member in the Society of Toxicology, from which he received two best paper
    awards; serves on the Advisory Board to the Association for Environmental Health and
    Sciences Foundation; and is a member of the Society for Risk Analysis.




                                                           Dec GMV Re: Opposition to Pl MILs 000564
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23051 Page 114 of
    Russell E. Keenan, Ph.D.                 195                                             Page 2


    CREDENTIALS AND PROFESSIONAL HONORS
    Ph.D., Environmental Biology, Duke University, Durham, North Carolina, 1983
    B.S., Biology, Bates College, Lewiston, Maine, 1975
    Society of Toxicology, Award for the Outstanding Published Paper in Risk Assessment
       in 1997
    Society of Toxicology, Award for the Outstanding Presented Paper in Risk Assessment at
       the 1996 Annual Meeting
    Technical Association of the Pulp and Paper Industry (TAPPI), Russell O. Blosser Memorial
       Award for the Best Paper Presented at the 1991 Environmental Conference
    Sandoz Corporation, Board of Directors Award for Outstanding Technical Excellence in
       Environmental Science, 1990

    PROFESSIONAL AFFILIATIONS
    Member of Society of Toxicology
    Member, Advisory Board, Association for Environmental Health and Sciences Foundation
    Member of the Society for Risk Analysis


    EXPERT SERVICES
    San Diego Bay, California—On behalf of Monsanto Company, Solutia Inc., and Pharmacia
    LLC, authored an expert report (May 9, 2019) and provided expert testimony in deposition
    (June 27, 2019) on my site-specific risk assessment, evaluation of fish advisories, and
    evaluation of the safety of residential and all common, real-world recreational uses of San
    Diego Bay. (City of San Diego v. Monsanto Company, Solutia Inc., and Pharmacia LLC, Case No.
    15-cv578-WQH-AGS in the U.S. District Court, Southern District of California)
    Penobscot River Human Health Risk, Maine—On behalf of Mallinckrodt U.S., LLC, authored
    an expert report (May 9, 2019) and an expert rebuttal report (May 24, 2019), and provided
    expert testimony in deposition (August 20, 2019) on my evaluation of the August 2018
    report titled, Penobscot River Risk Assessment and Preliminary Remediation Goal
    Development, prepared by Amec Foster Wheeler Environment & Infrastructure, Inc.
    (Natural Resources Defense Council et al. v. HoltraChem Manufacturing LLC et al., Civil No.
    1:00-cv-69-JAW in the U.S. District Court, District of Maine)
    Centredale Manor Superfund Site, Rhode Island—On behalf of Emhart Industries, Inc.
    (subsidiary of Stanley, Black and Decker, Inc.), authored a detailed expert report and
    provided expert testimony in deposition (July 29, 2014) and at trial (October 3 and 4, 2016),
    concluding that EPA failed to follow applicable regulations, appropriate guidance, and
    objective science in conducting the baseline human health and ecological risk assessments
    for dioxin and PCBs at the site. EPA’s human health risk estimates are not site-specific and
    are unrealistic or implausible, while EPA’s ecological risk assessment is incomplete and
    inadequate. EPA’s determination of site cleanup is much more stringent than necessary to




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000565
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23052 Page 115 of
    Russell E. Keenan, Ph.D.                 195                                              Page 3


    assure the protection of human health and the environment and the record of decision
    (ROD) significantly overstates the need for remedial action and establishes cleanup goals
    that far exceed those needed to protect human health and ecological resources.
    On August 17, 2017, the U.S. District Court ruled in favor of Emhart’s challenge to the
    unilateral administrative order (UAO) to perform the remedial design, remedial action, and
    operation and maintenance as described in the ROD. The court found that EPA made
    several decisions that violated CERCLA because they were arbitrary, capricious, or
    otherwise not in accordance with law. These included classification of groundwater as a
    potential source of drinking water and portions of the fish consumption human health risk
    assessment. As a result, Emhart is not required to pay the fines and fees stemming from its
    non-compliance with the UAO. (Emhart v. New England Container Company, Inc. et al., Case
    No. 06-218-S and Emhart v. U.S. Air Force et al., Case No. 11-023S, in the U.S. District Court,
    District of Rhode Island)
    PCBs at an Old Industrial Site, Wisconsin—On behalf of SPX Corp., TRC Environmental
    Corp., and Apollo Dismantling Services, LLC, authored an expert report (November 9,
    2017) and an affidavit (December 7, 2017) in support of a summary judgment to dismiss the
    plaintiffs’ federal claims under RCRA and TSCA. Opined that the PCBs found in soil on the
    plaintiffs’ property are not the result of a building demolition project. The Court found in
    favor of the defendants, stating that the plaintiffs failed to show that the defendants
    violated the relevant standards under RCRA or TSCA (March 30, 2018). (William Liebhart
    and Nancy Liebhart v. SPX Corporation, TRC Environmental Corporation, and Apollo
    Dismantling Services, Inc. Case No. 16-cv-700, in the U.S. District Court, Western District of
    Wisconsin)
    Petroleum Refinery, Alaska—On behalf of Williams Alaska Petroleum (Shook, Hardy &
    Bacon), authored an expert report (December 12, 2016) and an expert rebuttal report
    (January 27, 2017) on the appropriate toxicity values for use in site-specific risk assessment
    of sulfolane, a chemical substance without toxicity values on EPA’s IRIS database.
    Provided expert testimony in deposition (March 24, 2017) and at trial (October 21, 2019).
    (State of Alaska and City of North Pole v. Williams Alaska Petroleum Inc., The Williams
    Companies, Inc., Flint Hills Resources Alaska, LLC, and Flint Hills Resources, LLC., Case No.
    4FA-14-01544CI, in the Superior Court for the State of Alaska Fourth Judicial District Court,
    Fairbanks)
    Penobscot River and Estuary, Maine—On behalf of Mallinckrodt U.S., LLC, authored
    comprehensive expert and surrebuttal expert reports and provided expert testimony in
    deposition (February 27, 2014) and at trial (June 20, 23 and 24, 2014) before the U.S. District
    Court, District of Maine defending against allegations of unacceptable human health risk
    and significant adverse ecological risk to fish and shellfish populations due to mercury in
    Maine’s lower Penobscot River and estuary. Derived ecologically relevant target tissue and
    dietary mercury concentrations for fish in the river and estuary. (Natural Resources Defense
    Council et al. v. HoltraChem Manufacturing LLC et al., Civil No. 1:00-cv-00069-JAW in the U.S.
    District Court, District of Maine)




    10/18
                                                            Dec GMV Re: Opposition to Pl MILs 000566
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20          PageID.23053 Page 116 of
    Russell E. Keenan, Ph.D.                 195                                               Page 4


    PCBs in Escambia Bay, Florida—On behalf of Monsanto, provided expert report and
    deposition to contest allegations of chemical trespass, nuisance, negligence, and property
    damage related to potential health effects from PCBs in aquatic biota of Escambia
    Bay, Florida. Scheduled testimony at trial became unnecessary when the case settled. (John
    Allen et al. v. Monsanto et al., Case No. 2008 CA 001762, Division B, in the Circuit Court in
    and for Escambia County, Florida)
    Wood Products Facility, Dierks, Arkansas—On behalf of Weyerhaeuser, provided services to
    defend against allegations of chemical trespass, nuisance, negligence, and property damage
    involving dioxin releases from Weyerhaeuser’s operation of an active wood products
    facility in Dierks, Arkansas. Provided expert report, rebuttal of plaintiffs’ expert reports,
    hearing demonstratives, trial testimony, and cross examination. The jury returned a verdict
    in favor of Weyerhaeuser on all seven counts. No compensatory or punitive damages were
    assessed against the company. (Rhonda Brasel, Individually and as Next Best Friend and
    Guardian of Christopher Albright and Nathan K. Thomas, et al. v. Weyerhaeuser Company, et al.,
    Case No. 4:07cv4037 in the U.S. District Court, Western District of Arkansas, Texarkana
    Division)
    Chlor-alkali Plant, Orrington, Maine—On behalf of Mallinckrodt, LLC and United States
    Surgical Corporation, provided expert testimony for an extensive evaluation of four
    proposed remedial alternatives at the former HoltraChem chlor-alkali plant site in
    Orrington, Maine, to assess relative effectiveness at protecting human health from risk due
    to release of residual mercury into the Penobscot River. Provided similar comparative
    analysis for risks of death, injury, and property damage due to transport of contaminated
    wastes. Provided expert report, pre-filed direct testimony, pre-filed rebuttal testimony,
    hearing demonstratives, adjudicatory hearing testimony, and cross examination before the
    Maine Board of Environmental Protection and intervenors for the case. (Appeal of
    Designation of Uncontrolled Hazardous Substance Site and Order Concerning Chlor-alkali
    Manufacturing Facility, Orrington, Penobscot Co., Maine, Proceeding under MRSA §1365
    Uncontrolled Hazardous Substance Sites Law).
    Proposed TMDL for PCBs, San Francisco Bay, California—Authored an expert report and
    wrote sections of the comprehensive comments submitted by the California Chamber of
    Commerce and the General Electric Company concerning the California Regional Water
    Quality Control Board’s 2007 proposed total maximum daily load for PCBs in San
    Francisco Bay.
    Penobscot River Human Health Risk, Maine—Provided expert services on behalf of
    Mallinckrodt, Inc. in a case concerning risks due to consumption of fish containing
    methylmercury from the Penobscot River. Provided testimony in two oral depositions and
    testified in U.S. District Court. (Maine People’s Alliance & Natural Resources Defense Council,
    Inc. v. HoltraChem Manufacturing Company, LLC and Mallinckrodt, Inc., Docket No. 00-69-B in
    U.S. District Court)
    Evaluation of Provisional Toxicity Criteria for Perfluorinated Chemicals—Evaluated the scientific
    basis for provisional toxicity factors for PFCs and provided recommendations, consultation,




    10/18
                                                             Dec GMV Re: Opposition to Pl MILs 000567
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20         PageID.23054 Page 117 of
    Russell E. Keenan, Ph.D.                 195                                               Page 5


    and peer review to counsel on behalf of a confidential client. Provided support and
    evaluation of exposure and toxicity issues and weighed the merits associated with the
    generation of de novo rodent bioassay data.
    Personal Injury Lawsuit, Maine—On behalf of Kimberly-Clark Corporation, authored an
    expert report and was expected to testify at trial. The case was settled before trial. (Anne
    Meader, et al. v. Kimberly-Clark, et al., Docket No. CV-00-0018, Somerset County [Maine]
    Superior Court).
    PCB Health Risks, Ohio—Authored an expert report on the evaluation of health risks posed
    by PCBs. The case was settled in the U.S. District Court. (Case No. C-1-00530 in U.S.
    District Court, Southern District of Ohio, Western Division)
    Cement Plant, Kentucky—On behalf of Lafarge North America, Inc., provided expert
    testimony in deposition and in videotaped testimony used at trial. (Lafarge North America
    Inc. v. Natural Resources and Environmental Protection Cabinet, Commonwealth of Kentucky
    Natural Resources and Environmental Protection, Cabinet File No.: DAQ-25389-037)
    PCB Risks, Indiana—Authored an expert report assessing potential risks from PCBs at a
    former CBS-Westinghouse facility in a personal injury case. This matter settled before trial.
    (Craig Taylor et al. v. CBS Corporation [now Viacom]).
    Post-fire Reentry Criteria, Philadelphia, Pennsylvania—Provided fact and expert testimony in
    three oral depositions concerning the establishment of risk-based reentry criteria for PCBs,
    dioxins, and furans following an office building fire at One Meridian Plaza in Philadelphia.
    Authored an expert report that ascertained safe exposure limits to these compounds and
    directed a risk assessment that evaluated the hypothetical exposures and associated
    potential risks under various use scenarios for the building. The case settled before trial.
    (Kostow & Daar)
    Mercury Release Site, Vermont—Provided testimony in expert reports and oral deposition
    concerning the toxicology of mercury and potential human exposures at a RCRA site where
    mercury had been released to the environment. The case settled before trial. (Hull, Webber,
    Reis & Canney)
    GE-Pittsfield/Housatonic River Site, Massachusetts—In public testimony before the Housatonic
    River Risk Assessment Peer Review Panel, presented analysis demonstrating that the
    application of dioxin toxic equivalency factors to evaluate potential PCB health risks was
    unnecessary to fully characterize health risks. Finding this presentation “compelling,” a
    majority of the panelists recommended that toxic equivalency factors not be used to assess
    PCB health risks.
    PCB Cancer Risk, Virginia—On behalf of American Chemistry Council (Polychlorinated
    Biphenyls Panel), Utility Solid Waste Activities Group, and National Electrical
    Manufacturers Association, conducted analysis and wrote expert report demonstrating that
    the proposed application of dioxin toxic equivalency factors to evaluate the risks posed by
    PCB mixtures overpredicts the cancer potency of PCBs by at least an order of magnitude.




    10/18
                                                            Dec GMV Re: Opposition to Pl MILs 000568
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23055 Page 118 of
    Russell E. Keenan, Ph.D.                 195                                             Page 6


    Presented findings in public hearing to the EPA Science Advisory Board, Dioxin
    Reassessment Review, Arlington, Virginia
    In public testimony before the Executive Committee of the EPA Science Advisory Board,
    presented analysis demonstrating that application of dioxin toxic equivalency factors to
    evaluate the risks posed by PCB Aroclor 1254 overpredicts its cancer potency by at least 30-
    fold. As a result, the issue as to whether it was appropriate to use the dioxin toxic
    equivalency method to evaluate the risks posed by PCB mixtures was one of the key
    questions that was evaluated by the National Academy of Sciences in its review of EPA’s
    Dioxin Reassessment.
    Drinking Water Criteria—Wrote expert report evaluating the procedures used to derive
    human health criteria for the Great Lakes Water Quality Initiative and presented findings
    to the EPA Science Advisory Board, Drinking Water Committee, Washington, DC.
    Cancer Slope Factor for PCB Mixtures—Conducted the cancer dose-response assessment,
    wrote expert report, and provided expert opinion for a successful petition by the General
    Electric Company to revise the cancer slope factor for PCB mixtures.
    Federal Rulemaking for Dioxin-like Compounds—On behalf of the American Forest and Paper
    Association, prepared expert testimony for EPA hearing on estimating exposure to dioxin-
    like compounds and on evaluating methods of environmental transport and resulting
    exposures. In its subsequent consensus report, the hearing panel adopted many of the
    criticisms to the proposed rule and appended the comprehensive expert report to the text of
    its findings.
    Water Quality Criteria—On behalf of the National Council of the Paper Industry for Air and
    Stream Improvement, wrote expert report evaluating the procedures used to derive human
    health and wildlife criteria for the Great Lakes Water Quality Initiative. Presented findings
    at public hearing held by the EPA Science Advisory Board, Great Lakes Water Quality
    Subcommittee, Chicago, Illinois.
    Fish Consumption Study, Maine—Directed a study and provided regulatory testimony and
    comments concerning consumption of freshwater fish by Maine anglers and a pathway-
    specific description of bioaccumulation of dioxin-like compounds from multiple sources.
    (Pierce Atwood)
    NPDES Permit Limits, Mississippi—Provided expert testimony in adjudicatory hearing
    before the Mississippi Department of Environmental Quality regarding NPDES permit
    limits for Leaf River Forest Products, Jackson, Mississippi.
    Land Application of Paper Mill Sludge—On behalf of the National Council of the Paper
    Industry for Air and Stream Improvement, testified at in public hearing before EPA
    regarding a proposed rule for the land application of sludge from pulp and paper mills
    using chlorine and chlorine-derivative bleaching processes. (EPA TSCA Docket No. OPTS-
    62100; 56 FR 21802).




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000569
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20         PageID.23056 Page 119 of
    Russell E. Keenan, Ph.D.                 195                                              Page 7


    Personal Injury Litigation Support—Directed confidential client’s scientific defense of the
    personal injury claims related to plaintiffs’ alleged exposure to dioxins and furans in
    wastewater effluent.
    James River Old Town Mill, Old Town, Maine—Provided expert testimony in public hearing
    before the Old Town Planning Board on a hazard evaluation of metal and dioxin
    concentrations in the sludge/ash, lime mud, and leachate at the James River Old Town Mill.
    NPDES Waste Discharge Permits, Oregon—Rebutted testimony in adjudicatory hearing
    before Oregon’s Environmental Quality Commission regarding NPDES Waste Discharge
    Permits 100715 and 100716.
    NPDES Permit Limits for Dioxin, Arkansas—On behalf of International Paper Company and
    Georgia Pacific, provided expert testimony on the carcinogenic dose response of dioxin
    given in public hearing before the Arkansas Commission of Pollution Control and Ecology
    regarding NPDES No. AR0001970 Waste Discharge Requirements for International Paper
    Company and NPDES No. AR0001210 Waste Discharge Requirements for Georgia-Pacific
    Corporation.
    State Water Quality Standards for Dioxin, Multiple States—Provided expert testimony in
    public hearings before the following regulatory agencies concerning the establishment or
    refinement of a health-based water quality standard for dioxin:
       •    Alabama Environmental Management Commission
       •    Florida Environmental Regulation Commission
       •    Mississippi Department of Environmental Quality
       •    South Carolina Water Quality Commission
       •    North Carolina Environmental Management Commission
       •    Oregon Environmental Quality Commission
       •    Washington State Department of Ecology.
    Alabama Water Quality Standard for Dioxin—Provided expert testimony in public hearing
    before the Alabama Environmental Management Commission concerning the
    establishment of a health-based water quality standard for dioxin.
    Florida Water Quality Standard for Dioxin—On behalf of the Florida Pulp and Paper
    Association, provided expert testimony in public hearing before the State of Florida
    Environmental Regulation Commission concerning the establishment of a health-based
    water quality standard for dioxin in Florida.
    Mississippi Water Quality Standard for Dioxin—Provided expert testimony in public hearings
    before the Mississippi Department of Environmental Quality (Starkville and Jackson),
    concerning the establishment of a health-based water quality standard for dioxin in
    Mississippi.




    10/18
                                                            Dec GMV Re: Opposition to Pl MILs 000570
Case 2:15-cv-00201-SMJ            ECF No. 422-23 filed 01/28/20                   PageID.23057 Page 120 of
    Russell E. Keenan, Ph.D.                    195                                                               Page 8


    South Carolina Water Quality Standard for Dioxin—On behalf of the South Carolina Pulp and
    Paper Association, presented expert testimony in public hearing before the South Carolina
    Water Quality Commission (Georgetown, Greenville, and Columbia) concerning the
    establishment of a health-based water quality standard for dioxin.
    North Carolina Water Quality Standard for Dioxin—On behalf of the North Carolina Forest
    Products Association, provided expert testimony in public hearing before the North
    Carolina Environmental Management Commission concerning the establishment of a
    health-based water quality standard for dioxin in North Carolina.
    Oregon Water Quality Standard for Dioxin—Provided expert testimony in public hearing
    before the Oregon Environmental Quality Commission concerning the petition for rule
    amendment to establish a health-based, water quality standard for 2,3,7,8,-TCDD.
    Washington Water Quality Standard for Dioxin, Washington—On behalf of the Northwest Pulp
    and Paper Association, testified in public hearing before the Washington State Department
    of Ecology regarding critical factors for establishing an ambient water quality standard for
    TCDD.
    Georgia Water Quality Regulations—Presented expert testimony in public hearing before the
    Georgia Board of Natural Resources on amendments to Georgia water use classifications
    and water quality standards.
    Maine Water Quality Regulations—Presented testimony in public hearing before the Maine
    Legislative Committee on Energy and Natural Resources to clarify the process by which the
    Board of Environmental Protection regulates the discharge of toxic substances to the state’s
    surface waters.
    Minnesota Water Quality Standards—Provided expert testimony in public hearing before the
    Minnesota Pollution Control Agency on proposed revisions to Minnesota water quality
    standards.
    West Virginia Water Quality Standards—Provided expert testimony in public hearing before
    the West Virginia State Water Resources Board on proposed amendments and revisions to
    46 CSR 1 Title 46 Legislative Rule Series 1 requirements governing water quality standards.
    Health Effects of TCDD, Arkansas—On behalf of International Paper, presented expert
    testimony at public hearing before the Arkansas Commission of Pollution Control and
    Ecology for reevaluation of the tumor histopathology of Kociba et al. (1978) 1 using 1990
    criteria: implications for the risk assessment of 2,3,7,8-TCDD using the linearized
    multistage model.




    1Kociba, R.J., D.G. Keyes, J.E. Beyer, R.M. Carreon, C.E. Wade, D.A. Dittenber, R.P. Kalnins, L.E. Frauson, C.N.
    Park, S.D. Barnard, R.A. Hummel, and C.G. Humiston. 1978. Results of a two-year chronic toxicity and
    oncogenicity study of 2,3,7,8-tetrachlorodibenzo-p-dioxin in rats. Toxicol. Appl. Pharmacol. 46(2):279-303.




    10/18
                                                                        Dec GMV Re: Opposition to Pl MILs 000571
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20          PageID.23058 Page 121 of
    Russell E. Keenan, Ph.D.                 195                                               Page 9


    Emissions from Sludge Drying Operations, Wassau Papers, Wisconsin—Presented expert
    testimony in public hearing before the Wisconsin Department of Natural Resources on
    evaluation of emissions from proposed sludge drying operation.
    Human Exposure to Dioxins, Florida—On behalf of the Florida Pulp and Paper Association,
    presented expert testimony in public hearing before the State of Florida Department of
    Environmental Regulation on acceptable levels of human exposure to dioxin.
    Public Relations Support, Northwest Pulp and Paper Association, Washington—Participated in a
    televised Town Hall debate (Channel 2, Portland, Oregon) addressing dioxin risks.


    ADDITIONAL TECHNICAL EXPERIENCE

    Regulatory Toxicology, Risk Assessment, Exposure Evaluation, and Regulatory Support
    Dioxin Reassessment and Implications for PCBs—On behalf of the American Chemistry
    Council (Polychlorinated Biphenyls Panel), Utility Solid Waste Activities Group, and
    National Electrical Manufacturers Association, conducted an analysis and authored a paper
    showing that the proposed application of dioxin toxic equivalency factors to evaluate the
    risks posed by PCB mixtures overpredicts the cancer potency of PCB Aroclor 1254 by at
    least 30-fold. Presented these findings in a public hearing to the EPA Science Advisory
    Board, Dioxin Reassessment Review Committee and again before the Executive Committee
    of the EPA Science Advisory Board. In collaboration with coworkers, refined the analyses,
    prepared five papers for submission to peer-reviewed journals, and presented these
    findings to members of the Federal Interagency Work Group charged by the U.S. Congress
    with reviewing and evaluating the merits of EPA’s draft dioxin reassessment. Along with
    other scientific critiques of the EPA reassessment, these analyses and presentations served
    as compelling evidence in support of a congressional mandate for a National Academy of
    Sciences review of the draft dioxin reassessment. (During the NAS review, Dr. Keenan and
    Dr. Silkworth of the General Electric Company were invited by NAS to present their research
    showing that the toxic equivalency approach ignores empirical evidence regarding PCB toxicity and
    substantially overpredicts risks. Several of their key findings were expressed in the NAS Final
    Report under the recommendations for revising the dioxin reassessment.)
    Lower Passaic River Superfund Site, New Jersey—Serving as principal-in-charge of the Integral
    scientific team providing strategic consultation and technical support in human health and
    ecological risk assessment, conceptual site model development, and remedy selection on
    behalf of certain parties engaged in the Lower Passaic River Study Area (LPRSA), one of
    the largest Superfund projects of a contaminated river in the United States. This work
    includes providing technical support in the development of the human health and
    ecological risk assessments; guiding the development and assessment of angler survey
    methods; and reviewing environmental chemistry, toxicity, bioaccumulation, and related
    test results. Actively participating as a technical lead in LPRSA working groups assigned
    to explore important risk and liability issues.




    10/18
                                                             Dec GMV Re: Opposition to Pl MILs 000572
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23059 Page 122 of
    Russell E. Keenan, Ph.D.                 195                                            Page 10


    Housatonic River and Floodplain, Massachusetts and Connecticut—For more than 15 years, has
    provided risk assessment, toxicology, and regulatory support related to the Housatonic
    River and its floodplain in Massachusetts and Connecticut. Evaluated potential risks
    associated with PCBs in groundwater, subsurface soil, and air in industrial areas and
    evaluated potential exposures to PCBs in surface soil, sediment, and food products
    associated with the floodplain of the river. Provided extensive peer review comments and
    participated in numerous regulatory negotiations associated with selecting and supporting
    approaches for conducting both the human health and ecological risk assessments for the
    site. These approaches have included identification of potentially exposed receptors,
    definition of discrete exposure areas, and selection of potential land uses for evaluation.
    Designed site-specific studies for the purpose of collecting specific information about the
    locations and types of recreational activities occurring along the Housatonic River and its
    floodplain and the fish consumption behaviors of recreational anglers who use it. Applied
    the microexposure event model to characterize potential risks to fish consumers who might
    use the site. This work has included interactions and comments with the peer reviewers,
    exploration of alternative risk assessment approaches, and regulatory negotiations with
    EPA and the partner agencies.
    PCB Risk Assessment for the Hudson River PCB Superfund Site and Development of Alternative
    Probabilistic Analyses, New York—Critically evaluated the risk assessment of PCB-containing
    sediments in the Hudson River. During this evaluation, directed the development of a site-
    specific risk assessment based on regional fish consumption rates and other exposure
    factors using a microexposure event Monte Carlo analysis. Achieved consensus with EPA
    and its contractors that a Monte Carlo approach should be used for the Hudson River risk
    assessment. Through the use of the model, it was possible to characterize the distribution
    of PCB dose rates in a hypothetical population of recreational anglers who might
    potentially consume fish in the absence of fish consumption advisories. By more accurately
    characterizing the potential risks from PCBs in the river, the microexposure event analysis
    became an important analysis in the selection of remedial alternatives for this site.
    Fox River PCB Superfund Site, Wisconsin—On behalf of the Fox River PRPs, provided
    consultation, third-party review, and analysis of agency and trustee claims on human
    health, ecological risk, and natural resource damage issues in conjunction with the Fox
    River PCB investigation and remedial action program. Developed a microexposure event
    Monte Carlo model for evaluating the potential human health risks associated with
    ingesting fish from the river and prepared comments for submission to the administrative
    record. The incorporation of critical site-specific data on exposure and PCB fish trends
    enhances the precision of the potential cancer and noncancer risk estimates over those
    predicted by the default human health risk analysis. Analyzed the various remedial
    alternatives proposed for the Lower Fox River and found that an extensive dredging
    remedy would not lead to reduced risks compared to an adaptive management approach.
    Prepared comments for submission to the U.S. Department of the Interior, Fish and
    Wildlife Service, concerning the Draft Joint Restoration Plan and Environmental Assessment for
    the Lower Fox River and Green Bay.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000573
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23060 Page 123 of
    Russell E. Keenan, Ph.D.                 195                                            Page 11


    Centredale Manor–Woonasquatucket River Restoration Project Superfund Site, North Providence,
    Rhode Island—Led a team in providing human health and ecological risk assessment
    support, environmental fate and transport consultation, sampling design, data quality
    assurance, and other support services. The site is associated with potential human health
    risk issues and ecological concerns from the presence of dioxins, furans, and PCBs in all
    environmental media, but particularly in aquatic environments, associated biota, and
    neighboring terrestrial environments. Developed and presented a white paper on assessing
    and managing human health and ecological risks at contaminated sediment sites to EPA’s
    Contaminated Sediments Technical Advisory Group. Prepared comments to the
    administrative record on issues related to the fate, transport, and human health and
    environmental risks associated with the compounds at this complex site. Developed
    alternative remedial strategies that considered removing the existing dam structures and
    placing the contaminated sediment in nearshore confined disposal facilities. In support of
    the “no dam” alternatives, and as part of an EPA consent order, prepared a comparative
    ecological assessment report that evaluated the current environs and contrasted the
    structure and function of those environs against others that would exist under the “no
    dam” alternatives. Investigated the efficacy of the dam-removal options in terms of flood
    retention, forested wetlands inundation, and riverbed scour potential.
    Comprehensive State-wide Fish Consumption Survey, Maine—Directed the development and
    implementation of a statistically valid statewide survey to assess the rate of freshwater fish
    consumption by anglers and their families. Coauthored a peer-reviewed journal article
    presenting the survey methodology and results. The results of this survey provided a full
    distribution of ingestion rates for use in a Monte Carlo exposure assessment. Performed in
    cooperation with resource economists at the University of Maine and with representatives
    of the Maine Department of Inland Fisheries and Wildlife, the Maine Angler Survey
    became the most definitive study of its type to assess the rate of fish ingestion among
    freshwater anglers in North America. The Maine Angler Survey was selected as a “Key
    Study” in EPA’s Exposure Factors Handbook and is recommended as a basis for the selection
    of fish consumption rates by freshwater recreational anglers.
    EPA, National Center for Environmental Assessment Peer Review—Served as one of eight
    independent experts selected in the congressionally mandated review of EPA’s process for
    handling toxicological uncertainty in EPA’s IRIS listing of chemicals. Evaluated and
    commented on EPA’s characterization of data uncertainty and variability for a subset of
    IRIS assessments. Results of this peer review were submitted to the EPA Science Advisory
    Board and to the U.S. Congress.
    First EPA Cooperative Research and Development Agreement (CRADA) in Risk Assessment—
    Established and served as principal investigator for the first CRADA under the Federal
    Technology and Transfer Act with EPA in the field of risk assessment. This CRADA was
    established to provide the framework for a cooperative research project between the private
    sector and EPA to develop Monte Carlo-based models for characterizing the uncertainty in
    reference dose estimates used in noncancer risk assessment. By reducing uncertainty in the




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000574
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23061 Page 124 of
    Russell E. Keenan, Ph.D.                 195                                            Page 12


    reference dose, increased confidence can be placed in setting environmental cleanup levels,
    thus enhancing cost-effective environmental restoration.
    Comprehensive Evaluation of the Environmental Aspects of Mercury—Led the proactive research
    and scientific evaluations of the pulp and paper industry in anticipation of proposed
    regulatory actions aimed at establishing a zero-discharge limit of elemental mercury to the
    environment. Headed the team that developed and authored a comprehensive study that
    included a characterization of the relative contribution of 1) the natural and anthropogenic
    sources of mercury; 2) current levels in air, surface water, soil, sediment, and biota;
    3) potential implications of the Great Lakes Water Quality Initiative and other regulatory
    programs related to the regulation of mercury in the environment; and 4) an evaluation of
    inputs and outputs of mercury from various industrial processes at each of the mills and
    facilities of the trade association’s members. As a result of the team identifying how
    mercury enters the environment, how it cycles through it, and how various changes in
    certain industrial processes and raw materials can reduce discharges to the environment,
    voluntary sustainable practices were instituted and the proposed zero-discharge limits
    were never promulgated.
    Comprehensive Ecological Risk Assessment of PCBs in a Floodplain—Developed a
    comprehensive ecological assessment for evaluating the reproductive success of
    insectivorous songbirds nesting in the vicinity of a floodplain containing PCBs. This
    analysis was conducted using “top-down” retrospective techniques in which study area
    populations were compared to reference populations remote to the influence of PCBs.
    Comprehensive Multisite Human Health Risk Assessment of PCBs in a River—Directed a
    comprehensive multisite human health and ecological risk assessment of the river and its
    environs under RCRA and a state Superfund program. Evaluated potential exposures to
    soil, air, sediment, groundwater, and surface water, including the design and
    implementation of fish consumption, land use, and recreational use surveys. Evaluated the
    need to implement emergency response measures by directing the development of a
    property-by-property risk assessment of floodplain land use.
    Ecological Risk Assessment for the BROS Superfund Site Located in a Coastal Swamp, New
    Jersey—Principal-in-charge of an ecological risk assessment of wetland communities,
    including a red maple swamp impacted by a historical release from an adjoining waste oil
    lagoon. The risk assessment work plan was prepared in accordance with EPA’s ecological
    risk assessment guidance for Superfund. Principal chemicals of potential ecological
    concern included PCBs, PAHs, and certain heavy metals. Portions of the swamp are tidally
    influenced, while other areas are influenced by local hydrology. A wide variety of
    assessment and measurement endpoints were used, in light of the large areal extent (400+
    acres) of the swamp. Receptors included vegetation, small mammals, aquatic birds and
    raptors, and large mammals. Results were used to support the RI/FS for the site.
    Site-specific Human Health and Ecological Risk Assessments of 20 Chromium Sites, New Jersey—
    Characterized the potential human health and ecological risks associated with exposure to
    chromite ore processing residue (COPR), which had been used historically to fill wetlands




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000575
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23062 Page 125 of
    Russell E. Keenan, Ph.D.                 195                                           Page 13


    and low-lying areas in Hudson County, New Jersey. Several of these sites are located in
    proximity to the Hackensack River, many are currently the location of commercial or
    industrial enterprises, and a few are residential properties. Prior to conducting the site-
    specific risk assessments, developed detailed protocols and methods for submission to the
    New Jersey Department of Environmental Protection. Prepared technical white papers on
    the following topics: evaluating potential inhalation exposures to COPR, characterizing the
    risks of allergic contact dermatitis, evaluating nature and extent of deep groundwater
    contamination, evaluating compliance with ambient surface water quality criteria for
    hexavalent chromium, and characterizing potential ecological risks from chromium in a
    heavily industrialized waterway. These white papers were presented verbally and in
    written form to agency staff, were the subject of monthly meetings and informal
    discussions with the agency, and helped achieve settlement or closure of several sites.
    Human Health Risk Evaluations to Support Alternative Remedies for a Former Uranium Mine,
    New Mexico—In response to screening-level cleanup options based on an overly
    prescriptive and precautionary risk assessment, developed a revised risk assessment for
    radionuclides and non-radionuclides (predominantly metals) based on site-specific and
    culturally appropriate exposure parameters. These assessments evaluated and compared
    the residual risks that would likely remain under a number of proposed remedies, with the
    purpose of demonstrating the health-protectiveness of less costly options. If pertinent to a
    given remedy, the risk assessments evaluated and compared the relative risks associated
    with the transportation and disposal of waste materials offsite. Presented a number of
    these risk-based approaches in meetings on the nature and conduct of the engineering
    evaluation and cost assessment with EPA and representatives of the Native American
    nation.
    Human and Ecological Risk Evaluations, Former Uranium Mine, Grand Canyon, Arizona—
    Guided the development of human health and ecological risk assessments designed to
    target a goal of implementing a cost-effective remedy for a former copper and uranium
    mine on the rim of the Grand Canyon. Both radionuclides and non-radionuclides
    (predominantly metals) were included in these assessments. Human health risks from
    radionuclides were evaluated using the RESRAD model, whereas non-radionuclide health
    risks, as well as ecological risks, were evaluated in accordance with conventional EPA
    guidance. Located within a national park, this particular project had the added dimension
    of multiagency oversight and review, including that of the National Park Service, EPA, and
    state agencies.
    Site-specific Risk Assessment of 1,4-Dioxane and Derivation of Risk-based Concentrations to
    Support Site Closure, Western U.S.—Conducted a site-specific human health risk assessment
    and derived risk-based concentrations for 1,4-dioxane to support closure of a groundwater
    pump-and-treat remediation system at a site in the western U.S., which had already
    reduced the levels of trichloroethylene and other volatile organic compounds below their
    respective regulatory criteria. The risk assessment was submitted to EPA and to the




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000576
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23063 Page 126 of
    Russell E. Keenan, Ph.D.                 195                                           Page 14


    state environmental agency as part of an optimization plan for shutting down the
    remediation system.
    Health-based Remediation Plan—Selected a health-based remedial option and negotiated a
    remediation plan with an EPA regional office for a hazardous waste site. The plan was
    based on a risk assessment of groundwater and industrial soils contaminated with PCBs,
    dioxins, furans, and chlorobenzenes from leaking electrical transformers. The results of the
    risk assessment were used as the basis for establishing cleanup criteria at the facility.
    Remedial Investigation Endangerment Assessment of PCB-Contaminated Site, Pennsylvania—
    Managed a remedial investigation endangerment assessment of a PCB-contaminated
    railyard and drainage basin. This assessment was prepared on behalf of the PRPs under a
    consent decree with EPA Region 3 and the Pennsylvania Department of Natural Resources.
    Development of Alternative Ambient Water Quality Standards for Dioxin, Various States—
    Developed the basis for establishing alternative ambient water quality standards for dioxin
    in eight states, receiving state and EPA approval. Submitted and presented these analyses
    before various state and federal regulatory agencies for the purpose of negotiating
    scientifically defensible effluent limits. Testified as an expert witness in regulatory
    hearings and adjudicatory proceedings in 10 states.
    Dioxin and Furan Risk Assessments for Numerous Pulp and Paper Companies—Represented
    numerous pulp and paper companies in addressing the risks associated with dioxins and
    furans. Presented testimony on the hazards posed by dioxins to a congressional
    subcommittee and before the U.S. Congress Office of Technology Assessment. Conducted
    the most comprehensive risk assessment to date of the hazards posed by trace levels of
    dioxins and furans in paper products. U.S. and Canadian federal agencies used these
    assessments as the basis for concluding that health risks were de minimis and that these
    products did not require further regulation.
    Risk Assessment of Dioxins and Furans in Wastewater Treatment Plant Sludge—Directed the
    most comprehensive set of published risk assessments on the hazards posed to humans and
    wildlife by dioxins and furans in wastewater treatment plant sludge applied to farmland,
    forestland, and abandoned strip mine sites. Testified as an expert witness in regulatory
    proceedings at the state and federal level. Assessments have resulted in establishment of
    the first state dioxin standard for agricultural soils and agency approval of permit
    applications for land application of sludge and residuals in a number of states.
    Evaluation of EPA’s Cancer Slope Factor for Dioxin—Evaluated the scientific basis for EPA’s
    cancer slope factor for dioxin by critically examining the rodent bioassay data. Proposed
    and obtained funding for an independent re-review of the rat liver pathology data through
    the formation of a pathology working group (PWG) of expert pathologists. Based on the
    group’s results, derived a scientifically defensible cancer slope factor through the use of
    EPA’s own model, resulting in a value 16 times less restrictive, and published this analysis
    in the peer-reviewed literature.




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000577
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23064 Page 127 of
    Russell E. Keenan, Ph.D.                 195                                            Page 15


    Risk Assessment Work Plan and Final Report for Stringfellow Superfund Site, Riverside,
    California—Prepared a work plan and final report for the supplemental human health risk
    assessment for the Stringfellow Superfund Site in Riverside, California, and negotiated its
    acceptance with EPA Region 9. This EPA-approved risk assessment included the use of a
    microexposure Monte Carlo analysis for evaluating potential risk to a changing population
    based on site demographics. It became the first EPA-approved work plan in Region 9 for a
    PRP-generated risk assessment after the agency's moratorium was lifted and the first risk
    assessment to gain EPA Region 9 approval for the use of a Monte Carlo exposure analysis.
    Regulatory Review of Proposed Rule Related to Chlorophenols—Analyzed and evaluated the key
    toxicological and exposure assumptions that formed the basis for an EPA-proposed rule
    (58 FR 79:25706) under which residuals from the use of certain chlorophenolic formulations
    in the wood-surface-protection industry would have been classified as hazardous waste
    under RCRA. As a result, EPA withdrew the proposed rule and decided not to list these
    chlorophenols as hazardous waste.
    Development of Health-based, Risk-driven Remediation Assessments—Conducted and guided the
    development of health-based, risk-driven remediation assessments for RCRA facility
    investigations and as part of the RI/FS process at CERCLA sites. Obtained a monitored
    natural attenuation remedy in the record of decision at the Packaging Corporation of
    America Superfund Site in Michigan.
    Evaluation of Proposed Ecological Criteria/Water Quality/Soil Contaminants—Critically
    evaluated proposed ecological criteria for the Great Lakes, for the State of New Jersey, for
    water quality in nine states, and for soil contaminants nationwide. Presented critiques of
    ecological criteria before state and federal agencies and testified on the issues during
    federal Toxic Substances Control Act rulemaking hearings.
    Critique of Scientific Basis for Proposed Federal Standards—Critiqued and reviewed the
    scientific basis for proposed federal standards for dioxins and furans in wastewater
    treatment plant sludges. Provided expert opinion regarding the validity of ecotoxicological
    and human exposure parameters used by EPA’s contractor, negotiated more reasonable
    values with regulatory agencies, and testified in federal rulemaking proceedings. As a
    result, EPA withdrew the proposed national rule for landspread sludge.
    Consumer Product Risk Assessment for a Paper Company Manufacturing Consumer Products from
    Excess Paper Fiber—Conducted a quantitative risk assessment to ensure that trace PCBs and
    dioxins/furans did not pose a health risk to consumers using Consumer Products Safety
    Commission, Food and Drug Administration, and Occupational Safety and Health
    Administration exposure protocols.
    Development of Sampling Programs to Support Risk Assessments—Guided the development of a
    statistically valid sampling program for sediment and biota to support a comprehensive
    risk assessment at a series of hazardous waste sites under state and federal jurisdiction.
    Directed the development of residential, recreational, occupational, and commercial




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000578
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20         PageID.23065 Page 128 of
    Russell E. Keenan, Ph.D.                 195                                             Page 16


    exposure scenarios to characterize potential exposures in soil, air, water, and biota.
    Developed health-based cleanup goals as part of the remediation strategy.
    Design of a Statistically Based Fish Sampling Plan—Designed a statistically based fish
    sampling plan through simulation modeling and predictive methods to ensure an optimal
    experimental design. Reduced sampling and analytical costs of the proposed plan while
    maximizing the power of the analysis. Completed this study by conducting the most
    comprehensive risk assessment to date of dioxin in fish, based on actual measurements of
    this contaminant in the fish that people are likely to consume.
    Risk Assessment for a Terrestrial Wildlife Species—Wrote and published one of the first risk
    assessments for a terrestrial wildlife species based on scientifically refined exposure
    parameters and toxicokinetic modeling.
    Reinterpretation of Dioxin Bioaccumulation Factors—Analyzed and evaluated reported
    bioaccumulation factors for dioxin and published a peer-reviewed paper that reinterpreted
    the wide variation in reported values on a common basis.
    Advisor to Industry Association—Served as the toxicologist member of the Scientific Advisory
    Board to the Cement Kiln Recycling Coalition, the independent blue ribbon panel chosen to
    evaluate the public health and environmental implications of using waste-derived fuels for
    producing Portland cement.
    Numerous Multipathway Exposure and Risk Assessments—Managed multiple-pathway
    exposure and risk assessments of emissions from resource recovery facilities; releases from
    leaking underground petroleum storage tanks; and environmental emissions, effluents, and
    soil contaminants from chemical manufacturing plants. Evaluated the risks to humans and
    wildlife from exposure to herbicides used for power line right-of-way maintenance.
    Critique of Proposed Ambient Air Level Standards—Critiqued and reviewed the scientific basis
    of proposed state ambient air level standards for carcinogenic and noncarcinogenic air
    pollutants. Testified before the state air toxics board regarding this review and the
    development of ambient air guidelines.
    Right-to-Know and Hazard Communication—Implemented right-to-know and hazard
    communication compliance programs for employers in four northeastern states, including
    20 acute-care and rehabilitation hospitals. Conducted hazard communication training for
    more than 3,000 employees. Also planned, coordinated, and managed regional and
    international symposia on environmental health-related topics.
    Comprehensive Literature Review and Report, Augusta, Maine—Conducted a literature review
    and authored a comprehensive report on the protection of red spruce from spruce
    budworm defoliation via chemical and biological methods for Forest Service, Maine
    Department of Conservation, Augusta, Maine.




    10/18
                                                            Dec GMV Re: Opposition to Pl MILs 000579
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23066 Page 129 of
    Russell E. Keenan, Ph.D.                 195                                            Page 17


    Additional Experience
    Pesticide Conference Organization—Planned, coordinated, publicized, and managed the
    North American Conference on Pesticide Spray Drift and Chemical Trespass, an
    international symposium on the legal, environmental, human health, and technological
    aspects of off-target pesticide drift for Board of Pesticides Control, Maine Department of
    Agriculture, Food and Rural Resources, Augusta, Maine. Edited and coordinated
    publication of the conference proceedings. Abstracted and authored a document that
    summarized the conference for legislative and regulatory use.
    Biomass Harvesting Research and Reporting—Researched, conducted personal interviews, and
    authored a publication for laypersons about the ecological effects of biomass harvesting in
    the Maine forest for Maine Audubon Society, Falmouth, Maine.
    Program Development for Maine Audubon Society—Developed and managed the
    environmental resource program at the Maine Audubon Society, including planning, grant
    procurement, budgeting, and implementation. Analyzed and researched environmental
    issues. Developed policy positions with trustees and staff; presented Maine Audubon
    Society’s policies through appointments to statewide advisory boards, working groups,
    and special committees, and through a program of public education utilizing television,
    radio, and printed media.
    Documentary Television Series on PBS—Wrote, produced, and conducted on-camera
    interviews for The Forest: Maine's Legacy and Future, a three-part documentary television
    series on Maine's forest resource with the Maine Public Broadcasting Network; funded in
    part by the Maine Forest Service, USDA Forest Service, Seven Islands Land Company,
    Maine Audubon Society, International Paper, Great Northern Nekoosa, and the
    Sachem Trust.
    Gypsy Moth Conference Planning—Planned, organized, and moderated the R.K. Mellon
    Conference on Chemical Control and Long-term Management of Gypsy Moth, under
    contract with Yale University; funded in part by the Maine Forest Service, USDA Forest
    Service, and the Richard K. Mellon Fund.
    Public Service Announcements—Wrote three public service announcements, Bugged by
    Gypsy Moths, broadcast in 1982 by WCSH-TV, Portland, Maine.
    Wood Energy Publications—Wrote and edited wood energy publications under contract with
    the U.S. Department of Energy, with partial funding from the Maine Forest Service and the
    Maine Audubon Society.


    PUBLICATIONS
    Keenan, R.E., and D. Williston. 2019. Fish consumption rates and data collection. Summary
    Proceedings of the Fish Sediment Exposure Workshop, p 66-82. Sediment Management Work
    Group/U.S. Army Corps of Engineers, January.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000580
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23067 Page 130 of
    Russell E. Keenan, Ph.D.                 195                                            Page 18


    Keenan, R.E., and A. Frankel. 2016. Overview of probabilistic risk assessment and decision
    analysis tools for evaluating environmental issues. Proceedings of the 32nd Annual
    International Conference on Soils, Sediment, Water and Energy.
    Keenan, R.E. 2013. Fish consumption rates: the critical factor in assessing human exposure
    to contaminated sediments. (Abstract). Proceedings of the 29th Annual International
    Conference on Soils, Sediments, Water and Energy.
    Keenan, R.E., P.O. Gwinn, J.D. Schell, E.A. Carlson, and J.B. Silkworth. 2009. Application
    of nonlinear dose-response methods based on mode of action for polychlorinated
    biphenyls. Toxicol. Sci. (Supplement) 83: Abstract No. 1273.
    Keenan, R.E., P.O. Gwinn, J.D. Schell, E.A. Carlson, and J.B. Silkworth. 2008. Application
    of nonlinear dose-response methods based on mode of action shows reduced cancer risks
    from PCBs. Organohalogen Compounds 70: 430-433.
    Price, P.S., J.C. Swartout, and R.E. Keenan. 2008. Characterizing inter-species uncertainty
    using data from studies of anti-neoplastic agents in animals and humans. Fundam. Appl.
    Toxicol. (doi:10.1016/j.taap.2008.03.026)
    Keenan, R.E., P.O. Gwinn, J.D. Schell, E.A. Carlson, and J.B. Silkworth. 2008. Application
    of nonlinear dose-response methods based on mode of action for PCBs. Society for Risk
    Analysis (SRA) Annual Meeting. Boston, MA. Abstract W3-C2.
    Keenan, R.E., P.O. Gwinn, E.R. Algeo, and P.D. Anderson. 2008. Characterizing and
    interpreting fish consumption rates for developing human health water quality criteria.
    (Abstract). Fifth Annual Conference on Integrating Water Resources Management. Univ.
    Massachusetts, April 8.
    Gray, M.N., L.L. Aylward, and R.E. Keenan. 2006. Relative cancer potencies of selected
    dioxin-like compounds on a body burden basis: comparison to current toxic equivalency
    factors (TEFs). J. Toxicol. Environ. Health 69:907-917.
    Reinert K, L. Andrews, and R.E. Keenan. 2006. Nanotechnology Nexus-Intersection of
    Research, Science, Technology, and Regulation. Human and Ecological Risk Assessment 12:
    811-818.
    Keenan, R.E., and J.H. Samuelian. 2005. Is TEQ enrichment of PCBs in fish tissue a
    common phenomenon? Organohalogen Compounds (2378):1763-1765. Proceedings Dioxin
    2005 – the 25th International Symposium on Halogenated Environmental Organic
    Pollutants and Persistent Organic Pollutants, Toronto, Ontario. August 21-26.
    Keenan, R.E., and J.H. Samuelian. 2005. Is TEQ enrichment of PCBs in fish tissue a
    common phenomenon? – Implications for risk assessment. (Abstract) 2005 National Forum
    on Contaminants in Fish. Baltimore, MD. September 18-21.
    Keenan, R.E., E.S. Ebert, and M.H. Henning. 2004. Principle or practice? That is the
    question: perspectives of practitioners in private practice. Society for Risk Analysis (SRA)
    Annual Meeting. Palm Springs, CA. Abstract M-23.3.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000581
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23068 Page 131 of
    Russell E. Keenan, Ph.D.                 195                                             Page 19


    Keenan, R.E., J.M. Hamblen, J.B. Silkworth, M.N. Gray, P.O. Gwinn, and S.B. Hamilton.
    2004. An empirical evaluation of the potency of dioxin toxic equivalents (TEQs) in four PCB
    mixtures. Toxicol. Sci. (Supplement) 78: Abstract No. 1783.
    Keenan, R.E., J.M. Hamblen, J.B. Silkworth, M.N. Gray, P.O. Gwinn, and S.B. Hamilton.
    2003. An empirical evaluation of the potency of dioxin toxic equivalents (TEQs) in several
    PCB mixtures. pp. 312-315. In: Organohalogen Compounds 65: Proceedings Dioxin 2003 –
    the 23rd International Symposium on Halogenated Environmental Organic Pollutants and
    Persistent Organic Pollutants, Boston, Massachusetts, USA. August 24-29.
    Price, P.S., R.E. Keenan, B.W. Schwab, J.M. Hamblen, and A.J. Heidorn. 2000. Use of a
    pharmacokinetic model in dose reconstruction of workers exposed to PCBs. (Abstract)
    International Society for Exposure Analysis, Annual Meeting, October.
    Keenan, R.E., P.D. Anderson, W.R. Alsop and J.H. Samuelian. 1999. Risk-based
    management principles for evaluating sediment management options. In: Contaminated
    Sediment Management Technical Papers,
    http://www.smwg.org/presentations/techpapers/paper3.pdf, Sediment Management Work
    Group, Detroit.
    Price, P.S., R.E. Keenan, and B. Schwab. 1999. Defining the interindividual (intraspecies)
    uncertainty factor. Hum. Ecol. Risk Assess. 5:1023-1033.
    Carlson-Lynch, H., P.S. Price, J.C. Swartout, M.L. Dourson, and R.E. Keenan. 1999.
    Application of quantitative information on the uncertainty in the RfD to noncarcinogenic
    risk assessments. Hum. Ecol. Risk Assess.5: 527-546.
    Muir, W.R., J.S. Young, C. Benes, C.F. Chaisson, D.K. Waylett, M.E. Hawley, C.B. Sandusky,
    Y. Sert, E. DeGraff, P.S. Price, R.E. Keenan, J.A. Rothrock, N.L. Bonnevie, and J.I.
    McCrodden-Hamblen. 1998. A case study and presentation of relevant issues on aggregate
    exposure. In: Aggregate Exposure - A Report to EPA/ ILSI Workshop, S. Olin (ed). ILSI Press,
    Washington, DC.
    Stickney, J.A., C.A. Gillis, P.S. Price, and R.E. Keenan. 1998. Application of uncertainty
    factors (UFs) for developmental reference doses (RfDs) for Aroclor 1254. Toxicol. Sci.
    (Suppl.) 42(1-S):226. Abstract 1113.
    Swartout, J.C., P.S. Price, M.L. Dourson, H. Carlson-Lynch, and R.E. Keenan. 1998. A
    probabilistic framework for the reference dose. Risk Anal. 18 (3):271-282.
    Avantaggio, J.D., P.S. Price, and R.E. Keenan. 1997. Use of microexposure event modeling
    to estimate tetrachlorodibenzo-p-dioxin toxic equivalent concentrations in the blood of
    Maine anglers who consume freshwater fish. In: SETAC North Atlantic Chapter Annual
    Meeting Proceedings. Abstract 18.
    Carlson-Lynch H., R.E. Keenan, J.C. Swartout, P.S. Price, and M.L. Dourson. 1997. Effect of
    uncertainty distributions for RfDs on noncancer risk estimates. Fundam. Appl. Toxicol.
    (Supplement) 36(1 Part 2): 208. Abstract 1055.




    10/18
                                                            Dec GMV Re: Opposition to Pl MILs 000582
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23069 Page 132 of
    Russell E. Keenan, Ph.D.                 195                                            Page 20


    Gillis, C.A., R.E. Keenan, H.L. Carlson-Lynch, and P.S. Price. 1997. Characterization of the
    interindividual (UFH) factor: alternative models and approaches. Fundam. Appl. Toxicol.
    (Supplement) 36(1 Part 2): 207. Abstract 1053.
    Harvey T., R.E. Keenan, J.C. Swartout, H.L. Carlson-Lynch, C.A. Gillis, and P.S. Price. 1997.
    Application of probabilistic methods to noncarcinogenic risk assessment: a case study of
    hexachloroethane and paraquat. Fundam. Appl. Toxicol. (Supplement) 36(1 Part 2): 208.
    Abstract 1059.
    Henning, M.H., E.S. Ebert, R.E. Keenan, S.G. Martin, J.W. Duncan, and N.W. Harrington.
    1997. Assessment of effects of PCB-contaminated floodplain soils on reproductive success
    of insectivorous songbirds. Chemosphere 34:1121-1137.
    Iannuzzi, T.J., S.P. Truchon, and R.E. Keenan. 1997. Calculation of hypothetical risks to
    wildlife receptors associated with polychlorinated biphenyls (PCBs) in the Clear Creek
    Watershed, Bloomington, Indiana. pp. 347-352. In: Organohalogen Compounds 33:
    Proceedings Dioxin ‘97-17th International Symposium on Chlorinated Dioxins and Related
    Compounds, Indianapolis, Indiana USA.
    Keenan, R.E., J.A. Rothrock, and P.S. Price. 1997. Should Maine’s rivers have fish advisories
    for dioxin? Society for Risk Analysis/International Society of Exposure Assessment
    Conference. Washington, DC. Abstract.
    Keenan, R.E., J.A. Stickney, B. Mayes, C.A. Gillis, P.S. Price, and S.B. Hamilton. 1997.
    Implications of a recent feeding study on the cancer slope factor for PCB mixtures Fundam.
    Appl. Toxicol. (Supplement) 36(1 Part 2):157. Abstract 801.
    Keenan, R.E., J.D. Avantaggio, and P.S. Price. 1997. Should Maine’s rivers have fish
    advisories for dioxin? Using an integrated microexposure event and toxicokinetic model to
    evaluate this question. Abstract 1. In: SETAC North Atlantic Chapter Annual Meetings
    Proceedings.
    Keenan, R.E., J.D. Avantaggio, and P.S. Price. 1997. Using a combined microexposure event
    and toxicokinetic model to evaluate the need for fish advisories based on a body burden
    dosimetric. In: Society for Risk Analysis Proceedings, Annual Meeting and Exposition.
    Abstract.
    Maritato, M.C., D.W. Crawford, and R.E. Keenan. 1997. Life cycle impact assessment -
    integrating contemporary exposure and risk assessment principles. pp. 399-414. In:
    Proceedings of 1997 TAPPI Environmental Conference (Book 1), Minneapolis, MN.
    May 4-7.
    Price, P.S., R.E. Keenan, H. Carlson-Lynch, and C. Gillis. 1997. Defining the
    interindividual uncertainty factor (UFH): implications for non-cancer dose response
    modeling. Society for Risk Analysis/International Society of Exposure Assessment
    Conference. Washington, DC. December 8.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000583
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23070 Page 133 of
    Russell E. Keenan, Ph.D.                 195                                           Page 21


    Price, P.S., R.E. Keenan, J.C. Swartout, C.A. Gillis, H. Carlson-Lynch, and M.L. Dourson.
    1997. An approach for modeling noncancer dose responses with an emphasis on
    uncertainty. Risk Anal. 17(4):427-437.
    Price, P.S., R.E. Keenan, J.C. Swartout, M.L. Dourson, and H.L. Carlson-Lynch. 1997. An
    approach for characterizing dose-response rates for noncarcinogens. Fundam. Appl. Toxicol.
    (Supplement) 36(1 Part 2):208. Abstract 1056.
    Schmidt, C.W., C.A. Gillis, R.E. Keenan, and P.S. Price. 1997. Characterizing inter-chemical
    variation in the interspecies uncertainty factor (UFA). Fundam. Appl. Toxicol. (Supplement)
    36(1 Part 2):208. Abstract 1057.
    Swartout, J.C., R.E. Keenan, J.A. Stickney, C.A. Gillis, H.L. Carlson-Lynch, M.L. Dourson, T.
    Harvey, and P.S. Price. 1997. A probabilistic framework for the reference dose. Fundam.
    Appl. Toxicol. (Supplement) 36(1 Part 2):208. Abstract 1054.
    Ebert, E.S., P.S. Price, and R.E. Keenan. 1996. Estimating exposures to dioxin-like
    compounds for subsistence anglers in North America. pp. 66-69. In: Organohalogen
    Compounds 30: Proceedings Dioxin ‘96-16th International Symposium on Chlorinated
    Dioxins and Related Compounds, Amsterdam, The Netherlands.
    Keenan, R.E., N.W. Harrington, P.S. Price, and R.O. Richter. 1996. Applying a
    microexposure event analysis for a Superfund site risk assessment. Superfund XVII
    Conference Proceedings. Washington, DC. October 15-17.
    Keenan, R.E. 1996. Ecological risk assessment. In: American Values: An Environmental Vision.
    B.R. Cohen, S.J. Milloy, and S.J. Zrake (eds.). Environmental Policy Analysis Network,
    Washington, DC.
    Keenan, R.E., P.S. Price, J. McCrodden, and E.S. Ebert. 1996. Using a microexposure event
    analysis to model potential exposures to PCBs through ingestion of fish from the Upper
    Hudson River. pp. 61-65. In: Organohalogen Compounds 30: Proceedings Dioxin ‘96-16th
    International Symposium on Chlorinated Dioxins and Related Compounds, Amsterdam,
    The Netherlands.
    Price, P.S., and R.E. Keenan. 1996. Probabilistic techniques in risk assessment: Make room
    in the regulatory toolbox. Risk Policy Report 3(11):24-26.
    Price, P.S., C.L. Curry, P.E. Goodrum, M.N. Gray, J.I. McCrodden, N.W. Harrington, H.
    Carlson-Lynch, and R.E. Keenan. 1996. Monte Carlo modeling of time-dependent
    exposures using a microexposure event approach. Risk Anal. 16(3):339-348.
    Price, P.S., R.E. Keenan, J.D. Avantaggio, and C.L. Curry. 1996. Use of stochastic models to
    characterize variation in lifetime, chronic, and subchronic dose rates in an exposed
    population with temporal and age-related variability. Fundam. Appl. Toxicol. (Supplement)
    30(1):115.




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000584
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23071 Page 134 of
    Russell E. Keenan, Ph.D.                 195                                            Page 22


    Price, P.S., S.N. Su, J.R. Harrington, and R.E. Keenan. 1996. Uncertainty and variation in
    indirect exposure assessments: an analysis of exposure to tetrachlorodibenzo-p-dioxin from
    a beef consumption pathway. Risk Anal. 16(2):263-277.
    Stickney, J.A., P.S. Price, and R.E. Keenan. 1996. Interindividual variation under the current
    system of uncertainty factors. Fundam. Appl. Toxicol. (Supplement) 30(1):148.
    Henning, M.H., E.S. Ebert, E.R. Algeo, and R.E. Keenan. 1995. Assessment of effects of PCB-
    contaminated sediments and floodplain soils on reproduction and community structure of
    insectivorous song birds. pp. 345-350. In: Organohalogen Compounds 25: Proceedings
    Dioxin ‘95--15th International Symposium on Chlorinated Dioxins and Related
    Compounds, Edmonton, Alberta.
    Keenan, R.E., P.S. Price, C.L. Curry, J.I. McCrodden, and J.G. Haggard. 1995. Using a
    microexposure Monte Carlo analysis to model potential exposures to PCBs through
    ingestion of fish from the upper Hudson River. In: Society for Risk Analysis and the Japan
    Section of SRA, Annual Meeting and Exposition, Waikiki, HI. (Abstract)
    Keenan, R.E., P.S. Price, E.S. Ebert, S.H. Su, and J.R. Harrington. 1995. Uncertainty and
    variation in indirect exposure assessments: an analysis of exposure to TCDD from a beef
    consumption pathway. pp. 45-50. In: Organohalogen Compounds 26: Proceedings Dioxin
    ‘95--15th International Symposium on Chlorinated Dioxins and Related Compounds.
    Edmonton, Alberta.
    Maritato, M.C., R.E. Keenan, M.A. Barbara, and P.J. Cotch. 1995. Risk-based cleanups form
    powerful approach to prioritizing, restoring hazardous waste sites. Environ. Solutions
    8(1):51-56.
    Price, P.S., R.E. Keenan, J.C. Swartout, C.A. Gillis, and M.C. Dourson. 1995. A Monte Carlo
    based approach for modeling noncarcinogenic dose response rates. In: Society for Risk
    Analysis and The Japan Section of SRA, Annual Meeting and Exposition, Waikiki, HI.
    (Abstract)
    Swartout, J., L. Knauf-Teuschler, P.S. Price, C.A. Gillis, and R.E. Keenan. 1995. Application
    of a Monte Carlo based approach for modeling non-carcinogenic dose response. In: Society
    for Risk Analysis and The Japan Section of SRA, Annual Meeting and Exposition, Waikiki,
    HI. (Abstract)
    Ebert, E.S., P.S. Price, and R.E. Keenan. 1994. Selection of fish consumption estimates for
    use in the regulatory process. J. Exp. Anal. Environ. Epi. 4(3):373-393.
    Keenan, R.E., B.L. Finley, and P.S. Price. 1994. Exposure assessment: then, now, and
    quantum leaps in the future. Risk Anal. 14(3):225-230.
    Keenan, R.E., M. Dourson, P.S. Price, J. Swartout, and S.H. Su. 1994. EPA and
    McLaren/Hart - ChemRisk joint project to develop a stochastic approach for assessing
    noncarcinogenic risk. Society for Risk Analysis Annual Meeting, Baltimore, MD. (Abstract)




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000585
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23072 Page 135 of
    Russell E. Keenan, Ph.D.                 195                                           Page 23


    Price, P.S., R.E. Keenan, and M.C. Maritato. 1994. Strategies for applying innovative risk
    assessment techniques at Superfund sites. Superfund XV Conference Proceedings - Volume
    Two. Hazardous Materials Control Resources Institute, Rockville, MD. December.
    Rodriguez, T.E., R.E. Keenan, L.B. Walker, and C.P. D’Alleinne. 1994. Assessing real
    human health risks in the RCRA corrective action program by overcoming common pitfalls
    in the exposure assessment process. Proceedings of the 87th Annual Meeting of Air &
    Waste Management Association, Cincinnati, OH. 94-WP75B.03.
    Ebert, E.S., N.W. Harrington, K.J. Boyle, J.W. Knight, and R.E. Keenan. 1993. Estimating
    consumption of freshwater fish among Maine anglers. N. Am. J. Fish. Manage. 13(4):737-745.
    Keenan, R.E., M. Henning, P.E. Goodrum, M.N. Gray, R.A. Sherer, and P.S. Price. 1993.
    Using a microexposure Monte Carlo risk assessment for dioxin in Maine (USA) fish to
    evaluate the need for fish advisories. pp. 9-14. In: Organohalogen Compounds 14:
    Proceedings Dioxin ‘93 -- the Thirteenth International Symposium on Chlorinated Dioxins
    and Related Compounds, Vienna, Austria.
    Keenan, R.E., E.R. Algeo, E.S. Ebert, and D.J. Paustenbach. 1993. Taking a risk assessment
    approach to RCRA corrective action. pp. 255-275. In: How Clean Is Clean? Developing
    Cleanup Standards for Contaminated Soil, Sediment, & Groundwater. Water Environment
    Federation, Specialty Conference Series Proceedings, Alexandria, VA.
    Keenan, R.E., P.S. Price, E.S. Ebert, P.E. Goodrum, M.N. Gray, and R.A. Sherer. 1993. A
    Monte Carlo risk assessment for dioxin in Maine fish: using a microexposure event analysis
    to evaluate the need for fish advisories. pp. 907-914. In: Proceedings of 1993 TAPPI
    Environmental Conference, Boston, MA.
    Sherman, W.R., R.E. Keenan, and D.G. Gunster. 1993. Reevaluation of TCDD
    bioconcentration and bioaccumulation factors. pp. 325-333. In: Proceedings of 1993 TAPPI
    Environmental Conference, Boston, MA.
    Keenan, R.E., E.R. Algeo, E.S. Ebert, and D.J. Paustenbach. 1992. Taking a risk assessment
    approach to RCRA corrective action. pp. 101-121. In: Proceedings of Water Environment
    Federation RCRA Corrective Action Seminar, New Orleans, LA. September 20. .
    Keenan, R.E., E.S. Ebert, J.W. Knight, and N.W. Harrington. 1992. Consumption of
    freshwater fish by Maine anglers. pp. 895-903. In: Proceedings 1992 TAPPI Environmental
    Conference, Richmond, VA.
    Maritato, M.C., E.A. Algeo, and R.E. Keenan. 1992. Potential human health concerns from
    composting: the Aspergillus fumigatus debate. Biocycle 33(12):70-72.
    Sherman, W.R., R.E. Keenan, and D.G. Gunster. 1992. A reevaluation of dioxin
    bioconcentration and bioaccumulation factors for regulatory purposes. J. Toxicol. Environ.
    Health 37:211-229.
    Huntley, S.L., N.L. Bonnevie, R.J. Wenning, and R.E. Keenan. 1991. A scientific evaluation
    of the natural resource damage claims associated with PCDD and PCDF contamination in




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000586
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23073 Page 136 of
    Russell E. Keenan, Ph.D.                 195                                             Page 24


    the aquatic environment. pp. 1047-1051. In: Proceedings 1991 TAPPI Environmental
    Conference, San Antonio, TX.
    Huntley, S.L., J.M. Michaud, and R.E. Keenan. 1991. Vapor-phase dioxin emissions
    associated with the pelletization of pulp and paper mill sludge. pp. 295-298. In: Proceedings
    1991 TAPPI Environmental Conference, San Antonio, TX. .
    Keenan, R.E., D.J. Paustenbach, R.J. Wenning, and A.H. Parsons. 1991. Pathology
    reevaluation of the Kociba et al. bioassay of 2,3,7,8-TCDD: implications for risk assessment.
    J. Toxicol. Environ. Health 34:279-296.
    Keenan, R.E., E.R. Algeo, and E.S. Ebert. 1991. A critical review of the EPA risk assessment
    of use and disposal options for pulp and paper mill sludge. pp. 1077-1087. In: Proceedings
    1991 TAPPI Environmental Conference, San Antonio, TX.
    Keenan, R.E., E.S. Ebert, D.G. Gunster, J.W. Knight, E.R. Algeo, M.N. Gray, and N.W.
    Harrington, 1991. Critical risk assessment factors for establishing a water quality standard
    for 2,3,7,8-tetrachlorodibenzo-p-dioxin. Abstract S98. In: Organohalogen Compounds
    Proceedings Dioxin ‘91 -- the Eleventh International Symposium on Chlorinated Dioxins
    and Related Compounds. Research Triangle Park, NC.
    Parsons, A.H., S.L. Huntley, E.S. Ebert, E.R. Algeo, and R.E. Keenan. 1991. Risk assessment
    for dioxin in Columbia River fish. Chemosphere 23:1709-1717.
    Paustenbach, D.J., R.J. Wenning, R.E. Keenan, and M.W. Layard. 1991. Risk assessment of
    2,3,7,8-TCDD using a biologically based cancer model: a re-evaluation of the Kociba et al.
    bioassay using 1978 and 1990 histopathology criteria. J. Toxicol. Environ. Health 34:11-26.
    Paustenbach, D.J., R.J. Wenning, R.E. Keenan, and M.W. Layard. 1991. Risk assessment of
    2,3,7,8-TCDD using a biologically based cancer model and 1990 histopathology criteria. pp.
    929-935. In: Proceedings 1991 TAPPI Environmental Conference, San Antonio, TX.
    Wenning, R.J., J.W. Knight, E.S. Ebert, C.A. Whitaker, and R.E. Keenan. 1991. Critical
    factors for establishing ambient water quality standards for TCDD. pp. 1089-1100. In:
    Proceedings 1991 TAPPI Environmental Conference, San Antonio, TX.
    Keenan, R.E. 1990. A re-evaluation of the tumor histopathology of Kociba et al. (1978) using
    1990 criteria: implications for the risk assessment of 2,3,7,8-TCDD using the linearized
    multistage model. pp. 549-554. In: Organohalogen Compounds 1: Proceedings Dioxin ‘90 -
    the Tenth International Symposium on Chlorinated Dioxins and Related Compounds,
    Bayreuth, West Germany.
    Keenan, R.E. 1990. Dioxin risk assessment for the Columbia River. pp. 541-548. In: Volume I
    Organohalogen Compounds: Proceedings Dioxin '90 - Tenth International Symposium on
    Chlorinated Dioxins and Related Compounds, Bayreuth, West Germany.
    Keenan, R.E., A.H. Parsons, E.S. Ebert, R.J. Wenning, and D.J. Paustenbach. 1990. Setting
    rational health-based water quality standards for dioxin: risk assessment for the Columbia
    River. pp. 801-811. In: Proceedings of 1990 TAPPI Environmental Conference, Seattle, WA.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000587
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23074 Page 137 of
    Russell E. Keenan, Ph.D.                 195                                              Page 25


    Keenan, R.E., J.W. Knight, E.R. Rand, and M.M. Sauer. 1990. Assessing potential risks to
    wildlife and sportsmen from exposure to dioxin in pulp and paper mill sludge spread on
    managed woodlands. Chemosphere 20(10-12):1763-1769.
    Parsons, A.H., E.S. Ebert, R.J. Wenning, and R.E. Keenan. 1990. TCDD concentrations in
    resident and migratory fish from the Columbia River. Abstract #147. Eleventh Annual
    Meeting of Society of Environmental Toxicology and Chemistry, Washington, DC.
    November 11-15.
    Paustenbach, D.J., J.D. Jernigan, B.L. Finley, S.R. Ripple, and R.E. Keenan. 1990. The
    current practice of health risk assessment: potential impact on standards for toxic air
    contaminants. J. Air Waste Manage. 40(12):1620-1630.
    Wenning, R.J., E.S. Ebert, A.H. Parsons, and R.E. Keenan. 1990. Establishing rational
    ambient water quality criteria for organic compounds -- the dioxin example. pp. 19-20. In:
    Proceedings of Sixteenth Annual Maine Biological and Medical Sciences Symposium.
    Wenning, R.J., A.H. Parsons, and R.E. Keenan. 1990. Critical factors for establishing
    ambient water quality standards for TCDD. Abstract #416. Eleventh Annual Meeting of
    Society of Environmental Toxicology and Chemistry, Washington, DC. November 11-15.
    Keenan, R.E., and M.J. Sullivan. 1989. Assessing potential health risks of dioxin in paper
    products. Environ. Sci. Technol. 23:643-644.
    Keenan, R.E., M.M. Sauer, and F.H. Lawrence. 1989. Assessment of potential health risks
    from dermal exposure to dioxin in paper products. Chemosphere 19:877-882.
    Keenan, R.E., M.M. Sauer, and F.H. Lawrence. 1989. Examination of potential risks from
    exposure to dioxin in paper mill sludge used to reclaim abandoned Appalachian coal
    mines. Chemosphere 18:1131-1138.
    Keenan, R.E., M.M. Sauer, F.H. Lawrence, E.R. Rand, and D.W. Crawford. 1989.
    Chapter 28: examination of potential risks from exposure to dioxin in sludge used to
    reclaim abandoned strip mines. pp. 935-998. In: The Risk Assessment of Environmental and
    Human Health Hazards: A Textbook of Case Studies. D.J. Paustenbach (ed.). John Wiley &
    Sons, New York, NY.
    Lawrence, F.H., R.E. Keenan, E.R. Rand, M.M. Sauer, and J.W. Knight. 1989. Uncertainties
    and conservatism in risk assessment of dioxin in paper mill sludge used for mineland
    reclamation. pp. 393-396. In: Proceedings of 1989 TAPPI Environmental Conference,
    Orlando, FL.
    Paustenbach, D.J., and R.E. Keenan. 1989. Health risk assessment in the 1990s. Hazmat
    World 44-56.
    Keenan, R.E., M.M. Sauer, P.D. Boardman, F.H. Lawrence, and R.S. Gordon. 1988.
    Assessment of potential health risks to pulp and paper mill workers from dermal exposure
    to dioxin in bleached pulp, paper and pulp-based products. Technical Bulletin No. 549.58.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000588
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23075 Page 138 of
    Russell E. Keenan, Ph.D.                 195                                           Page 26


    National Council of the Paper Industry for Air and Stream Improvement, Inc.,
    New York, NY.
    Wenning, R.J., and R.E. Keenan. 1988. Risk driven remediation and the concept of riskopleth
    development in the assessment of cleanup of contaminated land. pp. 177-178. In: NCASI
    Special Report 88-01. Proceedings of the 1987 Northeast Regional Meeting of the National
    Council of the Paper Industry for Air and Stream Improvement, Inc. J.J. McKeown (ed.).
    Keenan, R.E., M.M. Sauer, and D.W. Crawford. 1987. Relevant issues in setting sludge
    utilization regulations. pp. 206-226. In: NCASI Special Report 87-03. Proceedings of the
    1986 Northeast Regional Meeting of the National Council of the Paper Industry for Air and
    Stream Improvement, Inc., New York, NY. J.J. McKeown (ed.).
    Keenan, R.E., M.M. Sauer, F.H. Lawrence, and D.W. Crawford. 1987. Assessment of human
    health risks related to exposure to dioxin from land application of wastewater sludge in
    Maine. Technical Bulletin No. 525. National Council of the Paper Industry for Air and
    Stream Improvement, Inc., New York, NY.
    Keenan, R.E., M.M. Sauer, F.H. Lawrence, R.S. Gordon, and E.R. Rand. 1987. Assessment of
    potential health risks from dermal exposure to dioxin in paper products. Technical Bulletin
    No. 534. National Council of the Paper Industry for Air and Stream Improvement, Inc.
    Keenan, R.E. (ed.). 1985. Proceedings and Contributed Papers of the North American
    Conference on Pesticide Spray Drift and Chemical Trespass. Maine Department of
    Agriculture, Food and Rural Resources, Augusta, ME.
    Keenan, R.E., and M.C. Maritato. 1985. The protection of red spruce from spruce budworm
    defoliation. Maine Department of Conservation, Augusta, ME.
    Keenan, R.E. 1984. Summary document of the North American Conference on pesticide
    spray drift and chemical trespass. Maine Department of Agriculture, Food and Rural
    Resources, Augusta, ME.
    Keenan, R.E. 1984. Chips and change in the Maine woods. Maine Audubon Habitat
    1(6):20-25.
    Jennings, D.T., B. Withrow, and R.E. Keenan. 1983. Forest biology research. Miscellaneous
    Report 281. In: Forest Resources Research Advisory Committee 1982 Annual Report. A.R.
    Leighton (ed.). University of Maine Life Science and Agriculture Experiment Station.
    Keenan, R.E. 1983. The biology of Phellinus spiculosus on hickory of the southeastern United
    States. Ph.D. Dissertation. Duke University, NC.
    Keenan, R.E. 1983. Programs presented divergent views of the forest. Bangor Maine Daily
    News. April 19, 1983. p. 14.
    Bessey, E., R.E. Keenan, and R. Wrye. 1982. Formula research. In: Miscellaneous Report
    362. Forest Resources Research Advisory Committee 1981 Annual Report. A.R. Leighton,
    (ed.). University of Maine Life Science and Agriculture Experiment Station.




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000589
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20      PageID.23076 Page 139 of
    Russell E. Keenan, Ph.D.                 195                                           Page 27


    Keenan, R.E. 1982. Forest insect and disease impact. How can we cope? Maine Audubon
    Quarterly 6(1):6-7.
    Keenan, R.E., and E.W. Swain (eds). 1982. Maine firewood study final report 1980-81.
    Report# ET-15437-T9. U.S. Department Energy, Washington, DC.


    SELECTED PRESENTATIONS
    Keenan, R.E., and D. Williston. 2018. Plenary Session 4 – Fish consumption rates and data
    collection. Invited plenary presentation at the Sediment Management Work Group/U.S.
    Army Corps of Engineers Workshop on Fish Exposure Processes at Contaminated Sediment Sites.
    Vicksburg, MS. May 31.
    Keenan, R.E. 2013. Fish consumption rates: the critical factor in assessing human exposure
    to contaminated sediments. Platform presentation at the Twenty-ninth Annual
    International Conference on Soils, Sediment, Water and Energy, Amherst, MA. October 22.
    Keenan, R.E. and E.S. Ebert. 2012. Overview of human health water quality criteria
    (HHWQC). Invited presentation at the western regional meeting of the National Council
    for Air and Stream Improvement, Vancouver, WA, October 1.
    Ebert, E.S. and R.E. Keenan. 2012. Fish consumption studies and how the data are used.
    Invited presentation at the western regional meeting of the National Council for Air and
    Stream Improvement, Vancouver, WA, October 1.
    Keenan, R.E. and E. S. Ebert. 2012. Understanding risk levels used to develop human health
    water quality criteria. Invited presentation at the western regional meeting of the National
    Council of Air and Stream Improvement, Vancouver, WA, October 1.
    Keenan, R.E., P.O. Gwinn, J.D. Schell, E.A. Carlson and J.B. Silkworth. 2009. Application of
    nonlinear dose-response methods based on mode of action for polychlorinated biphenyls.
    Platform presentation at Society of Toxicology (SOT) Annual Meeting. Baltimore, MD.
    March 17.
    Keenan, R.E., P.O. Gwinn, J.D. Schell, E.A. Carlson, and J.B. Silkworth. 2008. Application
    of nonlinear dose-response methods based on mode of action for PCBs. Platform
    presentation at Society for Risk Analysis (SRA) Annual Meeting. Boston, MA. December 10.
    Keenan, R.E., P.O. Gwinn, J.D. Schell, E.A. Carlson, and J.B. Silkworth. 2008. Application
    of nonlinear dose-response methods based on mode of action shows reduced cancer risks
    from PCBs. Platform presentation at Dioxin 2008 – the 28th International Symposium on
    Halogenated Environmental Organic Pollutants and Persistent Organic Pollutants,
    Birmingham, UK. August 19.
    Keenan, R.E., and E.S. Ebert. 2007. The selection of fish consumption rates as a risk
    management decision. Poster presentation at EPA 2007 National Forum on Contaminants
    in Fish. Portland, ME. July 23.




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000590
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23077 Page 140 of
    Russell E. Keenan, Ph.D.                 195                                            Page 28


    Keenan, R.E., and J.H. Samuelian. 2005. Is TEQ enrichment of PCBs in fish tissue a
    common phenomenon? Platform presentation at Dioxin 2005 – the 25th International
    Symposium on Halogenated Environmental Organic Pollutants and Persistent Organic
    Pollutants, Toronto, Ontario. August 25.
    Keenan, R.E., and J.H. Samuelian. 2005. Is TEQ enrichment of PCBs in fish tissue a
    common phenomenon? – Implications for risk assessment. Poster presentation at EPA 2005
    National Forum on Contaminants in Fish. Baltimore, MD. September 19.
    Keenan, R.E., J.M. Hamblen, J.B. Silkworth, M.N. Gray, P.O. Gwinn, and S.B. Hamilton.
    2004. An empirical evaluation of the cancer potency of dioxin toxic equivalents (TEQs) in
    four PCB mixtures. Platform presentation at Society of Toxicology (SOT). Baltimore, MD.
    March 21-35.
    Hamblen, J.M., R.E. Keenan, J.B. Silkworth, M.N. Gray, P.O. Gwinn, E.S. Ebert, and S.B.
    Hamilton. 2003. An empirical evaluation of the potency of dioxin toxic equivalents (TEQs)
    in PCB mixtures. Poster presentation at 13th Annual Conference of the International Society
    of Exposure Analysis (ISEA). Stresa, Italy. September 22-26.
    Keenan, R.E., J.M. Hamblen, J.B. Silkworth, M.N. Gray, P.O. Gwinn, and S.B. Hamilton.
    2003. An empirical evaluation of the potency of dioxin toxic equivalents (TEQs) in several
    PCB mixtures. Poster presentation at Dioxin 2003 – the 23rd International Symposium on
    Halogenated Environmental and Persistent Organic Pollutants, Boston, MA. August 24-29.
    Swartout, J.C., P.S. Price, S. Baird, H. Carlson-Lynch, M.L. Dourson, R.E. Keenan, C.A.
    Gillis, C.W. Schmidt, and K. Thompson. 1999. Probabilistic uncertainty in reference doses.
    Second Annual Workshop on Practical Issues in the Use of Probabilistic Risk Assessment,
    University of Florida, March 2. Sarasota.
    Anderson, P.D., A.L. Nightingale, R.E. Keenan, S. Craig, and J. Patarcity. 1998. Biota to
    sediment accumulation factors for PAH, metals, and dioxin in two East Coast tidal
    marshes. Presented at the Thirteenth Annual Hydrocarbon Contaminated Soils
    Conference, University of Massachusetts, Amherst, MA. October 21.
    Price, P.S., and R.E. Keenan. 1998. Advances in non-carcinogenic risk assessment.
    Toxicology Round Table of the American Crop Protection Association. Seattle, WA.
    February 28.
    Price, P.S., and R.E. Keenan. 1998. Characterizing the RfD/MRL/ADI in a quantitative
    framework of uncertainty and variability. Annual Meeting of the Society for Risk Analysis,
    December 7.
    Price, P.S., and R.E. Keenan. 1998. Microexposure event modeling an approach to
    modeling time-varying exposures. New England Chapter – Society for Risk Analysis.
    Boston, MA. March 11.
    Price, P.S., R.E. Keenan, and B.W. Schwab. 1998. Defining the interindividual (intraspecies)
    uncertainty factor. Third Annual Workshop on Evaluation of Default Safety Factors in
    Health Risk Assessment, November 11.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000591
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23078 Page 141 of
    Russell E. Keenan, Ph.D.                 195                                               Page 29


    Price, P.S., R.E. Keenan, J.A. Rothrock, C.F. Chaisson, D.K. Waylett, M.E. Hawley, C.B.
    Sandusky, R. Sert, E. DeGraff, W.R. Muir, and J.S. Young. 1998. A case study and
    presentation of relevant issues on aggregate exposure. ILSI Aggregate Exposure Workshop
    Program. Washington, DC. February 9-10.
    Price, P.S., R.E. Keenan, and S.J. Pauwels. 1998. Using an integrated microexposure event
    and toxicokinetic model to evaluate the impact of dioxin intakes from the consumption of
    Maine freshwater fish on angler body burdens. 25th Annual Aquatic Toxicity Workshop.
    Quebec, Canada, October 21.
    Rothrock, J.A., P.S. Price, R.E. Keenan, E.S. Ebert, C.F. Chaisson, W.R. Muir. 1998. The
    application of microexposure event modeling to the evaluation of water related exposures.
    Annual Meeting of the Society for Risk Analysis, December 7.
    Iannuzzi, T.J., R.E. Keenan, and R.P. Cepko. 1997. Habitat stressors and potential PCB risks
    to wildlife receptors in Clear Creek, Bloomington, Indiana. SETAC. San Francisco, CA.
    November 19.
    Keenan, R.E., J.A. Rothrock, and P.S. Price. 1997. Should Maine’s rivers have fish advisories
    for dioxin? Society for Risk Analysis/International Society of Exposure Assessment
    Conference. Washington, DC. December 10.
    Keenan, R.E., J.A. Rothrock, and P.S. Price. 1997. Using an integrated microexposure event
    and toxicokinetic model to evaluate the need for dioxin fish advisories? Society for Risk
    Analysis Annual Meeting and Exposition. Washington, DC. December 7-10.
    Keenan, R.E., and P.S. Price. 1997. FQPA aggregate exposure and common mode of action
    assessments: new approaches. American Bar Association Section of Natural Resources,
    Energy, and Environmental Law. Environmental Quality Committee. Washington, DC.
    September 9.
    Keenan, R.E., J.H. Samuelian, T.J. Iannuzzi, S.P. Truchon, and R.P. Cepko. 1997.
    Calculation of hypothetical PCB risks to wildlife receptors in the Clear Creek Watershed,
    Bloomington, Indiana. Dioxin 97, Indianapolis, IN. August 24-29.
    Keenan, R.E. 1997. Dioxins in the environment: an overview. BFI Organics Dioxin
    Workshop, Portland, ME. June 6.
    Keenan, R.E., and P.S. Price. 1997. Characterizing the uncertainty in the reference dose
    (RfD). New England Chapter of the Society for Risk Analysis. Cambridge, MA.
    February 26.
    Keenan, R.E., J.A. Stickney, B. Mayes, C.A. Gillis, P.S. Price, and S.B. Hamilton. 1997.
    Implications of a recent feeding study on the cancer slope factor for PCB mixtures.
    Platform Presented at the 36th Annual Meeting of the Society of Toxicology (SOT).
    Cincinnati, OH. March 9-13.
    Price, P.S., R.E. Keenan, H. Carlson-Lynch, and C. Gillis. 1997. Defining the
    interindividual uncertainty factor (UHF): implications for non-cancer dose response




    10/18
                                                            Dec GMV Re: Opposition to Pl MILs 000592
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23079 Page 142 of
    Russell E. Keenan, Ph.D.                 195                                           Page 30


    modeling. Society for Risk Analysis/International Society of Exposure Assessment
    Conference. Washington, DC. December 8.
    Ebert, E.S., P.S. Price, and R.E. Keenan. 1996. Estimating exposures to dioxin-like
    compounds for subsistence anglers in North America. Dioxin 96, Amsterdam, The
    Netherlands. August 12-16.
    Keenan, R.E., E.S. Ebert, and P.S. Price. 1996. Estimating exposures of subsistence anglers.
    Society for Risk Analysis/International Society of Exposure Assessment Conference (SRA).
    New Orleans, LA. December 8-12.
    Keenan, R.E., N.W. Harrington, P.S. Price, and R.O. Richter. 1996. A comparison of
    potential risks using default point estimates, Monte Carlo modeling, and microexposure
    event analysis for evaluating impacted groundwater near the Stringfellow Superfund site.
    Superfund XVII Conference Proceedings. Washington, DC. October 15-17.
    Keenan, R.E., P.S. Price, J. McCrodden, and E.S. Ebert. 1996. Using a microexposure event
    analyses to model potential exposures to PCBs through ingestion of fish from the Upper
    Hudson River. Platform Presentation at Dioxin 96 – the 16th International Symposium on
    Chlorinated Dioxins and Related Compounds, Amsterdam, The Netherlands.
    August 12-16.
    Keenan, R.E., and K.L. Rhyne. 1996. Risk assessment in environmental law. King &
    Spalding Continuing Education Seminar, Georgia Bar Association, Atlanta. February 23-24.
    Maritato, M.C., D.W. Crawford, R.E. Keenan, and S.P. Truchon. 1996. Integrating advanced
    ecological risk assessment techniques with product life cycle impact assessments.
    Presented at 17th Annual Meeting of the Society of Environmental Toxicology and
    Chemistry, Washington, DC. November 17-21.
    Price, P.S., and R.E. Keenan. 1996. Characterization of the interindividual (UFH) factor:
    alternative models and approaches. National Health and Environmental Effects Research
    Laboratory. September 24-27.
    Price, P.S., and R.E. Keenan. 1996. An approach for extrapolating dose rate information
    from animals to humans. Society for Risk Analysis/International Society of Exposure
    Assessment Conference (SRA). December 8-12.
    Keenan, R E. 1995. Cooperative Research and Development Agreement (CRADA) to
    estimate noncancer risks from exposure to toxic substances. Presented at EPA Region 1
    Seminar on Federal Technology Transfer and Assistance Opportunities, Bath, ME. April 20.
    Keenan, R.E. 1995. What is risk? Presented at What You Need To Know About Risk
    Assessment and Why, Capitol Hill Club, Washington, DC. March 1.
    Keenan, R.E., M.H. Henning, J.A. Ducey, and E.S. Ebert. 1995. A field evaluation of the
    reproductive success of insectivorous passerines inhabiting a flood plain in the presence of
    PCBs. Presented at the Hydrocarbon Contaminated Soils Conference, New Orleans, LA.
    January 12.




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000593
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23080 Page 143 of
    Russell E. Keenan, Ph.D.                 195                                            Page 31


    Keenan, R.E., M.H. Henning, E.S. Ebert, and E.R. Algeo. 1995. Assessment of effects of PCB-
    contaminated sediments and floodplain soils on reproduction and community structure of
    insectivorous song birds. Platform presentation at Dioxin ‘95--15th International
    Symposium on Chlorinated Dioxins and Related Compounds, Edmonton, Alberta.
    August 23.
    Keenan, R.E., P.S. Price, E.S. Ebert, S.H. Su, and J.R. Harrington. 1995. Uncertainty and
    variation in indirect exposure assessments: an analysis of exposure to TCDD from a beef
    consumption pathway. Platform presentation at Dioxin 95--15th International Symposium
    on Chlorinated Dioxins and Related Compounds, Edmonton, Alberta. August 21.
    Keenan, R.E., P.S. Price, C.L. Curry, J.I. McCrodden, and J.G. Haggard. 1995. Using a
    microexposure Monte Carlo analysis to model potential exposures to PCBs through
    ingestion of fish from the upper Hudson River. Platform presentation at the Society for
    Risk Analysis Annual Meeting, Honolulu, HI. December 5.
    Keenan, R.E. 1994. Monte Carlo modeling of temporal and spatial variations in exposure.
    Presented during the Workshop on the Application of Monte Carlo Techniques to Exposure
    Assessment at the Annual Meeting of the Society for Risk Analysis, Baltimore, MD.
    December 4.
    Keenan, R.E., and P.S. Price. 1994. Development of a Monte Carlo model of uncertainty and
    variability in reference doses. Poster presentation describing a Cooperative Research and
    Development Agreement (CRADA) project between McLaren/Hart and the U.S.
    Environmental Protection Agency. Presented at the Annual Meeting of the Society of
    Toxicology, Dallas, TX. March 14.
    Keenan, R.E, M. Dourson, P.S. Price, J. Swartout, and S.H. Su. 1994. EPA and
    McLaren/Hart-ChemRisk joint project to develop a stochastic approach for assessing non-
    carcinogenic risk - A status report. Presented at the Annual Meeting of the Society for Risk
    Analysis, Baltimore, MD. December 7.
    Keenan, R.E., P.S. Price, M.H. Henning, P.E. Goodrum, M.N. Gray, and R.A. Sherer. 1994.
    Using a microexposure Monte Carlo risk assessment for dioxin in Maine fish to evaluate the
    need for fish advisories. International Society for Environmental Epidemiology/
    International Society for Exposure Assessment Joint Conference, Research Triangle Park,
    NC. September 18-21.
    Keenan, R.E., M.H. Henning, P.E. Goodrum, M.S. Gray, R.A. Sherer, and P.S. Price. 1993.
    Using a microexposure Monte Carlo risk assessment for dioxin in Maine (USA) fish to
    evaluate the need for fish advisories. Platform presentation at Dioxin ‘93 - the Thirteenth
    International Symposium on Chlorinated Dioxins and Related Compounds. Vienna,
    Austria. September 21.
    Keenan, R.E., P.S. Price, E.S. Ebert, P.E. Goodrum, M.N. Gray, and R.A. Sherer. 1993. A
    Monte Carlo risk assessment for dioxin in Maine fish: using a microexposure approach to




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000594
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23081 Page 144 of
    Russell E. Keenan, Ph.D.                 195                                           Page 32


    evaluate the need for fish advisories. 1993 TAPPI Environmental Conference, Boston, MA.
    March 31.
    Keenan, R.E. 1992. Ecological risk assessment in the 1990s. Presented at the First National
    Conference on Risk Assessment and Community Relations. General Electric Corporate
    Environmental Programs, Arlington, VA. September 15.
    Keenan, R.E. 1992. Estimating exposures to dioxin-like compounds concerning methods of
    environmental transport and resulting exposures. Presentation at the EPA Peer Review
    Workshop, Vienna, VA. September 10.
    Keenan, R.E. 1992. Concerning an evaluation of the procedures used to derive human
    health criteria for the Great Lakes Water Quality Initiative. Presentation to the EPA Science
    Advisory Board, Drinking Water Committee, Washington, DC. April 14.
    Keenan, R.E. 1992. Concerning a preliminary evaluation of the procedures used to derive
    human health and wildlife criteria for the Great Lake Water Quality Initiative. Presentation
    to the EPA Science Advisory Board, Great Lakes Water Quality Subcommittee, Chicago, IL.
    February 19.
    Keenan, R.E., E.R. Algeo, and J.W. Knight. 1992. Applying ecological risk assessment
    strategies to address environmental problems. Presented at the Seventh Annual
    Hydrocarbon Contaminated Soils Conference, University of Massachusetts, Amherst, MA.
    September 22.
    Keenan, R.E., E.R. Algeo, E.S. Ebert, and D.J. Paustenbach. 1992. Taking a risk assessment
    approach to RCRA corrective action. Presented at the RCRA Corrective Action Workshop,
    Water Environment Federation, New Orleans, LA. September 20.
    Keenan, R.E., E.S. Ebert, J.W. Knight, and N.W. Harrington. 1992. Consumption of
    freshwater fish by Maine anglers. Contributed paper to 1992 TAPPI Environmental
    Conference, Richmond, VA. April 15.
    Keenan, R.E., E.S. Ebert, J.W. Knight, N.W. Harrington, and N.L. Bonnevie. 1992.
    Consumption of freshwater fish by Maine anglers. Presented at the Exposure Session
    during the Thirteenth Annual Meeting, Society of Environmental Toxicology and
    Chemistry, Cincinnati, OH. November 11.
    Sherman, W., and R.E. Keenan. 1992. A pathway-specific description of bioaccumulation
    from multiple sources: a working hypothesis. Presented at Bioavailability of Dioxin, PCBs,
    and Metals in Aquatic Ecosystems, 1992 Rifkin Conference, Washington, DC. May 14-15.
    Keenan, R.E. 1991. Expert testimony in adjudicatory hearing before the Mississippi
    Department of Environmental Quality, NPDES Permit Limits for Leaf River Forest
    Products, Jackson, MS. December 17.
    Keenan, R.E. 1991. Presentation to the EPA Peer Review Panel of Risk Assessments for
    Land Application of Pulp and Paper Mill Sludge, Greenbelt, MD. October 2.




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000595
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23082 Page 145 of
    Russell E. Keenan, Ph.D.                 195                                           Page 33


    Keenan, R.E. 1991. Ecological risk assessment in the 1990’s. Contributed paper to
    Environmental Remediation from Cradle to Grave: An Engineering Primer for Lawyers and
    Risk Managers. Armstrong and Teasdale Attorneys at Law, St. Louis, MO. January 25.
    Keenan, R.E., E.S. Ebert, D. Gunster, J.W. Knight, E.R. Algeo, M.N. Gray, and N.W.
    Harrington. 1991. Critical risk assessment factors for establishing a water quality standard
    for 2,3,7,8-tetrachlorodibenzo-p-dioxin. Platform presentation at Dioxin ‘91 -- the Eleventh
    International Symposium on Chlorinated Dioxins and Related Compounds, Research
    Triangle Park, NC. September 26.
    Keenan, R.E., R.J. Wenning, E.S. Ebert, J.W. Knight, and C.A. Whitaker. 1991. Critical
    factors for establishing ambient water quality standards for TCDD. Contributed paper to
    1991 TAPPI Environmental Conference, San Antonio, TX. April 10.
    Keenan, R.E., E.S. Ebert, E.R. Algeo, M.M. Sauer, J.W. Knight, and R.E. Kross. 1991. A
    critical evaluation of the EPA risk assessment for pulp and paper mill sludge. Contributed
    paper to 1991 TAPPI Environmental Conference, San Antonio, TX. April 10.
    Keenan, R.E. 1990. A re-evaluation of the tumor histopathology of Kociba et al. (1978) using
    1990 criteria: implications for the risk assessment of 2,3,7,8-TCDD using the linearized
    multistage model. Keynote paper at Dioxin ‘90 - the Tenth International Symposium on
    Chlorinated Dioxins and Related Compounds, Bayreuth, West Germany. September 12.
    Keenan, R.E. 1990. Dioxin risk assessment for the Columbia River. Contributed paper to
    Dioxin '90 - Tenth International Symposium on Chlorinated Dioxins and Related
    Compounds, Bayreuth, West Germany. September 13.
    Keenan, R.E. 1990. Setting rational health-based water quality standards for dioxin. Risk
    assessment for the Columbia River. Contributed paper to 1990 TAPPI Environmental
    Conference, Seattle, WA. April 11.
    Keenan, R.E. 1990. A reevaluation of dioxin cancer potency using the linearized multistage
    model. Contributed paper to 1990 TAPPI Environmental Conference, Seattle, WA.
    April 11.
    Keenan, R.E. 1990. Examination of potential risks from exposure to dioxin in soils amended
    with sludge or ash. Presentation at a workshop sponsored by the Maine Department of
    Environmental Protection and Maine Department of Human Services, Augusta, ME.
    January 17.
    Keenan, R.E. 1990. Establishing a health-based water quality standard for dioxin in Texas.
    Presentation before the Texas Water Quality Commission, Austin, TX. July 12.
    Keenan, R.E., B.L. Finley, and A.H. Parsons. 1990. Criteria for achieving a no-action
    alternative: a case study. Contributed paper to Haztech International '90, Pittsburgh, PA.
    October 3.
    Keenan, R.E., S.A. Martin, and W.J. Gillespie. 1990. A critical evaluation of the EPA human
    health and wildlife risk assessment for pulp and paper mill sludge. Presentation to EPA




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000596
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23083 Page 146 of
    Russell E. Keenan, Ph.D.                 195                                            Page 34


    Office of Toxic Substances, Office of Solid Waste and Environmental Assessment, and
    Office of Water Programs, Washington, DC. December 12.
    Keenan, R.E., N.D. Wilson, and J.W. Knight. 1990. Looking to the 1990's: using risk
    assessment to design cost-effective solutions to environmental problems. Contributed
    paper to Haztech International '90, Pittsburgh, PA. October 3.
    Keenan, R.E., E.S. Ebert, E.R. Algeo, and M.M. Sauer. 1990. A critical evaluation of the EPA
    risk assessment for pulp and paper mill sludge. Invited lecture to: Northeast Regional
    Meeting of the National Council of the Paper Industry for Air and Stream Improvement.
    Boston, MA. October 25.
    Keenan, R.E. 1989. Risk assessment for the Columbia River. Presentation to the
    Department of Ecology, State of Washington, Department of Environmental Quality - State
    of Oregon and Environmental Protection Agency Region 10, Portland, OR. December 18.
    Keenan, R.E. 1989. Sensitivity analysis for dioxin risk assessment and implications for
    determining acceptable levels of daily exposure. Presented to the Maine Science Advisory
    Panel of the Maine Department of Human Services, Augusta, ME. November 17.
    Keenan, R.E. 1989. Uncertainties and conservatism in dioxin risk assessment. Contributed
    paper to 1989 TAPPI Environmental Conference, Orlando, FL. April 19.
    Keenan, R.E. 1989. Critical factors for consideration in setting rational health-based water
    quality criteria for dioxin. Oregon Department of Environmental Quality, Portland, OR.
    October 27.
    Keenan, R.E. 1989. Sources of uncertainty in the carcinogenic dose-response assessment of
    dioxin. Bureau of Health, Maine Department of Human Services, Augusta, ME. October 12.
    Keenan, R.E. 1989. Testimony before the North Carolina Air Toxics Committee regarding
    the development of ambient air level standards for carcinogenic pollutants, Winston-Salem,
    NC. January 12.
    Keenan, R.E., J.W. Knight, E.R. Rand, and M.M. Sauer. 1989. Assessing potential risks to
    wildlife and sportsmen from exposure to dioxin in pulp and paper mill sludge spread on
    managed woodlands. Contributed paper to Dioxin '89 - the Ninth International Symposium
    on Chlorinated Dioxins and Related Compounds, Toronto, Ontario. September 21.
    Keenan, R.E. 1988. The impacts upon human health of trace concentrations of dioxin in
    pulp and paper mill export vectors. Presentation to community leaders and the press,
    Escanaba, MI. June 30.
    Keenan, R.E. 1988. Risk-driven remediation as an approach for determining cleanup of
    contaminated land. Presentation at 1988 Groundwater Technology Southcentral Regional
    Seminar, Baton Rouge, LA. January 20.
    Keenan, R.E., M.M. Sauer, and F.H. Lawrence. 1988. Assessment of potential health risks
    from dermal exposure to dioxin in paper products. Contributed paper to Dioxin ‘88 - the




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000597
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23084 Page 147 of
    Russell E. Keenan, Ph.D.                 195                                            Page 35


    Eighth International Symposium on Chlorinated Dioxins and Related Compounds, Umea,
    Sweden. August 23.
    Keenan, R.E. 1987. Examination of potential risks from exposure to dioxin in paper mill
    sludge used to reclaim abandoned Appalachian coal mines. Contributed paper to Dioxin
    ‘87 - the Seventh International Symposium on Chlorinated Dioxins and Related
    Compounds, Las Vegas, NV. October 8.
    Keenan, R.E. 1987. Risk assessment methodology to place levels of dioxin in perspective.
    Presentation to the Pennsylvania Department of Environmental Resources, Harrisburg, PA.
    July 9.
    Keenan, R.E. 1984. Hazard communication training programs. Massachusetts Right-to-
    Know Law Seminar, Boston, MA. December 17.


    INVITED PRESENTATIONS/PANELS

    Invited Presentations
    Keenan, R.E., and D. Williston. 2018. Plenary Session 4 – Fish consumption rates and data
    collection. Invited plenary speaker at the Sediment Management Work Group/U.S. Army
    Corps of Engineers Workshop on Fish Exposure Processes at Contaminated Sediment Sites.
    Vicksburg, MS. May 31.
    Keenan, R.E., and A. Frankel. 2016. Overview of probabilistic risk assessment and decision
    analysis tools for evaluating environmental issues. Invited presentation at the 32nd Annual
    International Conference on Soils, Sediment, Water and Energy, Amherst, MA. October 18.
    Keenan, R.E., and E.S. Ebert. 2012. Overview of human health water quality criteria
    (HHWQC). Invited presentation at the western regional meeting of the National Council
    for Air and Stream Improvement, Vancouver, WA, October 1.
    Keenan, R.E. and E. S. Ebert. 2012. Understanding risk levels used to develop human
    health water quality criteria. Invited presentation at the western regional meeting of the
    National Council of Air and Stream Improvement, Vancouver, WA, October 1.
    Ebert, E.S. and R.E. Keenan. 2012. Fish consumption studies and how the data are used.
    Invited presentation at the western regional meeting of the National Council for Air and
    Stream Improvement, Vancouver, WA, October 1.
    Keenan, R.E., E.R. Algeo, and P.D. Anderson. 2007. Characterizing and interpreting fish
    consumption rates for developing human health water quality criteria. Invited speaker to
    the 2007 West Coast Conference of the National Council for Air and Stream Improvement.
    Portland, OR. September 26.
    Keenan, R.E. 2007. Quantifying interspecies variability in response to direct-acting
    compounds. Invited speaker to the 2007 EPA Toxicology and Risk Assessment Conference,
    Cincinnati, OH. April 24.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000598
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23085 Page 148 of
    Russell E. Keenan, Ph.D.                 195                                            Page 36


    Keenan, R.E., and J.B. Silkworth. 2005. The TEQ approach ignores empirical evidence
    regarding PCB toxicity and substantially over-predicts risks. Invited speaker to the
    National Academy of Science, Third Meeting of the Committee on EPA’s Exposure and
    Human Health Reassessment of TCDD and Related Compounds, Washington, DC.
    March 21.
    Keenan, R.E., E.S. Ebert, and M.H. Henning. 2004. Principle or Practice? That is the
    question: perspectives of practitioners in private practice. Invited platform presentation at
    Society for Risk Analysis (SRA) Annual Meeting. Palm Springs, CA. December 6.
    Keenan, R.E., and J.J. Loureiro. 2004. Selecting site-specific sediment management
    approaches to reduce human health and ecological risks. Invited speaker to the Centredale
    Manor Superfund Site Contaminated Sediments Technical Advisory Group of EPA.
    Providence, RI. July 15.
    Keenan, R.E., P.O. Gwinn, and M.C. Maritato. 2003. The potential impact of hormesis on
    risk assessment. Invited Platform Presentation at Non-linear Dose-Response Relationships
    in Biology, Toxicology and Medicine–An International Conference. University of
    Massachusetts, Amherst, MA. May 28.
    Keenan, R.E. 2002. Mercury – An overview about its effects on us and the environment.
    Dinner lecture to Greater Portland Dental Society Meeting, Portland, ME. September 19.
    Keenan, R.E. 2000. Applying dioxin TEQs for PCBs. Presentation of comments on behalf of
    the Polychlorinated Biphenyls Panel of the American Chemistry Council, the Utility Solid
    Waste Activities Group, and the National Electrical Manufacturers Association to the EPA
    Science Advisory Board, Dioxin Reassessment Review, Arlington, VA. November 1.
    Keenan, R.E., and P.S. Price. 1999. Tricks of the trade: principles of good practice in
    probabilistic risk assessment. Invited speaker at Second Annual Workshop on Practical
    Issues in the Use of Probabilistic Risk Assessment, University of Florida, Sarasota. March 1.
    Keenan, R.E., J.D. Avantaggio, and P.S. Price. 1997. Should Maine’s rivers have fish
    advisories for dioxin? Using an integrated microexposure event and toxicokinetic model to
    evaluate this question. Invited keynote presentation at SETAC North Atlantic Chapter
    Annual Conference. Portland, Maine. June 13-14.
    Keenan, R.E. 1993. Exposure assessment: then and now and quantum leaps in the future.
    Invited presentation at Conference on the Risk Assessment Paradigm after Ten Years:
    Policy and Practice Then, Now, and in the Future. Sponsored by EPA, Naval Medical
    Research Institute, U.S. Army Biomedical Research, and Armstrong Laboratory, Dayton,
    OH. April 5.
    Keenan, R.E., E.R. Algeo, E.S. Ebert, and D.J. Paustenbach. 1993. Taking a risk assessment
    approach to RCRA corrective action. Invited presentation at The Development of Soil,
    Sediment, and Groundwater Cleanup Standards for Contaminated Sites -- How Clean is
    Clean? Water Environment Federation, U.S. Environmental Protection Agency, and
    Agency for Toxic Substances and Disease Registry, Washington, DC. January 12.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000599
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23086 Page 149 of
    Russell E. Keenan, Ph.D.                 195                                            Page 37


    Keenan, R.E. 1991. Applying the strategy of risk assessment to address environmental
    problems. Keynote address to 1991 Annual Meeting of the First Tier Association of Railroad
    Environmental Attorneys, Jacksonville, FL. March 25.
    Keenan, R.E. 1991. Applying the strategy of risk assessment to address environmental
    problems. Guest lecture to the Graduate Program in Toxicology and Public Health,
    University of Massachusetts. Amherst, MA. April 1.
    Keenan, R.E. 1991. Issues in dioxin risk assessment. Presentation given at Seminar on
    Nuisance and Toxic Tort Litigation in the Paper Industry, Simpson Thacher & Bartlett, New
    York, NY. February 6.
    Keenan, R.E. 1991. Reevaluating the cancer potency of dioxin for regulatory purposes.
    Presentation to the Minnesota Pollution Control Agency and the Minnesota Department of
    Health, St. Paul, MN. January 10.
    Keenan, R.E., and D.J. Paustenbach. 1991. The use and misuse of risk assessment to
    address environmental problems. Dinner lecture to 1991 Mobil Oil Corporation
    Environmental Awareness Conference, Fairfax, VA. June 4.
    Keenan, R.E., and D.J. Paustenbach. 1991. The application and use of health risk
    assessment to address environmental problems. Invited paper to the Forum on Emerging
    Process Technologies, Sandoz Corporation, Glasgow, Scotland. November 18.
    Keenan, R.E., A.H. Parsons, E.S. Ebert, and J.W. Knight. 1991. Critical factors for
    establishing an ambient water quality standard for TCDD in the State of Washington.
    Presented before the Department of Ecology for the State of Washington and the
    Environmental Managers and Legal Counsel for the Member Mills of the Northwest Pulp
    and Paper Association, Seattle, WA. May 21.
    Keenan, R.E. 1990. Critical factors for establishing ambient water quality standards for
    TCDD. Invited lecture to Dioxin in Maine's Rivers: A Symposium. Bowdoin College,
    Brunswick, ME. December 1.
    Keenan, R.E., N.D. Wilson, and J.W. Knight. 1990. Looking to the 1990’s: using risk
    assessment to design cost-effective solutions to environmental problems. Invited lecture to
    1990 TAPPI New England Annual Meeting, Harwichport, MA. June 15.
    Keenan, R.E. 1990. Risk assessment for the Columbia River. Presentation to Department of
    Ecology - State of Washington and Department of Environmental Protection. State of
    Oregon. Prepared by Oregon EPA and the Northwest Pulp and Paper Association,
    April 16-20.
    Keenan, R.E. 1990. Dioxin--What are the risks? Town Hall TV Debate, Channel 2, Portland,
    OR. March 4.
    Keenan, R.E., W.R. Brown, and A.H. Parsons. 1990. An update of the scientific information
    critical to the establishment of state water quality standards. Presentation to U.S.
    Environmental Protection Agency, Region VI, Dallas, TX. October 26.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000600
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20        PageID.23087 Page 150 of
    Russell E. Keenan, Ph.D.                 195                                            Page 38


    Keenan, R.E., R.J. Wenning, and A.H. Parsons. 1990. A reevaluation of the cancer potency
    of 2,3,7,8-TCDD and determination of health-protective exposure levels. Invited lecture to
    Northeast Regional Meeting of the National Council of the Paper Industry for Air and
    Stream Improvement. Boston, MA. October 25.
    Keenan, R.E., J. Graham, A. Finkel, A. Smith, and R. Frakes. 1990. Invited Panelist,
    Workshop on Considerations in Risk Level Decision Making. Maine Department of
    Environmental Protection, Augusta, ME. September 20.
    Keenan, R.E. 1989. Potential hazards posed by run-off containing TCDD-contaminated soil.
    Invited lecture to Dioxin in Dirt--Does 1 ppb Make Sense? Resources for the Future,
    Washington, DC. November 20.
    Keenan, R.E. 1989. Examination of potential risks from exposure to dioxin in sludge used to
    reclaim abandoned strip mines. Invited lecture to professional development course The
    Risk Assessment of Environmental and Human Health Hazards, 28th Annual Meeting of
    the Society of Toxicology, Atlanta, GA. February 27.
    Keenan, R.E. 1989. Examining environmental and human health impacts. Invited lecture
    to Cornell University seminar What Happens When the Landfill Fills Up? Cornell
    University, Albany, NY. March 9.
    Keenan, R.E. 1988. How clean is clean? The use of risk-driven remediation as an approach
    to solving our hazardous waste problems. Invited paper to the seminar series On-site
    Corrective Action Solutions for RCRA/CERCLA Sites, Houston, St. Louis and San Diego.
    Keenan, R.E. 1986. Relevant issues in setting sludge utilization regulations. Invited lecture
    to 1986 NCASI Northeast Regional Meeting, Boston, MA. October 30.
    Keenan, R.E. 1985. Comparative hazard and benefits assessment via ranking scales and
    computer graphics. Invited lecture to National Risk/Benefits Assessment Policy Work
    Symposium, Ottawa, Ontario. March 7.

    Professional Meetings Organized and Chaired
    Thirty-fourth Annual International Conference on Soils, Sediments, Water and Energy of
    the Association for Environmental Health and Sciences Foundation, Special Session on New
    Challenges in Evaluating and Communicating Health Risks, Amherst, MA. 2018.
    Thirty-third Annual International Conference on Soils, Sediments, Water and Energy of the
    Association for Environmental Health and Sciences Foundation, Special Session on
    Biomonitoring – Strategies and Uses for Risk Assessment and Stakeholder Communication,
    Amherst, MA. 2017.
    Thirty-second Annual International Conference on Soils, Sediments, Water and Energy of
    the Association for Environmental Health and Sciences Foundation, Special Session on Use
    of Decision Analysis and Probabilistic Tools to Manage Environmental Risk, Amherst, MA. 2016.
    Thirty-first Annual International Conference on Soils, Sediments, Water and Energy of the
    Association for Environmental Health and Sciences Foundation, Special Session on




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000601
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20      PageID.23088 Page 151 of
    Russell E. Keenan, Ph.D.                 195                                           Page 39


    Perfluorinated Compounds of Emerging Concern—Challenges, Perspectives, and Risk
    Considerations, Amherst, MA. 2015.
    Thirtieth Annual International Conference on Soils, Sediments, Water and Energy of the
    Association for Environmental Health and Sciences Foundation, Special Session on
    Quantifying Human Exposures to Contaminants of Emerging Concern in Soils and Sediments,
    Amherst, MA. 2014.
    Twenty-Ninth Annual International Conference on Soils, Sediments, Water and Energy of
    the Association for Environmental Health and Sciences Foundation, Special Session on
    Quantifying Human Exposures to Environmental Contaminants in Soils and Sediments, Amherst,
    MA. 2013.
    Twenty-Eighth Annual International Conference on Soils, Sediments, Water and Energy of
    the Association for Environmental Health and Sciences Foundation, Special Session on
    Assessing and Managing Human Health Risks in the U.S.—Striking a Balance between Costs,
    Benefits, Efficacy, and Unintended Consequences, Amherst, MA. 2012.
    Thirty-Sixth Annual Meeting of the Society of Toxicology, Poster/Discussion Session on the
    Development and Applications of Probabilistic Reference Doses, Cincinnati, Ohio. 1997.
    Fifteenth International Symposium on Chlorinated Dioxins and Related Compounds
    (Dioxin '95), Ecotoxicology Session. Edmonton, Alberta. 1995.
    Society for Risk Analysis Annual Meeting, Workshop on Application of Monte Carlo
    Techniques to Exposure Assessment. Baltimore, MD. 1994.
    Tenth International Symposium on Chlorinated Dioxins and Related Compounds (Dioxin
    '90), Risk Assessment Discussion Session. Bayreuth, West Germany. 1990.
    Haztech International '90, Risk Assessment Sessions (2). Pittsburgh, PA. 1990.
    Ninth International Symposium on Chlorinated Dioxins and Related Compounds (Dioxin
    '89), Pulp and Paper Symposium. Toronto, Ontario. 1989.
    Fourth Annual Conference on Petroleum Contaminated Soils, Regulatory Session.
    Amherst, MA. 1989.
    Understanding Toxicology and Chemical Risk Assessment—A National Symposium for
    Risk Managers and Corporate Counsel, Conference Organizer and Chairman, University of
    Massachusetts Division of Public Health. Portland, ME. 1984.
    North American Conference on Pesticide Spray Drift and Chemical Trespass, Conference
    Organizer and Chairman, Maine Board of Pesticides Control. Portland, ME. 1984.
    R.K. Mellon/Yale University on Chemical Control and Long-Term Management of Gypsy
    Moth, Conference Organizer and Chairman. New Haven, CT. 1983.




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000602
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20           PageID.23089 Page 152 of
    Russell E. Keenan, Ph.D.                 195                                                Page 40


    TESTIMONY
    Keenan, R.E. 2019. A toxicological evaluation for establishing a reference dose (RfD) for use
    in site-specific risk assessment of sulfolane, a chemical substance without toxicity values on
    EPA’s IRIS database. Expert testimony at trial in the Superior Court for the State of Alaska
    Fourth Judicial District Court, Fairbanks, Case No. 4FA-14-01544CI (State of Alaska and City
    of North Pole v. Williams Alaska Petroleum Inc., The Williams Companies, Inc., Flint Hills
    Resources Alaska, LLC, and Flint Hills Resources, LLC).
    Keenan, R.E. 2016. An affirmative characterization of the Centredale Manor Restoration
    Project Superfund Site human health and ecological risk assessments. Expert testimony at
    trial in U.S. District Court, District of Rhode Island, Civil No. 11-023 (Emhart Industries, Inc.,
    et al. v. United States Department of the Air Force et al.). October 3, 4.
    Keenan, R.E. 2014. A characterization of potential risks to human health and an evaluation
    of ecological effects to aquatic biota due to mercury in the lower Penobscot River and
    Estuary. Expert testimony at trial in U.S. District Court, District of Maine, Civil No. 1:00-cv-
    00069-JAW (Natural Resources Defense Council et al. v. HoltraChem Manufacturing LLC et al.).
    Bangor, ME. June 20, 23, 24.
    Keenan, R.E. 2010. An assessment of attic dust samples collected in Dierks, Arkansas, using
    chemical forensic multivariate statistical methods. Expert testimony at trial before jury in
    U.S. District Court, Western District of Arkansas, Texarkana Division, Case No. 4:07cv4037
    (Rhonda Brasel, Individually and as Next Best Friend and Guardian of Christopher Albright and
    Nathan K. Thomas, et al. v. Weyerhaeuser Company, et al.). Texarkana, AR. September 27.
    Keenan, R.E. 2010. Human health implications related to corrective action alternatives at
    the former HoltraChem facility. Expert Testimony in Adjudicatory Hearing before the
    Maine Board of Environmental Protection on Appeal of Designation of Uncontrolled
    Hazardous Substance Site and Order Concerning Chlor-alkali Manufacturing Facility.
    Augusta, ME. February 2.
    Keenan, R.E. 2002. An evaluation of potential human health risks to anglers and their
    families from ingesting fish containing methyl mercury from the Penobscot River. Expert
    testimony at trial in U.S. District Court, District of Maine, Docket No. 00-69-B (Maine
    People’s Alliance & Natural Resources Defense Council, Inc. v. HoltraChem Manufacturing
    Company, LLC and Mallinckrodt, Inc.). Portland, ME. March.
    Keenan, R.E. 2001. Dioxin TEQs overstate the carcinogenic potency of PCBs. Public hearing
    testimony to the Executive Committee of the EPA Science Advisory Board, Washington,
    DC. May 15.
    Keenan, R.E. 1991. Testimony in public hearing before EPA TSCA Docket No. OPTS-62100:
    Proposed Rule for the Land Application of Sludge from Pulp and Paper Mills Using
    Chlorine and Chlorine Derivative Bleaching Processes (56 FR 21802), Washington, DC.
    October 29.




    10/18
                                                              Dec GMV Re: Opposition to Pl MILs 000603
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23090 Page 153 of
    Russell E. Keenan, Ph.D.                 195                                             Page 41


    Keenan, R.E. 1991. Rebuttal testimony in adjudicatory hearing before the Environmental
    Quality Commission of the State of Oregon regarding NPDES Waste Discharge Permits
    100715 and 100716. September 4.
    Keenan, R.E. 1991. A hazard evaluation of the metal and dioxin concentrations in the
    sludge/ash, lime mud and leachate at the James River Old Town Mill. Testimony in public
    hearing before the Old Town Planning Board, Old Town, ME. April 2.
    Keenan, R.E. 1991. Establishing a health-based water quality standard for dioxin in West
    Virginia. Testimony in public hearing before the West Virginia State Water Resources
    Board on Proposed Amendments and Revisions to State Water Resources Board, 46 CSR 1
    Title 46 Legislative Rule Series 1 Requirements Governing Water Quality Standards.
    Charleston, WV. June 20.
    Keenan, R.E. 1991. Expert testimony in public hearing concerning the petition for rule
    amendment to establish a health-based, water quality standard for 2,3,7,8,-TCDD.
    Environmental Quality Commission, Portland, OR. June 13.
    Keenan, R.E. 1991. Establishing a health-based water quality standard for dioxin in
    Alabama. Testimony in public hearing before the Alabama Environmental Management
    Commission, Montgomery, AL. January 17.
    Keenan, R.E. 1991. Establishing a health-based water quality standard for dioxin in
    Mississippi. Testimony in public hearing before the Mississippi Department of
    Environmental Quality, Starkville, MS. January 29.
    Keenan, R.E. 1991. Establishing a health-based water quality standard for dioxin in
    Mississippi. Testimony in public hearing before the Mississippi Department of
    Environmental Quality, Jackson, MS. January 30.
    Keenan, R.E. 1991. A toxicologic update concerning the carcinogenic dose response of
    dioxin. Testimony in public hearing before the Arkansas Commission of Pollution Control
    and Ecology regarding NPDES No. AR0001970 Waste Discharge Requirements for
    International Paper Company and NPDES No. AR0001210 Waste Discharge Requirements
    for Georgia-Pacific Corporation, Little Rock, AR. January 3.
    Keenan, R.E. 1991. Establishing a health-based water quality standard for dioxin in Florida.
    Testimony in public hearing before the State of Florida Environmental Regulation
    Commission, Orlando, FL. June 5.
    Keenan, R.E. 1990. Establishing a health-based water quality standard for dioxin in South
    Carolina. Testimony in public hearing before the South Carolina Water Quality
    Commission, Columbia, SC. August 1.
    Keenan, R.E. 1990. Establishing a health-based water quality standard for dioxin in North
    Carolina. Testimony in public hearing before the North Carolina Environmental
    Management Commission - Water Quality Committee, Raleigh, NC. July 11.




    10/18
                                                          Dec GMV Re: Opposition to Pl MILs 000604
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20       PageID.23091 Page 154 of
    Russell E. Keenan, Ph.D.                 195                                            Page 42


    Keenan, R.E. 1990. Determination of acceptable levels of human exposure to dioxin.
    Testimony in public hearing before the Florida Department of Environmental Regulation,
    Tallahassee, FL. May 1.
    Keenan, R.E. 1990. Amendments to Georgia water use classifications and water quality
    standards. Testimony in public hearing before the Georgia Board of Natural Resources,
    Atlanta, GA. March 13.
    Keenan, R.E. 1990. Establishing a health-based water quality standard for dioxin in
    Arkansas. Testimony in public hearing before the Arkansas Commission of Pollution
    Control and Ecology, Little Rock, AR. August 27.
    Keenan, R.E. 1990. Establishing a health-based water quality standard for dioxin in South
    Carolina. Testimony in public hearing before the South Carolina Water Quality
    Commission, Georgetown, SC. August 2.
    Keenan, R.E., E.R. Rand, M.S. Sauer, J.W. Knight, and J.M. Michaud. 1990. Examination of
    potential risks from exposure to dioxin in soils amended with sludge or ash. Testimony in
    public hearing before the New Hampshire Department of Environmental Services and the
    Towns of Milan and Berlin, Milan, NH. June 19.
    Keenan, R.E. 1990. Evaluation of emissions from proposed sludge drying operation.
    Testimony in public hearing before the Wisconsin Department of Natural Resources, Texas,
    WI. May 23.
    Keenan, R.E. 1990. L.D. 2394. - An act to clarify the process by which the Board of
    Environmental Protection regulates the discharge of toxic substances to the state's surface
    waters. Testimony in public hearing before the Maine Legislative Committee on Energy
    and Natural Resources, Augusta, ME. March 9.
    Keenan, R.E. 1990. Proposed revisions to Minnesota Water Quality Standards. Testimony
    in public hearing before the Minnesota Pollution Control Agency, St. Paul, MN. March 2.
    Keenan, R.E. 1990. Establishing a health-based water quality standard for dioxin in South
    Carolina. Testimony in public hearing before the South Carolina Water Quality
    Commission, Greenville, SC. July 31.
    Keenan, R.E. 1989. Health and environmental risks associated with recycling sludge and
    residuals. Testimony in public hearing before the Maine Land Use Regulation Commission
    regarding Proposed Changes to Chapter 10 Land Use Districts and Standards, Bangor, ME.
    April 20.
    Keenan, R.E. 1989. Testimony presented at public hearing before the California Regional
    Water Quality Control Board regarding NPDES No. CA0004065 Waste Discharge
    Requirements for Simpson Paper Company, Shasta Mill, Redding, CA.
    Keenan, R.E. 1989. Testimony presented at public hearing before the Maine Legislative Joint
    Committee on Energy and Natural Resources regarding LD1162 -- An Act Regarding
    Sludge Spreading, Augusta, ME. April 24.




    10/18
                                                           Dec GMV Re: Opposition to Pl MILs 000605
Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20     PageID.23092 Page 155 of
    Russell E. Keenan, Ph.D.                 195                                           Page 43


    Cavaney, R., R. Estridge, and R.E. Keenan. 1988. Testimony on behalf of the American
    Paper Institute before the Subcommittee on Health and the Environment of the Committee
    on Energy and Commerce, U.S. House of Representatives, Washington, DC. December 8.
    Keenan, R.E. 1988. Assessment of potential risks to consumers and to pulp and paper mill
    workers from dermal exposure to dioxin in bleached pulp, paper and pulp-based products.
    Testimony on behalf of the American Paper Institute before the U.S. Congress Office of
    Technology Assessment, Washington, DC. November 15.
    Keenan, R.E., and B.W. Found. 1988. Assessment of potential risks to humans and to
    wildlife from herbicide applications on powerline rights-of-way. Testimony in public
    hearing before the Towns of Dixfield (November 7) and Pownal (February 24), ME.
    Keenan, R.E. 1987. Assessment of potential health risks from dermal exposure to dioxin in
    paper products. Testimony presented on behalf of the American Paper Institute to the U.S.
    Environmental Protection Agency, the Food and Drug Administration, and the Consumer
    Products Safety Council, Washington, DC. October 15.
    Keenan, R.E. 1987. Potential impacts on human health and wildlife species from forestland
    application of paper mill sludge. Testimony in public hearing before the Town of Standish
    regarding S.D. Warren application to apply sludge and residuals under Chapter 567, Steep
    Falls, ME. September 12.
    Keenan, R.E. 1986. Potential impacts on wildlife from dioxin-containing sludges.
    Testimony in public hearing before Maine Board of Environmental Protection regarding
    Proposed Amendment to Chapter 567 Dioxin Standards, Rules for Land Application of
    Sludge and Residuals, Augusta, ME. April 16.
    Lawrence, F.H., and R.E. Keenan. 1986. Assessment of human health risks and potential
    impacts on terrestrial wildlife from exposure to dioxin in BYPRO paper mill sludge used to
    reclaim abandoned strip mine sites. Testimony in public hearing before the Ohio
    Environmental Protection Agency, Logan, OH. September 25.




    10/18
                                                         Dec GMV Re: Opposition to Pl MILs 000606
Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20   PageID.23093 Page 156 of
                                       195




    APPENDIX B
    DATA SOURCES AND SUMMARIES FOR
    SPOKANE RIVER SURFACE WATER,
    SEDIMENT, AND GAMEFISH




                                                 Dec GMV Re: Opposition to Pl MILs 000607
Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                  PageID.23094 Page 157 of
                                                  195
 Expert Report of Russell E. Keenan, Ph.D.
 Appendix B. Data Sources and Summaries for Spokane River Surface Water, Sediment, and Gamefish     November 15, 2019



                                                  PREFACE

 This appendix provides the data sources and total polychlorinated biphenyls (PCBs)
 concentrations in surface water, sediments, and fish tissue that I relied upon for my expert
 report.

 Surface water, sediments, and gamefish have been collected from the Spokane River for a
 number of years. To have an appropriate representation of the hypothetical current risks from
 concurrent exposures to all of these media, only those samples collected from similar periods
 were used for my analysis. I used the surface water sample collection years, which were in 2003
 and from 2012 through 2017, to guide the selection of sediment and gamefish samples for my
 assessment. Therefore, I relied on sediment samples that were collected from 2003, 2004, and
 2013, and gamefish samples that were collected from 2001, 2003, 2004, 2005, and 2012 for my
 analysis. Gamefish collected in 2001 were included in my analysis because they represented a
 large data set of samples collected from Long Lake.

 Total PCBs were calculated as the sum of the reported Aroclor PCBs (TotPCBar) or as the sum of
 reported PCB congeners (TotPCBcong). Analytical results that were rejected by the original data
 sources were excluded from the total PCBs calculations. 1 A minimum analysis of 150 PCB
 congeners was used as a threshold for calculating TotPCBcong. I selected this value because it
 corresponds to the minimum number of PCB congeners or coeluting PCB congener groups that
 are typically evaluated using high resolution gas chromatography/mass spectrometry methods,
 such as EPA Method 1668 (USEPA 2010 2). When data sources reported both Aroclor PCB and
 PCB congener data for the same samples, I used the larger of the two results as the total PCBs
 concentration for those samples.

 In cases where samples were collected as field duplicates, I combined the results from the
 sample-duplicate pairs using the following decision rules before summarizing and evaluating
 the results:

     •    If PCBs were detected in both the sample and duplicate, the average of the sample-
          duplicate pair was used as the combined sample results.
     •    If PCBs were detected in either the sample or duplicate but not both, then the detected
          result was used as the combined sample result.




 1 This rarely occurred across the data sets. An exception was the Aroclor PCB analyses for the surface water samples
 collected under Study ID SGOL001, where all but one of the sample results were rejected.
 2 USEPA. 2010. Method 1668C: Chlorinated biphenyl congeners in water, soil, sediment, biosolids, and tissue by

 HRGC/HRMS. EPA-820-R-10-005. U.S. Environmental Protection Agency, Office of Water, Office of Science and
 Technology. April.


 Integral Consulting Inc.                                 B-1
                                                                         Dec GMV Re: Opposition to Pl MILs 000608
Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                  PageID.23095 Page 158 of
                                                  195
 Expert Report of Russell E. Keenan, Ph.D.
 Appendix B. Data Sources and Summaries for Spokane River Surface Water, Sediment, and Gamefish   November 15, 2019



     •    If PCBs were not detected in either the sample or duplicate, then the combined sample
          result was treated as a non-detect at the larger of the two non-detect results.

 The subareas of the Spokane River and features (e.g., dams) and river miles that define them are
 shown in Table B-1. The dam reaches in the Spokane River correspond to those shown on the
 Washington State Department of Health (WDOH 2009 3) fish consumption advisory map, with
 the following additions:

     •    The Upper Falls Dam and Monroe Street Dam within the City of Spokane are located
          within the Upriver Dam to Nine Mile Dam reach.
     •    Only one sediment sample was collected between Long Lake Dam and Little Falls Dam,
          located at River Mile 29, 4 so a separate subarea bounded downstream by Little Falls
          Dam was not developed.

 The Washington State portion of the Spokane River consists of the Middle and Lower Spokane
 watersheds, which correspond to the Washington State Department of Ecology (Ecology) Water
 Resource Inventory Area (WRIAs) 57 and 54, respectively. Lake Roosevelt is contained within
 three Ecology WRIA watersheds (Upper, Middle, and Lower). Only the gamefish samples
 collected from within Lower Lake Roosevelt (WRIA 53) and the southern portion of Middle
 Lake Roosevelt (WRIA 58) were included in this assessment. The evaluated boundaries within
 Lake Roosevelt extend from the Grand Coulee Dam north (upstream) to Barnaby Island. 5 These
 bound the location where the Spokane River discharges to the Lake Roosevelt.

 I evaluated the media-specific total PCBs results in the following ways:

     •    Surface Water: The Spokane River surface water results were summarized on a river-
          wide basis (the portion of the Spokane River from the Idaho-Washington border to the
          junction with Lake Roosevelt) and also by river reach (Tables B-2a-c).
          The surface water sample collection methods varied across the source data sets. For
          example, Ecology Study ID WHOB003 ("Assessment of Methods for Sampling Low-
          Level Toxics in Surface Waters") reported results for samples collected by hand grab and
          submersible electric pumps. The data were used regardless of the collection methods.
     •    Surface Sediments: The Spokane River sediment results were summarized on a river-
          wide basis and by the four river reaches (Tables B-3a-c).
     •    Gamefish: The Spokane River gamefish results were summarized on a river-wide plus
          Lake Roosevelt basis, as well as by the four dam reaches and Lake Roosevelt


 3 WDOH. 2009. Spokane River Safe Fishing Guide. DOH 334-123. Available at:
 https://www.doh.wa.gov/Portals/1/Documents/Pubs/334-123.pdf. Washington State Department of Health.
 4 https://www.nwcouncil.org/reports/columbia-river-history/spokaneriver

 5 The GIS latitude and longitude coordinates are 47.956 and -118.981 for the Grand Coulee Dam and 48.437 and

  -118.216 for Barnaby Island.


 Integral Consulting Inc.                                 B-2
                                                                         Dec GMV Re: Opposition to Pl MILs 000609
Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                  PageID.23096 Page 159 of
                                                  195
 Expert Report of Russell E. Keenan, Ph.D.
 Appendix B. Data Sources and Summaries for Spokane River Surface Water, Sediment, and Gamefish   November 15, 2019



          (Tables B-4a-d). As stated earlier, the Lake Roosevelt samples I included in my analyses
          were collected from Lower Lake Roosevelt and the southern portion of Middle Lake
          Roosevelt.

 The sampling locations for surface water, surface sediments, and gamefish are shown in
 Figures B-1, B-2, and B-3, respectively.



                                     List of Appendix B Figures
 Figure B-1. Surface Water Sampling Locations for PCBs in the Spokane River

 Figure B-2. Surface Sediment Sampling Locations for PCBs in the Spokane River

 Figure B-3. Gamefish Sampling Locations for PCBs in the Spokane River and Lake Roosevelt



                                      List of Appendix B Tables
 Table B-1.       Spokane River and Lake Roosevelt Subarea Designations for Surface Water,
                  Sediments, and Gamefish Samples


 Surface Water
 Table B-2a. Summary of Ecology Studies, Collection Years, and Analytical Methods for Surface
             Water PCBs
 Table B-2b. Concentrations of Total PCBs in Surface Water Samples Collected from the
             Spokane River

 Table B-2c. Summary of Total PCBs Concentrations for Surface Water Samples Collected from
             the Spokane River by Reach



 Surface Sediments
 Table B-3a. Summary of Ecology Studies, Collection Years, and Analytical Methods for Surface
             Sediment PCBs
 Table B-3b. Concentrations of Total PCBs in Surface Sediment Samples Collected from the
             Spokane River




 Integral Consulting Inc.                                 B-3
                                                                         Dec GMV Re: Opposition to Pl MILs 000610
Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                  PageID.23097 Page 160 of
                                                  195
 Expert Report of Russell E. Keenan, Ph.D.
 Appendix B. Data Sources and Summaries for Spokane River Surface Water, Sediment, and Gamefish   November 15, 2019



 Table B-3c. Summary of Total PCBs Concentrations in Surface Sediments from the Spokane
             River by Reach and ProUCL Outputs


 Gamefish
 Table B-4a. Summary of Ecology Studies, Collection Years, and Analytical Methods for
             Spokane River and Lake Roosevelt Gamefish Total PCBs

 Table B-4b. Summary of Spokane River and Lake Roosevelt PRA Gamefish Groups and
             Associated Species with Aroclor PCB or PCB Congener Data

 Table B-4c. Total PCBs Concentrations in PRA Gamefish Collected from the Spokane River
             and Lake Roosevelt

 Table B-4d. Summary of Total PCBs Concentrations by PRA Gamefish Collected from the
             Spokane River and Lake Roosevelt




 Integral Consulting Inc.                                 B-4
                                                                         Dec GMV Re: Opposition to Pl MILs 000611
Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20   PageID.23098 Page 161 of
                                       195




    Figures




                                                 Dec GMV Re: Opposition to Pl MILs 000612
                                                                                                                                                                                                                      Case 2:15-cv-00201-SMJ           ECF No. 422-23 filed 01/28/20           PageID.23099 Page 162 of
                                                                                                                                                                                                                                                                     195




                                                                                                                                                                                                                                                                                                     Washington

                                                                                                                                                                                                      RM 10

                                                                                                                                                                           RM 0




                                                                                                                                                                                                                                                       RM 40       RM 50
                                                                                                                                                                                                                                    RM 30
                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                        (!(
N:\GIS\Projects\C1710_WestCoastLitigation_CSA\Production_MXDs\Spokane\2019\Figure B-1 Spokane_Surface_Water_Sample_Locations.mxd 11/8/2019 1:52:36 PM




                                                                                                                                                                                                                                       Long Lake Dam
                                                                                                                                                                                                                           Little
                                                                                                                                                                                                              RM 20   Falls Dam
                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                (   RM 60
                                                                                                                                                                                                                                                                    Nine Mile Dam



                                                                                                                                                                                                                                                                                                                                                           RM 100
                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                                                                                  Post
                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                            (       RM 90
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                       (        Falls Dam
                                                                                                                                                                                                                                                                                                  RM 70      RM 80 !
                                                                                                                                                                                                                                                                                                                   (                        !
                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                (   !
                                                                                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                                                                                                              Upriver Dam
                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                Surface Water Sample Location                                                                                                             Upper
                                                                                                                                                            !
                                                                                                                                                            (                                                                                                                                   (( !
                                                                                                                                                                                                                                                                                                !! (
                                                                                                                                                                                                                                                                                                Monroe    Falls Dam
                                                                                                                                                                                                                                                                                            Street Dam
                                                                                                                                                                Northern Lake Coeur d'Alene to Post Falls
                                                                                                                                                                Dam

                                                                                                                                                                Post Falls Dam to Upriver Dam

                                                                                                                                                                Upriver Dam to Nine Mile Dam

                                                                                                                                                                Nine Mile Dam to Long Lake Dam

                                                                                                                                                                Long Lake Dam to Lake Roosevelt

                                                                                                                                                                Lake Roosevelt

                                                                                                                                                            #
                                                                                                                                                            *   Spokane River Dam

                                                                                                                                                            E   Spokane River Mile


                                                                                                                                                        Notes:
                                                                                                                                                        Spokane River miles are courtesy of USGS.
                                                                                                                                                        Basemap imagery is courtesy of Esri and is
                                                                                                                                                        for reference purposes only.



                                                                                                                                                                                                  ¯
                                                                                                                                                        0           3            6

                                                                                                                                                                   Miles




                                                                                                                                                                                                                                                                                                                                                Figure B-1.
                                                                                                                                                                                                                                                                                                                                                Surface Water Sampling Locations for PCBs
                                                                                                                                                                                                                                                                                                                                                in the Spokane River



                                                                                                                                                                                                                                                                                                                                                       Dec GMV Re: Opposition to Pl MILs 000613
                                                                                                                                                                                                          Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20       PageID.23100 Page 163 of
                                                                                                                                                                                                                                                            195




                                                                                                                                                                                                                                                                                       Washington


                                                                                                                                                                                      RM 10


                                                                                                                                                   RM 0                                                                                                         !
                                                                                                                                                                                                                                                                (
                                                                                                                                                                                              !
                                                                                                                                                                                              (

                                                                                                                                                                                                                                                                        RM 50
                                                                                                                                                                                                                                                        RM 40
N:\GIS\Projects\C1710_WestCoastLitigation_CSA\Production_MXDs\Spokane\2019\Figure B-2 Spokane_Sediment_Sample_Locations.mxd 11/8/2019 1:58:51 PM




                                                                                                                                                                                                                          RM 30                                     !
                                                                                                                                                                                                                                                                    (
                                                                                                                                                                                                                          !
                                                                                                                                                                                                                          (
                                                                                                                                                                                                                              Long Lake Dam        !
                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                 Little                       !
                                                                                                                                                                                                                                              (
                                                                                                                                                                                                            Falls Dam
                                                                                                                                                                                                  RM 20                                                                               !
                                                                                                                                                                                                                                                                                      (

                                                                                                                                                                                                                                                                                Nine Mile Dam   RM 60




                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                  (

                                                                                                                                                        !
                                                                                                                                                        (   Sediment Sample Location                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                    !(                              RM 90
                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                   (!
                                                                                                                                                                                                                                                                                                                                    (         !
                                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                              (                             !
                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                            Post Falls Dam to Upriver Dam                                                                                                                                  RM 80 !
                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                 (!
                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                  (!
                                                                                                                                                                                                                                                                                                                                   (Upriver Dam
                                                                                                                                                                                                                                                                                                            RM 70               !
                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                        !(
                                                                                                                                                            Upriver Dam to Nine Mile Dam
                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                     (!!
                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                            Nine Mile Dam to Long Lake Dam                                                                                                                  Monroe   Upper
                                                                                                                                                                                                                                                                                                        Street Dam   Falls Dam
                                                                                                                                                            Long Lake Dam to Lake Roosevelt

                                                                                                                                                            Lake Roosevelt

                                                                                                                                                        #
                                                                                                                                                        *   Spokane River Dam

                                                                                                                                                        E   Spokane River Mile



                                                                                                                                                    Notes:
                                                                                                                                                    Spokane River miles are courtesy of USGS.
                                                                                                                                                    Basemap imagery is courtesy of Esri and is
                                                                                                                                                    for reference purposes only.



                                                                                                                                                                                              ¯
                                                                                                                                                    0              3              6

                                                                                                                                                                  Miles




                                                                                                                                                                                                                                                                                                                                  Figure B-2.
                                                                                                                                                                                                                                                                                                                                  Surface Sediment Sampling Locations for PCBs
                                                                                                                                                                                                                                                                                                                                  in the Spokane River



                                                                                                                                                                                                                                                                                                                                         Dec GMV Re: Opposition to Pl MILs 000614
                                                                                                                                                                                                              Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20           PageID.23101 Page 164 of
                                                                                                                                                                                                                                                     195




                                                                                                                                                                                                                                                                                    Washington



                                                                                                                                                                                                                      RM 10
                                                                                                                                                       !
                                                                                                                                                       (
                                                                                                                                                                                                       RM 0



                                                                                                                                                                                                                                                                       RM 40     RM 50
                                                                                                                                                                                                                                                     RM 30
                                                                                                                                                                                                                                                                      (!
                                                                                                                                                                                                                                                                      !(
                                                                                                                                                                                                                                                      Long Lake Dam
N:\GIS\Projects\C1710_WestCoastLitigation_CSA\Production_MXDs\Spokane\2019\Figure B-3 Spokane_Gamefish_Sample_Locations.mxd 11/8/2019 1:59:33 PM




                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                               RM 20        Little                                        !
                                                                                                                                                                                                                                                                                          (!
                                                                                                                                                                                                                                                                                           (!
                                                                                                                                                                                                                                       Falls Dam                                            (
                                                                                                                                                                                                                                                                                                RM 60
                                                                                                                                                                                                                                                                                Nine Mile Dam


                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                 (                                                                RM 100
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                  (                                                                     Post
                                                                                                                                                                                                                                                                                                                                    (!
                                                                                                                                                                                                                                                                                                                                    !(           RM 90                Falls Dam
                                                                                                                                                                                                                                                                                                      RM 70   Upriver Dam
                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                  (         RM 80
                                                                                                                                                                                                                                                                                                                (Upper
                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                       Monroe     Falls Dam
                                                                                                                                                       !
                                                                                                                                                       (   Gamefish Sample Locations                                                                                                               Street Dam

                                                                                                                                                           Northern Lake Coeur d'Alene to Post Falls
                                                                                                                                                           Dam

                                                                                                                                                           Post Falls Dam to Upriver Dam

                                                                                                                                                           Upriver Dam to Nine Mile Dam

                                                                                                                                                           Nine Mile Dam to Long Lake Dam

                                                                                                                                                           Long Lake Dam to Lake Roosevelt

                                                                                                                                                           Lake Roosevelt

                                                                                                                                                       #
                                                                                                                                                       *   Spokane River Dam

                                                                                                                                                       E   Spokane River Mile



                                                                                                                                                   Notes:
                                                                                                                                                   Spokane River miles are courtesy of USGS.
                                                                                                                                                   Basemap imagery is courtesy of Esri and is
                                                                                                                                                   for reference purposes only.



                                                                                                                                                                                             ¯
                                                                                                                                                   0         3        6

                                                                                                                                                            Miles




                                                                                                                                                                                                                                                                                                                                         Figure B-3.
                                                                                                                                                                                                                                                                                                                                         Gamefish Sampling Locations for PCBs
                                                                                                                                                                                                                                                                                                                                         in the Spokane River and Lake Roosevelt



                                                                                                                                                                                                                                                                                                                                                Dec GMV Re: Opposition to Pl MILs 000615
Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20   PageID.23102 Page 165 of
                                       195




    Tables




                                                 Dec GMV Re: Opposition to Pl MILs 000616
                               Case 2:15-cv-00201-SMJ               ECF No. 422-23 filed 01/28/20                  PageID.23103 Page 166 of
                                                                                  195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                     November 15, 2019
Appendix B



             Table B-1. Spokane River and Lake Roosevelt Subarea Designations for Evaluated Surface Water, Sediments, and Gamefish
             Samples
                                                                                                                                  PCB Data Available
                                                                                                                             Surface   Surface
                       Watersheds                   Subareas or Dam Reaches               Spokane River Mile Ranges           Water   Sediment Gamefish

                                              Idaho boundary (near Post Falls Dam)
             Middle Spokane River                                                                RM 74.2 to 102                                             
                                              to Upriver Dam
             Middle Spokane River             Upriver Dam to Nine Mile Dam                      RM 58 to RM 74.2                                            
                                              Nine Mile Dam to Long Lake Dam
             Lower Spokane River                                                                RM 34 to RM 58                                              
                                              (Long Lake)
                                              Long Lake Dam to Lake Roosevelt
             Lower Spokane River                       (a)                                       RM 0 to RM 34                                              
                                              Juncture
             Lake Roosevelt                   Lower Lake Roosevelt and southern
                                                                                                       NA                                     (b)
                                                                                                                                                              
             (see note)                       portion of Middle Lake Roosevelt
             Notes:
               The Upper Falls Dam and Monroe Street Dam within the City of Spokane are located within the Upriver Dam to Nine Mile Dam subarea.

               Little Falls Dam is located at RM 29 (https://www.nwcouncil.org/reports/columbia-river-history/spokaneriver) but there was only one sediment
               sample collected between Long Lake Dam and Little Falls Dam so a separate subarea bounded by Little Falls Dam was not developed.

               Lake Roosevelt includes three Ecology WRIA watersheds (Upper, Middle and Lower). Only those samples collected from Lower Lake Roosevelt
               (WRIA 53) and the southern portion of Middle Lake Roosevelt (WRIA 58) were included in this assessment. These reaches bound the location
               where the Spokane River discharges to the lake.

               Ecology = Washington State Department of Ecology
               NA = not applicable
               PCB = polychlorinated biphenyl
               RM = river mile
               WRIA = Water Resource Inventory Area
               a
                   The Long Lake Dam to Lake Roosevelt juncture reach is also identified as the "Spokane Arm of Lake Roosevelt."
               b
                The sediment samples from Lake Roosevelt with available PCB data were far from the juncture with the Spokane River (e.g., near the Grand
               Coulee Dam) and were excluded from this analysis.




Integral Consulting Inc.                                                          Page 1 of 1
                                                                                                                           Dec GMV Re: Opposition to Pl MILs 000617
                                 Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                     PageID.23104 Page 167 of
                                                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                        November 15, 2019
Appendix B



 Table B-2a. Summary of Ecology Studies, Collection Years, and Analytical Methods for Surface Water PCBs
                                                                                Analytical         Aroclor     PCB         Collection
   EIM Study ID                             Description                          Method            PCBs      Congeners      Years                      Comment
                      Spokane River Toxics Preliminary Monitoring 2012
                                                                                                                                         Reported results for 182 to 187 PCB
 BERA0009             through 2013 - In Support of the Long-term Toxics      EPA 1668C                                    2012, 2013
                                                                                                                                         congeners or congener groups.
                      Monitoring Strategy
                      Spokane River PCBs and Other Toxics: Long-Term                                                                     Reported results for 159 PCB congeners
 BERA0012                                                                    EPA 1668C                                       2016
                      Monitoring at the Spokane Tribal Boundary                                                                          or congener groups.
                      Spokane River PCB Source Assessment 2003-2007                                                                      Reported results for 163 PCB congeners
 DSER0010                                                                    EPA 1668A                                       2003
                      (formerly Spokane River PCB TMDL)                                                                                  or congener groups.
 EA0318               Riverfront Park Spokane                                EPA 608                                         2016       Analyzed for 9 Aroclor PCBs.
                      Spokane River Regional Toxics Task Force 2014
                                                                                                                                         Reported results for 159 PCB congeners
 SRRTTF-2014          Synoptic Dry Weather Survey and Confidence             EPA 1668C                                       2014
                                                                                                                                         or congener groups.
                      Testing for PCBs in Surface Water
                      Spokane River Regional Toxics Task Force 2015                                                                      Reported results for 159 PCB congeners
 SRRTTF-2015                                                                 EPA 1668C                                       2015
                      Synoptic Dry Weather Survey                                                                                        or congener groups.
                      Spokane River Regional Toxics Task Force 2016                                                                      Reported results for 159 PCB congeners
 SRRTTF-2016                                                                 EPA 1668C                                       2016
                      Monthly Monitoring                                                                                                 or congener groups.
                      Assessment of Methods for Sampling Low-Level                                                                       Reported results for 159 PCB congeners
 WHOB003                                                                     EPA 1668C                                       2017
                      Toxics in Surface Waters                                                                                           or congener groups.
 Notes:
   Descriptions from Ecology EIM database (https://ecology.wa.gov/Research-Data/Data-resources/Environmental-Information-Management-database).
   The results for the single sample collected in the Spokane River in EIM Study ID "EA0318" was also reported in EIM Study ID "VCEA0318".
   Ecology = Washington State Department of Ecology
   EIM = Environmental Information Management System
   EPA = U.S. Environmental Protection Agency
   PCB = polychlorinated biphenyl
   TMDL = total maximum daily load




Integral Consulting Inc.                                                             Page 1 of 1
                                                                                                                                Dec GMV Re: Opposition to Pl MILs 000618
                                                                        Case 2:15-cv-00201-SMJ          ECF No. 422-23 filed 01/28/20           PageID.23105 Page 168 of
                                                                                                                      195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                        November 15, 2019
Appendix B


               Table B-2b. Concentrations of Total PCBs in Surface Water Samples Collected from the Spokane River
                                                                                                                                                                        Aroclor or
                                                                                         Date        Year    Sample           Parent                                    Congener     Total PCB    Location    Location
                    Study ID          Sample ID   Location ID      Reach               Collected   Collected  Type            Sample     Conc     Units Flag Detected     Count        Type       Latitude   Longitude   Comment
                                                           Post Falls Dam to
               BERA0009             1210040-01 Stateline                              10/24/2012     2012           S                   0.0000409 ppb   U      No          187       TotPCBcong   47.6977    -117.0424     [1]
                                                           Upriver Dam
                                               UPRIVER DAM Post Falls Dam to
               BERA0009             1210040-02                                        10/24/2012     2012           S                   0.0000246 ppb          Yes         187       TotPCBcong   47.6850    -117.3283
                                               SW          Upriver Dam
                                                           Upriver Dam to Nine
               BERA0009             1210040-03 57A123                                 10/24/2012     2012           S                   0.0000169 ppb          Yes         187       TotPCBcong   47.6564    -117.4552
                                                           Mile Dam
                                                           Upriver Dam to Nine
               BERA0009             1210040-04 SPMDTR-SPOK                            10/24/2012     2012           S                   0.0000234 ppb          Yes         187       TotPCBcong   47.7747    -117.5444
                                                           Mile Dam
                                                           Long Lake Dam to
               BERA0009             1210040-05 Chamokane                              10/24/2012     2012           S                   0.0000142 ppb          Yes         187       TotPCBcong   47.8375    -117.8483
                                                           Lake Roosevelt
                                                           Post Falls Dam to
               BERA0009             1305006-01 Stateline                               5/23/2013     2013           S                    0.000112 ppb          Yes         182       TotPCBcong   47.6977    -117.0424
                                                           Upriver Dam
                                               UPRIVER DAM Post Falls Dam to
               BERA0009             1305006-02                                         5/23/2013     2013           S                   0.0000676 ppb          Yes         182       TotPCBcong   47.6850    -117.3283
                                               SW          Upriver Dam
                                                           Upriver Dam to Nine
               BERA0009             1305006-03 57A123                                  5/23/2013     2013           S                    0.000193 ppb          Yes         182       TotPCBcong   47.6564    -117.4552
                                                           Mile Dam
                                                           Upriver Dam to Nine
               BERA0009             1305006-04 SPMDTR-SPOK                             5/23/2013     2013           S                    0.000106 ppb          Yes         182       TotPCBcong   47.7747    -117.5444
                                                           Mile Dam
                                                           Long Lake Dam to
               BERA0009             1305006-05 Chamokane                               5/23/2013     2013           S                    0.000048 ppb          Yes         182       TotPCBcong   47.8375    -117.8483
                                                           Lake Roosevelt
                                                           Long Lake Dam to
               BERA0012             1602016-13 UGM                                     1/26/2016     2016           S                   0.0000294 ppb          Yes         159       TotPCBcong   47.8451    -117.8651
                                                           Lake Roosevelt
                                                           Long Lake Dam to
               BERA0012             1602016-14 UGM                                     1/26/2016     2016       FD         1602016-13   0.0000303 ppb          Yes         159       TotPCBcong   47.8451    -117.8651
                                                           Lake Roosevelt
                                                           Post Falls Dam to
               DSER0010             3438100    HARVARD                                10/20/2003     2003           S                    0.000556 ppb   U      No          150       TotPCBcong   47.6837    -117.1104     [1]
                                                           Upriver Dam
                                                           Post Falls Dam to
               DSER0010             3448100    PLANTEFRY                              10/28/2003     2003           S                    0.000545 ppb   U      No          163       TotPCBcong   47.6976    -117.2456     [1]
                                                           Upriver Dam
                                                           Upriver Dam to Nine
               DSER0010             3454105    NINEM SPM                               11/3/2003     2003           S                     0.00013 ppb          Yes         163       TotPCBcong   47.7264    -117.5131
                                                           Mile Dam
                                                           Post Falls Dam to
               EA0318               HSBDW-11231HSBDW                                  11/23/2016     2016           S                       0.021 ppb   U      No           9         TotPCBar    47.6615    -117.4213     [2]
                                                           Upriver Dam
                                                           Post Falls Dam to
               SRRTTF-2014          L21456-5   SRRTTF_SR8a                             5/13/2014     2014       (FD)             NA     0.0000457 ppb          Yes         159       TotPCBcong   47.6792    -117.2137     [3]
                                                           Upriver Dam
                                                           Post Falls Dam to
               SRRTTF-2014          L21466-11  SRRTTF_SR8a                             5/17/2014     2014           S                   0.0000646 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                           Upriver Dam
                                                           Post Falls Dam to
               SRRTTF-2014          L21466-12  SRRTTF_SR8a                             5/17/2014     2014       FD          L21466-11   0.0000863 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                           Upriver Dam
                                                           Post Falls Dam to
               SRRTTF-2014          L21466-15  SRRTTF_SR8a                             5/19/2014     2014           S                   0.0000701 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                           Upriver Dam
                                                           Post Falls Dam to
               SRRTTF-2014          L21466-16  SRRTTF_SR8a                             5/19/2014     2014       FD          L21466-15   0.0000752 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                           Upriver Dam
                                                           Post Falls Dam to
               SRRTTF-2014          L21466-4   SRRTTF_SR8a                             5/15/2014     2014           S                   0.0000742 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                           Upriver Dam




Integral Consulting Inc.                                                                                                Page 1 of 7
                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 000619
                                                                           Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20         PageID.23106 Page 169 of
                                                                                                                        195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                     November 15, 2019
Appendix B


               Table B-2b. Concentrations of Total PCBs in Surface Water Samples Collected from the Spokane River
                                                                                                                                                                        Aroclor or
                                                                                            Date        Year    Sample        Parent                                    Congener     Total PCB    Location    Location
                    Study ID          Sample ID     Location ID           Reach           Collected   Collected  Type         Sample     Conc     Units Flag Detected     Count        Type       Latitude   Longitude   Comment
                                                                  Post Falls Dam to
               SRRTTF-2014          L21466-5      SRRTTF_SR8a                             5/15/2014    2014      FD          L21466-4    0.000119 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21476-5      SRRTTF_SR8a                             5/13/2014    2014         S                    0.000109 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21531-1      SRRTTF_SR8a                             5/13/2014    2014         S                   0.0000632 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21476-1      SRRTTF_SR8a                             5/21/2014    2014         S                   0.0000616 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21531-2      SRRTTF_SR8a                             5/21/2014    2014      FD          L21476-1   0.0000671 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21874-10     SRRTTF_SR7                              8/12/2014    2014         S                     0.00019 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21874-14     SRRTTF_SR1                              8/12/2014    2014         S                    0.000184 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21874-16     SRRTTF_SR1                              8/12/2014    2014      FD         L21874-14     0.00022 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21874-17     SRRTTF_SR3                              8/12/2014    2014         S                    0.000181 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21874-22     SRRTTF_SR9                              8/14/2014    2014         S                     0.00007 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21874-8      SRRTTF_SR4                              8/13/2014    2014         S                    0.000195 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21874-9      SRRTTF_SR9                              8/12/2014    2014         S                   0.0000536 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21877-81     SRRTTF_SR1                              8/12/2014    2014         S                    0.000165 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21877-87     SRRTTF_SR3                              8/12/2014    2014         S                    0.000155 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21877-88     SRRTTF_SR4                              8/13/2014    2014         S                    0.000148 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21877-91 i   SRRTTF_SR7                              8/12/2014    2014         S                    0.000133 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21877-93 i   SRRTTF_SR9                              8/12/2014    2014         S                   0.0000688 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21902-12     SRRTTF_SR4                              8/14/2014    2014         S                     0.00023 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21902-13     SRRTTF_SR7                              8/14/2014    2014         S                    0.000151 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21902-14     SRRTTF_SR7                              8/16/2014    2014         S                     0.00019 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21902-15     SRRTTF_SR4                              8/16/2014    2014         S                    0.000157 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21902-16     SRRTTF_SR1                              8/16/2014    2014         S                    0.000218 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam




Integral Consulting Inc.                                                                                                Page 2 of 7
                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 000620
                                                                           Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20         PageID.23107 Page 170 of
                                                                                                                        195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                     November 15, 2019
Appendix B


               Table B-2b. Concentrations of Total PCBs in Surface Water Samples Collected from the Spokane River
                                                                                                                                                                        Aroclor or
                                                                                            Date        Year    Sample        Parent                                    Congener     Total PCB    Location    Location
                    Study ID          Sample ID     Location ID           Reach           Collected   Collected  Type         Sample     Conc     Units Flag Detected     Count        Type       Latitude   Longitude   Comment
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21902-11     SRRTTF_SR3                              8/14/2014    2014         S                    0.000197 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21902-19     SRRTTF_SR3                              8/14/2014    2014      FD         L21902-11    0.000162 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21902-20     SRRTTF_SR3                              8/16/2014    2014         S                    0.000327 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21902-23     SRRTTF_SR9                              8/16/2014    2014         S                    0.000049 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21902-8      SRRTTF_SR4                              8/18/2014    2014         S                    0.000169 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21902-24     SRRTTF_SR4                              8/18/2014    2014      FD          L21902-8    0.000136 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21902-6      SRRTTF_SR9                              8/18/2014    2014         S                   0.0000947 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21902-7      SRRTTF_SR7                              8/18/2014    2014         S                    0.000434 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21902-9      SRRTTF_SR1                              8/14/2014    2014         S                     0.00021 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21910-15     SRRTTF_SR9                              8/20/2014    2014         S                   0.0000552 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21910-16     SRRTTF_SR7                              8/20/2014    2014         S                    0.000181 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21910-17     SRRTTF_SR7                              8/20/2014    2014      FD         L21910-16    0.000194 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21910-18     SRRTTF_SR4                              8/20/2014    2014         S                    0.000216 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21910-3      SRRTTF_SR1                              8/18/2014    2014         S                    0.000193 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21910-5      SRRTTF_SR3                              8/18/2014    2014         S                    0.000219 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21917-7      SRRTTF_SR1                              8/20/2014    2014         S                    0.000245 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21917-9      SRRTTF_SR3                              8/20/2014    2014         S                    0.000194 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21932-10     SRRTTF_SR1                              8/24/2014    2014         S                    0.000174 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2014          L21932-11     SRRTTF_SR1                              8/22/2014    2014         S                     0.00018 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21932-13     SRRTTF_SR3                              8/22/2014    2014         S                    0.000418 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21932-16     SRRTTF_SR9                              8/24/2014    2014         S                   0.0000494 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21932-17     SRRTTF_SR7                              8/24/2014    2014         S                    0.000155 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam




Integral Consulting Inc.                                                                                                Page 3 of 7
                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 000621
                                                                           Case 2:15-cv-00201-SMJ       ECF No. 422-23 filed 01/28/20           PageID.23108 Page 171 of
                                                                                                                      195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                     November 15, 2019
Appendix B


               Table B-2b. Concentrations of Total PCBs in Surface Water Samples Collected from the Spokane River
                                                                                                                                                                        Aroclor or
                                                                                          Date        Year    Sample          Parent                                    Congener     Total PCB    Location    Location
                    Study ID          Sample ID     Location ID           Reach         Collected   Collected  Type           Sample     Conc     Units Flag Detected     Count        Type       Latitude   Longitude   Comment
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21932-18     SRRTTF_SR4                            8/24/2014    2014           S                    0.000134 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21932-5      SRRTTF_SR9                            8/22/2014    2014           S                   0.0000388 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21932-6      SRRTTF_SR9                            8/22/2014    2014       FD           L21932-5   0.0000842 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2014          L21932-7      SRRTTF_SR7                            8/22/2014    2014           S                    0.000144 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21932-8      SRRTTF_SR4                            8/22/2014    2014           S                    0.000152 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2014          L21932-9      SRRTTF_SR3                            8/24/2014    2014           S                    0.000176 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-17     SRRTTF_SR7                            8/19/2015    2015           S                    0.000208 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-20     SRRTTF_SR7                            8/19/2015    2015       FD          L23783-17    0.000182 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-18     SRRTTF_SR8a                           8/19/2015    2015           S                    0.000104 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-19     SRRTTF_SR9                            8/19/2015    2015           S                     0.00008 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-21     SRRTTF_SR9                            8/20/2015    2015           S                      0.0001 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-22     SRRTTF_SR8a                           8/20/2015    2015           S                   0.0000756 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-25     SRRTTF_SR7                            8/20/2015    2015           S                    0.000161 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L23783-28     SRRTTF_SR4                            8/20/2015    2015           S                    0.000179 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L23783-29     SRRTTF_SR3                            8/20/2015    2015           S                    0.000234 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L23783-30     SRRTTF_SR3                            8/21/2015    2015           S                    0.000223 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L23783-31     SRRTTF_SR4                            8/21/2015    2015           S                    0.000216 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-32     SRRTTF_SR7                            8/21/2015    2015           S                    0.000185 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-33     SRRTTF_SR8a                           8/21/2015    2015           S                   0.0000984 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-35     SRRTTF_SR8a                           8/21/2015    2015       FD          L23783-33   0.0000708 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-34     SRRTTF_SR9                            8/21/2015    2015           S                    0.000181 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-36     SRRTTF_SR9                            8/22/2015    2015           S                    0.000122 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam




Integral Consulting Inc.                                                                                                Page 4 of 7
                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 000622
                                                                           Case 2:15-cv-00201-SMJ         ECF No. 422-23 filed 01/28/20         PageID.23109 Page 172 of
                                                                                                                        195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                     November 15, 2019
Appendix B


               Table B-2b. Concentrations of Total PCBs in Surface Water Samples Collected from the Spokane River
                                                                                                                                                                        Aroclor or
                                                                                            Date        Year    Sample        Parent                                    Congener     Total PCB    Location    Location
                    Study ID          Sample ID     Location ID           Reach           Collected   Collected  Type         Sample     Conc     Units Flag Detected     Count        Type       Latitude   Longitude   Comment
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-37     SRRTTF_SR9                              8/22/2015    2015      FD         L23783-36    0.000144 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-41     SRRTTF_SR7                              8/22/2015    2015         S                    0.000227 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L23783-45     SRRTTF_SR3                              8/22/2015    2015         S                    0.000248 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23783-46     SRRTTF_SR8a                             8/22/2015    2015         S                   0.0000758 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L23784-35     SRRTTF_SR3                              8/18/2015    2015         S                    0.000385 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L23784-36     SRRTTF_SR4                              8/18/2015    2015         S                    0.000283 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23784-39     SRRTTF_SR7                              8/18/2015    2015         S                    0.000211 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23784-41     SRRTTF_SR8a                             8/18/2015    2015         S                   0.0000652 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L23784-42     SRRTTF_SR9                              8/18/2015    2015         S                    0.000105 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L24230-1      SRRTTF_SR4                              8/22/2015    2015         S                     0.00022 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L24358-10     SRRTTF_SR4                              8/19/2015    2015         S                    0.000265 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L24358-3      SRRTTF_SR7                              8/18/2015    2015         S                    0.000259 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L24358-4      SRRTTF_SR4                              8/18/2015    2015         S                    0.000265 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L24358-5      SRRTTF_SR9                              8/18/2015    2015         S                   0.0000952 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2015          L24358-6      SRRTTF_SR8a                             8/18/2015    2015         S                    0.000295 ppb          Yes         159       TotPCBcong   47.6792    -117.2137
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L24358-8      SRRTTF_SR3                              8/18/2015    2015         S                    0.000274 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2015          L24358-9      SRRTTF_SR3                              8/19/2015    2015         S                    0.000231 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2016          L24941-3      SRRTTF_SR9                              4/19/2016    2016         S                   0.0000345 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2016          L24941-4      SRRTTF_SR9                              4/19/2016    2016      FD          L24941-3   0.0000391 ppb          Yes         159       TotPCBcong   47.6784    -117.1534
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L24941-5      SRRTTF_SR4                              4/19/2016    2016         S                    0.000102 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L24941-7      SRRTTF_SR3                              4/19/2016    2016         S                   0.0000795 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2016          L24941-8      SRRTTF_SR1                              4/19/2016    2016         S                   0.0000871 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam




Integral Consulting Inc.                                                                                                Page 5 of 7
                                                                                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 000623
                                                                           Case 2:15-cv-00201-SMJ          ECF No. 422-23 filed 01/28/20       PageID.23110 Page 173 of
                                                                                                                         195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                    November 15, 2019
Appendix B


               Table B-2b. Concentrations of Total PCBs in Surface Water Samples Collected from the Spokane River
                                                                                                                                                                       Aroclor or
                                                                                            Date         Year    Sample       Parent                                   Congener     Total PCB    Location    Location
                    Study ID          Sample ID     Location ID           Reach           Collected    Collected  Type        Sample    Conc     Units Flag Detected     Count        Type       Latitude   Longitude   Comment
                                                                  Post Falls Dam to
               SRRTTF-2016          L25116-3      SRRTTF_SR7                              3/24/2016     2016        S                   0.000084 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L25116-4      SRRTTF_SR4                              3/24/2016     2016        S                   0.000105 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L25116-6      SRRTTF_SR3                              3/24/2016     2016        S                   0.000094 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2016          L25116-7      SRRTTF_SR1                              3/24/2016     2016        S                   0.000123 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Post Falls Dam to
               SRRTTF-2016          L25153-3      SRRTTF_SR7                              5/24/2016     2016        S                   0.000163 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L25153-4      SRRTTF_SR4                              5/24/2016     2016        S                   0.000141 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L25153-6      SRRTTF_SR4                              5/24/2016     2016      FD         L25153-4   0.000104 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2016          L25153-5      SRRTTF_SR1                              5/24/2016     2016        S                   0.000215 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L25153-7      SRRTTF_SR3                              5/24/2016     2016        S                   0.000136 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2016          L25297-2      SRRTTF_SR1                              6/16/2016     2016        S                   0.000159 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L25297-4      SRRTTF_SR3                              6/16/2016     2016        S                   0.000151 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L25297-5      SRRTTF_SR3                              6/16/2016     2016      FD         L25297-4    0.00015 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L25297-6      SRRTTF_SR4                              6/16/2016     2016        S                   0.000153 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2016          L25297-7      SRRTTF_SR7                              6/16/2016     2016        S                   0.000145 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Post Falls Dam to
               SRRTTF-2016          L26175-3      SRRTTF_SR7                              10/26/2016    2016        S                   0.000104 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L26175-4      SRRTTF_SR4                              10/26/2016    2016        S                   0.000186 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2016          L26175-5      SRRTTF_SR1                              10/26/2016    2016        S                   0.000157 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2016          L26175-6      SRRTTF_SR1                              10/26/2016    2016      FD         L26175-5   0.000151 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L26175-7      SRRTTF_SR3                              10/26/2016    2016        S                    0.00026 ppb          Yes         159       TotPCBcong   47.6589    -117.4497
                                                                  Mile Dam
                                                                  Post Falls Dam to
               SRRTTF-2016          L26749-2      SRRTTF_SR7                              12/13/2016    2016        S                   0.000289 ppb          Yes         159       TotPCBcong   47.6971    -117.2418
                                                                  Upriver Dam
                                                                  Upriver Dam to Nine
               SRRTTF-2016          L26749-3      SRRTTF_SR4                              12/13/2016    2016        S                   0.000202 ppb          Yes         159       TotPCBcong   47.6781    -117.3628
                                                                  Mile Dam
                                                                  Nine Mile Dam to Long
               SRRTTF-2016          L26749-4      SRRTTF_SR1                              12/13/2016    2016        S                   0.000235 ppb          Yes         159       TotPCBcong   47.7830    -117.5448
                                                                  Lake Dam




Integral Consulting Inc.                                                                                                Page 6 of 7
                                                                                                                                                                                                  Dec GMV Re: Opposition to Pl MILs 000624
                                                                                  Case 2:15-cv-00201-SMJ                ECF No. 422-23 filed 01/28/20                PageID.23111 Page 174 of
                                                                                                                                      195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                             November 15, 2019
Appendix B


               Table B-2b. Concentrations of Total PCBs in Surface Water Samples Collected from the Spokane River
                                                                                                                                                                                                Aroclor or
                                                                                                      Date          Year    Sample            Parent                                            Congener     Total PCB    Location    Location
                    Study ID          Sample ID       Location ID              Reach                Collected     Collected  Type             Sample        Conc          Units Flag Detected     Count        Type       Latitude   Longitude   Comment
                                                                       Upriver Dam to Nine
               SRRTTF-2016          L26749-6        SRRTTF_SR3                                     12/13/2016       2016           S                       0.000217 ppb                Yes         159       TotPCBcong   47.6589    -117.4497
                                                                       Mile Dam
                                                                       Upriver Dam to Nine
               SRRTTF-2016          L26471-2 i      SRRTTF_SR3                                     12/13/2016       2016           FD        L26749-6      0.000135 ppb                Yes         159       TotPCBcong   47.6589    -117.4497
                                                                       Mile Dam
                                                                       Long Lake Dam to
               WHOB003              1606035-18      UGM                                            6/10/2016        2016           S                      0.0000221 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1606035-19      UGM                                            6/10/2016        2016           S                     0.00000868 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1606035-23      UGM                                            6/10/2016        2016           S                     0.00000624 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1606035-24      UGM                                            6/10/2016        2016           S                        9.14E-07 ppb               Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1606035-25      UGM                                            6/10/2016        2016           S                     0.00000306 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1702027-20      UGM                                             2/9/2017        2017           S                      0.0000203 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1702027-21      UGM                                             2/9/2017        2017           S                      0.0000219 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1702027-22      UGM                                             2/9/2017        2017           S                      0.0000244 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1702027-24      UGM                                             2/9/2017        2017           S                       0.000032 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
                                                                       Long Lake Dam to
               WHOB003              1702027-25      UGM                                             2/9/2017        2017           S                      0.0000247 ppb                Yes         159       TotPCBcong   47.8451    -117.8651
                                                                       Lake Roosevelt
               Notes:
                 For non-detect results the maximum detection limit for the congeners is used as the Total PCBs detection limit.
                 S = sample; FD = field duplicate
                 Sample-Duplicate pairs were averaged for the EPC calculations, but are shown separately in this table.
                 Total PCB Types: TotPCBar = Based on sum of detected Aroclor PCBs; TotPCBcong = Based on sum of detected PCB congeners.
                   [1] Concentration shown is maximum of reported congener-specific detection limits in this sample.
                   [2] This non-detect TotPCBar result was excluded from the EPC calculations because the detection limit (0.021 ppb) was well above the detected TotPCBcong concentrations and
                   would result in an overly biased high and non-representative EPC calculation.
                   [3] Sample was identified as a field duplicate in EIMS but the parent sample was not reported. Treated as single sample result for EPC calculations.




Integral Consulting Inc.                                                                                                                Page 7 of 7
                                                                                                                                                                                                                           Dec GMV Re: Opposition to Pl MILs 000625
                                      Case 2:15-cv-00201-SMJ                           ECF No. 422-23 filed 01/28/20                        PageID.23112 Page 175 of
                                                                                                     195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                             November 15, 2019
Appendix B




Table B-2c. Summary of Total PCBs Concentrations for Surface Water Samples Collected from the Spokane River by Reach
                                                                                                                                                                   ProUCL Output
                                                         Frequency of      Arithmetic                  Range of Non- Congener               Distribution              Recommended
         Reaches                Collection Years           Detection         Mean     Range of Detects   Detects    Count Range                Type        KM Mean        UCL         UCL Type
Spokane River -                                                                              0.000130 to       0.0000409 to                 Approximate
                             2003, 2012 to 2017             122/125         0.000153                                           150 to 187                  0.000143    0.000156     95% KM (t) UCL
Riverwide                                                                                     0.000434           0.000556                     Normal
                                                                                                                                                                                      95% KM
   Post Falls Dam to                                                                        0.0000246 to       0.0000409 to
                              2003, 2012 to 2016             50/53          0.000129                                           150 to 187     Gamma        0.000124    0.000144      Approximate
   Upriver Dam                                                                                0.000434           0.000556
                                                                                                                                                                                     Gamma UCL
   Upriver Dam to                                                                           0.0000169 to                                                                            95% Student's-t
                              2003, 2012 to 2016             45/45          0.000189                                     ---   159 to 187     Normal         NC        0.000209
   Nine Mile Dam                                                                              0.000418                                                                                  UCL
   Nine Mile Dam to                                                                         0.0000871 to                                                                            95% Student's-t
                              2014 and 2016                  14/14          0.000183                                     ---   159 to 159     Normal         NC        0.000203
   Long Lake Dam                                                                              0.000245                                                                                  UCL
   Long Lake Dam to           2012, 2013, 2016                                            0.000000914 to                                                                            95% Student's-t
                                                             13/13         0.0000197                                     ---   159 to 187     Normal         NC       0.0000262
   Lake Roosevelt             and 2017                                                       0.000048                                                                                   UCL
Notes:
   All concentration units are in ppb.
   Total PCBs are based on the sum of the detected PCB congeners.
   Washington State Riverwide summarizes across the four river reaches in the Washington State portion of the Spokane River.
   Arithmetic Mean is calculated by setting non-detect results to one-half the reporting limits.

   A dash ('---") indicates that the value was not calculated or not required.
   NC = Not calculated. The KM Mean is calculated only when the detection frequency is less than 100%.
   ppb = parts per billion
   UCL = upper confidence limit




Integral Consulting Inc.                                                                                   Page 1 of 1
                                                                                                                                                       Dec GMV Re: Opposition to Pl MILs 000626
                                  Case 2:15-cv-00201-SMJ                 ECF No. 422-23 filed 01/28/20                       PageID.23113 Page 176 of
                                                                                       195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                    November 15, 2019
Appendix B



Table B-3a. Summary of Ecology Studies, Collection Years, and Analytical Methods for Surface Sediment PCBs
                                                                                        Analytical        Aroclor       PCB           Collection
   EIM Study ID                               Description                                Method           PCBs        Congeners        Years                        Comment
                       Spokane River Toxics Preliminary Monitoring 2012
                                                                                                                                      2012 and
BERA0009               through 2013 - In Support of the Long-term Toxics               EPA 1668C                                                      Excluded - See Note [1]
                                                                                                                                        2013
                       Monitoring Strategy
                       Spokane River PCBs and Other Toxics: Long-Term                                                                 2015 and
BERA0012                                                                               EPA 1668C                                                      Excluded - See Note [1]
                       Monitoring at the Spokane Tribal Boundary                                                                        2016
                                                                                                                                      2003 and         Reported results for 9 Aroclor
                                                                                        SW 8082              
                       Spokane River PCB Source Assessment 2003-2007                                                                    2004           PCBs.
DSER0010
                       (formerly Spokane River PCB TMDL)                                                                              2003 and         Reported results for 163 PCB
                                                                                       EPA 1668A                           
                                                                                                                                        2004           congeners or congener groups.
                                                                                                                                                       Reported results for 9 Aroclor
                                                                                        SW 8082                                    2010 to 2013
             Spokane River Urban Waters-Spokane River Source                                                                                           PCBs.
SRUW-Spokane Trace Study Regarding PCB, PBDE, Metal, and                                                                                               Reported results for 159 to 182
             Dioxin/Furan Contamination                                                EPA 1668C                                   2010 to 2013       PCB congeners or congener
                                                                                                                                                       groups.
                                                                                                                                      2003 and
UPRVRDAM               Upriver Dam PCB Sediments Site                                   SW 8082                                                       Reported results for 1 Aroclor PCB.
                                                                                                                                        2004
                       Assessment of Methods for Sampling Low-Level Toxics                                                            2016 and
WHOB003                                                                                EPA 1668C                                                      Excluded - See Note [2]
                       in Surface Waters                                                                                                2017
Notes:
   Descriptions from Ecology EIM database (https://ecology.wa.gov/Research-Data/Data-resources/Environmental-Information-Management-database).
   Ecology = Washington State Department of Ecology
   EIM = Environmental Information Management System
   EPA = U.S. Environmental Protection Agency
   PCB = polychlorinated biphenyl
   PBDE = polybrominated diphenyl ether
   TMDL = total maximum daily load
     [1] EIM Study IDs BERA0009 and BERA0012 reported results from settleable solids collected using sediment traps. Excluded from this assessment because this does not represent a river-
     related surface sediment exposure.
     [2] EIM Study ID WHOB003 reported results for suspended sediments removed by centrifugation from surface water samples. Excluded from this assessment because this does not represent
     a river-related surface sediment exposure.




Integral Consulting Inc.                                                                  Page 1 of 1
                                                                                                                                      Dec GMV Re: Opposition to Pl MILs 000627
                                                                              Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20               PageID.23114 Page 177 of
                                                                                                                                195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                          November 15, 2019
Appendix B



 Table B-3b. Concentrations of Total PCBs in Surface Sediment Samples Collected from the Spokane River
                                                                                                                                                                                                       Aroclor or
                                                                      Depth                                                                  Year      Sample Parent                                   Congener     Total PCBs   Location    Location
        Study ID                Sample ID         Location ID     Interval (cm)               SubArea                 Date Collected       Collected    Type  Sample   Conc    Units   Flag Detected     Count         Type      Latitude   Longitude   Comment
   DSER0010                 3438100         HARVARD                NR             Post Falls Dam to Upriver Dam        10/20/2003            2003        S             9.60   ppbdw           Yes         163       TotPCBcong   47.6837    -117.1104
   DSER0010                 3448100         PLANTEFRY              NR             Post Falls Dam to Upriver Dam        10/28/2003            2003        S             7.09   ppbdw           Yes         163       TotPCBcong   47.6976    -117.2456
   DSER0010                 3454105         NINEM SPM              NR             Upriver Dam to Nine Mile Dam          11/3/2003            2003        S             68.8   ppbdw           Yes         163       TotPCBcong   47.7264    -117.5131
   DSER0010                 3454111         LongLkMid              0 to 2         Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             24.4   ppbdw           Yes         163       TotPCBcong   47.8859    -117.6922
   DSER0010                 3454112         LONGLKLOW              0 to 2         Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             29.2   ppbdw           Yes         163       TotPCBcong   47.8288    -117.7700
   DSER0010                 3454113         Littlefls              0 to 2         Long Lake Dam to Lake Roosevelt       11/4/2003            2003        S             1.90   ppbdw           Yes         163       TotPCBcong   47.8360    -117.9116
   DSER0010                 3454114         LONGLKLOW              0 to 2         Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             23.5   ppbdw           Yes         163       TotPCBcong   47.8288    -117.7700
   DSER0010                 4168149         MonroeSed              0 to 2         Upriver Dam to Nine Mile Dam          4/14/2004            2004        S             6.17   ppbdw           Yes         163       TotPCBcong   47.6642    -117.4070
   DSER0010                 4208147         LongLkUp               0 to 2         Nine Mile Dam to Long Lake Dam        5/11/2004            2004        S             49.7   ppbdw           Yes         163       TotPCBcong   47.7937    -117.5708
   DSER0010                 04268372        LONGLOW2               0 to 1         Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             28.0   ppbdw           Yes          9         TotPCBar    47.8154    -117.8080
   DSER0010                 04268373        LONGLOW2               1 to 2         Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             75.0   ppbdw           Yes          9         TotPCBar    47.8154    -117.8080
   DSER0010                 04268374        LONGLOW2               3 to 4         Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             42.0   ppbdw           Yes          9         TotPCBar    47.8154    -117.8080
   DSER0010                 04268375        LONGLOW2               5 to 6         Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             40.0   ppbdw           Yes          9         TotPCBar    47.8154    -117.8080
   DSER0010                 04268376        LONGLOW2               7 to 8         Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             27.0   ppbdw           Yes          9         TotPCBar    47.8154    -117.8080
   DSER0010                 04268377        LONGLOW2               9 to 10        Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             32.1   ppbdw           Yes          9         TotPCBar    47.8154    -117.8080
   DSER0010                 04268378        LONGLOW2               11 to 12       Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             54.0   ppbdw           Yes          9         TotPCBar    47.8154    -117.8080
   DSER0010                 04268379        LONGLOW2               14 to 15       Nine Mile Dam to Long Lake Dam        11/4/2003            2003        S             59.0   ppbdw           Yes          9         TotPCBar    47.8154    -117.8080
   DSER0010                 04268382        LONGUP2                0 to 1         Nine Mile Dam to Long Lake Dam        6/9/2004             2004        S             7.8    ppbdw           Yes          9         TotPCBar    47.8349    -117.6519
   DSER0010                 04268383        LONGUP2                1 to 2         Nine Mile Dam to Long Lake Dam        6/9/2004             2004        S             13.8   ppbdw           Yes          9         TotPCBar    47.8349    -117.6519
   DSER0010                 04268384        LONGUP2                3 to 4         Nine Mile Dam to Long Lake Dam        6/9/2004             2004        S             15.9   ppbdw           Yes          9         TotPCBar    47.8349    -117.6519
   DSER0010                 04268385        LONGUP2                5 to 6         Nine Mile Dam to Long Lake Dam        6/9/2004             2004        S             16.2   ppbdw           Yes          9         TotPCBar    47.8349    -117.6519
   DSER0010                 04268386        LONGUP2                7 to 8         Nine Mile Dam to Long Lake Dam        6/9/2004             2004        S             19.2   ppbdw           Yes          9         TotPCBar    47.8349    -117.6519
   DSER0010                 04268387        LONGUP2                9 to 10        Nine Mile Dam to Long Lake Dam        6/9/2004             2004        S             33.3   ppbdw           Yes          9         TotPCBar    47.8349    -117.6519
   DSER0010                 04268388        LONGUP2                11 to 12       Nine Mile Dam to Long Lake Dam        6/9/2004             2004        S             32.0   ppbdw           Yes          9         TotPCBar    47.8349    -117.6519
   DSER0010                 04268389        LONGUP2                14 to 15       Nine Mile Dam to Long Lake Dam        6/9/2004             2004        S             28.0   ppbdw           Yes          9         TotPCBar    47.8349    -117.6519
   DSER0010                 3458100-S       SPOK-1                 0 to 2         Long Lake Dam to Lake Roosevelt       11/6/2003            2003        S             10.4   ppbdw           Yes         163       TotPCBcong   47.8839    -118.1508
   SRUW-Spokane             1308073-01      Dam-11                 NR             Upriver Dam to Nine Mile Dam          8/27/2013            2013        S             2.48   ppbdw           Yes         182       TotPCBcong   47.6825    -117.3322
   SRUW-Spokane             1308073-01REX   Dam-11                 NR             Upriver Dam to Nine Mile Dam          8/27/2013            2013        S             2.92   ppbdw           Yes         182       TotPCBcong   47.6825    -117.3322      [1]
   SRUW-Spokane             1308073-02      WaterW-10              NR             Upriver Dam to Nine Mile Dam          8/27/2013            2013        S             2.44   ppbdw           Yes         182       TotPCBcong   47.6794    -117.3360
   SRUW-Spokane             1308073-04      Sup-5                  NR             Upriver Dam to Nine Mile Dam          8/27/2013            2013        S             16.4   ppbdw           Yes         182       TotPCBcong   47.6660    -117.3920
   SRUW-Spokane             1308073-05      StoneSt-8              NR             Upriver Dam to Nine Mile Dam          8/27/2013            2013        S             15.5   ppbdw           Yes         182       TotPCBcong   47.6785    -117.3762
   SRUW-Spokane             1308073-06      Dam-11                 NR             Upriver Dam to Nine Mile Dam          8/27/2013            2013        S             3.41   ppbdw           Yes         182       TotPCBcong   47.6825    -117.3322
   SRUW-Spokane             1308073-06REX   Dam-11                 NR             Upriver Dam to Nine Mile Dam          8/27/2013            2013        S             4.11   ppbdw           Yes         182       TotPCBcong   47.6825    -117.3322      [1]
   SRUW-Spokane             1308073-10      Dam-13                 NR             Upriver Dam to Nine Mile Dam          8/29/2013            2013        S             2.47   ppbdw           Yes         182       TotPCBcong   47.6815    -117.3329
   SRUW-Spokane             1308073-12      Avi-6                  NR             Upriver Dam to Nine Mile Dam          8/29/2013            2013        S             10.4   ppbdw           Yes         182       TotPCBcong   47.6753    -117.3852
   SRUW-Spokane             1308073-13      PostTerm2              NR             Upriver Dam to Nine Mile Dam          8/29/2013            2013        S             97.0   ppbdw           Yes          9         TotPCBar    47.6601    -117.3978
   SRUW-Spokane             1308073-13      PostTerm               NR             Upriver Dam to Nine Mile Dam          8/29/2013            2013        S             40.8   ppbdw           Yes         182       TotPCBcong   47.6601    -117.3978      [2]
   UPRVRDAM                 AN-10SD-A       UPRVRDAMAN-10          0 to 10        Post Falls Dam to Upriver Dam          9/3/2003            2003        S             28.0   ppbdw           Yes          7         TotPCBar    47.6902    -117.3170
   UPRVRDAM                 AN-11SD-A       UPRVRDAMAN-11          0 to 10        Post Falls Dam to Upriver Dam         9/6/2003             2003        S             2.1    ppbdw     U     No           7         TotPCBar    47.6910    -117.3162
   UPRVRDAM                 AN-12SD-A       UPRVRDAMAN-12          0 to 10        Post Falls Dam to Upriver Dam         9/6/2003             2003        S             2.5    ppbdw     U     No           7         TotPCBar    47.6915    -117.3156
   UPRVRDAM                 AN-13SD-A       UPRVRDAMAN-13          0 to 10        Post Falls Dam to Upriver Dam         9/6/2003             2003        S             2.3    ppbdw     U     No           7         TotPCBar    47.6942    -117.3088
   UPRVRDAM                 AN-14SD-A       UPRVRDAMAN-14          0 to 10        Post Falls Dam to Upriver Dam         9/3/2003             2003        S             2.8    ppbdw     U     No           7         TotPCBar    47.6896    -117.2667



Integral Consulting Inc.                                                                                                     Page 1 of 2
                                                                                                                                                                                                                      Dec GMV Re: Opposition to Pl MILs 000628
                                                                                         Case 2:15-cv-00201-SMJ                  ECF No. 422-23 filed 01/28/20                     PageID.23115 Page 178 of
                                                                                                                                               195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                                     November 15, 2019
Appendix B



 Table B-3b. Concentrations of Total PCBs in Surface Sediment Samples Collected from the Spokane River
                                                                                                                                                                                                                                  Aroclor or
                                                                                Depth                                                                            Year      Sample Parent                                          Congener     Total PCBs   Location    Location
          Study ID              Sample ID              Location ID          Interval (cm)                   SubArea                      Date Collected        Collected    Type  Sample       Conc       Units   Flag Detected     Count         Type      Latitude   Longitude   Comment
   UPRVRDAM                 AN-15SD-A            UPRVRDAMAN-15               0 to 10         Post Falls Dam to Upriver Dam                  9/3/2003             2003        S                 20.0     ppbdw            Yes          7        TotPCBar     47.6897    -117.2663
   UPRVRDAM                 AN-20SD-A            UPRVRDAMAN-20               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 3.4      ppbdw            Yes          7        TotPCBar     47.6859    -117.3265
   UPRVRDAM                 AN-21SD-A            UPRVRDAMAN-21               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 3.0      ppbdw            Yes          7        TotPCBar     47.6861    -117.3255
   UPRVRDAM                 AN-22SD-A            UPRVRDAMAN-22               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 5.3      ppbdw            Yes          7        TotPCBar     47.6865    -117.3242
   UPRVRDAM                 AN-23SD-A            UPRVRDAMAN-23               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 2.6      ppbdw            Yes          7        TotPCBar     47.6869    -117.3224
   UPRVRDAM                 AN-24SD-A            UPRVRDAMAN-24               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 3.4      ppbdw            Yes          7        TotPCBar     47.6875    -117.3210
   UPRVRDAM                 AN-25SD-A            UPRVRDAMAN-25               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 33.0     ppbdw            Yes          7        TotPCBar     47.6885    -117.3194
   UPRVRDAM                 AN-26SD-A            UPRVRDAMAN-26               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 2.4      ppbdw      U     No           7        TotPCBar     47.6891    -117.3190
   UPRVRDAM                 AN-27SD-A            UPRVRDAMAN-27               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 8.2      ppbdw            Yes          7        TotPCBar     47.6879    -117.3188
   UPRVRDAM                 AN-28SD-A            UPRVRDAMAN-28               0 to 10         Post Falls Dam to Upriver Dam                  9/3/2003             2003        S                 2.1      ppbdw      U     No           7        TotPCBar     47.6886    -117.3182
   UPRVRDAM                 AN-29SD-A            UPRVRDAMAN-29               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 3.2      ppbdw            Yes          7        TotPCBar     47.6896    -117.3174
   UPRVRDAM                 AN-30SD-A            UPRVRDAMAN-30               0 to 10         Post Falls Dam to Upriver Dam                  9/5/2003             2003        S                 6.8      ppbdw            Yes          7        TotPCBar     47.6925    -117.3136
   UPRVRDAM                 AN-31SD-A            UPRVRDAMAN-31               0 to 10         Post Falls Dam to Upriver Dam                  9/5/2003             2003        S                 2.4      ppbdw            Yes          7        TotPCBar     47.6930    -117.3119
   UPRVRDAM                 AN-32SD-A            UPRVRDAMAN-32               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 2.2      ppbdw      U     No           7        TotPCBar     47.6934    -117.3098
   UPRVRDAM                 AN-40SD-A            UPRVRDAMAN-40               0 to 10         Post Falls Dam to Upriver Dam                  9/3/2003             2003        S                 330      ppbdw            Yes          7        TotPCBar     47.6905    -117.2643
   UPRVRDAM                 AN-41SD-A            UPRVRDAMAN-41               0 to 10         Post Falls Dam to Upriver Dam                  9/3/2003             2003        S                 79.0     ppbdw            Yes          7        TotPCBar     47.6901    -117.2644
   UPRVRDAM                 AN-42SD-A            UPRVRDAMAN-42               0 to 10         Post Falls Dam to Upriver Dam                  9/3/2003             2003        S                 25.0     ppbdw            Yes          7        TotPCBar     47.6905    -117.2640
   UPRVRDAM                 AN-61SD-A            UPRVRDAMAN-11               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 10.0     ppbdw            Yes          7        TotPCBar     47.6910    -117.3162
   UPRVRDAM                 AN-70SD-A            UPRVRDAMAN-20               0 to 10         Post Falls Dam to Upriver Dam                  9/6/2003             2003        S                 4.4      ppbdw            Yes          7        TotPCBar     47.6859    -117.3265
   UPRVRDAM                 AN-81SD-A            UPRVRDAMAN-31               0 to 10         Post Falls Dam to Upriver Dam                  9/5/2003             2003        S                 2.3      ppbdw            Yes          7        TotPCBar     47.6930    -117.3119
   UPRVRDAM                 BWE-9                UPRVRDAMBWE-9               0 to 10         Post Falls Dam to Upriver Dam                  9/4/2003             2003        S                 260      ppbdw            Yes          7        TotPCBar     47.6863    -117.3278
   UPRVRDAM                 UPR103041007         UPRVRDAMUPR-53              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 42.0     ppbdw            Yes          7        TotPCBar     47.6906    -117.3164
   UPRVRDAM                 UPR51-041007         UPRVRDAMUPR-51              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 26.0     ppbdw            Yes          7        TotPCBar     47.6904    -117.3167
   UPRVRDAM                 UPR52-041007         UPRVRDAMUPR-52              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 9.7      ppbdw      U     No           7        TotPCBar     47.6907    -117.3166
   UPRVRDAM                 UPR53-041007         UPRVRDAMUPR-53              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 40.0     ppbdw            Yes          7        TotPCBar     47.6906    -117.3164
   UPRVRDAM                 UPR54-041007         UPRVRDAMUPR-54              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 11.0     ppbdw            Yes          7        TotPCBar     47.6908    -117.3163
   UPRVRDAM                 UPR55-041007         UPRVRDAMUPR-55              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 9.6      ppbdw      U     No           7        TotPCBar     47.6899    -117.2658
   UPRVRDAM                 UPR56-041007         UPRVRDAMUPR-56              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 9.9      ppbdw      U     No           7        TotPCBar     47.6901    -117.2652
   UPRVRDAM                 UPR57-041007         UPRVRDAMUPR-57              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 9.8      ppbdw      U     No           7        TotPCBar     47.6903    -117.2647
   UPRVRDAM                 UPR58-041007         UPRVRDAMUPR-58              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 46.0     ppbdw            Yes          7        TotPCBar     47.6898    -117.2655
   UPRVRDAM                 UPR59-041007         UPRVRDAMUPR-59              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 9.8      ppbdw      U     No           7        TotPCBar     47.6899    -117.2649
   UPRVRDAM                 UPR60-041007         UPRVRDAMUPR-60              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 13.0     ppbdw            Yes          7        TotPCBar     47.6902    -117.2642
   UPRVRDAM                 UPR61-041007         UPRVRDAMUPR-61              NR              Post Falls Dam to Upriver Dam                 10/7/2004             2004        S                 9.7      ppbdw      U     No           7        TotPCBar     47.6903    -117.2640
 Notes:
   NR = Depth interval not reported in EIMS. Confirmed that samples represented grab samples based on review of other Ecology documentation.
   Ecology = Washington State Department of Ecology
   EIM = Environmental Information Management System
   PCB = polychlorinated biphenyl
   ppbdw = parts per billion dry weight
   Sample Types: S = Sample. There were no field duplicates in these data sets.
   Samples with multiple collection depths were depth averaged for EPC calculations.
   [1] Samples were re-extracted by the laboratory. Both the original and re-extracted results were reported in the EIMS data set (due to sample non-homogeneity) so both were retained as independent samples.
   [2] Results for total PCBs based on sum of PCB congeners is shown for sample PostTerm but the total PCBs based on sum of PCB congeners were used for EPC development.


Integral Consulting Inc.                                                                                                                         Page 2 of 2
                                                                                                                                                                                                                                                 Dec GMV Re: Opposition to Pl MILs 000629
                                    Case 2:15-cv-00201-SMJ                        ECF No. 422-23 filed 01/28/20                           PageID.23116 Page 179 of
                                                                                                195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                            November 15, 2019
Appendix B




Table B-3c. Summary of Total PCBs Concentrations in Surface Sediments from the Spokane River by Reach and ProUCL Outputs
                                                              Summary Statistics                                                                        ProUCL Output
                                                                                            Range of
                                                                                         Detection Limits
                                     Frequency of      Arithmetic       Range of         for Non-Detect              Distribution                     Mean                     Basis for 95UCL
             River Area                Detection         Mean        Positive Results        Results                    Type        KM Meana          Type        95UCLb   Recommended by ProUCL
                                                                                                                     Approximate
Spokane River Only                          48/61         25.2          1.90 to 330          2.1 to 9.9                                8.86       KM Geomean       32.5    95% H-UCL (KM -Log)
                                                                                                                      Lognormal
   Post Falls Dam to Upriver
                                            27/40         26.6          2.3 to 330           2.1 to 9.9              Lognormal         7.72       KM Geomean       36.0    95% H-UCL (KM -Log)
   Dam
   Upriver Dam to Nine Mile                                                                                          Approximate
                                            13/13         21.0          2.44 to 97               ---                                    ---             ---        47.4    95% Adjusted Gamma UCL
   Dam                                                                                                                 Gamma
   Nine Mile Dam to Long
                                             6/6          32.0         20.8 to 49.7              ---                   Normal           ---             ---        42.0    95% Student's-t UCL
   Lake Dam
   Long Lake Dam to Lake                                                                                                                                                   Maximum detection used
                                             2/2          6.15          1.9 to 10.4              ---                     NC             ---            NC          NC
   Roosevelt                                                                                                                                                               as UCL
Notes:
  All concentration units are in ppbdw.
  Half-DL Arithmetic Mean, KM Mean values and 95th% UCL values are rounded to three significant digits in this table.
  Total PCBs were based on the sum of the detected Aroclor PCBs or sum of detected PCB congeners.
  Frequency of detection: The ratio of the counts of detected results and the total number of results.
  A dash ('---") indicates that the value was not calculated or not required.
     NC = No calculations. Due to small number of sample results and low detection frequency ProUCL did not perform any summary calculations.
     PCB = plychlorinated biphenyl
     UCL = upper confidence limit
     a
         KM Mean is the Kaplan-Meier Mean concentration that was calculated by EPA's ProUCL software (v 5.1) when the detection frequency is less than 100%.
     b
         The 95UCL is the 95th percentile upper confidence limit for the arithmetic mean concentration that was calculated using EPA's ProUCL software (v 5.1).




Integral Consulting Inc.                                                                               Page 1 of 1
                                                                                                                                                     Dec GMV Re: Opposition to Pl MILs 000630
                                    Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20                     PageID.23117 Page 180 of
                                                                                      195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                            November 15, 2019
Appendix B




 Table B-4a. Summary of Ecology Studies, Collection Years, and Analytical Methods for Spokane River and Lake Roosevelt Gamefish Total PCBs

                                                                                                  Analytical                  PCB         Collection
 EIM Study ID                                 Description                                          Method      Aroclor PCBs Congeners      Years                Comment
                  Background Assessment for Chemical Contaminants in Northeastern
 AJOH0063                                                                                        EPA1668A                               2010 and 2011   Excluded - see note [1]
                  Washington Area Lakes.
                                                                                                 SW8082A           
 BERA0011         Lake Spokane PCBs in Carp                                                                                              2014            Excluded - see note [1]
                                                                                                  EPA1668                      
                  Spokane River PCB Source Assessment 2003-2007 (formerly Spokane
 DSER0010                                                                                        EPA1668A                               2003 and 2004   Retained
                  River PCB TMDL)
                  Persistent Organic Pollutants in Feed and Rainbow Trout from Selected
 DSER0015                                                                                         SW8082                                2005            Excluded - see note [1]
                  Trout Hatcheries
 DSER0016         PCBs, PBDEs, and Selected Metals in Spokane River Fish, 2005                    SW8082                                2005            Retained
                                                                                                 EPA1656A          
 EPALAKES         National Study of Chemical Residues in Lake Fish Tissue (EPA)                                                          2002            Excluded - see note [1]
                                                                                                 EPA1668A                      

                  USEPA 2005 Phase 1 Fish Tissue Sampling: RI/FS Upper Columbia River/         CLP-OLM04.3                              2005            Retained
 EPALR05B
                  Lake Roosevelt
                                                                                                EPA1668A                                2005            Retained
 FFCMP13          Freshwater Fish Contaminant Monitoring Program 2013                          SW8081/8082                              2013            Excluded - see note [1]
 MIFR0002         Little Spokane River PCBs in Fish Tissue Verification Study                   EPA1668C                                2014            Excluded - see note [1]
 mifr0003         Spokane Fish Hatchery PCB Evaluation                                          EPA1668C                                2016            Excluded - see note [1]
                  West Medical Lake PCBs, Dioxins and Furans in Fish, Sediment, and
 RCOO0008                                                                                         SW8082                                2008            Excluded - see note [1]
                  Wastewater Treatment Plant Effluent
                                                                                                  SW8082           
 RJAC002          Metals and PCBs in Long Lake Fish                                                                                      2001            Retained
                                                                                                 EPA1668A                      
                                                                                                  SW8082                                2005            Excluded - see note [1]
 UCR_FS05         Phase I Upper Columbia River Site CERCLA RI/FS - Fish Tissue Data
                                                                                                  EPA1668                      
 WSTMP01          Washington State Toxics Monitoring Program: Exploratory Monitoring 2001         SW8080                                2001            Excluded - see note [1]

 WSTMP02          Washington State Toxics Monitoring Program: Exploratory Monitoring 2002      SW8081/8082                              2002            Excluded - see note [1]
                  Washington State Toxics Monitoring Program: Exploratory Monitoring            SW8080,
 WSTMP03                                                                                                                                2003            Excluded - see note [1]
                  2003.                                                                        SW8081/8082
 WSTMP03T         Washington State Toxics Monitoring Program: Pre-QAPP Trend Monitoring          EPA1668A                               2003            Retained

                  Washington State Toxics Monitoring Program: Exploratory Monitoring              SW8082           
 WSTMP05                                                                                                                                 2005            Excluded - see note [1]
                  2005.
                                                                                                 EPA1668A                      




Integral Consulting Inc.                                                                  Page 1 of 2
                                                                                                                                   Dec GMV Re: Opposition to Pl MILs 000631
                                     Case 2:15-cv-00201-SMJ                        ECF No. 422-23 filed 01/28/20                           PageID.23118 Page 181 of
                                                                                                 195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                        November 15, 2019
Appendix B




 Table B-4a. Summary of Ecology Studies, Collection Years, and Analytical Methods for Spokane River and Lake Roosevelt Gamefish Total PCBs

                                                                                                              Analytical                    PCB                  Collection
 EIM Study ID                                           Description                                            Method        Aroclor PCBs Congeners               Years                     Comment

                    Washington State Toxics Monitoring Program: Exploratory Monitoring                     SW8081/8082             
 WSTMP06                                                                                                                                                       2006                Excluded - see note [1]
                    2006.
                                                                                                             EPA1668A                              

                    Washington State Toxics Monitoring Program: Exploratory Monitoring                        SW8082               
 WSTMP07                                                                                                                                                       2007                Excluded - see note [1]
                    2007.
                                                                                                             EPA1668A                              

                    Washington State Toxics Monitoring Program: Exploratory Monitoring                        SW8082               
 WSTMP08                                                                                                                                                       2008                Excluded - see note [1]
                    2008.
                                                                                                             EPA1668A                              
                    Washington State Toxics Monitoring Program: Exploratory Monitoring
 WSTMP09                                                                                                      SW8082                                          2009                Excluded - see note [1]
                    2009.
                                                                                                             SW8082,
                                                                                                                                   
 WSTMP12            Washington State Toxics Monitoring Program: Exploratory Monitoring 2012                SW8081/8082                                         2012                Retained
                                                                                                            EPA1668C                               
 Notes:
   Descriptions from Ecology EIM database (https://ecology.wa.gov/Research-Data/Data-resources/Environmental-Information-Management-database).
   Ecology = Washington State Department of Ecology
   EIM = Environmenal Information Management Database
   PCB = polychlorinated biphenyl
   [1]
         Data set excluded because it does not include PCB results for evaluated gamefish species, reports results for other tissue types, or is for waterways outside of the assessment area.




Integral Consulting Inc.                                                                              Page 2 of 2
                                                                                                                                                       Dec GMV Re: Opposition to Pl MILs 000632
                              Case 2:15-cv-00201-SMJ                 ECF No. 422-23 filed 01/28/20        PageID.23119 Page 182 of
                                                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                  November 15, 2019
Appendix B


                   Table B-4b. Summary of Spokane River and Lake Roosevelt PRA Gamefish Groups and Associated Species with Aroclor
                   PCB or PCB Congener Data
                                                                                       Spokane River Reaches
                                                                      Post Falls   Upriver Dam                   Long Lake Dam
                   PRA Gamefish                                        Dam to      to Nine Mile Nine Mile Dam to    to Lake      Lake
                   Species or Group         Associated Species       Upriver Dam       Dam       Long Lake Dam     Roosevelt   Roosevelt
                   Bass group               Smallmouth bass                                                                       
                                            Largemouth bass                                                           
                                            White crappie                                             
                   Perch group              Yellow perch                                              
                   Salmon group             Mountain whitefish                                       
                                            Sockeye salmon                                                                         
                   Trout group              Brown trout                                                              
                                            Rainbow trout                                                                       
                   Walleye                  Walleye                                                                                 
                   Note:
                    Only the fillet/skin-on results were assessed.
                    PCB = polychlorinated biphenyl
                    PRA = probabilistic risk assessment




Integral Consulting Inc.                                                       Page 1 of 1
                                                                                                                Dec GMV Re: Opposition to Pl MILs 000633
                                                                                           Case 2:15-cv-00201-SMJ           ECF No. 422-23 filed 01/28/20                 PageID.23120 Page 183 of
                                                                                                                                          195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                         November 15, 2019
Appendix B



  Table B-4c. Total PCBs Concentrations in PRA Gamefish Collected from the Spokane River and Lake Roosevelt

                                                                                                                                                                                                                 Aroclor or
                                                                                               Fish Species       PRA Gamefish                       Date        Year    Sample   Parent                         Congener                             Location       Location
     Study ID          Sample ID                Location ID                Reach              Common Name            Group       Tissue Type       Collected   Collected Type     Sample   Conc   Units   Flag    Count       Detected    PCB Type    Latitude      Longitude
                                                                   Post Falls Dam to
    DSER0010          4188308               PLANTE-F                                         Rainbow trout        Trout Group    Fillet/Skin-on    9/15/2003    2003       S               40.9   ppbww             163         Yes      TotPCBcong   47.694593 -117.2393447
                                                                   Upriver Dam
                                                                   Post Falls Dam to
    DSER0010          4188309               PLANTE-F                                         Rainbow trout        Trout Group    Fillet/Skin-on    9/15/2003    2003       S               28.4   ppbww             163         Yes      TotPCBcong   47.694593 -117.2393447
                                                                   Upriver Dam
                                            Spokane River (River   Post Falls Dam to
    DSER0016          5494230                                                                Rainbow trout        Trout Group    Fillet/Skin-on    8/23/2005    2005       S               68     ppbww              9          Yes       TotPCBar    47.694978   -117.239903
                                            Mile 85.0)             Upriver Dam
                                            Spokane River (River   Post Falls Dam to
    DSER0016          5494231                                                                Rainbow trout        Trout Group    Fillet/Skin-on    8/23/2005    2005       S               48.6   ppbww              9          Yes       TotPCBar    47.694978   -117.239903
                                            Mile 85.0)             Upriver Dam
                                            Spokane River (River   Post Falls Dam to
    DSER0016          5494232                                                                Rainbow trout        Trout Group    Fillet/Skin-on    8/23/2005    2005       S               48     ppbww              9          Yes       TotPCBar    47.694978   -117.239903
                                            Mile 85.0)             Upriver Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494233                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    11/3/2005    2005       S               41     ppbww              9          Yes       TotPCBar    47.834724   -117.736628
                                            Mile 40.1)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494234                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    11/3/2005    2005       S               9.6    ppbww    U         9          No        TotPCBar    47.834724   -117.736628
                                            Mile 40.1)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494235                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    11/3/2005    2005       S               16.3   ppbww              9          Yes       TotPCBar    47.834724   -117.736628
                                            Mile 40.1)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494236                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    11/3/2005    2005       S               70.2   ppbww              9          Yes       TotPCBar    47.834724   -117.736628
                                            Mile 40.1)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494237                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    11/3/2005    2005       S               130    ppbww              9          Yes       TotPCBar    47.834724   -117.736628
                                            Mile 40.1)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494238                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    11/3/2005    2005       S               190    ppbww              9          Yes       TotPCBar    47.834724   -117.736628
                                            Mile 40.1)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494239                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/27/2005    2005       S               55     ppbww              9          Yes       TotPCBar    47.80089    -117.548598
                                            Mile 55.6)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494240                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/27/2005    2005       S               36     ppbww              9          Yes       TotPCBar    47.80089    -117.548598
                                            Mile 55.6)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494241                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/27/2005    2005       S               38.4   ppbww              9          Yes       TotPCBar    47.80089    -117.548598
                                            Mile 55.6)             Lake Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494261                                                                Rainbow trout        Trout Group    Fillet/Skin-on    9/28/2005    2005       S               220    ppbww              9          Yes       TotPCBar    47.664007   -117.404158
                                            Mile 75.2)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494262                                                                Rainbow trout        Trout Group    Fillet/Skin-on    9/28/2005    2005       S               121    ppbww              9          Yes       TotPCBar    47.664007   -117.404158
                                            Mile 75.2)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494263                                                                Rainbow trout        Trout Group    Fillet/Skin-on    9/28/2005    2005       S               118    ppbww              9          Yes       TotPCBar    47.664007   -117.404158
                                            Mile 75.2)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494264                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/28/2005    2005       S               280    ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                            Mile 77.0)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494265                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/29/2005    2005       S               220    ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                            Mile 77.0)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494266                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/29/2005    2005       S               203    ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                            Mile 77.0)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494267                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/29/2005    2005       S               160    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                            Mile 64.0)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494268                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/29/2005    2005       S               86     ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                            Mile 64.0)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494269                                                                Rainbow trout        Trout Group    Fillet/Skin-on    9/29/2005    2005       S               45.7   ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                            Mile 64.0)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494270                                                                Rainbow trout        Trout Group    Fillet/Skin-on    9/29/2005    2005       S               78     ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                            Mile 64.0)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494271                                                                Mountain whitefish   Salmon Group   Fillet/Skin-on    9/29/2005    2005       S               172    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                            Mile 64.0)             Mile Dam
                                            Spokane River (River   Upriver Dam to Nine
    DSER0016          5494272                                                                Rainbow trout        Trout Group    Fillet/Skin-on    9/29/2005    2005       S               94     ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                            Mile 64.0)             Mile Dam




Integral Consulting Inc.                                                                                                                    Page 1 of 6
                                                                                                                                                                                                                                 Dec GMV Re: Opposition to Pl MILs 000634
                                                                                           Case 2:15-cv-00201-SMJ           ECF No. 422-23 filed 01/28/20               PageID.23121 Page 184 of
                                                                                                                                          195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                       November 15, 2019
Appendix B



  Table B-4c. Total PCBs Concentrations in PRA Gamefish Collected from the Spokane River and Lake Roosevelt

                                                                                                                                                                                                               Aroclor or
                                                                                               Fish Species    PRA Gamefish                        Date        Year    Sample   Parent                         Congener                             Location       Location
     Study ID          Sample ID                  Location ID             Reach               Common Name         Group        Tissue Type       Collected   Collected Type     Sample   Conc   Units   Flag    Count       Detected    PCB Type    Latitude      Longitude
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494273                                                                Smallmouth bass   Bass Group      Fillet/Skin-on    11/3/2005    2005       S               49     ppbww              9          Yes       TotPCBar    47.841521   -117.724988
                                            Mile 40.8)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494274                                                                Smallmouth bass   Bass Group      Fillet/Skin-on    11/3/2005    2005       S               82     ppbww              9          Yes       TotPCBar    47.841521   -117.724988
                                            Mile 40.8)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494275                                                                Smallmouth bass   Bass Group      Fillet/Skin-on    11/3/2005    2005       S               71.2   ppbww              9          Yes       TotPCBar    47.841521   -117.724988
                                            Mile 40.8)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494276                                                                Brown trout       Trout Group     Fillet/Skin-on    11/3/2005    2005       S               130    ppbww              9          Yes       TotPCBar    47.801558   -117.557685
                                            Mile 55.2)             Lake Dam
                                            Spokane River (River   Nine Mile Dam to Long
    DSER0016          5494277                                                                Smallmouth bass   Bass Group      Fillet/Skin-on    9/27/2005    2005       S               36.9   ppbww              9          Yes       TotPCBar    47.80089    -117.548598
                                            Mile 55.6)             Lake Dam
                                            COLUMBIA RIVER -
    EPALR05B          RH6F15                                       Lake Roosevelt            Rainbow trout     Trout Group     Fillet/Skin-on   10/21/2005    2005       S               6.7    ppbww              9          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          RH6F25                                       Lake Roosevelt            Rainbow trout     Trout Group     Fillet/Skin-on   10/21/2005    2005       S               9.4    ppbww              9          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          RH6F35                                       Lake Roosevelt            Rainbow trout     Trout Group     Fillet/Skin-on   10/21/2005    2005       S               8.54   ppbww             166         Yes      TotPCBcong   47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          RH6F35                                       Lake Roosevelt            Rainbow trout     Trout Group     Fillet/Skin-on   10/21/2005    2005       S               10.8   ppbww              9          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          RH6F45                                       Lake Roosevelt            Rainbow trout     Trout Group     Fillet/Skin-on   10/21/2005    2005       S               5.7    ppbww              9          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          RW6F14                                       Lake Roosevelt            Rainbow trout     Trout Group     Fillet/Skin-on   10/21/2005    2005       S               5.7    ppbww              8          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          WE6F15                                       Lake Roosevelt            Walleye           Walleye Group   Fillet/Skin-on    9/14/2005    2005       S               1.7    ppbww              8          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          WE6F25                                       Lake Roosevelt            Walleye           Walleye Group   Fillet/Skin-on    9/14/2005    2005       S               3.7    ppbww              8          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          WE6F35                                       Lake Roosevelt            Walleye           Walleye Group   Fillet/Skin-on    9/14/2005    2005       S               4.2    ppbww              8          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          WE6F35                                       Lake Roosevelt            Walleye           Walleye Group   Fillet/Skin-on    9/14/2005    2005       S                6     ppbww             166         Yes      TotPCBcong   47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          WE6F45                                       Lake Roosevelt            Walleye           Walleye Group   Fillet/Skin-on    9/14/2005    2005       S               4.5    ppbww              8          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                            COLUMBIA RIVER -
    EPALR05B          WE6F55                                       Lake Roosevelt            Walleye           Walleye Group   Fillet/Skin-on    9/14/2005    2005       S               3.3    ppbww              8          Yes       TotPCBar    47.934104 -118.8261533
                                            FOCUS AREA 6
                                                                   Nine Mile Dam to Long
    RJAC002           2138291               ULL                                              Smallmouth bass   Bass Group      Fillet/Skin-on    6/18/2001    2001       S               32.4   ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                   Lake Dam
                                                                   Nine Mile Dam to Long
    RJAC002           2138292               ULL                                              Smallmouth bass   Bass Group      Fillet/Skin-on    6/18/2001    2001       S               39.5   ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                   Lake Dam
                                                                   Nine Mile Dam to Long
    RJAC002           2138293               ULL                                              Smallmouth bass   Bass Group      Fillet/Skin-on    6/18/2001    2001       S               54     ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                   Lake Dam
                                                                   Nine Mile Dam to Long
    RJAC002           2138294               LLL                                              Smallmouth bass   Bass Group      Fillet/Skin-on    6/18/2001    2001       S               33     ppbww              7          Yes       TotPCBar    47.809382 -117.7961889
                                                                   Lake Dam
                                                                   Nine Mile Dam to Long
    RJAC002           2138295               LLL                                              Smallmouth bass   Bass Group      Fillet/Skin-on    6/18/2001    2001       S               11     ppbww    U         7          No        TotPCBar    47.809382 -117.7961889
                                                                   Lake Dam
                                                                   Nine Mile Dam to Long
    RJAC002           2138296               LLL                                              Smallmouth bass   Bass Group      Fillet/Skin-on    6/18/2001    2001       S               31     ppbww              7          Yes       TotPCBar    47.809382 -117.7961889
                                                                   Lake Dam
                                                                   Nine Mile Dam to Long
    RJAC002           2138297               LLL                                              Yellow perch      Perch Group     Fillet/Skin-on    6/18/2001    2001       S               10     ppbww    U         7          No        TotPCBar    47.809382 -117.7961889
                                                                   Lake Dam
                                                                   Nine Mile Dam to Long
    RJAC002           2148298               LLL                                              Yellow perch      Perch Group     Fillet/Skin-on    6/18/2001    2001       S               11     ppbww    U         7          No        TotPCBar    47.809382 -117.7961889
                                                                   Lake Dam
                                                                   Nine Mile Dam to Long
    RJAC002           2148299               LLL                                              Yellow perch      Perch Group     Fillet/Skin-on    6/18/2001    2001       S               10     ppbww    U         7          No        TotPCBar    47.809382 -117.7961889
                                                                   Lake Dam




Integral Consulting Inc.                                                                                                                  Page 2 of 6
                                                                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 000635
                                                                                        Case 2:15-cv-00201-SMJ              ECF No. 422-23 filed 01/28/20               PageID.23122 Page 185 of
                                                                                                                                          195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                      November 15, 2019
Appendix B



  Table B-4c. Total PCBs Concentrations in PRA Gamefish Collected from the Spokane River and Lake Roosevelt

                                                                                                                                                                                                               Aroclor or
                                                                                            Fish Species       PRA Gamefish                        Date        Year    Sample   Parent                         Congener                             Location      Location
     Study ID          Sample ID                  Location ID          Reach               Common Name            Group        Tissue Type       Collected   Collected Type     Sample   Conc   Units   Flag    Count       Detected    PCB Type    Latitude     Longitude
                                                                Nine Mile Dam to Long
    RJAC002           2148300               ULL                                           Yellow perch         Perch Group     Fillet/Skin-on    6/18/2001    2001       S               11     ppbww    U         7          No        TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2148301               ULL                                           Yellow perch         Perch Group     Fillet/Skin-on    6/18/2001    2001       S               11     ppbww    U         7          No        TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2148302               ULL                                           Yellow perch         Perch Group     Fillet/Skin-on    6/18/2001    2001       S               11     ppbww    U         7          No        TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158303               LLL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/18/2001    2001       S               47     ppbww              7          Yes       TotPCBar    47.809382 -117.7961889
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158303               LLL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/19/2001    2001       S               70     ppbww             158         Yes      TotPCBcong   47.809382 -117.7961889
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158304               LLL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/18/2001    2001       S               64     ppbww              7          Yes       TotPCBar    47.809382 -117.7961889
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158304               LLL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/19/2001    2001       S               65     ppbww             158         Yes      TotPCBcong   47.809382 -117.7961889
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158305               LLL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/18/2001    2001       S               57     ppbww              7          Yes       TotPCBar    47.809382 -117.7961889
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158305               LLL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/19/2001    2001       S               101    ppbww             158         Yes      TotPCBcong   47.809382 -117.7961889
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158306               ULL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/18/2001    2001       S               39.2   ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158306               ULL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/19/2001    2001       S               43.5   ppbww             158         Yes      TotPCBcong   47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158307               ULL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/18/2001    2001       S               72     ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158307               ULL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/19/2001    2001       S               89.9   ppbww             158         Yes      TotPCBcong   47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158308               ULL                                           Mountain whitefish   Salmon Group    Fillet/Skin-on    6/18/2001    2001       S               89     ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158308               ULL                                           Mountain whitefish   Salmon Group    Fillet/Skin-on    6/19/2001    2001       S               85.1   ppbww             158         Yes      TotPCBcong   47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158309               ULL                                           Mountain whitefish   Salmon Group    Fillet/Skin-on    6/18/2001    2001       S               60     ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158309               ULL                                           Mountain whitefish   Salmon Group    Fillet/Skin-on    6/19/2001    2001       S               68.3   ppbww             158         Yes      TotPCBcong   47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158310               ULL                                           Mountain whitefish   Salmon Group    Fillet/Skin-on    6/18/2001    2001       S               70     ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158310               ULL                                           Mountain whitefish   Salmon Group    Fillet/Skin-on    6/19/2001    2001       S               80.9   ppbww             158         Yes      TotPCBcong   47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158311               ULL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/18/2001    2001       S               38.8   ppbww              7          Yes       TotPCBar    47.796617 -117.5857974
                                                                Lake Dam
                                                                Nine Mile Dam to Long
    RJAC002           2158311               ULL                                           Largemouth bass      Bass Group      Fillet/Skin-on    6/19/2001    2001       S               40.3   ppbww             158         Yes      TotPCBcong   47.796617 -117.5857974
                                                                Lake Dam
                                                                Upriver Dam to Nine
    WSTMP03T          3084281               Spokane-F                                     Rainbow trout        Trout Group     Fillet/Skin-on    9/16/2003    2003       S               9.7    ppbww             163         Yes      TotPCBcong    47.7324    -117.5096
                                                                Mile Dam
                                                                Upriver Dam to Nine
    WSTMP03T          3084282               Spokane-F                                     Rainbow trout        Trout Group     Fillet/Skin-on    9/16/2003    2003       S               52.8   ppbww             163         Yes      TotPCBcong    47.7324    -117.5096
                                                                Mile Dam
                                                                Upriver Dam to Nine
    WSTMP03T          3084283               Spokane-F                                     Rainbow trout        Trout Group     Fillet/Skin-on    9/16/2003    2003       S               13.5   ppbww             163         Yes      TotPCBcong    47.7324    -117.5096
                                                                Mile Dam
                                                                Upriver Dam to Nine
    WSTMP03T          3084284               Spokane-F                                     Rainbow trout        Trout Group     Fillet/Skin-on    9/16/2003    2003       S               34.4   ppbww             163         Yes      TotPCBcong    47.7324    -117.5096
                                                                Mile Dam
                                                                Upriver Dam to Nine
    WSTMP03T          3084285               Spokane-F                                     Rainbow trout        Trout Group     Fillet/Skin-on    9/16/2003    2003       S               50.9   ppbww             163         Yes      TotPCBcong    47.7324    -117.5096
                                                                Mile Dam




Integral Consulting Inc.                                                                                                                  Page 3 of 6
                                                                                                                                                                                                                               Dec GMV Re: Opposition to Pl MILs 000636
                                                                                    Case 2:15-cv-00201-SMJ           ECF No. 422-23 filed 01/28/20                 PageID.23123 Page 186 of
                                                                                                                                   195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                   November 15, 2019
Appendix B



  Table B-4c. Total PCBs Concentrations in PRA Gamefish Collected from the Spokane River and Lake Roosevelt

                                                                                                                                                                                                           Aroclor or
                                                                                        Fish Species       PRA Gamefish                       Date        Year    Sample   Parent                          Congener                             Location       Location
     Study ID          Sample ID                Location ID          Reach             Common Name            Group       Tissue Type       Collected   Collected Type     Sample    Conc   Units   Flag    Count       Detected    PCB Type    Latitude      Longitude
                                                              Upriver Dam to Nine
    WSTMP03T          3084286               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                11.6   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084287               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                12.3   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084288               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                17.3   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084289               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                42.4   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084290               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                74.5   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084291               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                51.9   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084292               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                44.8   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084293               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                27.1   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084294               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                9.7    ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084295               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                14.6   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084296               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                10.7   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084298               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                15.6   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084299               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                16.8   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084301               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                43.1   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084302               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                20.1   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084303               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                28.7   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084304               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                10.4   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084305               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                12.1   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084306               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003       S                34.6   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP03T          3084308               Spokane-F                                 Rainbow trout        Trout Group    Fillet/Skin-on    9/16/2003    2003      FD      3084282   59.1   ppbww             163         Yes      TotPCBcong    47.7324     -117.5096
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-56            SPK 77.0                                  Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S                130    ppbww             162         Yes      TotPCBcong   47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-56            SPK 77.0                                  Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S                130    ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-57            SPK 77.0                                  Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S                46     ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-57            SPK 77.0                                  Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S                53.9   ppbww             162         Yes      TotPCBcong   47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-58            SPK 77.0                                  Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S                161    ppbww             162         Yes      TotPCBcong   47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-58            SPK 77.0                                  Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S                170    ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                                              Mile Dam




Integral Consulting Inc.                                                                                                             Page 4 of 6
                                                                                                                                                                                                                           Dec GMV Re: Opposition to Pl MILs 000637
                                                                                      Case 2:15-cv-00201-SMJ           ECF No. 422-23 filed 01/28/20                 PageID.23124 Page 187 of
                                                                                                                                     195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                    November 15, 2019
Appendix B



  Table B-4c. Total PCBs Concentrations in PRA Gamefish Collected from the Spokane River and Lake Roosevelt

                                                                                                                                                                                                            Aroclor or
                                                                                          Fish Species       PRA Gamefish                       Date        Year    Sample   Parent                         Congener                             Location       Location
     Study ID          Sample ID                Location ID          Reach               Common Name            Group       Tissue Type       Collected   Collected Type     Sample   Conc   Units   Flag    Count       Detected    PCB Type    Latitude      Longitude
                                                              Upriver Dam to Nine
    WSTMP12           1301011-59            SPK 77.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S               124    ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-60            SPK 77.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S               129    ppbww             162         Yes      TotPCBcong   47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-60            SPK 77.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/19/2012    2012       S               158    ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-61            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               122    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-61            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               157    ppbww             162         Yes      TotPCBcong   47.720434   -117.500603
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-62            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               168    ppbww             162         Yes      TotPCBcong   47.720434   -117.500603
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-62            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               192    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-63            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               185    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-64            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               157    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-65            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               183    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-66            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               143    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-67            SPK 64.0                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/25/2012    2012       S               152    ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                              Mile Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-68            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               97     ppbww              9          Yes       TotPCBar    47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-68            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               115    ppbww             162         Yes      TotPCBcong   47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-69            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               211    ppbww              9          Yes       TotPCBar    47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-69            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               213    ppbww             162         Yes      TotPCBcong   47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-70            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               22     ppbww              9          Yes       TotPCBar    47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-70            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               49.3   ppbww             162         Yes      TotPCBcong   47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-71            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               50     ppbww              9          Yes       TotPCBar    47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-72            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               158    ppbww              9          Yes       TotPCBar    47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-73            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               81     ppbww              9          Yes       TotPCBar    47.79274     -117.53435
                                                              Lake Dam
                                                              Nine Mile Dam to Long
    WSTMP12           1301011-74            SPK 56.5                                    Mountain whitefish   Salmon Group   Fillet/Skin-on    9/26/2012    2012       S               91     ppbww              9          Yes       TotPCBar    47.79274     -117.53435
                                                              Lake Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-80            SPK 77.0                                    Rainbow trout        Trout Group    Fillet/Skin-on    9/19/2012    2012       S               41     ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-80            SPK 77.0                                    Rainbow trout        Trout Group    Fillet/Skin-on    9/19/2012    2012       S               54.5   ppbww             162         Yes      TotPCBcong   47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-81            SPK 77.0                                    Rainbow trout        Trout Group    Fillet/Skin-on    9/19/2012    2012       S               65     ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                                              Mile Dam
                                                              Upriver Dam to Nine
    WSTMP12           1301011-81            SPK 77.0                                    Rainbow trout        Trout Group    Fillet/Skin-on    9/19/2012    2012       S               93.6   ppbww             162         Yes      TotPCBcong   47.676551   -117.382298
                                                              Mile Dam




Integral Consulting Inc.                                                                                                               Page 5 of 6
                                                                                                                                                                                                                            Dec GMV Re: Opposition to Pl MILs 000638
                                                                                         Case 2:15-cv-00201-SMJ       ECF No. 422-23 filed 01/28/20                 PageID.23125 Page 188 of
                                                                                                                                    195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                   November 15, 2019
Appendix B



  Table B-4c. Total PCBs Concentrations in PRA Gamefish Collected from the Spokane River and Lake Roosevelt

                                                                                                                                                                                                           Aroclor or
                                                                                             Fish Species   PRA Gamefish                       Date        Year    Sample   Parent                         Congener                             Location       Location
     Study ID          Sample ID                Location ID             Reach               Common Name        Group       Tissue Type       Collected   Collected Type     Sample   Conc   Units   Flag    Count       Detected    PCB Type    Latitude      Longitude
                                                                 Upriver Dam to Nine
    WSTMP12           1301011-82            SPK 77.0                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/19/2012    2012       S               100    ppbww              9          Yes       TotPCBar    47.676551   -117.382298
                                                                 Mile Dam
                                                                 Upriver Dam to Nine
    WSTMP12           1301011-82            SPK 77.0                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/19/2012    2012       S               152    ppbww             162         Yes      TotPCBcong   47.676551   -117.382298
                                                                 Mile Dam
                                                                 Upriver Dam to Nine
    WSTMP12           1301011-83            SPK 64.0                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/25/2012    2012       S               42.2   ppbww             162         Yes      TotPCBcong   47.720434   -117.500603
                                                                 Mile Dam
                                                                 Upriver Dam to Nine
    WSTMP12           1301011-83            SPK 64.0                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/25/2012    2012       S               49     ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                                 Mile Dam
                                                                 Upriver Dam to Nine
    WSTMP12           1301011-84            SPK 64.0                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/25/2012    2012       S               49     ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                                 Mile Dam
                                                                 Upriver Dam to Nine
    WSTMP12           1301011-84            SPK 64.0                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/25/2012    2012       S               52.1   ppbww             162         Yes      TotPCBcong   47.720434   -117.500603
                                                                 Mile Dam
                                                                 Upriver Dam to Nine
    WSTMP12           1301011-85            SPK 64.0                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/25/2012    2012       S               33     ppbww              9          Yes       TotPCBar    47.720434   -117.500603
                                                                 Mile Dam
                                                                 Upriver Dam to Nine
    WSTMP12           1301011-85            SPK 64.0                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/25/2012    2012       S               34.4   ppbww             162         Yes      TotPCBcong   47.720434   -117.500603
                                                                 Mile Dam
                                                                 Post Falls Dam to
    WSTMP12           1301011-86            SPK84.4                                        Rainbow trout    Trout Group    Fillet/Skin-on    9/20/2012    2012       S               38     ppbww              9          Yes       TotPCBar    47.694463 -117.2483067
                                                                 Upriver Dam
                                                                 Post Falls Dam to
    WSTMP12           1301011-86            SPK84.4                                        Rainbow trout    Trout Group    Fillet/Skin-on    9/20/2012    2012       S               41.5   ppbww             162         Yes      TotPCBcong   47.694463 -117.2483067
                                                                 Upriver Dam
                                                                 Post Falls Dam to
    WSTMP12           1301011-87            SPK84.4                                        Rainbow trout    Trout Group    Fillet/Skin-on    9/20/2012    2012       S               9.9    ppbww    U         9          No        TotPCBar    47.694463 -117.2483067
                                                                 Upriver Dam
                                                                 Post Falls Dam to
    WSTMP12           1301011-87            SPK84.4                                        Rainbow trout    Trout Group    Fillet/Skin-on    9/20/2012    2012       S               25.4   ppbww             162         Yes      TotPCBcong   47.694463 -117.2483067
                                                                 Upriver Dam
                                                                 Post Falls Dam to
    WSTMP12           1301011-88            SPK84.4                                        Rainbow trout    Trout Group    Fillet/Skin-on    9/20/2012    2012       S               29.9   ppbww             162         Yes      TotPCBcong   47.694463 -117.2483067
                                                                 Upriver Dam
                                                                 Post Falls Dam to
    WSTMP12           1301011-88            SPK84.4                                        Rainbow trout    Trout Group    Fillet/Skin-on    9/20/2012    2012       S               38     ppbww              9          Yes       TotPCBar    47.694463 -117.2483067
                                                                 Upriver Dam
                                                                 Nine Mile Dam to Long
    WSTMP12           1301011-89            SPK 56.5                                       Rainbow trout    Trout Group    Fillet/Skin-on    9/26/2012    2012       S               37     ppbww              9          Yes       TotPCBar    47.79274     -117.53435
                                                                 Lake Dam
                                            Spokane Arm of FDR   Long Lake Dam to Lake
    WSTMP12           1301011-90                                                           Brown trout      Trout Group    Fillet/Skin-on    11/5/2012    2012       S               39     ppbww              9          Yes       TotPCBar    47.82554     -117.94177
                                            Rsvr, RM 27-29       Roosevelt
                                            Spokane Arm of FDR   Long Lake Dam to Lake
    WSTMP12           1301011-91                                                           Rainbow trout    Trout Group    Fillet/Skin-on    11/5/2012    2012       S               15.4   ppbww              9          Yes       TotPCBar    47.82554     -117.94177
                                            Rsvr, RM 27-29       Roosevelt
                                            Spokane Arm of FDR   Long Lake Dam to Lake
    WSTMP12           1301011-92                                                           Rainbow trout    Trout Group    Fillet/Skin-on    11/5/2012    2012       S               9.7    ppbww    U         9          No        TotPCBar    47.82554     -117.94177
                                            Rsvr, RM 27-29       Roosevelt
                                            Spokane Arm of FDR   Long Lake Dam to Lake
    WSTMP12           1301011-93                                                           Rainbow trout    Trout Group    Fillet/Skin-on    11/5/2012    2012       S               9.7    ppbww    U         9          No        TotPCBar    47.82554     -117.94177
                                            Rsvr, RM 27-29       Roosevelt
                                            Spokane Arm of FDR   Long Lake Dam to Lake
    WSTMP12           1301011-94                                                           Rainbow trout    Trout Group    Fillet/Skin-on    11/5/2012    2012       S               59     ppbww              9          Yes       TotPCBar    47.82554     -117.94177
                                            Rsvr, RM 27-29       Roosevelt
                                            Spokane Arm of FDR   Long Lake Dam to Lake
    WSTMP12           1301011-95                                                           Rainbow trout    Trout Group    Fillet/Skin-on    11/5/2012    2012       S               9.7    ppbww    U         9          No        TotPCBar    47.82554     -117.94177
                                            Rsvr, RM 27-29       Roosevelt
  Notes:
    PCB Types: TotPCBar = sum of detected Aroclor PCBs; TotPCBcong = sum of detected PCB congeners
    PCB = polychlorinated biphenyl
    ppbww = parts per billion wet weight
    PRA = probabalistic risk assessment




Integral Consulting Inc.                                                                                                              Page 6 of 6
                                                                                                                                                                                                                           Dec GMV Re: Opposition to Pl MILs 000639
                                                                                           Case 2:15-cv-00201-SMJ                       ECF No. 422-23 filed 01/28/20                            PageID.23126 Page 189 of
                                                                                                                                                      195
Expert Report of Russell E. Keenan, Ph.D.                                                                                                                                                                                                                                                   November 15, 2019
Appendix B




                                            Table B-4d. Summary of Total PCBs Concentrations by PRA Gamefish Collected from the Spokane River and Lake Roosevelt
                                                                                                                                        Summary Statistics                                                            ProUCL Output
                                                                                                                                                                 Range of
                                                                                                                           Half-DL               Range of     Detection Limits
                                                                        PRA Gamefish                         Frequency of Arithmetic             Positive     for Non-Detect          Distribution                   Mean                      Basis for 95UCL
                                                    River Area            Groups             Years Collected   Detection    Mean                  Results         Results                Type         KM Meana       Type     95UCL
                                                                                                                                                                                                                                       b
                                                                                                                                                                                                                                           Recommended by ProUCL

                                            Spokane River                                      2001, 2003,                                                                                                                                  95% GROS Approximate
                                                                      All Gamefish                                   111/122           64.3     1.7 to 280         9.6 to 11            Gamma                64.4   KM Mean     76.2
                                            (River-wide) plus                                  2005, 2012                                                                                                                                   Gamma UCL
                                            Lake Roosevelt                                                                                                                                                   53.1               63.9
                                                                          Bass                 2001, 2005              15/16           52.8     31 to 101          11 to 11             Normal                      KM Mean                 95% KM (t) UCL
                                                                          Perch                2001                     0/6            ND           ---            10 to 11               ---                 ---     ---        ---                  ---
                                                                                               2001, 2005 and
                                                                          Salmon                                       36/37           122     16.3 to 280        9.6 to 9.6            Normal               122    KM Mean     140         95% KM (t) UCL
                                                                                               2012
                                                                                               2003, 2005 and                                                                                                                               95% GROS Approximate
                                                                          Trout                                        54/57           42.9     5.7 to 220        9.7 to 9.7            Gamma                43.0   KM Mean     55.7
                                                                                               2012                                                                                                                                         Gamma UCL
                                                                          Walleye              2005                     6/6            3.90       1.7 to 6             ---              Normal                ---     ---       5.07        95% Student's-t UCL
                                              Post Falls Dam to                                2003, 2005,
                                                                      All Gamefish                                      8/8            42.4     25.4 to 68             ---              Normal                ---     ---       51.2        95% Student's-t UCL
                                              Upriver Dam                                      and 2012
                                                                                               2003, 2005 and
                                                                          Trout                                         8/8            42.4     25.4 to 68             ---              Normal                ---     ---       51.2        95% Student's-t UCL
                                                                                               2012
                                              Upriver Dam to                                   2003, 2005 and                                                                                                                               95% Approximate
                                                                      All Gamefish                                     54/54           87.1     9.7 to 280             ---              Gamma                 ---     ---       108
                                              Nine Mile Dam                                    2012                                                                                                                                         Gamma UCL

                                                                          Salmon               2005 and 2012           18/18           163     53.9 to 280             ---              Normal                ---     ---       183         95% Student's-t UCL

                                                                                               2003, 2005,                                                                                                                                  95% Adjusted Gamma
                                                                          Trout                                        36/36           49.3     9.7 to 220             ---              Gamma                 ---     ---       63.8
                                                                                               and 2012                                                                                                                                     UCL
                                              Nine Mile Dam to                                 2001, 2005,                                                                                                                                  KM Adjusted Gamma
                                                                      All Gamefish                                     35/43           60.9    16.3 to 213        9.6 to 11             Gamma                61.8   KM Mean     76.9
                                              Long Lake Dam                                    and 2012                                                                                                                                     UCL
                                                                          Bass                 2001, 2005              15/16           52.8     31 to 101          11 to 11             Normal               53.1   KM Mean     63.9        95% KM (t) UCL
                                                                          Perch                2001                     0/6            ND           ---            10 to 11               ---                ND       ---        ---
                                                                                               2001, 2005,
                                                                          Salmon                                       18/19           83.0    16.3 to 213        9.6 to 9.6            Normal               83.3   KM Mean     106         95% KM (t) UCL
                                                                                               and 2012
                                                                          Trout                2005 and 2012            2/2            83.5     37 to 130              ---                 ---                ---     ---        ---
                                              Long Lake Dam to All Gamefish                    2012                     3/6            21.3     15.4 to 59        9.7 to 9.7            Normal               23.8   KM Mean     42.8        95% KM (t) UCL
                                              Lake Roosevelt        Trout                      2012                     3/6            21.3     15.4 to 59        9.7 to 9.7            Normal               23.8   KM Mean     42.8        95% KM (t) UCL
                                              Lake Roosevelt   All Gamefish                    2005                    11/11           5.61     1.7 to 10.8           ---               Normal                ---      ---      7.06        95% Student's-t UCL
                                                                    Trout                      2005                     5/5            7.66     5.7 to 10.8           ---               Gamma                 ---     ---       9.87        95% Student's-t UCL
                                                                    Walleye                    2005                     6/6            3.90       1.7 to 6            ---               Normal                ---     ---       5.07        95% Student's-t UCL
                                            Notes:
                                              All concentration units are in ppbww.
                                              Half-DL Arithmetic Mean, KM Mean values and 95th% UCL values are rounded to three significant digits in this table.
                                              Total PCBs are based on the sum of the detected Aroclor PCBs or sum of detected PCB congeners.
                                              Sample-field duplicate pairs were averaged for the fish tissue total PCB calculations.
                                              Frequency of detection: The ratio of the counts of detected results and the total number of results.
                                              A dash ('---") indicates that the value was not calculated or not required.
                                              DL = detection limit
                                              ND = not detected
                                              PCB = polychlorinated biphenyl
                                              PRA = probabilistic risk assessment
                                              UCL = upper confidence limit
                                                a
                                                    KM Mean is the Kaplan-Meier Mean concentration that was calculated by EPA's ProUCL software (v 5.1) when the detection frequency is less than 100%.
                                                b
                                                    The 95UCL is the 95th percentile upper confidence limit for the arithmetic mean concentration that was calculated using EPA's ProUCL software (v 5.1).




Integral Consulting Inc.                                                                                                                                 Page 1 of 1
                                                                                                                                                                                                                                                              Dec GMV Re: Opposition to Pl MILs 000640
Case 2:15-cv-00201-SMJ   ECF No. 422-23 filed 01/28/20   PageID.23127 Page 190 of
                                       195




    APPENDIX C
    SELECT TABLES FROM EXPERT REPORT
    OF DAVID SUNDING, PH.D.




                                                 Dec GMV Re: Opposition to Pl MILs 000641
Case 2:15-cv-00201-SMJ               ECF No. 422-23 filed 01/28/20              PageID.23128 Page 191 of
                                                   195
 Expert Report of Russell E. Keenan, Ph.D.
 Appendix C. Select Tables from Expert Report of David Sunding, Ph.D.                           November 15, 2019



                                                    PREFACE

 This appendix provides select tables from Dr. David Sunding's expert report that were used to
 support my assessment.



                                       List of Appendix C Tables

 Table 3.                   Estimated Number of Visitors by Activity

 Appendix Table 1.          Fish Consumption Rates by Behavior – Additional Quantiles

 Appendix Table 3.          Species Preference (Separating Perch Group)

 Appendix Table 5.          Inferred Child Fish Consumption Rate – Additional Quantiles




 Integral Consulting Inc.                                   C-1

                                                                        Dec GMV Re: Opposition to Pl MILs 000642
                              Case 2:15-cv-00201-SMJ                  ECF No. 422-23 filed 01/28/20                            PageID.23129 Page 192 of
                                                                                    195




                                                          Table 3: Estimated Number of Visitors by Activity
                                Walking, Running,      Picnicing,                                               Motorized        Non‐Motorized
 Quantile       All Visits           Biking           Senic View          Fishing             Swimming           Boating            Boating       Going to Beach   Inner Tubing     Other

                                                                               Number of Households Engaged in Activity
                 320,500            239,500            123,100            40,000           64,900           26,900           43,100          11,000           16,600           9,000
            [308,100, 332,900] [223,800, 255,100] [108,100, 138,000] [30,300, 49,700] [52,900, 76,800] [18,800, 35,100] [33,100, 53,200] [5,700, 16,300] [10,100, 23,100] [4,200, 13,800]
                 (81.8%)            (61.1%)            (31.4%)           (10.2%)          (16.6%)           (6.9%)          (11.0%)          (2.8%)           (4.2%)          (2.3%)
                                                                                      Number of Annual Visits Per Activity
  Mean             30.0               11.0                 5.0               4.0                   6.0               3.0               4.0              1.0             1.0            2.0
               [24.2, 35.8]        [8.6, 13.7]         [3.1, 6.9]        [1.9, 5.2]            [3.9, 7.7]        [1.1, 4.3]        [2.2, 5.2]       [0.5, 1.9]      [0.8, 2.1]     [0.4, 2.9]
                    5.0                 1.0                0.0               0.0                  0.0               0.0                0.0              0.0             0.0            0.0
   50%
                 [3.7, 6.3]          [0.6, 1.4]         [0.0, 0.0]        [0.0, 0.0]           [0.0, 0.0]        [0.0, 0.0]         [0.0, 0.0]       [0.0, 0.0]      [0.0, 0.0]    [0.0, 0.0]
                    60.0                26.0               5.0               1.0                  10.0              0.0                2.0              0.0             0.0            0.0
   90%
               [14.7, 105.3]        [5.0, 47.0]         [2.1, 7.9]        [0.0, 3.1]          [0.0, 21.3]        [0.0, 0.4]         [0.0, 9.3]       [0.0, 2.1]      [0.0, 4.5]    [0.0, 0.0]
                   200.0                60.0               15.0              10.0                 40.0              5.0                21.0             0.0             0.0            0.0
   95%
              [117.9, 282.1]       [21.1, 98.9]        [0.9, 29.1]       [0.0, 26.4]          [8.7, 71.3]       [0.0, 12.3]        [0.0, 51.5]      [0.0, 24.9]     [0.0, 31.3]    [0.0, 0.0]
                   365.0               182.5              182.5             182.5                132.5             175.0              100.0            50.0            50.0           75.0
   99%
              [355.8, 365.0]      [152.2, 212.8]     [105.1, 259.9]     [74.8, 290.2]        [60.1, 204.9]     [30.3, 319.7]      [41.9, 158.1]     [4.6, 95.4]    [14.2, 85.8]   [0.0, 188.5]


Source and notes: This table calculates the number of visitors to the Spokane River who engage in different recreational activities and their average number of visits per activity each year.
Estimates based on responses to questions to Q5 and Q6 of the Robinson Research (2015) Spokane River Water Quality Survey. Where respondents identified more than one activity, I make
the assumption that individuals divide the total number of trips equally between all of those activities. Populations are reweighted to reflect populations in the Census Bureau (2015)
American Community Survey data. Square brackets calculate the 95% confidence intervals of each estimate.




                                                                                                                                           Dec GMV Re: Opposition to Pl MILs 000643
Case 2:15-cv-00201-SMJ                    ECF No. 422-23 filed 01/28/20                                 PageID.23130 Page 193 of
                                                        195

                            Appendix Table 1: Fish Consumption Rates by Behavior
                                           – Additional Quantiles
                                                             Residents who visit   Residents who fish   Residents who consume fish
                                       All adult residents
                                                             the Spokane River      the Spokane River     from the Spokane River

                            N               391,800               319,500               40,000                   30,600
                     % of Population        100.0%                 81.5%                10.2%                     7.8%
                                                                        Fish Consumption Rate (g/day)
                         Mean                 0.34                  0.42                 2.16                     4.38
                                              0.00                   0.00                  0.00                     0.00
                           1%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.00]
                                              0.00                   0.00                  0.00                     0.00
                           5%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.00]
                                              0.00                   0.00                  0.00                     0.00
                          10%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.00]
                                              0.00                   0.00                  0.00                     0.00
                          15%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.47]
                                              0.00                   0.00                  0.00                     0.00
                          20%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.62]
                                              0.00                   0.00                  0.00                     0.47
                          25%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.00, 0.93]
                                              0.00                   0.00                  0.00                     0.93
                          30%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.37, 1.24]
                                              0.00                   0.00                  0.00                     0.93
                          35%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.47, 1.24]
                                              0.00                   0.00                  0.00                     0.93
                          40%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.93, 1.86]
                                              0.00                   0.00                  0.00                     1.40
                          45%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.00]             [0.93, 1.96]
                                              0.00                   0.00                  0.00                     1.86
                          50%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.09]             [1.10, 2.49]
                                              0.00                   0.00                  0.00                     1.86
                          55%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.62]             [1.40, 2.80]
                                              0.00                   0.00                  0.00                     2.49
                          60%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 0.93]             [1.86, 3.71]
                                              0.00                   0.00                  0.62                     2.80
                          65%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 1.40]             [2.33, 4.19]
                                              0.00                   0.00                  0.93                     3.73
                          70%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.00, 1.86]             [2.80, 4.66]
                                              0.00                   0.00                  1.55                     4.35
                          75%
                                          [0.00, 0.00]           [0.00, 0.00]          [0.50, 2.80]             [3.11, 6.96]
                                              0.00                   0.00                  2.33                     5.59
                          80%
                                          [0.00, 0.00]           [0.00, 0.00]          [1.24, 3.73]             [4.35, 8.08]
                                              0.00                   0.00                  3.73                     7.92
                          85%
                                          [0.00, 0.00]           [0.00, 0.00]          [1.86, 6.21]             [4.66, 9.52]
                                              0.00                   0.00                  6.21                    10.10
                          90%
                                          [0.00, 0.00]           [0.00, 0.93]          [3.73, 9.32]            [8.08, 15.53]
                                              0.93                   1.55                 10.10                    16.78
                          95%
                                          [0.00, 2.36]           [0.25, 3.11]         [7.92, 15.53]           [12.43, 21.75]
                                              8.70                   9.94                 24.85                    38.84
                          99%
                                         [5.97, 11.18]          [7.77, 14.55]        [20.97, 37.28]           [27.77, 46.60]
                          Max               233.04                 156.59               156.58                   156.58

    Source and notes:
    This table contains additional quantile estimates of the results in Table 6.
    Mean fish consumption rate and quantiles of the fish consumption rate among different subsets of the adult population of three
    Washington counties, Spokane, Stevens and Lincoln counties, adjacent to the Spokane River. Estimates are calculated based on the
    population demographics in Table 3 and responses to part D of the Industrial Economics (2013) Upper Columbia River Survey. The model
    assumes that rates of fish consumption are similar among anglers on the Spokane River as on Lake Roosevelt within each demographic
    control group. Standard Errors in square brackets are calculated by bootstrap.
    [1]: In this column fish consumption rates are calculated among the entire population of Spokane, Lincoln and Stevens Counties.
    [2]: In this column, fish consumption rates are calculated among the subset of the population of these counties who visit the Spokane
    River in a typical year.
    [3]: In this column, fish consumption rates are calculated among the subset of the population who fish from the Spokane River.
    [4]: In this column, fish consumption rates are calculated among the subset of the population who consume fish from the Spokane River in
    a typical month.




                                                                                           Dec GMV Re: Opposition to Pl MILs 000644
Case 2:15-cv-00201-SMJ    ECF No. 422-23 filed 01/28/20                      PageID.23131 Page 194 of
                                        195




             Appendix Table 3: Species Preference (Separating Perch Group)

                                                                 Mean species FCR
                                            Species share
                                                                    (g / day)

                    Walleye group               50.4%                    1.09
                                           [45.1%, 56.3%]            [0.97, 1.22]
                    Trout group                 35.3%                    0.76
                                           [30.0%, 40.0%]            [0.65, 0.86]
                    Bass group                   7.1%                    0.15
                                            [4.4%, 10.4%]            [0.10, 0.22]
                    Salmon group                 6.3%                    0.14
                                             [4.5%, 7.9%]            [0.10, 0.17]
                    Perch group                  0.4%                    0.01
                                             [0.2%, 0.7%]            [0.00, 0.01]
                    Other                        0.6%                    0.01
                                             [0.3%, 1.0%]            [0.01, 0.02]
                    Total                        100%                    2.16


                  Source and notes: This table calculates the average species composition of
                  fish consumed from the Spokane River in three adjacent Washington
                  counties. Estimates are calculated based on the population demographics
                  in Table 3 and responses to part D of the Industrial Economics (2013)
                  Upper Columbia River Survey. Fish are categorized into groups as
                  requested by Counsel. The model assumes that rates of species‐specific
                  fish consumption are similar among anglers on the Spokane River as on
                  Lake Roosevelt within each demographic control group. Standard Errors in
                  square brackets are calculated by bootstrap.




                                                                  Dec GMV Re: Opposition to Pl MILs 000645
Case 2:15-cv-00201-SMJ                    ECF No. 422-23 filed 01/28/20                                     PageID.23132 Page 195 of
                                                        195




                         Appendix Table 5: Inferred Child Fish Consumption Rate
                                         - Additional Quantiles
                                     All adult residents who fish      Anglers who        Inferred rate: angler's children
                                          the Spokane River         share with children          who cosume fish

                   % of Population             10.2%                      2.0%
                                           [7.3%, 13.5%]              [7.3%, 13.5%]

                       Mean                      2.16                      3.22                         0.97
                                                 0.00                       0.00                        0.00
                         1%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                         5%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        10%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        15%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        20%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        25%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        30%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        35%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        40%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        45%
                                             [0.00, 0.00]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        50%
                                             [0.00, 0.09]               [0.00, 0.00]                [0.00, 0.00]
                                                 0.00                       0.00                        0.00
                        55%
                                             [0.00, 0.62]               [0.00, 0.93]                [0.00, 0.28]
                                                 0.00                       0.00                        0.00
                        60%
                                             [0.00, 0.93]               [0.00, 1.24]                [0.00, 0.37]
                                                 0.62                       0.93                        0.28
                        65%
                                             [0.00, 1.40]               [0.00, 2.80]                [0.00, 0.84]
                                                 0.93                       1.55                        0.47
                        70%
                                             [0.00, 1.86]               [0.00, 3.26]                [0.00, 0.98]
                                                 1.55                       3.11                        0.93
                        75%
                                             [0.50, 2.80]               [0.00, 4.22]                [0.00, 1.27]
                                                 2.33                       4.19                        1.26
                        80%
                                             [1.24, 3.73]               [1.40, 7.92]                [0.42, 2.38]
                                                 3.73                       6.99                        2.10
                        85%
                                             [1.86, 6.21]               [3.11, 9.94]                [0.93, 2.98]
                                                 6.21                       9.32                        2.80
                        90%
                                             [3.73, 9.32]              [4.61, 12.43]                [1.38, 3.73]
                                                10.10                      14.91                        4.47
                        95%
                                            [7.92, 15.53]              [9.32, 22.03]                [2.80, 6.61]
                                                24.85                      37.28                       11.18
                        99%
                                           [20.97, 37.28]             [24.23, 69.08]               [7.27, 20.72]
                        Max                    156.58                     156.58                       46.97



    Source and notes:
    This table contains additional quantile estimates of the results in Table 9
    This table calculates the number of adults who share fish with children in three Washington counties adjacent to the
    Spokane River, as well as the child’s mean fish consumption rate and quantiles of the fish consumption rate. The estimates
    of the number of adults who share their fish with children are calculated from a logit model based on responses to
    question D10 in the Industrial Economics (2013) Upper Columbia River Survey. These responses are projected onto the
    population demographics reported in Table 3. Child fish consumption rates are estimated based on a child to adult
    consumption ratio of 0.3 to 1. These ratios are based on the national NHANES database. This model assumes that rates of
    fish consumption are similar among anglers on the Spokane River as on Lake Roosevelt within each demographic control
    group. Standard Errors in square brackets are calculated by bootstrap




                                                                                            Dec GMV Re: Opposition to Pl MILs 000646
